Exhibit 10.1

 

MASTER LEASE

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

 

            Page   ARTICLE I     

LEASED PROPERTY

     1        1.1     

Leased Property

     1        1.2     

Single, Indivisible Lease

     2        1.3     

Term

     3        1.4     

Renewal Terms

     3        1.5     

Separation of Leases

     4    ARTICLE II     

DEFINITIONS

     6        2.1     

Definitions

     6    ARTICLE III     

RENT

     31        3.1     

Rent

     31        3.2     

Late Payment of Rent

     31        3.3     

Method of Payment of Rent

     31        3.4     

Net Lease

     32        3.5     

Fair Market Rent

     32    ARTICLE IV     

IMPOSITIONS

     33        4.1     

Impositions

     33        4.2     

Utilities and other Matters

     34        4.3     

Impound Account

     34    ARTICLE V     

NO ABATEMENT

     35        5.1     

No Termination, Abatement, etc.

     35    ARTICLE VI     

OWNERSHIP OF LEASED PROPERTY

     36        6.1     

Ownership of the Leased Property

     36        6.2     

Tenant’s Property

     37        6.3     

Tenant’s Intellectual Property

     37    ARTICLE VII     

CONDITION AND USE OF LEASED PROPERTY

     38        7.1     

Condition of the Leased Property

     38        7.2     

Use of the Leased Property

     38        7.3     

Development Facilities

     39        7.4     

Landlord ROFO

     39    ARTICLE VIII     

COMPLIANCE WITH LAW; GROUND LEASES

     40        8.1     

Representations and Warranties

     40        8.2     

Compliance with Legal and Insurance Requirements, etc.

     41        8.3     

Zoning and Uses

     42        8.4     

Compliance with Ground Leases

     42    ARTICLE IX     

MAINTENANCE AND REPAIR

     43        9.1     

Maintenance and Repair

     43   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

(Continued)

 

            Page       9.2     

Encroachments, Restrictions, Mineral Leases, etc.

     45    ARTICLE X     

CAPITAL IMPROVEMENTS

     46        10.1     

Construction of Capital Improvements to the Leased Property

     46        10.2     

Construction Requirements for Capital Improvements

     47        10.3     

Tenant Capital Improvements Upon Deconsolidation

     47        10.4     

Ownership of Tenant Capital Improvements at end of Term

     49        10.5     

Funding of Tenant Capital Improvements

     49    ARTICLE XI     

NO LIENS

     49        11.1     

Liens

     49    ARTICLE XII     

PERMITTED CONTESTS

     51        12.1     

Permitted Contests

     51    ARTICLE XIII     

INSURANCE

     52        13.1     

General Insurance Requirements

     52        13.2     

Additional Insurance

     54        13.3     

Waiver of Subrogation

     54        13.4     

Policy Requirements

     55        13.5     

Increase in Limits

     56        13.6     

Blanket Policy

     56        13.7     

No Separate Insurance

     56    ARTICLE XIV     

CASUALTY

     57        14.1     

Property Insurance Proceeds

     57        14.2     

Tenant’s Obligations Following Casualty

     57        14.3     

No Abatement of Rent

     60        14.4     

Waiver

     60        14.5     

Insurance Proceeds Paid to Facility Mortgagee

     60        14.6     

Termination of Master Lease; Abatement of Rent

     60        14.7     

Multiple Facility Mortgagees

     61    ARTICLE XV     

CONDEMNATION

     61        15.1     

Condemnation

     61        15.2     

Award Distribution

     62        15.3     

Temporary Taking

     62        15.4     

No Abatement of Rent

     62        15.5     

Waiver

     63        15.6     

Award Paid to Facility Mortgagee

     63        15.7     

Termination of Master Lease; Abatement of Rent

     63    ARTICLE XVI     

DEFAULT; REMEDIES

     63        16.1     

Events of Default

     63   

 

ii        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

(Continued)

 

            Page       16.2     

Certain Remedies

     66        16.3     

Damages

     66        16.4     

Receiver

     68        16.5     

Waiver

     68        16.6     

Application of Funds

     68    ARTICLE XVII     

TENANT’S FINANCING

     68        17.1     

Permitted Leasehold Mortgagees

     68        17.2     

Landlord’s Right to Cure Tenant’s Default

     76        17.3     

Tenant’s Debt Agreements

     76        17.4     

Landlord Cooperation

     76    ARTICLE XVIII     

SALE OF LEASED PROPERTY

     76        18.1     

Sale of the Leased Property

     76    ARTICLE XIX     

HOLDING OVER

     77        19.1     

Holding Over

     77    ARTICLE XX     

RISK OF LOSS

     77        20.1     

Risk of Loss

     77    ARTICLE XXI     

INDEMNIFICATION

     77        21.1     

General Indemnification

     77    ARTICLE XXII     

SUBLETTING AND ASSIGNMENT

     78        22.1     

Subletting and Assignment

     78        22.2     

Permitted Assignments

     78        22.3     

Permitted Sublease Agreements

     80        22.4     

Required Assignment and Subletting Provisions

     81        22.5     

Costs

     82        22.6     

No Release of Tenant’s Obligations; Exception

     82        22.7     

Separate Lease; Rent Allocated

     82        22.8     

Management Agreements

     83    ARTICLE XXIII     

REPORTING; CONFIDENTIALITY

     83        23.1     

Officer’s Certificates and Financial Statements

     83        23.2     

Confidentiality; Public Offering Information

     86        23.3     

Financial Covenants

     87        23.4     

Landlord Obligations

     87    ARTICLE XXIV     

LANDLORD’S RIGHT TO INSPECT

     88        24.1     

Landlord’s Right to Inspect

     88   

 

iii        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

(Continued)

 

            Page   ARTICLE XXV     

NO WAIVER

     88        25.1     

No Waiver

     88    ARTICLE XXVI     

REMEDIES CUMULATIVE

     89        26.1     

Remedies Cumulative

     89    ARTICLE XXVII     

ACCEPTANCE OF SURRENDER

     89        27.1     

Acceptance of Surrender

     89    ARTICLE XXVIII     

NO MERGER

     89        28.1     

No Merger

     89    ARTICLE XXIX     

CONVEYANCE BY LANDLORD

     89        29.1     

Conveyance by Landlord

     89    ARTICLE XXX     

QUIET ENJOYMENT

     90        30.1     

Quiet Enjoyment

     90    ARTICLE XXXI     

LANDLORD’S FINANCING

     90        31.1     

Landlord’s Financing

     90        31.2     

Attornment

     91    ARTICLE XXXII     

HAZARDOUS SUBSTANCES

     92        32.1     

Hazardous Substances

     92        32.2     

Notices

     92        32.3     

Remediation

     92        32.4     

Indemnity

     92        32.5     

Environmental Inspections

     93    ARTICLE XXXIII     

MEMORANDUM OF LEASE

     94        33.1     

Memorandum of Lease

     94    ARTICLE XXXIV     

APPOINTING EXPERTS

     94        34.1     

Expert Dispute Resolution Process

     94    ARTICLE XXXV     

NOTICES

     98        35.1     

Notices

     98    ARTICLE XXXVI     

TRANSITION UPON EXPIRATION OR TERMINATION

     99        36.1     

Transfer of Tenant’s Assets at the Facilities

     99    ARTICLE XXXVII     

ATTORNEY’S FEES

     99        37.1     

Attorneys’ Fees

     99   

 

iv        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

(Continued)

 

            Page   ARTICLE XXXVIII     

BROKERS

     100        38.1     

Brokers

     100    ARTICLE XXXIX     

OFAC

     100        39.1     

Anti-Terrorism Representations

     100    ARTICLE XL     

REIT REQUIREMENTS

     101        40.1     

REIT Protection

     101    ARTICLE XLI     

MISCELLANEOUS

     102        41.1     

Survival

     102        41.2     

Severability

     102        41.3     

Non-Recourse

     102        41.4     

Successors and Assigns

     102        41.5     

Governing Law

     102        41.6     

Waiver of Trial by Jury

     103        41.7     

Entire Agreement

     103        41.8     

Headings; Consent

     103        41.9     

Counterparts

     103        41.10     

Interpretation

     104        41.11     

Time of Essence

     104        41.12     

Further Assurances

     104        41.13     

Gaming Regulations

     104        41.14     

Certain Provisions of Nevada Law

     104        41.15     

Sale/Leaseback Accounting

     105   

EXHIBITS AND SCHEDULES

 

EXHIBIT A    —      LIST OF FACILITIES EXHIBIT B    —      LEGAL DESCRIPTIONS
EXHIBIT C    —      DECONSOLIDATION GROWTH CAPITAL IMPROVEMENTS EXHIBIT D    —
     GAMING LICENSES EXHIBIT E    —      FORM OF GUARANTY EXHIBIT F-1    —     
FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT F-2    —      FORM OF
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT G    —      FORM
OF MEMORANDUM OF LEASE

 

v        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

(Continued)

 

            Page SCHEDULE 1    —      EXCLUDED ASSETS

 

vi        



--------------------------------------------------------------------------------

MASTER LEASE

This MASTER LEASE (the “Master Lease”) is entered into as of April 25, 2016, by
and between MGP Lessor, LLC, a Delaware limited liability company (together with
its permitted successors and assigns, “Landlord”), and MGM Lessee, LLC, a
Delaware limited liability company (together with its permitted successors and
assigns, “Tenant”).

RECITALS

A.         Capitalized terms used in this Master Lease and not otherwise defined
herein are defined in Article II hereof.

B.         Pursuant to that certain Master Contribution Agreement, dated as of
the date hereof (the “Master Contribution Agreement”), between MGM Resorts
International, the one hundred percent (100%) owner of Tenant (“Tenant’s
Parent”), and MGM Growth Properties LLC (“MGM REIT”), Landlord desires to lease
the Leased Property to Tenant and Tenant desires to lease the Leased Property
from Landlord upon the terms set forth in this Master Lease.

C.         A list of the ten (10) facilities covered by this Master Lease as of
the date hereof is attached hereto as Exhibit A (each a “Facility,” and
collectively, the “Facilities”). Each of the Facilities will be subleased by
Tenant to Operating Subtenants pursuant to subleases (the “Operating Subleases”)
between Tenant and each Operating Subtenant.

D.         Tenant and Landlord intend this Master Lease to constitute one
indivisible lease of the Facilities and not separate leases governed by similar
terms. The Facilities constitute one economic unit, and the Rent and all other
provisions of this Master Lease have been negotiated and agreed to based on a
demise of all of the Facilities to Tenant as a single, composite, inseparable
transaction and would have been substantially different had separate leases or a
divisible lease been intended.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

LEASED PROPERTY

1.1         Leased Property. Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord
all of Landlord’s rights and interests in and to the following with respect to
each of the Facilities (collectively, the “Leased Property”):

(a)         the real property or properties described in Part I of Exhibit B
attached hereto together with the leasehold estates described in Part II of
Exhibit B (as to which this Master Lease will constitute a sublease)
(collectively, the “Land”);



--------------------------------------------------------------------------------

(b)         all buildings, structures, barges, and other improvements of every
kind now or hereafter located on the Land or connected thereto including, but
not limited to, alleyways and connecting tunnels, sidewalks, utility pipes,
conduits and lines (on-site and off-site to the extent Landlord has obtained any
interest in the same), parking areas and roadways appurtenant to such buildings
and structures of each such Facility (collectively, the “Leased Improvements”);
provided, however, that the foregoing shall not affect or contradict the
provisions of this Master Lease which specify that Tenant shall be entitled to
certain benefits of the Tenant Capital Improvements;

(c)         all easements, rights and appurtenances relating to the Land and the
Leased Improvements;

(d)         all equipment, machinery, fixtures, and other items of property,
including all components thereof, that are now or hereafter located in, on or
used in connection with and permanently affixed to or otherwise incorporated
into the Leased Improvements, together with all replacements, modifications,
alterations and additions thereto (collectively, the “Fixtures”); provided,
however, that the foregoing shall not affect or contradict the provisions of
this Master Lease which specify that Tenant shall be entitled to certain
benefits of the Tenant Capital Improvements; and

(e)         all other properties or rights, real, personal or otherwise,
conveyed to Landlord or Landlord’s Subsidiaries pursuant to the Master
Contribution Agreement;

in each case, with respect to clauses (b), (d) and (e) above, to the extent
constituting “real property” as that term is defined in Treasury Regulation
§1.856-3(d).

The Leased Property shall not, for any purposes under this Master Lease, include
those assets described on Schedule 1 attached hereto (collectively, “Excluded
Assets”).

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters permitted by this Master Lease or as may be agreed
to by Landlord or Tenant in accordance with the terms of this Master Lease,
whether or not of record, including any matters which would be disclosed by an
inspection or accurate survey of the Leased Property.

Notwithstanding the foregoing, following (a) the removal of any Facility from
this Master Lease pursuant to Section 1.5, (b) the assignment by Tenant of its
Leasehold Estate with respect to any Facility pursuant to Section 22.2(a)(iii),
(c) the termination of this Master Lease with respect to any Facility pursuant
to Section 14.2, or (d) the termination of the Master Lease with respect to any
Facility pursuant to Section 15.1, such Facility shall no longer constitute
Leased Property hereunder.

1.2         Single, Indivisible Lease. (a) This Master Lease constitutes one
indivisible lease of the Leased Property and not separate leases governed by
similar terms. The Leased Property constitutes one economic unit, and the Rent
and all other provisions have been negotiated and agreed to based on a demise of
all of the Leased Property to Tenant as a single, composite, inseparable
transaction and would have been substantially different had separate leases or a

 

        2



--------------------------------------------------------------------------------

divisible lease been intended. Except as expressly provided in this Master Lease
for specific, isolated purposes (and then only to the extent expressly otherwise
stated), all provisions of this Master Lease apply equally and uniformly to all
of the Leased Property as one unit. An Event of Default with respect to any
portion of the Leased Property is an Event of Default as to all of the Leased
Property. Upon the occurrence and during the continuance of any Event of
Default, Landlord shall be entitled to exercise any applicable remedies under
Article XVI with respect to all of the Leased Property regardless of the portion
of the Leased Property to which such Event of Default relates. The parties
intend that the provisions of this Master Lease shall at all times be construed,
interpreted and applied so as to carry out their mutual objective to create an
indivisible lease of all of the Leased Property and, in particular but without
limitation, that, for purposes of any assumption, rejection or assignment of
this Master Lease under 11 U.S.C. Section 365, or any successor or replacement
thereof or any analogous state law, this is one indivisible and non-severable
lease and executory contract dealing with one legal and economic unit and that
this Master Lease must be assumed, rejected or assigned as a whole with respect
to all (and only as to all) of the Leased Property. The parties may amend this
Master Lease from time to time to add or remove one or more additional
Facilities as part of the Leased Property and such future addition to, or
removal from, the Leased Property shall not in any way change the indivisible
and nonseverable nature of this Master Lease and all of the foregoing provisions
shall continue to apply in full force. Each party agrees that it shall not
assert that this Master Lease is not, and shall not challenge the
characterization of this Master Lease as, a single indivisible lease of all of
the Leased Property. Each party hereby waives any claim or defense based on a
recharacterization of this Master Lease as any agreement other than a single
indivisible lease of all of the Leased Property.

(b)         Without limiting the generality of the foregoing, Landlord and
Tenant acknowledge and agree that (x) none of (1) Landlord’s ability to remove
one of more Facilities from this Master Lease pursuant to Section 1.5,
(2) Tenant’s ability to assign its Leasehold Estate with respect to one or more
individual Facilities pursuant to Section 22.2(a)(iii), (3) Tenant’s or
Landlord’s ability to terminate this Master Lease with respect to an affected
Facility following certain Casualty Events pursuant to Section 14.2 or
(4) Tenant’s or Landlord’s ability to terminate this Master Lease with respect
to an affected Facility following certain Condemnations pursuant to Section 15.1
shall in any way change the indivisible and nonseverable nature of this Master
Lease (as set forth in this Section 1.2) and (y) following any such removal,
assignment or termination, this Master Lease shall continue as a single
indivisible lease with respect to the remaining Leased Property.

1.3         Term. The “Term” of this Master Lease is the Initial Term plus all
Renewal Terms, to the extent exercised. The initial term of this Master Lease
(the “Initial Term”) shall commence on April 25, 2016 (the “Commencement Date”)
and end on the last day of the calendar month in which the tenth
(10th) anniversary of the Commencement Date occurs, subject to renewal as set
forth in Section 1.4 below.

1.4         Renewal Terms. (a) The term of this Master Lease may be extended for
four (4) separate “Renewal Terms” of five (5) years each if: (i) at least twelve
(12), but not more than eighteen (18) months prior to the end of the then
current Term, Tenant delivers to Landlord a “Renewal Notice” that Tenant desires
to exercise its right to extend this Master Lease for one (1) Renewal Term; and
(ii) no Event of Default shall have occurred and be continuing on the date

 

        3



--------------------------------------------------------------------------------

Landlord receives the Renewal Notice (the “Exercise Date”) or on the last day of
the then current Term; provided, however, that if Tenant fails to deliver to
Landlord a Notice prior to the date that is twelve (12) months prior to the then
current expiration date of the Term that Tenant does not intend to renew in
accordance with this Section 1.4, then it shall automatically and without
further action be deemed for all purposes that Tenant has delivered the Renewal
Notice required by this Section 1.4(a)(i). During any such Renewal Term, except
as otherwise specifically provided for herein, all of the terms and conditions
of this Master Lease shall remain in full force and effect.

(b)         Tenant may exercise such options to renew with respect to all (and
no fewer than all) of the Facilities which are subject to this Master Lease as
of the Exercise Date.

(c)         During each Renewal Term, Rent shall continue to be equal to Base
Rent and Percentage Rent as determined pursuant to the definitions of such terms
set forth in this Master Lease; provided, however, that from and after the
occurrence of a Deconsolidation Event, Tenant may make an irrevocable election
(such election to be effective for the remainder of the Term) by providing
Notice to Landlord, effective as of either the date of the Deconsolidation Event
or the commencement of any Renewal Term commencing on or after the date of the
Notice (as determined in Tenant’s sole discretion), to convert the calculation
of Base Rent from the amount set forth in clause (a) of the definition of Base
Rent to the amount set forth in clause (b) of the definition of Base Rent. In
the event Tenant elects the option described in the preceding sentence, Base
Rent shall, effective as of the date selected by Tenant pursuant to the
preceding sentence and for each Renewal Term thereafter, equal the amount set
forth in the preceding sentence.

1.5         Separation of Leases. (a) From time to time, at the election of
Landlord, but only in connection with the sale of a Facility in accordance with
Article XVIII, Landlord may remove one or more Facilities in accordance with
Article XVIII (individually, “Removal Facility,” and collectively, “Removal
Facilities”) from this Master Lease and place such Removal Facilities in one
(1) or more separate leases on terms and conditions substantially similar to,
and in any case no less favorable to Tenant than, those set forth in this Master
Lease and as otherwise provided in this Section 1.5 (individually, “Separate
Lease,” and collectively, “Separate Leases”), to facilitate the sale of such
Removal Facilities.

(b)         If Landlord elects to so remove any Removal Facilities, Landlord
shall give Tenant not less than thirty (30) days’ Notice thereof (a “Removal
Notice”), and Tenant shall thereafter, within said thirty (30)-day period (or
such other period of time as Landlord may reasonably require; it being
understood that Landlord may delay removal or cancel the Removal Notice in the
event that the underlying sale of a Removal Facility is delayed or cancelled for
any reason), execute, acknowledge and deliver to the new owner of the Removal
Facilities, as designated by Landlord) at no cost or expense to Tenant, one
(1) or more Separate Leases with respect to the relevant Removal Facilities
effective as of the date set forth in the Removal Notice (“Removal Date”) for
the remaining Term and on substantially the same terms and conditions as, and in
any case no less favorable to Tenant than the terms and conditions of, this
Master Lease, except for appropriate adjustments (including to Exhibits and
Schedules), including as follows:

 

        4



--------------------------------------------------------------------------------

(i)         Rent. The initial Base Rent and Percentage Rent for each Removal
Facility shall be equal to the Allocable Rent Amount in respect of such Removal
Facility and thereafter shall be adjusted on the same basis as provided in this
Master Lease; it being understood that the specification in this
Section 1.5(b)(i) of the methodology for determining the initial Base Rent and
Percentage Rent for a Removal Facility shall not in any way change the
indivisible and nonseverable nature of this Master Lease (as set forth in
Section 1.2).

(ii)         Liabilities and Obligations. The Separate Lease shall provide that
Landlord and Tenant shall be responsible for the payment, performance and
satisfaction of all of the duties, obligations and liabilities of Landlord and
Tenant, respectively, arising under this Master Lease, with respect to the
Removal Facility, that were not paid, performed and satisfied in full prior to
the commencement date of the Separate Lease, and shall further provide that
(x) landlord and tenant under the Separate Lease shall not be responsible for
the payment, performance or satisfaction of any duties, obligations or
liabilities of Landlord or Tenant under this Master Lease first arising after
the Removal Date and (y) Landlord and Tenant and Guarantor shall not be
responsible for the payment, performance or satisfaction of any duties,
obligations or liabilities of the landlord or tenant under the Separate Lease,
except to the extent they are a party to such Separate Lease. Except as provided
in clause (iv) below, Landlord and Tenant’s obligations under this Master Lease
with respect to the remainder of the Facilities not removed in accordance with
this Section 1.5 shall remain unaffected and shall continue in accordance with
the terms of this Master Lease.

(iii)         Deletion of REIT Provisions. At the election of Landlord or any
new landlord, any one or more of the provisions of the Separate Lease pertaining
to the REIT status of any member of Landlord (or any Affiliate of any member of
Landlord) shall be deleted.

(iv)         Amendments to this Lease. Upon execution of such Separate Lease,
and effective as of the effective date of such Separate Lease, this Master Lease
shall be deemed to be amended as follows: (i) the Removal Facilities shall be
excluded from the Leased Property hereunder and (ii) Base Rent and Percentage
Rent hereunder shall be reduced by the amount of the Allocable Rent Amount with
respect to the Removal Facilities. Such amendments shall occur automatically and
without the necessity of any further action by Landlord or Tenant, but, at
Landlord’s or Tenant’s election, the same shall be reflected in a formal
amendment to this Master Lease, which amendment shall be promptly executed by
Landlord and Tenant.

(v)         Other Undertakings. Landlord and Tenant shall each take such actions
and execute and deliver such documents, including, without limitation, the
Separate Lease and new or amended Memorandum(s) of Lease and, if requested by
the other, an amendment to this Master Lease, as are reasonably necessary and
appropriate to effectuate fully the provisions and intent of this Section 1.5,
and as otherwise are appropriate or as Landlord, Tenant or any title insurer may
reasonably request to evidence such removal and new leasing of the Removal
Facilities, including memoranda of lease with respect to such Separate Leases
and amendments of all existing memoranda of lease with respect to this Master
Lease and an amendment of this Master Lease.

(c)         No Cross Default. No default under any Separate Lease shall be a
default under this Master Lease and no default under this Master Lease shall be
a default under

 

        5



--------------------------------------------------------------------------------

any Separate Lease. In all cases, so long as any Facility Mortgage shall apply
to any Removal Facility or Separate Lease, such Removal Facility and/or Separate
Lease shall continue to be subject either to any existing subordination,
nondisturbance and attornment agreement with respect to the Master Lease, or
subject to a new subordination, nondisturbance and attornment agreement to be
delivered by Facility Mortgagee, the landlord under the Separate Lease and
Tenant on substantially the same terms and conditions as the existing
subordination, nondisturbance and attornment agreement (having regard to the
terms and conditions of the Separate Lease).

(d)         Guaranty. Upon the execution of a Separate Lease, Guarantor shall
execute and deliver to the new owner of the Removal Facility a new Guaranty of
Tenant’s obligations with respect to the Removal Facility. The original Guaranty
delivered to Landlord shall be of no further force or effect with respect to any
obligations related to the Removal Facilities.

(e)         Costs and Expenses. All costs and expenses relating to a Separate
Lease (including reasonable attorneys’ fees and other reasonable, documented
out-of-pocket costs incurred by Tenant or Guarantor for outside counsel, if any)
shall be borne by Landlord and not Tenant.

(f)         Cooperation. Landlord and Tenant shall cooperate with Gaming
Authorities in all reasonable respects to facilitate all necessary regulatory
reviews, approvals and/or authorization of the Separate Lease in accordance with
applicable Gaming Regulations.

ARTICLE II

DEFINITIONS

2.1        Definitions. For all purposes of this Master Lease, except as
otherwise expressly provided or unless the context otherwise requires, (i) the
terms defined in this Article II have the meanings assigned to them in this
Article and include the plural as well as the singular; all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (ii) all references in this Master Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Master Lease; (iii) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Master Lease as a whole and not to any
particular Article, Section or other subdivision; and (v) for the calculation of
any financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio, and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense.

10 Year Treasury Yield: The yield published in The Wall Street Journal from time
to time for the “U.S. 10 Year Treasury Note.” If The Wall Street Journal ceases
to publish the “U.S. 10 Year Treasury Note,” Landlord shall select an equivalent
publication that publishes such “U.S. 10 Year Treasury Note,” and if such “U.S.
10 Year Treasury Note” is no longer

 

        6



--------------------------------------------------------------------------------

generally published or is limited, regulated or administered by a governmental
or quasi-governmental body, then Landlord shall select a comparable yield index.

Accounts: All accounts, including deposit accounts, all rents, profits, income,
revenues or rights to payment or reimbursement derived from the use of any space
within the Leased Property and/or from goods sold or leased or services rendered
from the Leased Property (including, without limitation, from goods sold or
leased or services rendered from the Leased Property by any subtenant) and all
accounts receivable, in each case whether or not evidenced by a contract,
document, instrument or chattel paper and whether or not earned by performance,
including without limitation, the right to payment of management fees and all
proceeds of the foregoing.

Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.

Adjusted Revenue: For any Test Period, with respect to any Person or Facility,
EBITDA plus, without duplication, any rent expense associated with any ground
leases forming part of the Leased Property and this Master Lease (as may be
amended from time to time).

Adjusted Revenue to Rent Ratio: As at any date of determination, the ratio for
any period of Adjusted Revenue derived from the Facilities by Tenant or its
Affiliates (without duplication) to Rent. For purposes of calculating the
Adjusted Revenue to Rent Ratio, Adjusted Revenue and Rent shall be calculated on
a pro forma basis to give effect to any increase or decrease in Rent as a result
of the addition or removal of Leased Property to this Master Lease during any
Test Period as if such increase or decrease had been effected on the first day
of such Test Period.

Affiliate: When used with respect to any corporation, limited liability company,
partnership or any other Person, the term “Affiliate” shall mean any Person
which, directly or indirectly, controls or is controlled by or is under common
control with such other Person. For the purposes of this definition, “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, through the ownership
of voting securities, partnership interests or other equity interests.

Agreed Deconsolidation Growth Capital Improvement Fair Market Value: As defined
in Section 10.3(d).

Allocable Percentage Share: For any Facility, the fraction converted to a
percentage determined by dividing the EBITDA for such Facility by the EBITDA for
all Facilities then subject to the Master Lease, with each such EBITDA being
based on the EBITDA for the most recent 12 month period required to be reported
by Tenant to Landlord.

 

        7



--------------------------------------------------------------------------------

Allocable Rent Amount: As of any date of determination, with respect to one or
more Facilities, and with respect to any amount of Rent in question (whether
Base Rent or Percentage Rent), the amount determined by multiplying the then
current total amount of Rent in question by the Allocable Percentage Share of
such Facility(ies). To the extent any of the Development Facilities are
purchased by Landlord and made subject to this Master Lease as a Leased Property
in accordance with Section 7.4, but have not been subject to this Master Lease
as Leased Property for the entirety of the applicable 12 month period, the
Allocable Rent Amount calculation for all purposes of this Master Lease that
includes any such Development Facility shall reflect, with respect to any such
Development Facility, the 12 month period immediately preceding the date of
determination of Allocable Rent Amount regardless of the date on which such
Development Facility may have been included in this Master Lease.
Notwithstanding the preceding provisions of this definition, if a
Deconsolidation Event has previously occurred, as of any date of determination
of Allocable Rent Amount resulting from (i) a Casualty Event or (ii) Landlord’s
failure to comply with the provisions of Section 8.2(b), in either case, with
respect to one or more Facilities and with respect to any amount of rent in
question (whether Base Rent or Percentage Rent), the “Allocable Rent Amount” for
each Facility shall mean the percentage of the Rent in question determined based
on the relative fair values of each Facility as determined in accordance with
GAAP as of the date of the Deconsolidation Event. In the event that Landlord and
Tenant are unable to agree on such relative fair value of each Facility, either
party may elect to have the same determined by an Expert in accordance with
Section 34.1.

Appraiser: As defined in Section 3.5.

Assumed Rate: The 10 Year Treasury Yield plus six percent (6%).

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Condemnation.

Base Rent: During the Initial Term, an annual amount equal to Four Hundred
Ninety-Five Million Dollars ($495,000,000); provided, however, that commencing
on April 1, 2017 and continuing at the beginning of each Lease Year thereafter
during the Initial Term, the Base Rent shall increase to an annual amount equal
to the sum of (i) the Base Rent for the immediately preceding Lease Year, and
(ii) the Escalation.

(a)         The Base Rent for the first year of each Fixed Renewal Term shall be
an annual amount equal to the sum of (i) the Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation. Commencing with the beginning of
the second (2nd) Lease Year of any Fixed Renewal Term and continuing at the
beginning of each Lease Year thereafter during such Fixed Renewal Term, the Base
Rent shall increase to an annual amount equal to the sum of (i) the Base Rent
for the immediately preceding Lease Year, and (ii) the Escalation.

(b)         If applicable in accordance with Section 1.4(c), Base Rent for the
first (1st) full Lease Year in which Base Rent is calculated pursuant to this
clause (b) shall be equal to the greater of (i) the amount determined pursuant
to subparagraph (a) above, and (ii) the Fair Market Rent as determined pursuant
to Section 3.5 hereof (and the Base Rent for any portion of a Lease Year for
which Base Rent is calculated pursuant to this clause (b) prior to such first
(1st)

 

        8



--------------------------------------------------------------------------------

full Lease Year shall be determined by prorating such amount). The Base Rent
determined in accordance with the preceding sentence shall be payable throughout
the remainder of the Term (including any additional Renewal Terms) except that
the Base Rent shall increase to an annual amount equal to the sum of (x) the
Base Rent for the immediately preceding Lease Year, and (y) the Escalation
(1) if the calculation of Base Rent pursuant to this clause (b) is effective as
of the beginning of any Lease Year (i.e. April 1), commencing on the beginning
of the next Lease Year, and continuing on the beginning of each Lease Year
thereafter throughout the remainder of the Term (including any additional
Renewal Terms thereafter), or (2) if the preceding clause (1) does not apply,
then commencing on the beginning of the second (2nd) Lease Year following the
date on which the calculation of Base Rent pursuant to this clause (b) is
effective, and continuing on the beginning of each Lease Year thereafter
throughout the remainder of the Term (including any additional Renewal Terms
thereafter). Percentage Rent shall continue to be payable throughout each Fair
Market Renewal Term.

Base Rent shall be subject to further adjustment as and to the extent provided
in Sections 7.4, 10.3 and 14.6.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.

Capital Improvements: With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story, in
each case which are permanently affixed to the Leased Property such that they
constitute real property under applicable Legal Requirements.

Capital Lease: As applied to any Person, any lease of any Property by that
Person as lessee that, in conformity with GAAP, is required to be classified and
accounted for as a capital lease on the balance sheet of that Person (provided,
that any lease that is accounted for by any Person as an operating lease as of
the Commencement Date and any similar lease entered into after the Commencement
Date by any Person may, in the sole discretion of Tenant, be treated as an
operating lease and not as a Capital Lease and provided, further, that, for the
avoidance of doubt, this Master Lease will not be considered a Capital Lease).

Capital Lease Obligations: For any Person, all obligations of such Person to pay
rent or other amounts under a Capital Lease, and the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP.

Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

Casualty Event: Any loss of title or any loss of or damage to or destruction of,
or any Condemnation or other taking (including by any governmental authority)
of, any portion of

 

        9



--------------------------------------------------------------------------------

the Leased Property for which Landlord, Tenant or any Operating Subtenant or any
of their respective Subsidiaries receives cash insurance proceeds or proceeds of
a Condemnation award or other similar compensation (excluding proceeds of
business interruption insurance). “Casualty Event” shall include, but not be
limited to, any taking of all or any portion of the Leased Property, in or by
Condemnation or other eminent domain proceedings pursuant to any applicable law,
or by reason of the temporary requisition of the use or occupancy of all or any
part of any real property of or any part thereof by any governmental authority,
civil or military.

Casualty Shortfall: As defined in Section 14.2(g).

Code: The Internal Revenue Code of 1986 as amended from time to time.

Commencement Date: As defined in Section 1.3.

Common Units: Shall have the meaning give to such term in the Operating
Partnership’s Limited Partnership Agreement.

Condemnation: A taking by the exercise of any governmental power, whether by
legal proceedings or otherwise, by a Condemnor or a voluntary sale or transfer
by Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

Confidential Information: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of Landlord or Tenant or
their respective Related Persons, whether furnished before or after the date of
this Master Lease, and regardless of the manner in which it was furnished, and
any material prepared by either Landlord or Tenant or their respective Related
Persons, in whatever form maintained, containing, reflecting or based upon, in
whole or in part, any such information; provided, however, that “Confidential
Information” shall not include information which: (i) was or becomes generally
available to the public other than as a result of a disclosure by either
Landlord or Tenant or their respective Related Persons in breach of this Master
Lease; (ii) was or becomes available to either Landlord or Tenant or their
respective Related Persons on a non-confidential basis prior to its disclosure
hereunder as evidenced by the written records of Landlord or Tenant or their
Related Persons, provided, that the source of the information is not bound by a
confidentiality agreement or otherwise prohibited from transmitting such
information by a contractual, legal or fiduciary duty; or (iii) was
independently developed by the other without the use of any Confidential
Information, as evidenced by its written records.

Control: The ability, directly or indirectly, whether through the ownership of
voting securities, by contract, or otherwise (including by being the managing
member or general partner of the Person in question), to (i) direct or cause the
direction of the management and policies of a Person or (ii) conduct the
day-to-day business operations of a Person.

 

        10



--------------------------------------------------------------------------------

CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.

CPI Increase: The product of (i) the CPI most recently published as of the
beginning of each Lease Year, divided by (ii) the CPI most recently published as
of the beginning of the first Lease Year. If the product is less than one, the
CPI Increase shall be equal to one.

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

Debt Agreement: If designated by Tenant to Landlord in writing to be included in
the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, (i) entered into from time to time by
Tenant, any Operating Subtenant and/or their respective Subsidiaries, (ii) as
amended, supplemented, modified, extended, restructured, renewed, refinanced,
restated, replaced or refunded in whole or in part from time to time,
(iii) which may be secured by assets of Tenant, any Operating Subtenant and/or
their respective Subsidiaries, including, but not limited to, their Cash,
Accounts, Tenant’s Property, real property and leasehold estates in real
property (including this Master Lease) and (iv) which shall provide Landlord, in
accordance with Section 17.3 hereof, the right to receive copies of notices of
Specified Debt Agreement Defaults thereunder.

Deconsolidation Event: A transaction or series of transactions which upon
consummation requires Tenant’s Parent to cease consolidation of Landlord and MGM
REIT within Tenant Parent’s consolidated financial statements prepared in
accordance with GAAP. For the avoidance of doubt, a sale, transfer, assignment
or any other disposition (i) by Tenant of Tenant’s leasehold estate in one or
more individual Facilities to a Person that is not an Affiliate of Tenant, or
(ii) by Landlord of Landlord’s fee interest in one or more individual Facilities
to a Person that is not an Affiliate of Landlord, shall not constitute a
Deconsolidation Event as to any such Facility (or any other Facility).

Deconsolidation Growth Capital Improvement: Any Tenant Capital Improvement
described in Exhibit C or constructed between the Commencement Date and the
occurrence of a Deconsolidation Event which (i) has not been funded by Landlord
in accordance with Section 10.5, and (ii) which is not a Deconsolidation
Maintenance Capital Improvement as reasonably agreed by Landlord and Tenant and
if Landlord and Tenant are unable to agree, then as determined by Experts in
accordance with Section 34.1.

 

        11



--------------------------------------------------------------------------------

Deconsolidation Growth Capital Improvement Purchase Price: The fair market value
based on the amount that would be paid by a willing purchaser to a willing
seller if neither were under any compulsion to buy or sell, as of the date of a
Deconsolidation Event, of all Deconsolidation Growth Capital Improvements.

Deconsolidation Maintenance Capital Improvement: Any Tenant Capital Improvement
constructed between the Commencement Date and the occurrence of a
Deconsolidation Event that qualifies as a normal tenant improvement in
accordance with GAAP and therefore is recognized as a fixed asset of Tenant or
any Operating Subtenant for accounting purposes. For this purpose, normal tenant
improvements exclude the costs of structural elements of the Facilities,
including capital improvements that expand the footprint or square footage of
the Facilities or extend the useful life of the Facilities. In addition,
equipment that would be a necessary improvement for any lessee, including
elevators, air conditioning systems, or electrical wiring that are integral to
the Facilities that would not qualify as normal tenant improvements under GAAP
shall not constitute Deconsolidation Maintenance Capital Improvements.

Development Facilities: Those certain properties under development by Affiliates
of Tenant located in National Harbor, Maryland and Springfield, Massachusetts as
more particularly described in Exhibit A.

Discretionary Transferee: A transferee that meets all of the following
requirements:

(a) such transferee has:

(1)         (i) except as provided in (a)(1)(ii) or (iii) below, at least five
(5) years of experience (directly or through one or more of its Subsidiaries)
operating or managing casino properties with revenues in the immediately
preceding fiscal year of at least (x) Five Hundred Million Dollars
($500,000,000) in the case of a transfer of any Facility located in Las Vegas,
Nevada, (y) Two Hundred Fifty Million Dollars ($250,000,000) in the case of a
transfer of any Facility not located in Las Vegas, Nevada or (z) Seven Hundred
Fifty Million Dollars ($750,000,000) in the case of a transfer of all Facilities
then under the Master Lease (or, in any case, retains a manager with such
qualifications, which manager shall not be replaced other than by another
manager meeting the foregoing requirements) and as to which the primary business
of such Person and its Affiliates taken as a whole is not the leasing of
properties to gaming operators,

(ii) in the case of a Permitted Leasehold Mortgagee Foreclosing Party at least
five (5) years of experience (directly or through one or more of its
Subsidiaries) operating or managing casino properties (or, in any case, retains
a manager with such qualifications, which manager shall not be replaced other
than by another manager meeting the foregoing requirements), or

(iii) in the case of a transfer of any Facility of which no material portion is
a Gaming Facility, at least five (5) years of experience (directly or through
one or more of its Subsidiaries) operating or managing properties similar to the
Facility being transferred (or

 

        12



--------------------------------------------------------------------------------

retains a manager with such qualifications, which manager shall not be replaced
other than by another manager meeting the foregoing requirements); or

(2) agreement(s) in place in a form reasonably satisfactory to Landlord to
retain for a period of eighteen (18) months (or more) after the effective time
of the transfer at least

(i) eighty percent (80%) of Tenant Parties and their respective Subsidiaries
personnel employed at the Facilities who have employment contracts as of the
date of the relevant agreement to transfer, and

(ii) eighty percent (80%) of Tenant Parties and Tenant’s Parent’s ten most
highly compensated corporate employees as of the date of the relevant agreement
to transfer based on total compensation determined in accordance with Item 402
of Regulation S-K of the Exchange Act, as amended;

(b) such transferee (directly or through one or more of its Subsidiaries) is
licensed or certified by each Gaming Authority with jurisdiction over any
portion of the Leased Property as of the date of any proposed assignment or
transfer to such entity (or will be so licensed upon its assumption of the
Master Lease);

(c) such transferee is Solvent, and, other than in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, if such transferee has a Parent Company,
the Parent Company of such transferee is Solvent, and

(d)        (i) except in the case of clause (ii) below, (x) the Parent Company
of such transferee or, if such transferee does not have a Parent Company, such
transferee, has sufficient assets so that, after giving effect to its assumption
of Tenant’s obligations hereunder or the applicable assignment or other
transaction, its Indebtedness to EBITDA Ratio on a consolidated basis in
accordance with GAAP is less than 6:1 on a pro forma basis based on projected
earnings and after giving effect to the proposed transaction, or (y) an entity
that has an investment grade credit rating from a nationally recognized rating
agency with respect to such entity’s long term, unsecured debt has provided a
Guaranty, or

(ii) in the case of a Permitted Leasehold Mortgagee Foreclosing Party,
(x) Tenant has an Indebtedness to EBITDA Ratio of less than 6:1 on a pro forma
basis based on projected earnings and after giving effect to the proposed
transaction, (y) an entity that has an investment grade credit rating from a
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt has provided a Guaranty, or (z) such entity is an entity whose
only asset is or will be ownership of the leasehold estate created by this
Master Lease and related assets reasonably necessary for conduct of the Primary
Intended Use with respect to the Facilities and who, after giving effect to such
entity becoming Tenant hereunder, has no Indebtedness.

“Dollars” and “$”: The lawful money of the United States.

EBITDA: For any Test Period and with respect to any Person or Facility (as
applicable), the sum of (a) Net Income of such Person or Facility for that
period, plus or minus the following to the extent reflected in Net Income for
that period, plus (b) any extraordinary

 

        13



--------------------------------------------------------------------------------

loss, and, without duplication, any loss associated with the early retirement of
Indebtedness and with any disposition not in the ordinary course of business,
minus (c) any extraordinary gain, and, without duplication, any gains associated
with the early retirement of Indebtedness and with any disposition not in the
ordinary course of business, plus (d) Interest Charges of such Person or
Facility for that period, plus (e) the aggregate amount of expense for federal,
foreign, state and local taxes on or measured by income of such Person or
Facility for that period (whether or not payable during that period), minus
(f) the aggregate amount of benefit for federal, foreign, state and local taxes
on or measured by income of such Person or Facility for that period (whether or
not receivable during that period), plus (g) depreciation, amortization and all
non-recurring and/or other non-cash expenses to the extent deducted in arriving
at Net Income for that period, plus (h) expenses classified as “pre-opening and
start-up expenses” on the applicable financial statements of that Person or
Facility for that fiscal period, plus (i) non-controlling interest reflected in
Net Income, in each case as determined in accordance with GAAP.

Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

End of Term Asset Transfer Notice: As defined in Section 36.1.

Environmental Costs: As defined in Section 32.4.

Environmental Laws: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders, decrees
or judgments, whether statutory or common law, as amended from time to time, now
or hereafter in effect, or promulgated, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including the Industrial Site Recovery Act, the Clean
Air Act, the Clean Water Act, the Toxic Substances Control Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Federal Insecticide, Fungicide,
Rodenticide Act, the Safe Drinking Water Act and the Occupational Safety and
Health Act.

Equity Interests: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such Person, including,
if such Person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

Escalated Base Rent: For any Lease Year (other than the first Lease Year and, if
applicable, the period beginning on the date on which Base Rent begins being
calculated in accordance with clause (b) of the definition of Base Rent until
the first applicable Escalation thereafter in accordance with clause (b) of the
definition of Base Rent), an amount equal to one hundred and two percent
(102%) of the Base Rent as of the end of the immediately preceding Lease Year.

 

        14



--------------------------------------------------------------------------------

Escalation: For any Lease Year (other than the first Lease Year), an amount
equal to the excess of (i) the Escalated Base Rent for such Lease Year over
(ii) the Base Rent for the immediately preceding Lease Year; provided, that,
beginning with the Lease Year commencing on April 1, 2022, if adding such amount
to the Rent for the immediately preceding Lease Year would have resulted in a
Net Revenue to Rent ratio for such immediately preceding Lease Year of less than
6.25:1, then, the escalation for such Lease Year shall be zero.

Event of Default: As defined in Article XVI.

Event of Default Notice: As defined in Section 16.2(b).

Exchange Act: The U.S. Securities Exchange Act of 1934 and any statute successor
thereto, in each case as amended from time to time.

Excluded Assets: As defined in Section 1.1.

Excluded Sublease: The Operating Subleases and any subleases of the Leased
Property, or any portion thereof, that are in existence as of the date hereof.

Exercise Date: As defined in Section 1.4.

Expert: An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.

Facilit(y)(ies): As defined in the Recitals, but excluding, from time to time,
any Removal Facilities or Facilities otherwise removed from this Master Lease in
accordance with the terms of this Master Lease, and including, from time to
time, any Development Facilities or other facilities otherwise added to this
Master Lease in accordance with the terms hereof.

Facility Mortgage: As defined in Section 13.1.

Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

Facility Mortgagee: As defined in Section 13.1.

Fair Market Renewal Terms: Any Renewal Term as to which Tenant has elected to
convert the calculation of Base Rent to the amount set forth in clause (b) of
the definition of Base Rent pursuant to Section 1.4(c) and each Renewal Term
thereafter.

Fair Market Rent: With respect to the Leased Property or any Facility, at any
time in question, the prevailing fair market Base Rent which would be determined
in an arm’s-length negotiation by Landlord and Tenant if neither party were
under any compulsion to enter into a lease, taking into account all of the
material terms and conditions of this Master Lease

 

        15



--------------------------------------------------------------------------------

(including the obligation to pay Percentage Rent and Additional Charges and the
presence of any remaining Renewal Terms) and, taking into account the fact that
Landlord will not be entitled to the benefit of any of Tenant’s Property other
than its rights with respect to Tenant’s Property pursuant to Article XXXVI, for
a five-year term beginning as of the commencement of the applicable Renewal
Term, such Fair Market Rent to be determined by mutual agreement by the parties
or in accordance with Section 3.5.

Financial Statements: (i) For a Fiscal Year, consolidated statements of Tenant’s
Parent and its Subsidiaries of operations, shareholders’ equity and cash flows
for such Fiscal Year and the related consolidated balance sheet as at the end of
such Fiscal Year, prepared in accordance with GAAP as at such date and audited
by a “big four” or other independent public accountants of recognized standing,
and (ii) for each fiscal quarter (other than the fourth fiscal quarter in any
Fiscal Year), the consolidated statement of operations of Tenant’s Parent and
its Subsidiaries for such fiscal quarter, the consolidated statement of cash
flows for the portion of the Fiscal Year ended with such fiscal quarter and the
related consolidated balance sheet as at the end of such fiscal quarter,
prepared in accordance with GAAP.

Fiscal Year: The annual period commencing January 1 and terminating December 31
of each year.

Fixed Renewal Terms: Each Renewal Term other than any Fair Market Renewal Term.

Fixtures: As defined in Section 1.1(d).

Foreclosure Assignment: As defined in Section 22.2(a)(ii).

Foreclosure COC: As defined in Section 22.2(a)(ii).

Foreclosure Purchaser: As defined in Section 31.1.

GAAP: Generally accepted accounting principles in the United States set forth in
the Financial Accounting Standards Board (FASB) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied;
provided, that if any change in accounting principles is required by the
promulgation of any rule, regulation, pronouncement or opinion by the FASB or
the Securities and Exchange Commission and such change results in a change in
the method of calculation of any financial ratio or term in this Master Lease,
then Tenant and Landlord shall negotiate in good faith in order to amend such
provision so as to equitably reflect such change with the desired result that
the criteria for evaluation the relevant Person’s financial condition shall be
the same after such change as if such change had not occurred; provided further
that until such time as an amendment shall have been executed, all such
financial covenants and terms in this Master Lease shall continue to be
calculated or construed as if such change had not occurred.

Gaming Authority: As defined in the definition of Gaming License.

 

16



--------------------------------------------------------------------------------

Gaming Corridor: shall mean the greater Las Vegas Strip area bounded on the
south by St. Rose Parkway (but, for the avoidance of doubt, including the M
Resort), the north by US 95, on the east by Paradise Road or Maryland Parkway,
as applicable, and on the west by Decatur Boulevard.

Gaming Equipment: all equipment, software systems and/or gaming devices used to
conduct gambling games authorized by applicable Gaming Regulations at a Gaming
Facility including without limitation, all slot machines, video lottery
terminals, table games, gaming kiosks, pari-mutuel wagering systems, and/or
other software systems and devices used now or in the future (including any
variation or derivative of any of the foregoing, or any newly created equipment,
software system or gaming device) for the purposes of conducting gambling games.

Gaming Facility: The portion of any property upon which Gaming Equipment is
utilized to generate gaming revenues in accordance with a required Gaming
License.

Gaming License: Any license, permit, approval, finding of suitability , finding
of qualification or other authorization issued by a state or local licensing or
regulatory agency, commission, board or other governmental body (each a “Gaming
Authority”) to operate, carry on or conduct any gambling game, race book or
sports pool, pari-mutuel wagering and/or offer for play any Gaming Equipment on
the Leased Property, as required by any Gaming Regulation, including each of the
licenses, permits or other authorizations set forth on Exhibit D, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the date hereof.

Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, resolutions, codes, decrees or judgments, and
Gaming License conditions or restrictions, and requirements of any agreement
with a local municipality, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a Person holding a
Gaming License, including, without limitation, any contractual requirements or
requirements imposed by a regulatory agency, commission, board, municipality,
county, parish or other governmental body (including any Gaming Authority)
pursuant to the jurisdiction and authority granted to it under applicable law.

Ground Leased Property: The real property leased pursuant to the Ground Leases.

Ground Leases: Those certain leases with respect to real property that is a
portion of the Leased Property, pursuant to which Landlord is a tenant and which
leases have either been approved by Tenant or are in existence as of the date
hereof and listed on Part II of Exhibit B hereto.

Ground Lessor: As defined in Section 8.4(a).

Guarantor: Tenant’s Parent or any replacement guarantor pursuant to a
replacement guaranty given in accordance with this Master Lease or consented to
by Landlord.

 

        17



--------------------------------------------------------------------------------

Guaranty: That certain Guaranty of Master Lease dated as of the date hereof, a
form of which is attached as Exhibit E hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Tenant’s Parent and
Landlord, and any other form of guaranty in form and substance reasonably
satisfactory to Landlord executed by a Guarantor in favor of Landlord (as the
same may be amended, supplemented or replaced from time to time) pursuant to
which such Guarantor agrees to guaranty all of the obligations of Tenant
hereunder.

Handling: As defined in Section 32.4.

Hazardous Substances: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste that is defined, regulated or
classified pursuant to any applicable Environmental Law as “hazardous.” “toxic,”
a “pollutant,” a “contaminant,” or words of similar meaning and regulatory
effect.

Identified Subleases: Those certain leases and/or subleases identified in a
letter of even date herewith from Tenant to Landlord.

Impositions: All taxes, special and general assessments, including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term, rents or
other amounts payable under any Ground Leases, water rents, rates and charges,
commercial rent taxes, sewer and other utility rents, rates and charges, excise
tax levies, fees including license, permit, inspection, authorization and
similar fees, and other governmental impositions, levies and charges of every
kind and nature whatsoever, that may be assessed, levied, confirmed, imposed or
become a lien on the Leased Property or any part thereof or any rent therefore
or any estate, right, title or interest therein or any occupancy, operation, use
or possession of, or sales from or activity conducted on or in connection with
the Leased Property or the leasing or use of the Leased Property or any part
thereof prior to, during or with respect to any period during the Term hereof
through the expiration or earlier termination of this Master Lease together with
(i) any taxes and assessments that may be levied, assessed or imposed upon the
gross income arising from any Rent or in lieu of or as a substitute, in whole or
in part, for any Imposition and (ii) all interest and penalties on the foregoing
attributable to any failure in payment by Tenant (other than failures arising
from the acts of Landlord). Except as described in clause (ii) above, the term
“Impositions” shall, however, not include any of the following, all of which
shall be the responsibility of Landlord: (a) any franchise, income, excess
profits, estate, inheritance, succession, transfer, gift, corporation, business,
capital levy, or profits tax of Landlord, (b) (x) any tax imposed with respect
to the sale, exchange or other disposition by Landlord of the fee estate in the
Leased Property and (y) the incremental portion of any of the items in this
paragraph that would not have been levied, imposed or assessed but for any
prohibited sale of the fee estate in the Leased Property, in each case during
the period from the date of this Master Lease through the expiration or earlier
termination of the Master Lease, and (c) interest, penalties and other charges
with respect to the foregoing items “a” and “b”.

Indebtedness: Of any Person, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person;

 

        18



--------------------------------------------------------------------------------

(d) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding accounts payable and accrued
obligations incurred in the ordinary course of business); (e) all Indebtedness
of others to the extent secured by any Lien on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided, that if such obligations have not been assumed, the amount of such
Indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the Indebtedness secured; (f) all Capital Lease Obligations of such Person;
(g) the net amount of the obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (including swap contracts); (h) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances, except obligations in respect of letters of credit
issued in support of obligations not otherwise constituting Indebtedness shall
not constitute Indebtedness except to the extent such letter of credit is drawn
and not reimbursed within ten Business Days; and (i) all guaranty obligations of
such Person in respect of Indebtedness of others of the kinds referred to in
clauses (a) through (h) above; provided, that for purposes of this definition,
deferred purchase price obligations shall be calculated based on the net present
value thereof. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner unless recourse is
limited, in which case the amount of such Indebtedness shall be the amount such
Person is liable therefor (except to the extent the terms of such Indebtedness
expressly provide that such Person is not liable therefor). The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness becomes due, in which case the amount of
such Indebtedness shall be the amount due that is payable by such Person. The
amount of Indebtedness of the type described in clause (d) shall be determined
in accordance with GAAP.

Indebtedness to EBITDA Ratio: As at any date of determination and with respect
to any transferee, the ratio of (a) Indebtedness of the transferee and its
subsidiaries on a consolidated basis (excluding (i) Indebtedness of the type
referenced in clauses (g) or (h) of the definition of Indebtedness or
Indebtedness referred to in clauses (e) or (j) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (g) or
(h) of the definition of Indebtedness), to (b) EBITDA of the transferee and its
consolidated subsidiaries for the Test Period most recently ended prior to such
date for which financial statements are available. For purposes of calculating
the Indebtedness to EBITDA Ratio, EBITDA shall be calculated on a pro forma
basis (and shall be calculated, except for pro forma adjustments reasonably
contemplated by the potential transferee which may be included in such
calculations, otherwise in accordance with Regulation S-X under the Securities
Act) to give effect to any material acquisitions and material asset sales
consummated by the transferee or any such subsidiary since the beginning of such
Test Period as if each such material acquisition had been effected on the first
day of such Test Period and as if each such material asset sale had been
consummated on the day prior to the first day of such Test Period. In addition,
for the avoidance of doubt, (i) if the transferee or any such subsidiary has
incurred any Indebtedness or repaid, repurchased, acquired, defeased or
otherwise discharged any Indebtedness since the end of the applicable Test
Period, Indebtedness shall be calculated (for purposes of this definition) after
giving effect on a pro forma basis to such incurrence, repayment, repurchase,
acquisition, defeasance or discharge and the applications of any proceeds
thereof as if it had occurred prior to the first day of such Test Period and
(ii) the Indebtedness to EBITDA Ratio shall give pro forma

 

        19



--------------------------------------------------------------------------------

effect to the transactions whereby the applicable transferee becomes party to
the Master Lease permitted under Section 22.2.

Initial Term: As defined in Section 1.3.

Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.

Intellectual Property License Agreement: That certain Intellectual Property
License Agreement, dated as of the date hereof, between Tenant’s Parent and MGM
REIT.

Interest Charges: For any Person, as of the last day of any fiscal period, the
sum of (a) all interest, fees, prepayment premiums, debt discount, charges and
related expenses paid or payable (without duplication) for that fiscal period by
that Person to a lender in connection with borrowed money (including any
obligations for fees, charges and related expenses payable to the issuer of any
letter of credit) or the deferred purchase price of assets that are considered
“interest expense” under GAAP, plus (b) the portion of rent paid or payable
(without duplication) for that fiscal period by that Person under Capital Lease
Obligations that should be treated as interest in accordance with FASB
Accounting Standard Codification No. 840.

Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise investing in a diversified portfolio of businesses and companies and
is organized primarily for the purpose of making equity investments in
companies.

Land: As defined in Section 1.1(a).

Landlord: As defined in the preamble.

Landlord Approved Capital Improvements: As defined in Section 10.1(b).

Landlord Change of Control: (i) Any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act, as amended from time to time, and
any successor statute) other than Tenant’s Parent and its Affiliates, shall have
acquired direct or indirect beneficial ownership or control of thirty-five
percent (35%) or more on a fully diluted basis of the direct or indirect voting
power in the Equity Interests of Landlord entitled to vote in an election of
directors of Landlord or its direct or indirect parent, (ii) except as permitted
or required hereunder, the direct or indirect sale by Landlord or its direct or
indirect parent of all or substantially all of Landlord’s assets, whether held
directly or through Subsidiaries, relating to the Facilities in one transaction
or in a series of related transactions (excluding sales to Landlord or its
Subsidiaries), (iii) Landlord ceasing to be a wholly-owned and controlled
Subsidiary (directly or indirectly) of Operating Partnership, or (iv) Landlord
or its direct or indirect parent consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, Landlord or its
direct or indirect parent, in any such event pursuant to a transaction

 

        20



--------------------------------------------------------------------------------

in which any of the outstanding Equity Interests of Landlord or its direct or
indirect parent ordinarily entitled to vote in an election of directors of
Landlord or its direct or indirect parent or such other Person is converted into
or exchanged for cash, securities or other property, other than any such
transaction where the Equity Interests of Landlord or its direct or indirect
parent ordinarily entitled to vote in an election of directors of Landlord or
its direct or indirect parent outstanding immediately prior to such transaction
constitute or are converted into or exchanged into or exchanged for a majority
(determined by voting power in an election of directors) of the outstanding
Equity Interests ordinarily entitled to vote in an election of directors of such
surviving or transferee Person (immediately after giving effect to such
transaction). Notwithstanding the foregoing, no acquisition of shares of MGM
REIT or any direct or indirect owner thereof in one or multiple trades on a
nationally recognized stock exchange, and no sale or other transfer of direct or
indirect Equity Interests in Landlord by Tenant’s Parent or any Subsidiary of
Tenant’s Parent (other than MGM REIT and its Subsidiaries), shall result in a
Landlord Change of Control.

Landlord FMV Acceptance Notice: As defined in Section 10.3(b).

Landlord FMV Notice: As defined in Section 10.3(b).

Landlord Representatives: As defined in Section 23.4.

Landlord Tax Returns: As defined in Section 4.1(b).

Lease Year: The first Lease Year shall be the period commencing on the
Commencement Date and ending on March 31, 2017, and each subsequent Lease Year
shall be each period of twelve (12) full calendar months from April 1 until the
following March 31.

Leased Improvements: As defined in Section 1.1(b).

Leased Property: As defined in Section 1.1.

Leased Property Rent Adjustment Event: As defined in Section 14.6.

Leasehold Estate: As defined in Section 17.1(a).

Legal Requirements: All applicable federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting any of the Leased Property, Tenant’s Property or
Capital Improvements or the construction, use or alteration thereof, whether now
or hereafter enacted and in force, including any which may (i) require repairs,
modifications or alterations in or to the Leased Property and Tenant’s Property,
(ii) in any way adversely affect the use and enjoyment thereof, or
(iii) regulate the transport, handling, use, storage or disposal or require the
cleanup or other treatment of any Hazardous Substance.

Lien: As defined in Section 11.1.

 

        21



--------------------------------------------------------------------------------

Liquor Authority: As defined in Section 41.13(a).

Liquor Laws: As defined in Section 41.13(a).

Master Contribution Agreement: As defined in the Recitals.

Master Lease: As defined in the preamble.

Material Indebtedness: Any Indebtedness of the type referenced in clauses (a) or
(b) of the definition of Indebtedness of Tenant or the Operating Subtenants the
outstanding principal amount of which is in excess of Two Hundred Fifty Million
Dollars ($250,000,000).

MGM REIT: As defined in the Recitals.

Net Income: With respect to any fiscal period and with respect to any Person,
the net income (or net loss) of that Person from continuing operations for that
period, determined in accordance with GAAP, consistently applied.

Net Revenue: With respect to any fiscal period, the net revenue derived from the
Facilities by Tenant or its Affiliates (without duplication) for that period,
determined in accordance with GAAP, consistently applied, adjusted as necessary
such that any Rent will constitute “rents from real property” within the meaning
of Section 856(d) of the Code and Treasury Regulation Section 1.856-4). For the
avoidance of doubt, Net Revenues will not be reduced by any expenses whatsoever,
except that in Tenant’s sole discretion, Net Revenues may, but shall not be
required to, be reduced by any component thereof representing expense
reimbursements by third parties at no profit to Tenant or its Affiliates or
subtenants. Notwithstanding anything to the contrary contained in this
definition, Net Revenues shall not include any amount received in respect of the
Identified Subleases.

New Lease: As defined in Section 17.1(f).

Notice: A notice given in accordance with Article XXXV.

Notice of Termination: As defined in Section 17.1(f).

NRS: As defined in Section 41.14.

OFAC: As defined in Section 39.1.

Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

Operating Partnership: MGM Growth Properties Operating Partnership LP.

Operating Partnership’s Limited Partnership Agreement: That certain Agreement of
Limited Partnership of Operating Partnership dated as of the date hereof by and
among MGM

 

        22



--------------------------------------------------------------------------------

Growth Properties OP GP LLC, a Delaware limited liability company, MGM REIT and
Tenant’s Parent.

Operating Subleases: As defined in the Recitals.

Operating Subtenant: Each of the Persons listed as an Operating Subtenant in
Exhibit A together with any other Person that is an Affiliate of Tenant to whom
all or any portion of a Facility is sublet by Tenant pursuant to an Operating
Sublease.

Overdue Rate: On any date, a rate equal to two (2) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
Legal Requirements.

Parent Company: With respect to any Person in question, any other Person (other
than an Investment Fund) (x) as to which such Person in question is a
Subsidiary; and (y) which other Person is not a Subsidiary of any other Person
(other than an Investment Fund, which shall be deemed not to have any Parent
Company and, in the case of a Discretionary Transferee that is an Investment
Fund, therefore shall not be required to provide a Parent Guaranty pursuant to
Section 22.2, if applicable).

Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.

Percentage Rent: An annual amount equal to Fifty-Five Million Dollars
($55,000,000) per Lease Year; provided, however, that the Percentage Rent for
all Facilities shall be reset each Percentage Rent Reset Date to a fixed annual
amount until the next Percentage Rent Reset Date equal to one and four tenths of
a percent (1.4%) of the average annual Net Revenues of all the Facilities then
subject to this Master Lease for the trailing five calendar year period (i.e.,
January 1, 2017 through December 31, 2021, January 1, 2022 through December 31,
2026, January 1, 2027 through December 31, 2031, January 1, 2032 through
December 31, 2036, and January 1, 2037 through December 31, 2041). For purposes
of the preceding sentence, in the case of (i) any Leased Property Rent
Adjustment Event, the “average annual Net Revenues” shall be calculated as if
such Leased Property Rent Adjustment Event occurred on the first day of such
trailing five-year period, (ii) any Development Facility added to this Master
Lease pursuant to Section 7.4, “average annual Net Revenue” with respect to such
Development Facility shall be based on the trailing 12 month period of
operations (which may include periods prior to such Development Facility’s
inclusion as a Leased Property), (iii) any Facility that becomes a Removal
Facility or is otherwise removed from this Master Lease in accordance herewith,
the calculation of the next occurring Percentage Rent reset shall not include
any revenue generated by any such removed Facility, and (iv) any Facility that
is not in operation pursuant to either Section 7.2(d) or Section 14.3, the next
occurring Percentage Rent reset (and any reset thereafter, if applicable) shall
be calculated as provided in such Section 7.2(d) or Section 14.3, respectively.
Percentage Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.

Percentage Rent Reset Date: Each of April 1, 2022, April 1, 2027, April 1,
2032, April 1, 2037, April 1, 2042.

 

        23



--------------------------------------------------------------------------------

Permitted Capital Improvements: As defined in Section 10.1(a).

Permitted Encumbrance:

(i)        inchoate Liens incident to construction on or maintenance of
Property; or Liens incident to construction on or maintenance of Property now or
hereafter filed of record for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable law) and which are
being contested in good faith by appropriate proceedings in accordance with
Article XII and have not proceeded to judgment, provided, that, by reason of
nonpayment of the obligations secured by such Liens, no such Property is subject
to a material risk of loss or forfeiture;

(ii)        Liens for taxes and assessments on Property which are not yet past
due; or Liens for taxes and assessments on Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings in accordance with Article XII and have not proceeded to judgment,
provided, that, by reason of nonpayment of the obligations secured by such
Liens, no such Property is subject to a material risk of loss or forfeiture;

(iii)        minor defects and irregularities in title to any Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(iv)        easements, exceptions, reservations, or other agreements for the
purpose of pipelines, conduits, cables, wire communication lines, power lines
and substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, the removal of oil, gas, coal, or
other minerals, and other like purposes affecting Property, or facilities or
equipment, which individually or in the aggregate do not materially burden or
impair the fair market value or use of such Property for the purposes for which
it is or may reasonably be expected to be held;

(v)        easements, exceptions, reservations, or other agreements for the
purpose of facilitating the joint or common use of Property in or adjacent to a
shopping center, utility company, public facility or other projects affecting
Property which individually or in the aggregate do not materially burden or
impair the fair market value or use of such Property for the purposes for which
it is or may reasonably be expected to be held;

(vi)        rights reserved to or vested in any governmental authority to
control or regulate, or obligations or duties to any governmental authority with
respect to, the use of any Property;

(vii)      rights reserved to or vested in any governmental authority to control
or regulate, or obligations or duties to any governmental authority with respect
to, any right, power, franchise, grant, license, or permit;

(viii)     present or future zoning laws and ordinances or other laws and
ordinances restricting the occupancy, use, or enjoyment of Property;

 

        24



--------------------------------------------------------------------------------

(ix)        statutory Liens, other than those described in clauses (i) or
(ii) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith in
accordance with Article XII, provided, that, if delinquent, adequate reserves
have been set aside with respect thereto and, by reason of nonpayment, no
Property is subject to a material risk of loss or forfeiture;

(x)        covenants, conditions, and restrictions affecting the use of Property
which individually or in the aggregate do not materially impair or burden the
fair market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(xi)        rights of tenants under leases and rental agreements covering
Property entered into in the ordinary course of business of the Person owning
such Property;

(xii)      Liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(xiii)     Liens consisting of pledges or deposits of Property to secure
performance in connection with operating leases made in the ordinary course of
business to which Tenant or its Subsidiaries are a party as lessee, provided,
the aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed twenty percent (20%) of the annual fixed
rentals payable under such lease;

(xiv)     Liens consisting of deposits of Property to secure bids made with
respect to, or performance of, contracts (other than contracts creating or
evidencing an extension of credit to the depositor);

(xv)     Liens consisting of any right of offset, or statutory bankers’ lien, on
bank deposit accounts maintained in the ordinary course of business so long as
such bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(xvi)    Liens consisting of deposits of Property to secure statutory
obligations of Tenant or any of its Subsidiaries;

(xvii)   Liens consisting of deposits of Property to secure (or in lieu of)
surety, appeal or customs bonds in proceedings to which Tenant or any of its
Subsidiaries is a party;

(xviii)  Liens created by or resulting from any litigation or legal proceeding
involving Tenant or its Subsidiaries in the ordinary course of its business
which is currently being contested in good faith by appropriate proceedings in
accordance with Article XII, provided, that adequate reserves have been set
aside by Tenant or the relevant Subsidiary and no material Property is subject
to a material risk of loss or forfeiture;

(xix)    non-consensual Liens incurred in the ordinary course of business but
not in connection with an extension of credit, which do not in the aggregate,
when taken together with all other Liens, materially impair the value or use of
the Property of Tenant and its Subsidiaries, taken as a whole;

 

        25



--------------------------------------------------------------------------------

(xx)        Liens arising under applicable Gaming Regulations;

(xxi)       Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by Tenant or its
Subsidiaries in the ordinary course of business;

(xxii)     Liens arising from precautionary UCC financing statements filings
regarding operating leases or consignment of goods entered into in the ordinary
course of business; and

(xxiii)    Liens on cash and cash equivalents deposited to discharge, redeem or
defease Indebtedness.

Permitted Leasehold Mortgage: A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.

Permitted Leasehold Mortgagee: The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided, such lender, agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking institution in the business of generally
acting as a lender, agent or trustee or similar representative (in each case, on
behalf of a group of lenders) under debt agreements or instruments similar to
the Debt Agreement.

Permitted Leasehold Mortgagee Designee: An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.

Permitted Leasehold Mortgagee Foreclosing Party: A Permitted Leasehold Mortgagee
or Permitted Leasehold Mortgagee Designee that forecloses on this Master Lease
and assumes this Master Lease or a Subsidiary of a Permitted Leasehold Mortgagee
or Permitted Leasehold Mortgagee Designee that assumes this Master Lease in
connection with a foreclosure on this Master Lease by a Permitted Leasehold
Mortgagee.

Person or person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

Primary Intended Use: Hospitality, entertainment, entertainment venues, gaming
and/or pari-mutuel use generally consistent with prevailing hospitality,
entertainment or gaming industry use at any time, together with all ancillary or
complementary uses consistent with such use and operations (including hotels,
resorts, convention centers, retail facilities, restaurants, clubs, bars, etc.),
together with any other uses in effect on the date hereof and together with any
other uses otherwise generally consistent with uses of property in the immediate
vicinity of the Facilities.

 

        26



--------------------------------------------------------------------------------

Prime Rate: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided, that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for ninety (90)-day unsecured loans
to its corporate borrowers of the highest credit standing, but in no event
greater than the maximum rate then permitted under applicable law.

Proceeding: As defined in Section 23.1(b)(iv).

Prohibited Persons: As defined in Section 39.1.

Property: any right, title or interest in or to property or assets of any kind
whatsoever, whether real, Personal (as defined in the UCC) or mixed and whether
tangible or intangible and including all contract rights, income or revenue
rights, real property interests, trademarks, trade names, equipment and proceeds
of the foregoing and, with respect to any Person, equity interests or other
ownership interests of any other Person owned by the first Person.

Registration Rights Agreement: That certain Registration Rights Agreement, dated
as of the date hereof, by and among MGM REIT, Operating Partnership and certain
other parties thereto.

REIT Class A Share: Shall have the meaning given to such term in the Operating
Partnership’s Limited Partnership Agreement.

Related Persons: With respect to a party, such party’s Affiliates and
Subsidiaries and the directors, officers, employees, agents, partners, managers,
members, advisors and controlling persons of such party and its Affiliates and
Subsidiaries.

Removal Date: As defined in Section 1.5(b).

Removal Facility: As defined in Section 1.5.

Removal Notice: As defined in Section 1.5.

Renewal Notice: As defined in Section 1.4.

Renewal Term: A period for which the Term is renewed in accordance with
Section 1.4.

Rent: Collectively, the Base Rent and the Percentage Rent.

Representative: With respect to the lenders or holders under a Debt Agreement, a
Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.

Responsible Officer: Tenant’s Parent’s chief executive officer, chief operating
officer, treasurer, assistant treasurer, secretary, assistant secretary,
executive vice presidents and

 

        27



--------------------------------------------------------------------------------

senior vice presidents and, regardless of designation, the chief financial
officer of the Tenant’s Parent, provided, that the Tenant’s Parent may designate
one or more other officers as Responsible Officers.

Restricted Information: As defined in Section 23.1(c).

Sale Offer: As defined in Section 7.4(a).

Sale Offer Notice: As defined in Section 7.4(a).

SEC: The United States Securities and Exchange Commission.

SEC Filing Deadline: As defined in Section 23.1(b)(i).

SEC Reports: All quarterly and annual reports required under the Exchange Act
and related rules and regulations to be filed with the SEC on Forms 10-Q and
10-K.

Securities Act: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

Separate Lease: As defined in Section 1.5.

Solvent: With respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of the assets of such Person,
on a going-concern basis, is not less than the amount that will be required to
pay the probable liability of such Person on its debts (including contingent
liabilities) as they become absolute and matured, (c) such Person has not
incurred, and does not intend to, and does not believe that it will, incur,
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).

Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.

State: With respect to each Facility, the state or commonwealth in which such
Facility is located.

 

        28



--------------------------------------------------------------------------------

Subsidiary: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

Tenant: As defined in the preamble.

Tenant Capital Improvement: A Capital Improvement constructed by or at the
direction of Tenant or any applicable Operating Subtenant at a Facility.

Tenant Change of Control: (i) Any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act, as amended from time to time, and any
successor statute) other than Tenant’s Parent and its Affiliates, shall have
acquired direct or indirect beneficial ownership or control of thirty-five
percent (35%) or more on a fully diluted basis of the direct or indirect voting
power in the Equity Interests of Tenant entitled to vote in an election of
directors of Tenant or its direct or indirect parent, (ii) except as permitted
or required hereunder, the direct or indirect sale by Tenant or Tenant’s Parent
of all or substantially all of Tenant’s assets, whether held directly or through
Subsidiaries, relating to the Facilities in one transaction or in a series of
related transactions (excluding sales to Tenant or its Subsidiaries) to a Person
that is not wholly owned and controlled (directly or indirectly) by Tenant’s
Parent, or (iii) Tenant ceasing to be a wholly-owned and controlled Subsidiary
(directly or indirectly) of Tenant’s Parent.

Tenant Competitor: A Person or Affiliate of any Person (other than an Affiliate
of Tenant) which is (i) among the top 25 global gaming companies by annual
revenues, (ii) any Person that has or is proposing to build, own or operate a
casino resort located in the Gaming Corridor, or (iii) any Person identified in
a letter of even date herewith from Tenant to Landlord, or their Affiliates;
provided, that the foregoing shall not include commercial or corporate banks,
pension funds, mutual funds and any other funds that are managed or controlled
by a commercial or corporate banks which funds principally invest in commercial
loans or debt securities and shall not apply to any holder or purchaser of only
unsecured Indebtedness, provided; further, that clauses (i) and (ii) above shall
not include any Person that has elected to be treated as a real estate
investment trust and whose primary business activity is limited to acting as a
landlord of properties under long-term triple-net leases that may include Gaming
Facilities.

Tenant FMV Notice: As defined in Section 10.3(b).

Tenant Parties: Collectively, Tenant and each of the Operating Subtenants.

Tenant Representatives: As defined in Section 23.4.

Tenant’s Intellectual Property: As defined in Section 6.3.

 

        29



--------------------------------------------------------------------------------

Tenant’s Parent: MGM Resorts International and its successor by merger,
consolidation or other transaction pursuant to which any such successor acquires
all or substantially all of the assets of MGM Resorts International.

Tenant’s Portion of a Casualty Shortfall: As defined in Section 14.2(g).

Tenant’s Property: With respect to each Facility, all assets, including the
Gaming Equipment, (other than the Leased Property and property owned by a third
party (other than any Affiliate of Tenant)) located at the Leased Property
primarily related to or used in connection with the operation of the business
conducted on or about the Leased Property, together with all replacements,
modifications, additions, alterations and substitutes therefor.

Tenant’s Property FMV: As defined in Section 36.1.

Term: As defined in Section 1.3.

Termination Notice: As defined in Section 17.1(d).

Test Period: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person for which financial statements are available or are required to have been
delivered hereunder.

Title Insurance Proceeds: As defined in Section 5.1.

Treasury Regulations: The regulations promulgated under the Code, as such
regulations may be amended from time to time.

UCC: Uniform Commercial Code as in effect in the State of New York; provided,
that, if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

Unavoidable Delay: Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided, that lack of funds shall not be deemed a cause beyond the
reasonable control of a party.

Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial Condemnation, such
Facility cannot, following restoration thereof (to the extent commercially
practical), be operated on a commercially practicable basis for its Primary
Intended Use, taking into account, among other relevant factors, the amount of
square footage and the estimated revenue affected by such damage or destruction.

 

        30



--------------------------------------------------------------------------------

ARTICLE III

RENT

3.1       Rent. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.3. The Base Rent during any Lease Year is payable in advance in
consecutive monthly installments on the fifth (5th) Business Day of each
calendar month during that Lease Year and the Percentage Rent during any Lease
Year for all the Facilities is payable in advance in consecutive monthly
installments on the fifth (5th) Business Day of each calendar month during that
Lease Year; provided, that Tenant shall be entitled to set off against a Rent
payment due hereunder any rent payments made by Tenant, Tenant’s Parent or one
of its respective Subsidiaries to third-party lessors (and not previously set
off) under leases (or subleases) existing on the Commencement Date, which leases
(or subleases) are related to any Facility subject to this Master Lease or
provide access or other similar rights to such Facility, if such lease (or
sublease) has not been transferred to Landlord either (i) solely because the
requisite consents to transfer have not been obtained or (ii) because the rent
payable under such lease is satisfied through the payment of local development
taxes, fees or other amounts paid by Tenant (provided, that, in each case,
Tenant shall certify to Landlord in writing on a periodic basis as reasonably
requested by Landlord the applicable lease (or sublease) and third-party lessor
and include reasonable detail regarding the amounts paid thereunder). Unless
otherwise agreed by the parties, Rent and Additional Charges shall be prorated
as to any partial months at the beginning and end of the Term. Rent payable
during any Lease Year or portion thereof consisting of more or less than twelve
(12) calendar months shall be prorated on a monthly basis such that the Rent for
each calendar month is equal to the annual Rent divided by twelve (12).

3.2       Late Payment of Rent. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Rent will cause Landlord to incur costs not contemplated
hereunder, the exact amount of which is presently anticipated to be extremely
difficult to ascertain. Accordingly, if any installment of Rent other than
Additional Charges payable to a Person other than Landlord shall not be paid
within five (5) days after its due date, Tenant will pay Landlord on demand a
late charge equal to the lesser of (a) two percent (2%) of the amount of such
installment or (b) the maximum amount permitted by law. The parties agree that
this late charge represents a fair and reasonable estimate of the costs that
Landlord will incur by reason of late payment by Tenant. The parties further
agree that such late charge is Rent and not interest and such assessment does
not constitute a lender or borrower/creditor relationship between Landlord and
Tenant. Thereafter, if any installment of Rent other than Additional Charges
payable to a Person other than Landlord shall not be paid within ten (10) days
after its due date, the amount unpaid, including any late charges previously
accrued, shall bear interest at the Overdue Rate from the due date of such
installment to the date of payment thereof, and Tenant shall pay such interest
to Landlord on demand. The payment of such late charge or such interest shall
not constitute waiver of, nor excuse or cure, any default under this Master
Lease, nor prevent Landlord from exercising any other rights and remedies
available to Landlord.

3.3       Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer of

 

        31



--------------------------------------------------------------------------------

immediately available funds and shall be initiated by Tenant for settlement on
or before the Payment Date; provided, however, if the Payment Date is not a
Business Day, then settlement shall be made on the next succeeding day which is
a Business Day. Landlord shall provide Tenant with appropriate wire transfer
information in a Notice from Landlord to Tenant. If Landlord directs Tenant to
pay any Rent to any party other than Landlord, Tenant shall send to Landlord,
simultaneously with such payment, a copy of the transmittal letter or invoice
and a check whereby such payment is made or such other evidence of payment as
Landlord may reasonably require.

3.4       Net Lease. Landlord and Tenant acknowledge and agree that (i) this
Master Lease is and is intended to be what is commonly referred to as a “net,
net, net” or “triple net” lease, and (ii) the Rent shall be paid absolutely net
to Landlord, so that this Master Lease shall yield to Landlord the full amount
or benefit of the installments of Rent and Additional Charges throughout the
Term with respect to each Facility, all as more fully set forth in Article IV
and subject to any other provisions of this Master Lease which expressly provide
for adjustment or abatement of Rent or other charges. If Landlord commences any
proceedings for non-payment of Rent, Tenant will not interpose any counterclaim
or cross complaint or similar pleading of any nature or description in such
proceedings unless Tenant would lose or waive such claim by the failure to
assert it. This shall not, however, be construed as a waiver of Tenant’s right
to assert such claims in a separate action brought by Tenant. The covenants to
pay Rent and other amounts hereunder are independent covenants, and Tenant shall
have no right to hold back, offset or fail to pay any such amounts for default
by Landlord or for any other reason whatsoever, except as provided in Section
3.1.

3.5       Fair Market Rent. In the event that it becomes necessary to determine
the Fair Market Rent of any Facility for any purpose of this Master Lease, and
the parties cannot agree among themselves on such Fair Market Rent within twenty
(20) days after the first request made by one of the parties to do so, then
either party may notify the other of a person selected to act as appraiser (such
person, and each other person selected as provided herein, an “Appraiser”) on
its behalf. Within fifteen (15) days after receipt of any such Notice, the other
party shall by notice to the first party appoint a second person as Appraiser on
its behalf. The Appraisers thus appointed, each of whom must be a member of The
Appraisal Institute/American Institute of Real Estate Appraisers (or any
successor organization thereto) with at least ten (10) years of experience
appraising properties similar to the Facilities, shall, within forty-five
(45) days after the date of the notice appointing the first appraiser, proceed
to appraise the applicable Facility to determine the Fair Market Rent thereof as
of the relevant date; provided, that if one Appraiser shall have been so
appointed, or if two Appraisers shall have been so appointed but only one such
Appraiser shall have made such determination within fifty (50) days after the
making of the initial appointment, then the determination of such Appraiser
shall be final and binding upon the parties. If two (2) Appraisers shall have
been appointed and shall have made their determinations within the respective
requisite periods set forth above and if the difference between the amounts so
determined shall not exceed ten percent (10%) of the lesser of such amounts,
then the Fair Market Rent shall be an amount equal to fifty percent (50%) of the
sum of the amounts so determined. If the difference between the amounts so
determined shall exceed ten percent (10%) of the lesser of such amounts, either
party may request the appointment of Experts pursuant to Article XXXIV.

 

        32



--------------------------------------------------------------------------------

ARTICLE IV

IMPOSITIONS

4.1       Impositions. (a) Subject to Article XII relating to permitted
contests, Tenant shall pay, or cause to be paid, all Impositions before any
fine, penalty, interest or cost may be added for non-payment. Tenant shall make
such payments directly to the taxing authorities where feasible, and, upon
request of Landlord, promptly furnish to Landlord copies of official receipts or
other satisfactory proof evidencing such payments. Tenant’s obligation to pay
Impositions shall be absolutely fixed upon the date such Impositions become a
lien upon the Leased Property or any part thereof subject to Article XII. If any
Imposition may, at the option of the taxpayer, lawfully be paid in installments,
whether or not interest shall accrue on the unpaid balance of such Imposition,
Tenant may pay the same, and any accrued interest on the unpaid balance of such
Imposition, in installments as the same respectively become due and before any
fine, penalty, premium, further interest or cost may be added thereto.

(b)         Landlord or MGM REIT shall prepare and file all tax returns and
reports as may be required by Legal Requirements with respect to Landlord’s net
income, gross receipts, franchise taxes and taxes on its capital stock and any
other returns required to be filed by or in the name of Landlord (the “Landlord
Tax Returns”), and Tenant or Tenant’s Parent shall prepare and file all other
tax returns and reports as may be required by Legal Requirements with respect to
or relating to the Leased Property (including all Capital Improvements), and
Tenant’s Property.

(c)         Any refund due from any taxing authority in respect of any
Imposition paid by or on behalf of Tenant shall be paid over to or retained by
Tenant.

(d)         Landlord and Tenant shall, upon request of the other, provide such
data as is maintained by the party to whom the request is made with respect to
the Leased Property as may be necessary to prepare any required returns and
reports. If any property covered by this Master Lease is classified as personal
property for tax purposes, Tenant shall file all personal property tax returns
in such jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it or any Operating Subtenant
possesses the same, shall provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. Where Landlord is legally required to file personal
property tax returns, Tenant shall be provided with copies of assessment notices
indicating a value in excess of the reported value in sufficient time for Tenant
to file a protest.

(e)         Billings for reimbursement by Tenant to Landlord of personal
property or real property taxes and any taxes due under Landlord Tax Returns, if
and to the extent Tenant is responsible for such taxes under the terms of this
Section 4.1, shall be accompanied by copies of a bill therefor and payments
thereof which identify the personal property or real property or other tax
obligations of Landlord with respect to which such payments are made.

 

        33



--------------------------------------------------------------------------------

(f)         Impositions imposed or assessed in respect of the tax-fiscal period
during which the Term terminates shall be adjusted and prorated between Landlord
and Tenant, whether or not such Imposition is imposed or assessed before or
after such termination, and Tenant’s obligation to pay its prorated share
thereof in respect of a tax-fiscal period during the Term shall survive such
termination. Landlord will not voluntarily enter into agreements that will
result in additional Impositions without Tenant’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to customary additional Impositions that other property owners
of properties similar to the Leased Property customarily consent to in the
ordinary course of business); provided, Tenant is given reasonable opportunity
to participate in the process leading to such agreement.

4.2       Utilities and other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property (including all Capital Improvements). Tenant shall also pay or
reimburse Landlord for all costs and expenses of any kind whatsoever which at
any time with respect to the Term hereof with respect to any Facility may be
imposed against Landlord by reason of any of the covenants, conditions and/or
restrictions affecting the Leased Property or any portion thereof, or with
respect to easements, licenses or other rights over, across or with respect to
any adjacent or other property which benefits the Leased Property or any Capital
Improvement, including any and all costs and expenses associated with any
utility, drainage and parking easements. Landlord will not enter into agreements
that will encumber the Leased Property (other than a Facility Mortgage) without
Tenant’s consent, which shall not be unreasonably withheld (it being understood
that it shall not be reasonable to withhold consent to encumbrances that do not
adversely affect the use or future development of the Facility as a Gaming
Facility or any other use consistent with the Primary Intended Use or increase
Additional Charges payable under this Master Lease); provided, Tenant is given
reasonable opportunity to participate in the process leading to such agreement.
Tenant will not enter into agreements that will encumber the Leased Property
after the expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility (other than a de minimis effect)); provided,
Landlord is given reasonable opportunity to participate in the process leading
to such agreement.

4.3       Impound Account. At Landlord’s option following the occurrence and
during the continuation of an Event of Default (to be exercised by thirty
(30) days’ Notice to Tenant); Tenant shall be required to deposit, at the time
of any payment of Base Rent, an amount equal to one-twelfth of the sum of
(i) Tenant’s estimated annual real and personal property taxes required pursuant
to Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual maintenance expenses and insurance premium costs pursuant to
Articles IX and XIII hereof (as reasonably determined by Landlord). Such amounts
shall be applied to the payment of the obligations in respect of which said
amounts were deposited in such order of priority as Landlord shall reasonably
determine, on or before the respective dates on which the same or any of them
would become delinquent. The reasonable cost of administering such impound
account shall be paid by Tenant. Nothing in this Section 4.3 shall be deemed to
affect any right or remedy of Landlord hereunder.

 

        34



--------------------------------------------------------------------------------

ARTICLE V

NO ABATEMENT

5.1       No Termination, Abatement, etc. Except as otherwise specifically
provided in this Master Lease, Tenant shall remain bound by this Master Lease in
accordance with its terms and shall not seek or be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off against the Rent. Except
as may be otherwise specifically provided in this Master Lease, the respective
obligations of Landlord and Tenant shall not be affected by reason of (i) any
damage to or destruction of the Leased Property or any portion thereof from
whatever cause or any Condemnation of the Leased Property, any Capital
Improvement or any portion thereof; (ii) other than as a result of Landlord’s
willful misconduct or gross negligence, the lawful or unlawful prohibition of,
or restriction upon, Tenant’s use of the Leased Property, any Capital
Improvement or any portion thereof, the interference with such use by any Person
or by reason of eviction by paramount title; (iii) any claim that Tenant has or
might have against Landlord by reason of any default or breach of any warranty
by Landlord hereunder or under any other agreement between Landlord and Tenant
or to which Landlord and Tenant are parties; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or any assignee or transferee of
Landlord; or (v) for any other cause, whether similar or dissimilar to any of
the foregoing, other than a discharge of Tenant from any such obligations as a
matter of law. Tenant hereby specifically waives all rights arising from any
occurrence whatsoever which may now or hereafter be conferred upon it by law
(a) to modify, surrender or terminate this Master Lease or quit or surrender the
Leased Property or any portion thereof, or (b) which may entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
by Tenant hereunder except in each case as may be otherwise specifically
provided in this Master Lease. Notwithstanding the foregoing, nothing in this
Article V shall preclude Tenant from bringing a separate action against Landlord
for any matter described in the foregoing clauses (ii), (iii) or (v) and Tenant
is not waiving other rights and remedies not expressly waived herein. The
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements and the Rent and all other sums payable by Tenant
hereunder shall continue to be payable in all events unless the obligations to
pay the same shall be terminated pursuant to the express provisions of this
Master Lease or by termination of this Master Lease as to all or any portion of
the Leased Property other than by reason of an Event of Default. Tenant’s
agreement that, except as may be otherwise specifically provided in this Master
Lease, any eviction by paramount title as described in item (ii) above shall not
affect Tenant’s obligations under this Master Lease, shall not in any way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Landlord for any damages incurred by any such eviction, Tenant shall
be entitled to a credit for any sums recovered by Landlord under any such policy
of title or other insurance up to the maximum amount paid by Tenant to Landlord
under this Section 5.1, and Landlord, upon request by Tenant, shall assign
Landlord’s rights under such policies to Tenant; provided, that such assignment
does not adversely affect Landlord’s rights under any such policy and provided,
further, that Tenant shall indemnify, defend, protect and save Landlord harmless
from and against any liability, cost or expense of any kind that may be imposed
upon Landlord in connection with any such assignment except to the extent such
liability, cost or expense arises from the gross negligence or willful
misconduct of Landlord. In furtherance of the foregoing, in

 

        35



--------------------------------------------------------------------------------

the event that Landlord receives proceeds (“Title Insurance Proceeds”) from any
policy of title or similar insurance maintained by Landlord, any such Title
Insurance Proceeds shall be shared between Landlord and Tenant as follows.
Tenant shall be entitled to the portion of such Title Insurance Proceeds that is
attributable to the damage to the leasehold estate incurred by Tenant during the
Term of this Master Lease (assuming that all Renewal Terms are exercised by
Tenant) and Landlord shall be entitled to the portion of such Title Insurance
Proceeds that is attributable to the damage to the residual estate remaining
after the expiration of the Term (assuming that all Renewal Terms are exercised)
provided that, if Tenant subsequently does not exercise one or more Renewal
Terms, Tenant shall pay to Landlord the portion of such Title Insurance Proceeds
received by or paid to Tenant pursuant to this Section 5.1 that is allocable to
the Renewal Terms that are not exercised. In the event that Landlord and Tenant
are unable, within thirty (30) days of receipt of any such Title Insurance
Proceeds, to agree on the allocation between Landlord and Tenant of such Title
Insurance Proceeds, either Landlord or Tenant may request that such allocation
be determined by an Expert in accordance with Section 34.1. Landlord shall pay
any amount owing pursuant to this Section 5.1 to Tenant within thirty (30) days
after agreement upon, or determination by the Expert of, such amount.

ARTICLE VI

OWNERSHIP OF LEASED PROPERTY

6.1       Ownership of the Leased Property. (a) Landlord and Tenant acknowledge
and agree that they have executed and delivered this Master Lease with the
understanding that (i) the Leased Property (including any Tenant Capital
Improvements) is the property of Landlord, (ii) Tenant has only the right to the
possession and use of the Leased Property upon the terms and conditions of this
Master Lease, (iii) this Master Lease is a “true lease,” is not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Master Lease are those of a true lease, (iv) the
business relationship created by this Master Lease and any related documents is
and at all times shall remain that of landlord and tenant, (v) this Master Lease
has been entered into by each party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.

(b)         Each of the parties hereto covenants and agrees, subject to
Section 6.1(c), not to (i) file any income tax return or other associated
documents; (ii) file any other document with or submit any document to any
governmental body or authority; (iii) enter into any written contractual
arrangement with any Person; or (iv) release any financial statements of Tenant,
in each case that takes a position other than that this Master Lease is a “true
lease” with Landlord as owner of the Leased Property and Tenant as the tenant of
the Leased Property, including (x) treating Landlord as the owner of such Leased
Property eligible to claim depreciation deductions under Sections 167 or 168 of
the Code with respect to such Leased Property (except as otherwise provided in
Section 11.1(b)), (y) Tenant reporting its Rent

 

        36



--------------------------------------------------------------------------------

payments as rent expense under Section 162 of the Code, and (z) Landlord
reporting the Rent payments as rental income under Section 61 of the Code.

(c)         If Tenant should reasonably conclude that GAAP or the SEC require
treatment different from that set forth in Section 6.1(b) for applicable non-tax
purposes, then (x) Tenant shall promptly give prior Notice to Landlord,
accompanied by a written statement that references the applicable pronouncement
that controls such treatment and contains a brief description and/or analysis
that sets forth in reasonable detail the basis upon which Tenant reached such
conclusion, and (y) notwithstanding Section 6.1(b), Tenant may comply with such
requirements.

(d)         The Rent is the fair market rent for the use of the Leased Property
and was agreed to by Landlord and Tenant on that basis, and the execution and
delivery of, and the performance by Tenant of its obligations under, this Master
Lease does not constitute a transfer of all or any part of the Leased Property.

(e)         Tenant waives any claim or defense based upon the characterization
of this Master Lease as anything other than a true lease and as a master lease
of all of the Leased Property. Tenant stipulates and agrees (1) not to challenge
the validity, enforceability or characterization of the lease of the Leased
Property as a true lease and/or as a single, unseverable instrument pertaining
to the lease of all, but not less than all, of the Leased Property, and (2) not
to assert or take or omit to take any action inconsistent with the agreements
and understandings set forth in Section 3.4 or this Section 6.1.

6.2       Tenant’s Property. Tenant and its Subsidiaries may sell, transfer,
convey or otherwise dispose of Tenant’s Property in their discretion and
Landlord shall have no rights to such Tenant’s Property. Subject to
Section 36.1, Tenant shall remove all of Tenant’s Property from the Leased
Premises at the end of the Term. Subject to Section 36.1, any Tenant’s Property
left on the Leased Property at the end of the Term whose ownership was not
transferred to a successor tenant or landlord shall be deemed abandoned by
Tenant and shall become the property of Landlord. Notwithstanding anything in
the foregoing to the contrary, any transfer, conveyance or other disposition by
Landlord or Tenant of any Gaming Equipment will be subject to the approval, to
the extent required, of any applicable Gaming Authority.

6.3       Tenant’s Intellectual Property. Subject to the terms of the
Intellectual Property License Agreement, (a) Landlord and Tenant acknowledge and
agree that all trademarks, trade names and trade dress used in connection with
the Leased Property and all other forms of Tenant’s intellectual property
(collectively, “Tenant’s Intellectual Property”) shall be the sole and exclusive
property of Tenant, (b) Tenant and its Subsidiaries may sell, transfer, convey
or otherwise dispose of, modify, use or discontinue use of Tenant’s Intellectual
Property in their sole discretion, (c) Landlord shall have no rights in or to
Tenant’s Intellectual Property, (d) Landlord shall not claim any rights in or
to, or challenge, contest or otherwise interfere with Tenant’s sole and
exclusive ownership of, Tenant’s Intellectual Property and (e) Tenant may remove
or otherwise dispose of Tenant’s Intellectual Property from the Leased Property
at the end of the Term, or may modify the Leased Property at the end of the Term
such that Landlord’s or any successor tenant’s use of the Leased Property does
not infringe upon Tenant’s ownership

 

        37



--------------------------------------------------------------------------------

of Tenant’s Intellectual Property. For the avoidance of doubt, no Tenant’s
Intellectual Property shall be included in the provisions of Section 36.1.

ARTICLE VII

CONDITION AND USE OF LEASED PROPERTY

7.1       Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Master Lease and has found the same
to be in good order and repair and, to the best of Tenant’s knowledge, free from
Hazardous Substances not in compliance with Legal Requirements and satisfactory
for its purposes hereunder. Regardless, however, of any examination or
inspection made by Tenant and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Leased
Property “as is” in its present condition. Tenant waives any claim or action
against Landlord in respect of the condition of the Leased Property including
any defects or adverse conditions not discovered or otherwise known by Tenant as
of the Commencement Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND COMPLIANCE
WITH ALL ENVIRONMENTAL LAWS.

7.2       Use of the Leased Property. (a) Tenant shall use or cause to be used
the Leased Property and the improvements thereon of each Facility for its
Primary Intended Use. Tenant shall not use or permit the use of the Leased
Property or any portion thereof or any Capital Improvement thereto for any other
use without the prior written consent of Landlord, which consent Landlord may
not unreasonably withhold, condition or delay. Landlord acknowledges that
operation of each Gaming Facility for its Primary Intended Use generally
requires a Gaming License under applicable Gaming Regulations and that without
such a license neither Landlord nor any Affiliate of Landlord may operate,
control or participate in the conduct of a Gaming Facility.

(b)         Tenant shall not commit or suffer to be committed any waste on the
Leased Property (including any Capital Improvement thereto) or cause or permit
any nuisance thereon or to, except as required by law, take or suffer any action
or condition that will diminish the ability of the Leased Premises to be used as
a Gaming Facility (except in connection with any use, or change of use,
permitted pursuant to Section 7.2(a) above or in connection with a Facility (or
any portion thereof) that is not and has not been operated as a Gaming Facility)
after the expiration or earlier termination of the Term.

 

        38



--------------------------------------------------------------------------------

(c)         Tenant shall neither suffer nor permit the Leased Property or any
portion thereof to be used in such a manner as (i) would reasonably be expected
to impair Landlord’s title thereto or to any portion thereof or (ii) would
reasonably be expected to result in a claim of adverse use or possession, or an
implied dedication of the Leased Property or any portion thereof.

(d)         Except as a result of a Casualty Event, Tenant shall continuously
operate each of the Facilities for the Primary Intended Use. Notwithstanding the
foregoing, Tenant in its discretion may elect to cease operations at any of the
Facilities; provided, that at the time of such cessation of operations of a
Facility, Adjusted Revenue to Rent Ratio, calculated on a pro forma basis as if
the Facility(ies) for which operations are to be terminated were not included in
Adjusted Revenue, for the trailing twelve (12) month period is not less than
1.9:1. Notwithstanding the foregoing, Rent under this Master Lease will remain
unchanged and upon the next occurring Percentage Rent reset (and any reset
thereafter, if applicable), the calculation of Percentage Rent shall assume pro
forma Net Revenues from any Facility which is not in operation in accordance
with this paragraph (d) based on the Net Revenues of such Facility during the 12
month period immediately preceding the date on which Tenant ceases such
operations.

7.3       Development Facilities.

Subject to compliance with the provisions of Section 7.4, nothing contained in
this Master Lease shall restrict Tenant’s or any Tenant’s Affiliates’ ability to
develop, acquire, operate or sell any new Gaming Facilities (or any other
property) which are not owned or operated by Tenant as of the date hereof and
not subject to this Master Lease.

7.4       Landlord ROFO.

(a)         Landlord’s Right to Purchase Development Facilities. Tenant agrees
that during the Term, neither Tenant nor any of its Affiliates shall sell either
Development Facility unless Tenant shall first offer Landlord the opportunity to
purchase such Development Facility to be sold and, if consistent with the Sale
Offer (as defined below), include such Development Facility as a Leased Property
under this Master Lease, on the terms described herein below. In the event that
Tenant intends to sell any Development Facility, Tenant shall deliver a notice
to Landlord (a “Sale Offer Notice”) indicating the price and other material
terms under which Tenant would agree to sell either or both of the Development
Facilities (including, if applicable, as determined by Tenant in its sole
discretion, the terms under which Tenant would agree to lease such Development
Facility(ies) from a purchaser)(a “Sale Offer”). Within thirty (30) days of
Landlord’s receipt of a Sale Offer Notice, Landlord shall notify Tenant as to
whether Landlord intends to offer to purchase such Development Facility(ies) and
on what terms. If Landlord shall offer to purchase the Development Facility(ies)
subject to the Sale Offer for at least one hundred and five percent (105%) of
the purchase price contained in the Sale Offer on an all cash basis (and, if
applicable, on the same rental terms and other lease terms as the Sale Offer),
Tenant shall sell such Development Facility(ies) subject to the Sale Offer to
Landlord for such cash price and subject to the remaining terms set forth in the
Sale Offer within sixty (60) days of Landlord’s receipt of the Sale Offer
Notice, or such longer period of time as may reasonably be required to the
extent necessary to comply with Section 41.13 or as otherwise

 

        39



--------------------------------------------------------------------------------

necessary to comply with Gaming Regulations. If Landlord shall indicate its
willingness to purchase such Development Facility(ies) but shall offer less than
one hundred and five percent (105%) of the purchase price stated in the Sale
Offer (or shall otherwise not agree to any of the remaining material terms
contained in the Sale Offer), the parties shall attempt to negotiate, in each
party’s sole discretion, the terms and conditions upon which such sale would be
effected. Should Landlord notify Tenant that Landlord does not intend to
purchase such Development Facility(ies) subject to the Sale Offer (or should
Landlord decline to notify Tenant of its affirmative response within such thirty
(30) day period), or if the parties fail for any reason to reach agreement on
the terms under which Landlord would acquire such Development Facility(ies)
subject to the Sale Offer, in any event, within thirty (30) days after
Landlord’s receipt of the Sale Office Notice, then Tenant shall have no further
obligation to sell or offer to sell such Development Facility(ies) subject to
the Sale Offer to Landlord and Tenant may freely sell such Development
Facility(ies) subject to the Sale Offer to any third-party for no less than the
purchase price contained in, and otherwise on terms not substantially more
favorable to such third-party than the terms contained in, the Sale Offer. If
Landlord purchases a Development Facility from Tenant and the Sale Offer or
other terms agreed between Landlord and Tenant provide for Tenant to lease, from
Landlord, such Development Facility, then such Development Facility shall become
a Facility hereunder, and this Master Lease shall be amended, including amending
the Base Rent, in accordance with such terms set forth in the Sale Offer or as
otherwise agreed between Landlord and Tenant; provided that such amendments
shall be consistent with the parties’ intent that this Master Lease shall be
treated as a “true lease” as further described in Section 6.1(a)(iii). In no
event shall Landlord’s rights under this Section 7.4(a) be assignable to any
other Person and such rights may only be exercised by Landlord.

(b)       No Other Restrictions. Notwithstanding anything to the contrary in
this Section 7.4, Landlord shall not have any right to purchase, nor shall
Tenant have any obligation to make any offer to Landlord pursuant to this
Section 7.4 in connection with, any Property other than the Development
Facilities and in accordance with the terms of Article X). Further, neither
Landlord nor Tenant shall be restricted from participating in opportunities,
including, without limitation, developing, building, purchasing or operating
Gaming Facilities or any other property or asset, at any time; provided,
however, that in no event shall Landlord at any time during the Term own or
operate any Gaming Facility (other than holding the lessor’s interest pursuant
to a triple net lease, or otherwise with the consent of Tenant, which consent
Tenant may withhold in Tenant’s sole discretion).

ARTICLE VIII

COMPLIANCE WITH LAW; GROUND LEASES

8.1       Representations and Warranties. Each party represents and warrants to
the other that: (i) this Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the State(s) where any portion of
the Leased Property is located; and (iii) neither this Master Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party.

 

        40



--------------------------------------------------------------------------------

8.2        Compliance with Legal and Insurance Requirements, etc.

(a)         Subject to Article XII regarding permitted contests, Tenant, at its
expense, shall promptly (a) comply in all material respects with all Legal
Requirements and Insurance Requirements regarding the use, operation,
maintenance, repair and restoration of the Leased Property (including all
Capital Improvements thereto) and Tenant’s Property whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
interfere with the use and enjoyment of the Leased Property, and (b) procure,
maintain and comply in all material respects with all Gaming Regulations and
Gaming Licenses, and other authorizations required for the use of the Leased
Property (including all Capital Improvements) and Tenant’s Property for the
applicable Primary Intended Use and any other use of the Leased Property
(including Capital Improvements then being made) and Tenant’s Property, and for
the proper erection, installation, operation and maintenance of the Leased
Property and Tenant’s Property. In an emergency which is not being reasonably
addressed by Tenant or in the event of a breach by Tenant of its obligations
under this Section 8.2 which is not cured within any applicable cure period,
Landlord may, but shall not be obligated to, subject to all Legal Requirements
and the rights of subtenants, enter upon the Leased Property and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it reasonably deems advisable to protect its interest in the
Leased Property, and Tenant shall reimburse Landlord for all such reasonable
costs and expenses incurred by Landlord in connection with such actions. Tenant
covenants and agrees that the Leased Property and Tenant’s Property shall not be
used for any unlawful purpose. In the event that a Gaming Authority notifies
Tenant or an Operating Subtenant that Tenant or such Operating Subtenant is in
jeopardy of losing a Gaming License material to this Master Lease or the
continued operation of a Facility, and, assuming no Event of Default has
occurred and is continuing, Tenant shall be given reasonable time to address (or
cause such Operating Subtenant to address) the regulatory issue, after which
period (but in all events prior to an actual revocation of such Gaming License),
Tenant shall take (or shall cause such Operating Subtenant to take) reasonable
steps to avoid the loss of such Gaming License (subject to the provisions of
Section 7.2(d)).

(b)         Landlord shall comply with any Gaming Regulations or other
regulatory requirements required of it as owner of the Facilities taking into
account their Primary Intended Use (except to the extent Tenant fulfills or is
required to fulfill any such requirements hereunder). In the event that a Gaming
Authority notifies Landlord that it is in jeopardy of failing to comply with any
such Gaming Regulation or other regulatory requirements material to the
continued operation of a Facility for its Primary Intended Use, Landlord shall
be given reasonable time to address the regulatory issue, after which period
(but in all events prior to an actual cessation of the use of the Facility for
its Primary Intended Use as a result of the failure by Landlord to comply with
such regulatory requirements) Landlord shall be required to sell the Leased
Property relating to such Facility to the highest bidder (and Tenant or Tenant’s
Affiliate shall be entitled to be one of the bidders) who would agree to lease
such Facility to Tenant on the terms set forth in this Master Lease (including
rent calculated in the manner provided pursuant to Section 14.6 hereof, and in
such event the provisions of Section 1.5 shall apply); provided, that if Tenant
is the bidder it shall not be required to agree to lease the Facility (given
that if Tenant were to be the winning bidder, it would be the owner of the fee
and leasehold interests in the Facilities), but the provisions of Section 1.5
shall apply with respect the remainder of the Facilities. In the event during
the period in which Landlord conducts such auction such

 

        41



--------------------------------------------------------------------------------

regulatory agency notifies Landlord and Tenant that Tenant may not pay any
portion of the Rent to Landlord, Tenant shall be entitled to fund such amount
into an escrow account, to be released to Landlord or the party legally entitled
thereto at or upon resolution of such regulatory issues and otherwise on terms
reasonably satisfactory to the parties. Notwithstanding anything in the
foregoing to the contrary, no transfer of Tenant’s Property used in the conduct
of gaming (including the purported or attempted transfer of a Gaming License) or
the operation of a Gaming Facility shall be effected or permitted without
receipt of all necessary approvals and/or Gaming Licenses in accordance with
applicable Gaming Regulations.

8.3       Zoning and Uses. Without the prior written consent of Landlord, Tenant
may (i) initiate or support any limiting change in the permitted uses of the
Leased Property (or to the extent applicable, limiting zoning reclassification
of the Leased Property); (ii) seek any variance under existing land use
restrictions, laws, rules or regulations (or, to the extent applicable, zoning
ordinances) applicable to the Leased Property; (iii) impose or permit or suffer
the imposition of any restrictive covenants, easements or encumbrances upon the
Leased Property; (iv) execute or file any subdivision plat affecting the Leased
Property, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property; or (v) permit or suffer the Leased
Property to be used by the public or any Person; provided, however, that
Landlord shall have the right to approve any matter described in the preceding
clauses (i)-(v) that is reasonably likely to have a material adverse effect on
the Facility, such approval not to be unreasonably withheld, conditioned or
delayed unless the same is reasonably likely to materially adversely affect the
Primary Intended Use in which event Landlord may withhold its consent in
Landlord’s sole discretion, and further; provided, that Tenant may enter into
any matter described in clause (i)-(v) above if the same and any effect on the
Facility is limited in duration to the Term (including all Renewal Terms) or
earlier termination of this Master Lease. In addition, Landlord agrees to, at
Tenant’s sole cost and expense, reasonably cooperate with Tenant and all
applicable authorities in connection with the foregoing clauses (i)-(v),
including the provision and execution of such documents and other information as
may be requested by Tenant or such authorities relating to the Leased Property
and which are within Landlord’s reasonable control to obtain and provide.

8.4       Compliance with Ground Leases.

(a)       This Master Lease, to the extent affecting and solely with respect to
any Ground Leased Property, is and shall be subject and subordinate to all of
the terms and conditions of the Ground Leases. Tenant hereby acknowledges that
Tenant has reviewed and agreed to all of the terms and conditions of the Ground
Leases. Tenant hereby agrees that Tenant shall not do, or fail to do, anything
that would cause any violation of the Ground Leases. Without limiting the
foregoing, (i) Tenant shall pay Landlord on demand as an Additional Charge
hereunder all rent required to be paid by, and other monetary obligations of,
Landlord as tenant under the Ground Leases (and, at Landlord’s or Tenant’s
option, Tenant shall make such payments directly to the Ground Lessors);
provided, however, such Additional Charges payable by Tenant shall exclude any
additional costs under the Ground Leases which are caused solely by Landlord
after the date hereof without consent or fault of or omission by Tenant, (ii) to
the extent Landlord is required to obtain the written consent of the lessor
under any Ground Lease (a “Ground Lessor”) to alterations of or the subleasing
of all or any portion of the Ground Leased Property pursuant to a Ground Lease,
Tenant shall likewise obtain such Ground Lessor’s written

 

        42



--------------------------------------------------------------------------------

consent to alterations of or the subleasing of all or any portion of the Ground
Leased Property, and (iii) Tenant shall carry and maintain general liability,
automobile liability, property and casualty, worker’s compensation and
employer’s liability insurance in amounts and with policy provisions, coverages
and certificates as required of Landlord as tenant under the Ground Leases.

(b)         In the event of cancellation or termination of a Ground Lease for
any reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise) prior to the expiration date of this Master Lease, including
extensions and renewals granted thereunder, then, at the applicable Ground
Lessor’s option, Tenant shall make full and complete attornment to such Ground
Lessor with respect to the obligations of Landlord to such Ground Lessor in
connection with the applicable Ground Leased Property for the balance of the
term of such Ground Lease (notwithstanding that this Master Lease shall have
expired with respect to such Ground Leased Property as a result of the
cancellation or termination of such Ground Lease). Tenant’s attornment shall be
evidenced by a written agreement which shall provide that Tenant is in direct
privity of contract with such Ground Lessor (i.e., that all obligations
previously owed to Landlord under this Master Lease with respect to such Ground
Lease or such Ground Leased Property shall be obligations owed to such Ground
Lessor for the balance of the term of this Master Lease, notwithstanding that
this Master Lease shall have expired with respect to such Ground Leased Property
as a result of the cancellation or termination of such Ground Lease) and which
shall otherwise be in form and substance reasonably satisfactory to such Ground
Lessor. Tenant shall execute and deliver such written attornment within thirty
(30) days after request by such Ground Lessor. Unless and until such time as an
attornment agreement is executed by Tenant pursuant to this Section 8.4(b),
nothing contained in this Master Lease shall create, or be construed as
creating, any privity of contract or privity of estate between any Ground Lessor
and Tenant.

(c)         For so long as the property leased under any Ground Lease is part of
the Leased Property, Landlord and Tenant each agree to cooperate and take any
actions reasonably necessary to extend the term of any such Ground Lease so that
such Ground Lease does not expire prior to the date that is thirty-seven years
and six months after the Commencement Date. In addition, to the extent requested
by Landlord, and at no cost or expense to Tenant, Tenant shall cooperate with
Landlord and take any actions reasonably necessary to extend the term of such
Ground Lease beyond such period set forth in the preceding sentence.

(d)         Nothing contained in this Master Lease amends, or shall be construed
to amend, any provision of the Ground Leases.

ARTICLE IX

MAINTENANCE AND REPAIR

9.1       Maintenance and Repair. (a) Tenant, at its expense and without the
prior consent of Landlord, shall maintain the Leased Property and every portion
thereof, and all private roadways, sidewalks and curbs appurtenant to the Leased
Property, and which are under Tenant’s or any subtenant’s control in reasonably
good order and repair whether or not the need for such repairs occurs as a
result of Tenant’s or any subtenant’s use, any prior use, the elements

 

        43



--------------------------------------------------------------------------------

or the age of the Leased Property, and, with reasonable promptness, make all
reasonably necessary and appropriate repairs thereto of every kind and nature,
including those necessary to ensure continuing compliance with all Legal
Requirements, whether interior or exterior, structural or non-structural,
ordinary or extraordinary, foreseen or unforeseen or arising by reason of a
condition existing prior to the Commencement Date. Tenant shall maintain
Tenant’s Property as Tenant reasonably determines is necessary or desirable for
conduct of the Primary Intended Use at the Facilities. Landlord acknowledges
that the condition of the Facilities and the other matters described in the
first sentence of this Section 9.1 on the date hereof satisfies the requirements
of this Article IX.

(b)         Landlord shall not under any circumstances be required to (i) build
or rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted.

(c)         Subject to the specific provisions of Section 41.14, nothing
contained in this Master Lease and no action or inaction by Landlord shall be
construed as (i) constituting the consent or request of Landlord, expressed or
implied, to any contractor, subcontractor, laborer, materialman or vendor to or
for the performance of any labor or services or the furnishing of any materials
or other property for the construction, alteration, addition, repair or
demolition of or to the Leased Property or any part thereof or any Capital
Improvement thereto; or (ii) giving Tenant any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Landlord in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement thereto.

(d)         Tenant shall, upon the expiration or earlier termination of the
Term, vacate and surrender the Leased Property (including all Capital
Improvements, subject to the provisions of Article X), in each case with respect
to such Facility, to Landlord in the condition in which such Leased Property was
originally received from Landlord and Capital Improvements were originally
introduced to such Facility, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Master Lease and
except for ordinary wear and tear, subject to casualty and Condemnation as
provided in Article XIV and XV.

(e)         Without limiting Tenant’s obligations to maintain the Leased
Property and Tenant’s Property under this Master Lease, within sixty (60) days
after the end of each calendar year (commencing with the calendar year ending
December 31, 2016), Tenant shall provide Landlord with evidence satisfactory to
Landlord in the reasonable exercise of Landlord’s discretion that Tenant has in
such calendar year spent, with respect to the Leased Property and Tenant’s
Property, an aggregate amount equal to at least one percent (1%) of the

 

        44



--------------------------------------------------------------------------------

actual Net Revenue of Tenant Parties (without duplication) from the Facilities
for such calendar year on installation or restoration and repair or other
improvement of items, which installations, restorations and repairs and other
improvements are capitalized in accordance with GAAP with an expected life of
not less than three (3) years. If Tenant fails to make at least the above amount
of expenditures and fails within sixty (60) days after receipt of a Notice from
Landlord to either (i) cure such deficiency or (ii) obtain Landlord’s written
approval, in its reasonable discretion, of a repair and maintenance program
satisfactory to cure such deficiency, then the same shall be deemed a default
hereunder.

9.2       Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto, or shall impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, or the use of the Leased Property or
any Capital Improvement thereto is impaired, limited or interfered with by
reason of the exercise of the right of surface entry or any other provision of a
lease or reservation of any oil, gas, water or other minerals, then promptly
upon the request of Landlord or any Person affected by any such encroachment,
violation or impairment, each of Tenant and Landlord, subject to their right to
contest the existence of any such encroachment, violation or impairment, shall
protect, indemnify, save harmless and defend the other party hereto from and
against fifty percent (50%) of all losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment. In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, either (a) each of Tenant and Landlord shall be entitled to obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Landlord or Tenant or (b) Tenant at the shared cost and
expense of Tenant and Landlord on a 50-50 basis shall make such changes in the
Leased Improvements, and take such other actions, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment, violation or impairment. Tenant’s (and Landlord’s)
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Landlord and Tenant for any damages incurred by any such
encroachment, violation or impairment, Tenant shall be entitled to fifty percent
(50%) of any sums recovered by Landlord under any such policy of title or other
insurance up to the maximum amount paid by Tenant under this Section 9.2 and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided, such assignment does not adversely affect
Landlord’s rights under any such policy. Landlord agrees to use reasonable
efforts to seek recovery under any policy of title or other insurance under
which Landlord is an insured party for all losses, liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
reasonable attorneys’, consultants’ and experts’ fees and expenses) based on or
arising by reason of any such encroachment, violation or impairment as set forth
in this Section 9.2;

 

        45



--------------------------------------------------------------------------------

provided, however, that in no event shall Landlord be obligated to institute any
litigation, arbitration or other legal proceedings in connection therewith
unless Landlord is reasonably satisfied that Tenant has the financial resources
needed to fund such litigation and Tenant and Landlord have agreed upon the
terms and conditions on which such funding will be made available by Tenant,
including, but not limited to, the mutual approval of a litigation budget.

ARTICLE X

CAPITAL IMPROVEMENTS

10.1      Construction of Capital Improvements to the Leased Property.

(a)         Tenant and each Operating Subtenant shall, with respect to any
Facility, have the right to make Capital Improvements, including, without
limitation, any Capital Improvement required by Section 8.2 or 9.1(a), without
the consent of, or any notice to, Landlord if the Capital Improvement (i) does
not involve the removal of any material existing structures (unless Tenant
reasonably promptly proceeds to replace such removed structures with structures
of at least reasonably comparable value or utility), (ii) does not have a
material adverse effect on the structural integrity of any remaining Leased
Improvements (other than as contemplated to be maintained or improved in
connection with such Capital Improvement), (iii) is not reasonably likely to
reduce the value of the Facility when completed, and (iv) is consistent with the
Primary Intended Use; each of the foregoing (i)-(iv) as reasonably determined by
Tenant. Any Capital Improvements described in the preceding sentence are
referred to as, “Permitted Capital Improvements”.

(b)         If Tenant or any subtenant desires to make a Capital Improvement
that is not a Permitted Capital Improvement (a “Landlord Approved Capital
Improvement”), Tenant shall submit to Landlord in reasonable detail a general
description of the proposal, the projected cost of construction and such plans
and specifications, permits, licenses, contracts and other information
concerning the proposal as Landlord may reasonably request. Such description
shall indicate the use or uses to which such Capital Improvement will be put and
the impact, if any, on current and forecasted gross revenues and operating
income attributable thereto. All proposed Landlord Approved Capital Improvements
shall be subject to Landlord’s review and approval, which approval shall not be
unreasonably withheld, conditioned or delayed. It shall be reasonable for
Landlord to condition its approval of any Capital Improvement upon any or all of
the following terms and conditions:

(i)          Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; and

(ii)         No Capital Improvement will result in the Leased Property becoming
a “limited use” property for purposes of United States federal income taxes as
of the date such Capital Improvement is placed in service.

 

        46



--------------------------------------------------------------------------------

(iii)       All Capital Improvements will become Landlord’s property when made;
provided, however, that the foregoing shall not affect the provisions of Section
11.1(b).

10.2      Construction Requirements for Capital Improvements. Tenant’s or any
subtenant’s construction of Capital Improvements shall be performed in
compliance with the following requirements which shall be applicable to
Permitted Capital Improvements and Landlord Approved Capital Improvements except
as indicated below:

(a)         Such construction shall not be commenced until Tenant shall have
procured and paid for all municipal and other governmental permits and
authorizations required to be obtained prior to such commencement, including
those permits and authorizations required pursuant to any Gaming Regulations,
and Landlord shall join in the application for such permits or authorizations
whenever such action is necessary; provided, however, that (i) any such joinder
shall be at no cost or expense to Landlord; and (ii) any plans required to be
filed in connection with any such application in respect of any Landlord
Approved Capital Improvements shall have been so approved by Landlord;

(b)         Such construction shall not impair the structural strength of any
component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component in a manner that
would violate applicable building codes or prudent industry practices;

(c)         During and following completion of such construction, the parking
and other amenities which are located in the applicable Facility or on the Land
of such Facility shall remain adequate for the operation of such Facility for
its Primary Intended Use and in no event shall such parking be less than that
which is required by law (including any variances with respect thereto);
provided, however, that to the extent additional parking is not already a part
of a Capital Improvement, Tenant may construct additional parking on the Land in
accordance with Section 10.1(a); or Tenant may acquire off-site parking to serve
such Facility as long as such parking shall be reasonably proximate to, and
dedicated to, or otherwise made available to serve, such Facility;

(d)         All work done in connection with such construction shall be done as
soon as reasonably practicable and using materials and resulting in work that is
at least as good product and condition as the remaining areas of the applicable
Facility and in conformity with all Legal Requirements, including, without
limitation, any applicable non-discrimination laws; and

(e)         Promptly following the completion of any Landlord Approved Capital
Improvements only, Tenant shall deliver to Landlord “as built” drawings of such
addition (or written confirmation from the relevant general contractor or
architect that such Capital Improvement has been built in accordance with the
plans and specifications), certified as accurate by the licensed architect or
engineer selected by Tenant, and copies of any new or revised certificates of
occupancy.

10.3      Tenant Capital Improvements Upon Deconsolidation. (a) Upon the
occurrence of a Deconsolidation Event, Landlord shall, at the sole option of
Tenant which must

 

        47



--------------------------------------------------------------------------------

be exercised, if at all, within thirty (30) days after the occurrence of a
Deconsolidation Event, be required to pay Tenant, an amount equal to the
Deconsolidation Growth Capital Improvement Purchase Price; provided, that such
payment does not result in a default under any Facility Mortgage Document or
other Indebtedness of Landlord. For the avoidance of doubt, all Tenant Capital
Improvements will become the property of Landlord when made and will be deemed
to be part of the Leased Property at all times but are subject to the provisions
of Section 11.1(b).

(b)         No later than thirty (30) days after a Deconsolidation Event, Tenant
may, in its sole discretion, deliver to Landlord a Notice (“Tenant FMV Notice”)
indicating Tenant’s good faith determination of the Deconsolidation Growth
Capital Improvement Purchase Price, including reasonable detail regarding the
nature, location and cost of all Deconsolidation Growth Capital Improvements and
allocating such price among the Facilities. Landlord will, within thirty
(30) days after Landlord’s receipt of the Tenant FMV Notice provide a Notice to
Tenant indicating either (i) that Landlord agrees with Tenant’s determination of
the Deconsolidation Growth Capital Improvement Purchase Price (a “Landlord FMV
Acceptance Notice”) or (ii) Landlord’s good faith determination of the
Deconsolidation Growth Capital Improvement Purchase Price, and, if applicable,
reasonable detail regarding any Capital Improvements that Landlord believes
should or should not be considered Deconsolidation Growth Capital Improvements
to the extent Landlord disagrees with Tenant’s determination of the same (a
“Landlord FMV Notice”).

(c)         In the event that Landlord delivers to Tenant a Landlord FMV Notice,
Landlord and Tenant will negotiate in good faith for a period of no less than
thirty (30) days to agree upon the Deconsolidation Growth Capital Improvement
Purchase Price. If, following such thirty (30) day period, Landlord and Tenant
are unable to agree upon the Deconsolidation Growth Capital Improvement Purchase
Price, Landlord and Tenant shall appoint Experts, and the Deconsolidation Growth
Capital Improvement Purchase Price will be determined, in accordance with
Section 34.1.

(d)         Upon the determination of the Deconsolidation Growth Capital
Improvement Purchase Price in accordance with paragraph (b) or (c) above, as
applicable, (such determination, the “Agreed Deconsolidation Growth Capital
Improvement Fair Market Value”), Landlord will, within ten (10) Business Days
after the determination of the Agreed Deconsolidation Growth Capital Improvement
Fair Market Value, pay to Tenant or Tenant’s designee, an amount equal to the
Agreed Deconsolidation Growth Capital Improvement Fair Market Value, either by
wire transfer of immediately available funds, or, if elected by MGM REIT, by
delivery of freely transferable Common Units of the Operating Partnership having
a value equal to the Agreed Deconsolidation Growth Capital Improvement Fair
Market Value, with the value of each Common Unit so delivered being assumed to
have a value equal to the fair market value on the date of delivery (as
determined in accordance with the Operating Partnership’s Limited Partnership
Agreement) of a REIT Class A Share, and Tenant or Tenant’s designee receiving
such Common Units becoming a party to, and having all rights under, the
Registration Rights Agreement.

(e)         From and after the payment of the Agreed Deconsolidation Growth
Capital Improvement Fair Market Value, (i) if, as of the date of a
Deconsolidation Event there is less than five (5) years remaining in the then
current Term, Tenant shall be deemed to have

 

        48



--------------------------------------------------------------------------------

elected to exercise Tenant’s right to extend the Term for the then next
occurring Renewal Term, if any (for clarification purposes, if a Deconsolidation
Event occurs during the last Renewal Term, there shall be no obligation or
ability for Tenant to further extend the Term, however Landlord’s obligation to
pay the Agreed Deconsolidation Growth Capital Improvement Fair Market Value
shall remain unaffected), and (ii) annual Base Rent with respect to the Leased
Property will be increased by an amount equal to the Assumed Rate multiplied by
the Agreed Deconsolidation Growth Capital Improvement Fair Market Value and, to
the extent required for any purposes under this Master Lease, such increase will
be allocated in proportion to the amount of the Agreed Deconsolidation Growth
Capital Improvement Fair Market Value attributable to each of the Facilities as
indicated in the Tenant FMV Notice.

(f)         Notwithstanding anything to the contrary set forth in this Article
X, in no event shall Landlord be required to pay a Deconsolidation Growth
Capital Improvement Purchase Price in excess of an amount equal to One Hundred
Million Dollars ($100,000,000) which amount of One Hundred Million Dollars
($100,000,000) shall be increased by Seventy-Five Million Dollars ($75,000,000)
on the first day of each Lease Year commencing at the beginning of the second
Lease Year. Tenant shall provide to Landlord, within a reasonable time following
each anniversary of the Commencement Date, a Notice indicating Tenant’s
reasonable estimate of the cumulative amount Tenant has then expended on
Deconsolidation Growth Capital Improvements. Landlord and Tenant acknowledge and
agree that Tenant’s amount of cumulative Deconsolidation Growth Capital
Improvements may, from time to time, exceed the limits of Landlord’s obligations
to pay for Deconsolidation Growth Capital Improvements described in this clause
(f), however any such excess shall not alter Landlord’s obligation with respect
thereto or increase such limit, nor shall such limit in any way restrict the
amount that Tenant may spend at any time with respect to any Tenant Capital
Improvements.

10.4       Ownership of Tenant Capital Improvements at end of Term. Upon the
expiration or earlier termination of this Master Lease, all Tenant Capital
Improvements shall remain the property of Landlord, regardless of whether a
Deconsolidation Event has occurred.

10.5      Funding of Tenant Capital Improvements. Landlord shall have the right,
following a request from Tenant, to fund the cost of any proposed Tenant Capital
Improvements on such arms-length terms and conditions as may be agreed to by
Landlord and Tenant. In connection with any such funding, Landlord and Tenant
may make agreed upon modifications to the Rent to reflect Landlord’s funding of
the cost of such Tenant Capital Improvements.

ARTICLE XI

NO LIENS

11.1      Liens. (a) Subject to the provisions of Article XII relating to
permitted contests, Tenant will not directly or indirectly create and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim (“Lien”) upon the Leased Property or any Capital
Improvement thereto or upon the Gaming Licenses (including indirectly through a
pledge of shares in the direct or indirect entity owning an interest in the
Gaming Licenses except as permitted by Article XVII) or any attachment, levy,
claim or encumbrance in respect of the Rent, excluding, however, (a) this Master
Lease; (b) the matters that existed as of the

 

        49



--------------------------------------------------------------------------------

Commencement Date with respect to such Facility (and any renewals of such
exiting matters that do not materially increase the scope of or amount secured
by such Lien); (c) restrictions, liens and other encumbrances which are
consented to in writing by Landlord (such consent not to be unreasonably
withheld); (d) liens for Impositions which Tenant is not required to pay
hereunder; (e) subleases permitted by Article XXII; (f) liens for Impositions
not yet delinquent or being contested in accordance with Article XII, provided,
that no foreclosure or similar remedies with respect to such Impositions have
been completed; (g) liens of mechanics, laborers, materialmen, suppliers or
vendors for sums either disputed or not yet due; provided, any such liens are in
the process of being contested as permitted by Article XII; (h) any liens
created by Landlord; (i) liens related to equipment leases or equipment
financing for Tenant’s Property which are used or useful in Tenant’s business on
the Leased Property; (j) liens granted as security for the obligations of Tenant
under a Debt Agreement or completion guarantee; provided, however, in no event
shall the foregoing be deemed or construed to permit Tenant to encumber its
leasehold interest (or a subtenant to encumber its subleasehold interest) in the
Leased Property or its direct or indirect interest (or the interest of any of
its Subsidiaries or subtenants) in the Gaming Licenses (other than, in each
case, to a Permitted Leasehold Mortgagee), without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; and provided, further, that Tenant shall be required to provide
Landlord with fully executed copies of any and all Permitted Leasehold Mortgages
and related principal Debt Agreements; (k) easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Leased Property, in each case whether now
or hereafter in existence, not individually or in the aggregate materially
interfering with the conduct of the business on the Leased Property, taken as a
whole; (l) any Permitted Encumbrance, (m) licenses of patents, trademarks and
other intellectual property rights granted by Tenant or any of its Subsidiaries
in the ordinary course of business (n) other Liens securing Indebtedness
outstanding in an aggregate principal amount of no more than Twenty-Five Million
Dollars ($25,000,000) and (o) any matters which are expressly limited in
duration to the Term (including any Renewal Terms) subject to earlier
termination of this Master Lease. For the avoidance of doubt, the parties
acknowledge and agree that Tenant has not granted any liens in favor of Landlord
as security for its obligations hereunder and nothing contained herein shall be
deemed or construed to prohibit the issuance of a lien on the Equity Interests
in Tenant (it being agreed that any foreclosure by a lien holder on such
interests in Tenant shall be subject to the restriction on Tenant Change of
Control set forth in Article XXII) or to prohibit Tenant from pledging its
Accounts and other Tenant’s Property and other property of Tenant, including
fixtures and personal property installed by Tenant at the Facilities, as
collateral in connection with financings from equipment lenders (or to Permitted
Leasehold Mortgagees); provided, that Tenant shall in no event pledge to any
Person that is not a Permitted Leasehold Mortgagee hereunder any of the Gaming
Licenses or other of Tenant’s Property to the extent that such Tenant’s Property
cannot be removed from the Leased Property without damaging or impairing the
Leased Property (other than in a de minimis manner). For the further avoidance
of doubt, by way of example, Tenant shall not grant to any lender (other than a
Permitted Leasehold Mortgagee) a lien on, and any and all lien holders
(including a Permitted Leasehold Mortgagee) shall not have the right to remove,
carpeting, internal wiring, elevators, or escalators at the Leased Property, but
lien holders may have the right to remove (and Tenant shall have the right to
grant a lien on) Gaming Equipment even if the removal thereof from the Leased
Premises could result in de minimis damage;

 

        50



--------------------------------------------------------------------------------

provided, any such damage is repaired by the lien holder or Tenant in accordance
with the terms of this Master Lease.

(b)         Landlord and Tenant intend that this Master Lease be an indivisible
true lease that affords the parties hereto the rights and remedies of landlord
and tenant hereunder and does not represent a financing arrangement. This Master
Lease is not an attempt by Landlord or Tenant to evade the operation of any
aspect of the law applicable to any of the Leased Property. Except as otherwise
required by applicable law or any accounting rules or regulations, Landlord and
Tenant hereby acknowledge and agree that this Master Lease (i) shall be treated
as an operating lease for financial accounting purposes and not as a synthetic
lease, financing lease or loan, and (ii) is intended to constitute a “true
lease” for all other purposes, including federal, state and local tax purposes,
commercial purposes, and bankruptcy purposes and that Landlord shall be entitled
to all the benefits of ownership of the Leased Property, including depreciation
with respect to the Leased Property (but not with respect to any Tenant Capital
Improvements, except as provided in the next sentence) for all federal, state
and local tax purposes. Without prejudice to Sections 10.1(b)(iii) or 10.4,
Tenant shall be entitled to all benefits of ownership of any Tenant Capital
Improvements during the Term, including depreciation for all federal, state and
local tax purposes, except to the extent of any Tenant Capital Improvements that
are actually paid for by Landlord (it being understood that Landlord has no
right or obligation to pay for any Tenant Capital Improvements except in
accordance with Section 10.3).

(c)         At any time and from time to time upon the request of Landlord or
Tenant, and at the expense of the requesting party, Tenant or Landlord, as
applicable, shall promptly execute, acknowledge and deliver such further
documents and do such other acts as the requesting party may reasonably request
in order to effect fully this Master Lease or to more fully perfect or renew the
rights of the requesting party with respect to the Leased Property. Upon the
exercise by Landlord or Tenant of any power, right, privilege or remedy pursuant
to this Master Lease which requires any consent, approval, recording,
qualification or authorization of any governmental authority, Tenant or
Landlord, as applicable, will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the exercising party may be required to obtain from
such other party for such consent, approval, recording, qualification or
authorization.

ARTICLE XII

PERMITTED CONTESTS

12.1      Permitted Contests. Tenant, upon prior Notice to Landlord, on its own
or in Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), Imposition, Legal Requirement,
Insurance Requirement, or Lien; provided, however, that (a) in the case of an
unpaid Imposition or Lien, the commencement and continuation of such proceedings
shall suspend the collection thereof from Landlord and from the Leased Property
or any Capital Improvement thereto; (b) neither the Leased Property or any
Capital Improvement thereto, the Rent therefrom nor any part or interest in
either thereof would be in any imminent danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (c) in

 

        51



--------------------------------------------------------------------------------

the case of a Legal Requirement, neither Landlord nor Tenant would be in any
imminent danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (d) in the case of a Legal Requirement,
Imposition or Lien, Tenant shall give such reasonable security as may be
required by Landlord to insure ultimate payment of the same and to prevent any
sale or forfeiture of the Leased Property or any Capital Improvement thereto or
the Rent by reason of such non-payment or noncompliance; (e) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained; (f) Tenant shall keep Landlord reasonably informed as to the status
of the proceedings; and (g) if such contest be finally resolved against Landlord
or Tenant, Tenant shall promptly pay the amount required to be paid, together
with all interest and penalties accrued thereon, or comply with the applicable
Legal Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges which Tenant may from time to time be required to impound
with Landlord) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except in any instance where
Landlord opted to join and joined as a party in the proceeding despite Tenant’s
having sent Notice to Landlord of Tenant’s preference that Landlord not join in
such proceeding.

ARTICLE XIII

INSURANCE

13.1      General Insurance Requirements. During the Term, Tenant shall at all
times keep the Leased Property, and all property located in or on the Leased
Property, including Capital Improvements, the Fixtures and Tenant’s Property,
insured with the kinds and amounts of insurance described below. Each element of
insurance described in this Article XIII shall be maintained with respect to the
Leased Property of each Facility and Tenant’s Property and operations thereon.
Such insurance shall be written by companies permitted to conduct business in
the applicable State. All policies required under this Master Lease must name
Landlord as an “additional named insured.” All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee” each Permitted Leasehold Mortgagee and as an “additional
insured” or “loss payee” the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a 438BFU or other standard form of
mortgagee’s loss payable endorsement. Except as otherwise set forth herein, any
property insurance loss adjustment settlement shall require the written consent
of Landlord, Tenant, and each Facility Mortgagee (to the extent required under
the applicable Facility Mortgage Documents) unless the amount of the loss net of
the applicable deductible is less than Fifty Million Dollars ($50,000,000) in
which event no consent shall be required. Evidence of insurance shall be
deposited with Landlord and, if requested, with any

 

        52



--------------------------------------------------------------------------------

Facility Mortgagee(s). The insurance policies required to be carried by Tenant
hereunder shall insure against all the following risks with respect to each
Facility:

(a)         Loss or damage by fire, vandalism and malicious mischief, extended
coverage perils commonly known as “All Risk,” and all physical loss perils
normally included in such All Risk insurance, including, but not limited to,
sprinkler leakage, collapse, windstorm and terrorism in an amount not less than
One Billion Dollars ($1,000,000,000) and including a building ordinance coverage
endorsement, provided, that Tenant shall have the right (i) to limit maximum
insurance coverage for loss or damage by earthquake (including earth movement)
to a minimum amount of Four Hundred Million Dollars ($400,000,000) or as may be
reasonably requested by Landlord and commercially available, and (ii) to limit
maximum insurance coverage for loss or damage by windstorm (including but not
limited to named windstorms) to a minimum amount of Four Hundred Million Dollars
($400,000,000) or as may be reasonably requested by Landlord and commercially
available; provided, further, that in the event the premium cost of any
earthquake, flood, windstorm (including named windstorm) or terrorism peril
coverages are available only for a premium that is more than 2.5 times the
average premium paid by Tenant (or prior operator of Facilities) over the three
years preceding the date of determination for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum amount of insurance coverage it reasonably deems most efficient and
prudent to purchase for such peril and Tenant shall not be required to spend
additional funds to purchase additional coverages insuring against such risks;
and provided, further, that certain property coverages other than earthquake,
flood and windstorm may be sub-limited as long as each sub-limit (x) is
commercially reasonable and prudent as determined by Tenant and (y) to the
extent that the amount of such sub-limit is less than the amount of such
sub-limit in effect as of the Commencement Date, such sub-limit is approved by
Landlord, such approval not to be unreasonably withheld;

(b)         Loss or damage by explosion of steam boilers, pressure vessels or
similar apparatus, now or hereafter installed in each Facility, in such limits
with respect to any one accident as may be reasonably requested by Landlord from
time to time;

(c)         Flood (when any of the improvements comprising the Leased Property
of a Facility is located in whole or in part within a designated 100-year flood
plain area) in an amount not less than the greater of (i) the probable maximum
loss of a 250 year event (as determined by a qualified engineer), and (ii) Two
Hundred Million Dollars ($200,000,000), or such amount as may reasonably be
requested by Landlord and commercially available;

(d)         Loss of rental value in an amount not less than twelve (12) months’
Rent payable hereunder or business interruption in an amount not less than
twelve (12) months of income and normal operating expenses including 90-days
ordinary payroll and Rent payable hereunder with an extended period of indemnity
coverage of at least ninety (90) days necessitated by the occurrence of any of
the hazards described in Sections 13.1(a), 13.1(b) or 13.1(c);

(e)         Claims for injury to persons or property damage under a policy of
commercial general liability insurance including but not limited to coverage for
premises/operations, blanket contractual liability, liquor liability, special
events or activities to

 

        53



--------------------------------------------------------------------------------

the extent insurable, independent contractors and personal injury with limits
not less than Two Hundred Fifty Million Dollars ($250,000,000) each occurrence
and Two Hundred Fifty Million Dollars ($250,000,000) in the annual aggregate,
provided, that such requirements may be satisfied through the purchase of a
primary general liability policy and excess liability policies;

(f)         Claims for bodily injury and property damage under a policy of
business automobile liability including garage and garagekeepers liability and
containing provisions and endorsements in accordance with state legal
requirements, with primary limits not less than One Million Dollars ($1,000,000)
per accident and excess limits provided in the excess liability policies
referred to above;

(g)         During such time as Tenant or any subtenant is constructing any
improvements at any Facility, Tenant, at its sole cost and expense, shall carry,
or cause to be carried (a) workers’ compensation insurance and employers’
liability insurance covering all persons employed in connection with the
improvements in statutory limits, (b) a completed operations endorsement to the
commercial general liability insurance policy referred to above, (c) builder’s
risk insurance, completed value form (or its equivalent), covering all physical
loss, in an amount and subject to policy conditions satisfactory to Landlord,
and (d) such other insurance, in such amounts, as Landlord deems reasonably
necessary to protect Landlord’s interest in the Leased Property from any act or
omission of Tenant’s or such subtenant’s contractors or subcontractors; and

(h)         If any operations of Tenant or any subtenant require the use of any
aircraft or watercraft that is owned, leased or chartered by Tenant or any
subtenant with respect to the Leased Property, Tenant shall maintain or cause to
be maintained aircraft or watercraft liability insurance, as appropriate, with
limits not less than Twenty-Five Million Dollars ($25,000,000) per occurrence
for bodily injury and property damage including passengers and crew.

(i)         Tenant may provide self-insured retentions for portions of the
insurance contemplated under this Section 13.1 in commercially reasonable
amounts, it being agreed that the amounts of the self-insured retentions in
effect as of the Commencement Date are commercially reasonable. Tenant may elect
to increase Tenant’s self-insured retentions subject to the approval of
Landlord, such approval not to be unreasonably withheld. Upon (i) the
termination of this Master Lease with respect to any Facility pursuant to
Section 14.2, (ii) the election of any Facility Mortgagee pursuant to
Section 14.1 to apply any proceeds payable under any property policy of
insurance in accordance with the applicable Facility Mortgage, or (iii) any
proceeds payable under any property policy of insurance being retained by
Landlord pursuant to Section 14.2(f), Tenant shall pay to Landlord the amount of
any self-insured retentions.

13.2     Additional Insurance. In addition to the insurance described above,
Tenant shall at all times maintain adequate workers’ compensation coverage and
any other coverage required by Legal Requirements for all Persons employed by
Tenant or any Operating Subtenant on the Leased Property in accordance with
Legal Requirements.

13.3     Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer

 

        54



--------------------------------------------------------------------------------

against the other party. Each party, respectively, shall pay any additional
costs or charges for obtaining such waiver.

13.4     Policy Requirements. All of the policies of insurance referred to in
this Article XIII shall be written in form reasonably satisfactory to Landlord
and any Facility Mortgagee and issued by insurance companies with a minimum
Financial Strength Rating of “A-” and a Financial Size Rating of “VIII” or
higher in the most recent version of Best’s Key Rating Guide, or a minimum
rating of “A-” from Standard & Poor’s or equivalent. If Tenant obtains and
maintains the general liability insurance described in Section 13.1(e) above on
a “claims made” basis, Tenant shall provide continuous liability coverage for
claims arising during the Term. In the event such “claims made” basis policy is
canceled or not renewed for any reason whatsoever (or converted to an
“occurrence” basis policy), Tenant shall either obtain (a) “tail” insurance
coverage converting the policies to “occurrence” basis policies providing
coverage for a period of at least three (3) years beyond the expiration of the
Term, or (b) an extended reporting period of at least three (3) years beyond the
expiration of the Term. Tenant shall pay all of the premiums therefor, and
deliver certificates thereof to Landlord prior to their effective date (and with
respect to any renewal policy, prior to the expiration of the existing policy),
and in the event of the failure of Tenant either to effect such insurance in the
names herein called for or to pay the premiums therefor, or to deliver such
certificates thereof to Landlord, at the times required, Landlord shall be
entitled, but shall have no obligation, to effect such insurance and pay the
premiums therefor, in which event the cost thereof, together with interest
thereon at the Overdue Rate, shall be repayable to Landlord upon demand
therefor. Tenant shall obtain, to the extent available on commercially
reasonable terms, the agreement of each insurer, by endorsement on the policy or
policies issued by it, or by independent instrument furnished to Landlord, that
it will give to Landlord thirty (30) days’ (or ten (10) days’ in the case of
non-payment of premium) Notice before the policy or policies in question shall
be altered, allowed to expire or cancelled. Notwithstanding any provision of
this Article XIII to the contrary, Landlord acknowledges and agrees that the
coverage required to be maintained by Tenant may be provided under one or more
policies with various deductibles or self-insurance retentions by Tenant or its
Affiliates, subject to Landlord’s approval not to be unreasonably withheld. Upon
written request by Landlord, Tenant shall provide Landlord copies of the
property and liability insurance policies when issued by the insurers providing
such coverage. Notwithstanding the foregoing, Tenant may procure any of the
policies required under this Article XIII from MGMM Insurance Company or any
other captive insurance company that is an Affiliate of Tenant’s Parent
regardless of the fact that such insurer is not “rated” as otherwise required
under this Section 13.4; provided, that (i) Landlord has been provided (and
continues to be provided annually and as otherwise reasonably requested by
Landlord) with the applicable captive insurance company’s most recent financial
statements and actuarial report, a list of such captive insurance company’s
reinsurers and their subscribed amounts and such other information regarding the
applicable captive insurance company as is reasonably requested by Landlord,
(ii) Landlord has approved the use of such captive insurer, such approval not to
be unreasonably withheld; provided, however, that Landlord’s consent shall not
be required to the extent that such captive insurance company reinsures all of
its exposures (including, for the avoidance of doubt, any such exposures that
relate to properties other than the Facilities), other than with respect to
terrorism risks (which shall be subject to the final two sentences of this
Section 13.4), with insurers meeting the requirements of this Section 13.4.
Notwithstanding the foregoing, Landlord shall be deemed to have approved the use
of a captive insurance company for terrorism risk coverage that is not

 

        55



--------------------------------------------------------------------------------

reinsured by other insurance companies to the extent consistent with Tenant’s
terrorism risk insurance program in effect as of the Commencement Date. Any
material increase in the level of un-reinsured terrorism risk shall require the
consent of Landlord, which consent shall not be unreasonably withheld.

13.5     Increase in Limits. If, from time to time after the Commencement Date,
but not more than once in any 24 month period, Landlord determines in the
exercise of its reasonable business judgment that the limits of the personal
injury or property damage-public liability insurance then carried pursuant to
Section 13.1(e) hereof are insufficient, Landlord may give Tenant Notice of
acceptable limits for the insurance to be carried; provided, that in no event
will Tenant be required to carry insurance in an amount which exceeds the
product of (i) the amounts set forth in Section 13.1(e) hereof and (ii) the CPI
Increase; and subject to the foregoing limitation, within ninety (90) days after
the receipt of such Notice, the insurance shall thereafter be carried with
limits as prescribed by Landlord until further increase pursuant to the
provisions of this Section 13.5.

13.6     Blanket Policy. Notwithstanding anything to the contrary contained in
this Article XIII, Tenant’s obligations to carry the insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant with respect to the
Facilities as well as other properties or assets owned or leased by Tenant
and/or its Affiliates that are not subject to this Master Lease; provided, that
(i) the requirements of this Article XIII (including satisfaction of the
Facility Mortgagee’s requirements and the approval of the Facility Mortgagee)
are otherwise satisfied, (ii) Tenant maintains specific allocations acceptable
to Landlord, (iii) limits reduced below amounts required in Section 13.1 due to
reduction or exhaustion of aggregate limits from loss at properties or assets
not subject to this Master Lease are replaced or reinstated as respects the
Master Lease within sixty (60) days, and (iv) Landlord is otherwise reasonably
satisfied that any such blanket policy affords Tenant and Landlord substantially
the same protection that would be obtained from one or more policies of
insurance that are not blanket policies. Landlord acknowledges that Tenant’s
insurance as in effect on the date hereof satisfies each of the foregoing items
(i), (ii) and (iv). For the avoidance of doubt, neither Landlord, nor any
Facility Mortgagee shall have any rights whatsoever with respect to proceeds of
such blanket policy to the extent such proceeds relate to properties or assets
other than the Facilities.

13.7     No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional named insureds or additional insureds, as
appropriate, and the loss is payable under such insurance in the same manner as
losses are payable under this Master Lease. Notwithstanding the foregoing,
nothing herein shall prohibit Tenant from insuring against risks not required to
be insured hereby, and as to such insurance, Landlord and any Facility Mortgagee
need not be included therein as additional insureds, nor must the loss
thereunder be payable in the same manner as losses are payable hereunder except
to the extent required to avoid a default under the Facility Mortgage.

 

        56



--------------------------------------------------------------------------------

In addition, nothing contained herein shall limit Tenant’s ability to procure
policies of insurance with limits in excess of the requirements set forth in
this Article XIII.

ARTICLE XIV

CASUALTY

14.1     Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses which shall be payable to and retained by Tenant)
payable by reason of any property loss or damage to the Leased Property, or any
portion thereof, under any property policy of insurance required to be carried
hereunder shall be paid to Facility Mortgagee or to an escrow account held by a
third party depositary reasonably acceptable to Landlord and Tenant (pursuant to
an escrow agreement acceptable to the parties and intended to implement the
terms hereof) and made available to Tenant upon request for the reasonable costs
of preservation, stabilization, emergency restoration, business interruption,
reconstruction and repair, as the case may be, of any damage to or destruction
of the Leased Property, or any portion thereof; provided, however, that the
portion of such proceeds that are attributable to Tenant’s obligation to pay
Rent shall be applied against Rents due by Tenant hereunder as Rents become due;
and provided, further, that if the total amount of proceeds payable net of the
applicable deductibles is Fifty Million Dollars ($50,000,000) or less, and, if
no Event of Default has occurred and is continuing, the proceeds shall
notwithstanding the foregoing provisions be paid to Tenant and, subject to the
limitations set forth in this Article XIV used for the repair of any damage to
the Leased Property, it being understood and agreed that Tenant shall have no
obligation to rebuild any Tenant Capital Improvement (other than any Tenant
Capital Improvement for which Landlord has paid Tenant pursuant to
Section 10.3(d) or has funded pursuant to Section 10.5); provided, further,
that, in each case, the Leased Property and such Tenant Capital Improvements for
which Landlord has paid are rebuilt in a manner at least substantially
equivalent to either that existing on the date of this Master Lease or existing
immediately prior to the casualty or as otherwise reasonably satisfactory to
Landlord. Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Leased Property to substantially the
condition described in the preceding sentence shall be paid to Tenant. All
salvage resulting from any risk covered by insurance for damage or loss to the
Leased Property shall belong to Landlord. Tenant shall have the right to
prosecute and settle insurance claims, provided that Tenant shall consult with
and involve Landlord in the process of adjusting any insurance claims under this
Article XIV and any final settlement with the insurance company shall be subject
to Landlord’s consent, such consent not to be unreasonably withheld.

14.2     Tenant’s Obligations Following Casualty. (a) Subject to paragraphs (b),
(c), (d), (e), (f) and (g) below, if a Facility and/or any Tenant Capital
Improvements to a Facility are damaged, whether or not from a risk covered by
insurance carried by Tenant, except as otherwise provided herein, (i) Tenant
shall restore such Leased Property (excluding any Tenant Capital Improvement
(other than any Tenant Capital Improvement for which Landlord has paid Tenant
pursuant to Section 10.3(d) or has funded pursuant to Section 10.5)), to
substantially the condition required by Section 14.1, (ii) such damage shall not
terminate this Master Lease and (iii) subject to Section 14.5, Landlord shall
cause the Facility Mortgagee to make the proceeds of any insurance held in
accordance with Section 14.1 available to Tenant for such restoration in
accordance with Section 14.1.

 

        57



--------------------------------------------------------------------------------

(b)        Notwithstanding the foregoing, in the event that any Facility is
damaged and Tenant reasonably determines that the cost to restore such damage
will exceed fifty percent (50%) of the then fair market value of such Facility
immediately prior to such Casualty Event, Tenant may elect within one (1) year
after the date of such Casualty Event to terminate this Master Lease as to such
Facility (but not as to any other Facility) as of the date on which Notice of
such determination is delivered to Landlord in which event, Rent will abate in
accordance with Section 14.6 and all proceeds of insurance with respect to such
Casualty Event (except business interruption not allocated to rent expenses
which shall be payable to and retained by Tenant) shall be paid to Landlord.

(c)        In addition to the rights provided in paragraph (b) above, in the
event that any Facility is damaged during the final two years of the
then-current Term (after giving effect to any Renewal Notice that has been
delivered or is delivered pursuant to the proviso below) and the cost to restore
such damage will exceed ten percent (10%) of the then fair market value of such
Facility immediately prior to such Casualty Event, either Landlord or Tenant may
terminate this Master Lease as to such Facility (but not as to any other
Facility) as of the date of such damage. If so terminated, Rent will continue
unabated for the remainder of the Term and all proceeds of insurance with
respect to such Casualty Event (except business interruption not allocated to
rent expenses which shall be payable to and retained by Tenant) shall be paid to
Landlord (including, for the avoidance of doubt, any proceeds paid to Tenant
pursuant to the second proviso in Section 14.1); provided, however, such
termination by Landlord shall not be effective in the event that Tenant elects,
within sixty (60) days of Landlord’s election to terminate, to exercise Tenant’s
next arising option for a Renewal Term. Any dispute between Landlord and Tenant
with respect to fair market value will be determined by Experts pursuant to
Section 34.1. If Tenant elects to terminate this Master Lease with respect to a
Facility during the final two years of the then-current Term in accordance with
this Section 14.2, Tenant shall be deemed to have forfeited Tenant’s right to
exercise any further Renewal Terms.

(d)        If Tenant is required, or elects to, restore the affected Facility
and the reasonably anticipated cost of the repair or restoration exceeds the
amount of proceeds received from the insurance required to be carried hereunder,
Tenant shall provide Landlord with evidence reasonably acceptable to Landlord
that Tenant has available to it any excess amounts needed to restore such
Facility. Such excess amounts necessary to restore such Facility shall be paid
by Tenant. If Tenant elects, but is not required, to restore the affected
Facility, Landlord shall only be required to make insurance proceeds available
to Tenant for such restoration in accordance with Section 14.1 if Tenant
reasonably demonstrates that such restoration can be completed within four
(4) years of the date on which Tenant can reasonably access the Facility for the
purpose of commencing restoration.

(e)        If Tenant has not restored the affected Leased Property and the
Primary Intended Use has not recommenced by the date that is the fourth
(4th) anniversary of the date on which Tenant can reasonably access the Facility
for the purpose of commencing restoration, all remaining insurance proceeds
shall be paid to and retained by Landlord free and clear of any claim by or
through Tenant unless Tenant is continuing to prosecute the rebuilding or
restoration with reasonable diligence.

 

        58



--------------------------------------------------------------------------------

(f)        In the event that Tenant is neither required nor elects to repair and
restore the Leased Property, all property insurance proceeds, other than
proceeds reasonably attributed to any Tenant Capital Improvements (other than
any Tenant Capital Improvement for which Landlord has paid Tenant pursuant to
Section 10.3(d) or has funded pursuant to Section 10.5) (and, subject to no
Event of Default having occurred and being continuing, any business interruption
proceeds in excess of Tenant’s Rent obligations hereunder), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
free and clear of any claim by or through Tenant except as otherwise
specifically provided below in this Article XIV.

(g)        In the event that (i) following a Casualty Event Tenant elects in
accordance with Section 14.2(b) to terminate this Master Lease with respect to
the affected Facility(ies) and (ii) the insurance proceeds payable to Landlord
in accordance with Section 14.2(f) above with respect to such Casualty Event are
less than the reasonable estimate of the cost to repair and restore the Leased
Property (excluding any Tenant Capital Improvement (other than any Tenant
Capital Improvement for which Landlord has paid Tenant pursuant to
Section 10.3(d) or has funded pursuant to Section 10.5)) to substantially the
same condition as existed immediately prior to the relevant Casualty Event (such
difference being a “Casualty Shortfall”), (x) Tenant shall have no
responsibility for the first Twenty-Five Million Dollars ($25,000,000) of
Casualty Shortfall with respect to any Casualty Event with respect to any
individual Facility, and (y) with respect to any Casualty Shortfall with respect
to any Casualty Event with respect to any individual Facility in excess of
Twenty-Five Million Dollars ($25,000,000), Tenant shall pay to Landlord with
respect to each such Facility an amount (the aggregate of such amounts for all
affected Facilities, “Tenant’s Portion of a Casualty Shortfall”) equal to the
product of (x) one-half multiplied by (y) the difference between the amount of
the Casualty Shortfall for such Casualty Event for such Facility less
Twenty-Five Million dollars ($25,000,000), and upon such payment of Tenant’s
Portion of a Casualty Shortfall, Tenant shall have no further responsibility for
such Casualty Shortfall and the same shall be borne by Landlord. Tenant may
elect to pay to Landlord Tenant’s Portion of a Casualty Shortfall either (i) as
a lump sum in cash due and payable within ninety (90) days following the later
to occur of (x) the date of final determination of the amount of the Casualty
Shortfall and (y) the date Tenant elects to terminate the Master Lease with
respect to the affected Facility, or (ii) as additional Rent over the remaining
Term. If Tenant elects to pay Tenant’s Portion of a Casualty Shortfall over the
remaining Term in accordance with the preceding clause (ii) the following shall
apply. The amount necessary to fully amortize Tenant’s Portion of a Casualty
Shortfall over the remaining Term (assuming all Renewal Terms are exercised)
based on equal monthly payments with interest at the Assumed Rate shall be
payable each month on each Payment Date as Additional Charges. If Tenant fails
to exercise all remaining Renewal Terms or this Master Lease is terminated prior
to its expiration, then the outstanding principal balance of the remaining
Tenant’s Portion of a Casualty Shortfall as of the expiration of the Term based
on the foregoing amortization calculation shall be payable by Tenant to Landlord
as Additional Charges upon the expiration or termination of this Master Lease.
For the avoidance of doubt, the provisions of this Section 14.2(g) shall not
apply to any Casualty Event as to which Section 14.2(c) is applicable and Tenant
shall have no responsibility for any Casualty Shortfall with respect to any
Casualty Event as to which Section 14.2(c) is applicable. Notwithstanding the
foregoing, Tenant may, following the determination of the amount of any Casualty
Shortfall, in Tenant’s sole discretion, elect to continue to pay Rent through
the remaining Term of this Lease (including extensions) without

 

        59



--------------------------------------------------------------------------------

any abatement of Rent that would otherwise be applicable pursuant to
Section 14.6 below as a result of a termination of this Master Lease with
respect to the affected Facility(ies), in which case Tenant shall not be
responsible for any portion of such Casualty Shortfall. In the event that
Landlord and Tenant are unable to agree on the amount of any Casualty Shortfall,
either Landlord or Tenant may elect to have such amount determined by an Expert
in accordance with Section 34.1.

14.3     No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. Subject to
Section 14.6, if, as a result of a Casualty Event, any Facility is in operation
for the Primary Intended Use for less than all of the five year period which is
the basis for a Percentage Rent reset then the calculation of the Percentage
Rent reset will be based on a pro forma Net Revenue of the Facility that would
have been achieved in the absence of such Casualty Event. Any dispute regarding
such pro forma calculation will be resolved by Experts pursuant to Section 34.1
and until resolved Tenant shall pay Rent based on Tenant’s determination and
upon resolution by the Expert, Tenant shall pay any deficiency within ten
(10) Business Days.

14.4     Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Article XIV.

14.5     Insurance Proceeds Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any insurance proceeds, or any portion thereof, under the terms of any Facility
Mortgage, such proceeds (except business interruption not allocated to rent
expenses which shall be payable to and retained by Tenant) shall be applied,
held and/or disbursed in accordance with the terms of the Facility Mortgage but
in all events subject to Tenant’s right to such insurance proceeds (including
Tenant’s right to receive all insurance proceeds for a Casualty Event less than
Fifty Million Dollars ($50,000,000) in accordance with Section 14.1) and
provided, that, (i) in the event of a Casualty Event involving proceeds of Fifty
Million Dollars ($50,000,000) or more where Tenant elects within twelve
(12) months of the date of the relevant Casualty Event to restore the affected
Facility and Tenant reasonably demonstrates that such restoration can be
completed within four (4) years of the date on which Tenant can reasonably
access the Facility for the purpose of commencing restoration (after the date of
such Casualty Event but without regard to the date on which Tenant elects to
restore the affected Facility), or (ii) in the event of a Casualty Event
involving proceeds of Fifty Million Dollars ($50,000,000) or more where Tenant
is required by this Master Lease to restore the affected Facility, Landlord will
cause, subject to Section 14.2(e), any Facility Mortgagee that has received, or
thereafter does receive, insurance proceeds to make such proceeds available to
Tenant for the reasonable costs of preservation, stabilization, emergency
restoration, reconstruction and repair for the affected Facility.

14.6     Termination of Master Lease; Abatement of Rent. In the event this
Master Lease is terminated as to an affected Facility pursuant to Section 8.2
(in respect of Landlord being in jeopardy of failing to comply with a regulatory
requirement material to the continued operation of a Facility), Section 14.2
(b) (in the event that Landlord or Tenant elect to terminate

 

        60



--------------------------------------------------------------------------------

the Master Lease with respect to a Facility following a Casualty Event), Article
XV, or any other provision of this Master Lease which provides for termination
of this Master Lease with respect to a Facility (a “Leased Property Rent
Adjustment Event”), then:

(i)         the Rent due hereunder from and after the effective date of any such
Leased Property Rent Adjustment Event shall be reduced by an amount equal to the
Allocable Rent Amount with respect to any such affected Facility; and

(ii)        Landlord shall retain any claim which Landlord may have against
Tenant for failure to insure such Leased Property as required by Article XIII,
except that any portion of Tenant’s Portion of a Casualty Shortfall that was
paid as a result of Tenant’s failure to comply with Article XIII shall reduce
any such liability on a dollar for dollar basis.

14.7     Multiple Facility Mortgagees. In any provisions of this Article XIV, XV
or any other provision of this Master Lease providing for any determination,
decision or election by a Facility Mortgagee, the determination, decision or
election of the Facility Mortgagee of the highest priority with respect to the
Facility in question shall be controlling.

ARTICLE XV

CONDEMNATION

15.1     Condemnation.

(a)        Total Taking. If there is a permanent Condemnation of Leased Property
with respect to all or substantially all of any Facility, this Master Lease
shall terminate with respect to such Facility (but no other portion of the
Leased Property) as of the day before the Date of Taking for such Facility and
Rent will abate in accordance with Section 14.6.

(b)        Partial Taking.

(i)        If there is a Condemnation of a portion of a Facility, this Master
Lease shall remain in effect if the affected Facility is not thereby rendered,
in the reasonable determination of Tenant, Unsuitable for Its Primary Intended
Use, but if such Facility is thereby rendered Unsuitable for Its Primary
Intended Use, this Master Lease shall at Tenant’s option terminate with respect
to such Facility as of the date on which Notice of such determination is
delivered to Landlord and Rent will abate in accordance with Section 14.6.

(ii)       Notwithstanding the foregoing, in the event of a Condemnation of a
portion of a Facility representing fifty (50%) or more of the fair market value
of such Facility, Tenant may terminate this Master Lease as to such Facility
(but not as to any other Facility) as of the date on which Notice of such
termination is delivered to Landlord in which event, Rent will abate in
accordance with Section 14.6.

(iii)     In the event of a Condemnation of a portion of a Facility representing
ten percent (10%) or more of the fair market value of such Facility during the
final two years of the then-current Term (after giving effect to any Renewal
Notice that has been delivered or is delivered pursuant to the proviso below),
either Landlord or Tenant may terminate

 

        61



--------------------------------------------------------------------------------

this Master Lease as to such Facility (but not as to any other Facility) as of
the day before the Date of Taking and Rent will continue unabated for the
remainder of the Term; provided, however, such termination by Landlord shall not
be effective in the event that Tenant elects, within sixty (60) days of
Landlord’s election to terminate, to exercise Tenant’s next arising option for a
Renewal Term. Any dispute between Landlord and Tenant with respect to the extent
of a Condemnation will be determined by Experts pursuant to Section 34.1. If
Tenant elects to terminate this Master Lease with respect to a Facility during
the final two years of the then-current Term in accordance with this
Section 15.1, Tenant shall be deemed to have forfeited Tenant’s right to
exercise any further Renewal Terms.

(c)        Restoration. If there is a partial Condemnation of a Facility and
this Master Lease remains in full force and effect with respect to such
Facility, Landlord shall make available to Tenant the portion of the Award
applicable to restoration of the Leased Property, and Tenant shall accomplish
all necessary restoration whether or not the amount provided by the Condemnor
for restoration is sufficient and the Base Rent shall be reduced by such amount
as may be agreed upon by Landlord and Tenant or, if they are unable to reach
such an agreement within a period of ninety (90) days after the occurrence of
the Condemnation, then the Base Rent for such Facility shall be proportionately
reduced based on the relative values of the property taken by condemnation and
the portion of the affected Facility remaining subject to the Master Lease. In
the event that Landlord and Tenant are unable to agree on such relative values
within such ninety (90) day period, either Landlord or Tenant may request that
such relative values be determined by an Expert in accordance with Section 34.1.
Tenant shall restore such Leased Property (as nearly as possible under the
circumstances) to a complete architectural unit of the same general character
and condition as such Leased Property existing immediately prior to such
Condemnation. If Tenant has not so restored the affected Leased Property and the
Primary Intended Use has not recommenced by the date that is the fourth
(4th) anniversary of the date on which Tenant can reasonably access the Facility
for the purpose of commencing restoration, any remaining Award shall be paid to
and retained by Landlord free and clear of any claim by or through Tenant unless
Tenant is continuing to prosecute the rebuilding or restoration with reasonable
diligence.

15.2     Award Distribution. Except as set forth below, the entire Award shall
belong to and be paid to Landlord. Tenant shall, however, be entitled to pursue
its own claim with respect to the Condemnation for Tenant’s lost profits value
and moving expenses and, the portion of the Award, if any, allocated to any
Tenant Capital Improvements (other than any Tenant Capital Improvement for which
Landlord has paid Tenant pursuant to Section 10.3(d) or has funded pursuant to
Section 10.5) and Tenant’s Property shall be and remain the property of Tenant
free of any claim thereto by Landlord.

15.3     Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a Condemnation only when the use and occupancy by the
taking authority is reasonably expected to exceed 180 consecutive days. During
any shorter period, which shall be a temporary taking, all the provisions of
this Master Lease shall remain in full force and effect and the Award allocable
to the Term shall be paid to Tenant.

15.4     No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall

 

        62



--------------------------------------------------------------------------------

remain unabated during the period required for claiming an Award, satisfying
Legal Requirements and restoration. Subject to Section 15.7, if, as a result of
a Condemnation, any Facility is in operation for the Primary Intended Use for
less than all of the five year period which is the basis for a Percentage Rent
reset then the calculation of the Percentage Rent reset will be based on a pro
forma Net Revenue of the Facility that would have been achieved in the absence
of such Condemnation. Any dispute regarding such pro forma calculation will be
resolved by Experts pursuant to Section 34.1 and until resolved Tenant shall pay
Rent based on Tenant’s determination and upon resolution by the Expert, Tenant
shall pay any deficiency within ten (10) Business Days.

15.5     Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any Condemnation of the Leased Property but such waiver shall
not affect any contractual rights granted to Tenant under this Article XV.

15.6     Award Paid to Facility Mortgagee. Notwithstanding anything herein to
the contrary, in the event that any Facility Mortgagee is entitled to any Award,
or any portion thereof, under the terms of any Facility Mortgage, such Award
shall be applied, held and/or disbursed in accordance with the terms of the
Facility Mortgage; provided, that, (i) in the event of a Condemnation where
Tenant elects within twelve (12) months of the date of the relevant Condemnation
to restore the affected Facility and Tenant reasonably demonstrates that such
restoration can be completed within four (4) years of the date on which Tenant
can reasonably access the Facility for the purpose of commencing restoration
(after the date of such Condemnation but without regard to the date on which
Tenant elects to restore the affected Facility), or (ii) in the event of a
Condemnation where Tenant is required by this Master Lease to restore the
affected Facility, Landlord will cause, subject to the final sentence of
Section 15.1(c), any Facility Mortgagee that has received, or thereafter does
receive, any Award to make such Award available to Tenant for the reasonable
costs of preservation, stabilization, emergency restoration, reconstruction and
repair for the affected Facility.

15.7     Termination of Master Lease; Abatement of Rent. In the event this
Master Lease is terminated with respect to the affected portion of the Leased
Property as a result of a Condemnation pursuant to Section 15.1(a), (b)(i) or
(b)(ii), the Base Rent due hereunder from and after the effective date of such
termination shall be reduced by an amount determined in the same manner as set
forth in Section 14.6 hereof.

ARTICLE XVI

DEFAULT; REMEDIES

16.1     Events of Default. (a) Any one or more of the following shall
constitute an “Event of Default”:

(i)        Tenant shall fail to pay any installment of Rent within five
(5) Business Days of when due and such failure is not cured within three
(3) Business Days after Notice from Landlord of Tenant’s failure to pay such
amount when due; provided, that Tenant shall be entitled to only one (1) such
notice and additional three (3) Business Day cure period in any Lease Year;

 

        63



--------------------------------------------------------------------------------

(ii)        Tenant shall fail to pay any Additional Charge when due and such
failure is not cured within five (5) Business Days after Notice from Landlord of
Tenant’s failure to pay such amount when due;

(iii)       a default shall occur under the Guaranty which is not cured within
thirty (30) days after Notice from Landlord to Guarantor;

(iv)      Tenant or Guarantor shall:

 

(1) admit in writing its inability to pay its debts generally as they become
due;

 

(2) file a petition in bankruptcy or a petition to take advantage of any
insolvency act;

 

(3) make an assignment for the benefit of its creditors;

 

(4) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

 

(5) file a petition or answer seeking reorganization or arrangement under the
United States bankruptcy laws or any other applicable law or statute of the
United States of America or any state thereof;

(v)      Tenant or Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Tenant or Guarantor, a receiver of Tenant or Guarantor or of the
whole or substantially all of Tenant’s or Guarantor’s property, or approving a
petition filed against Tenant or Guarantor seeking reorganization or arrangement
of Tenant or Guarantor under the United States bankruptcy laws or any other
applicable law or statute of the United States of America or any state thereof,
and such judgment, order or decree shall not be vacated or set aside or stayed
within sixty (60) days from the date of the entry thereof;

(vi)     Tenant or Guarantor shall be liquidated or dissolved (except that
Guarantor may be liquidated or dissolved into Tenant or any other Person so long
as its assets are distributed following such liquidation or dissolution to
Tenant or such other Person);

(vii)    the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached as a result of a final, non-appealable
judgment in any proceeding relating to more than Ten Million Dollars
($10,000,000) and the same shall not be vacated, discharged (or bonded or
otherwise similarly secured) within the later of ninety (90) days after such
final, non-appealable judgment is entered or thirty (30) days after receipt by
Tenant of notice thereof from Landlord; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law;

(viii)   except as permitted in accordance with Section 7.2(d), Tenant
voluntarily ceases operations for its Primary Intended Use at a Facility; and

 

        64



--------------------------------------------------------------------------------

(ix)     any representation made by Tenant pursuant to Section 8.1 proves to be
untrue when made in any material respect and the same materially and adversely
affects Landlord;

(x)     any applicable license material to a Facility’s operation for its
Primary Intended Use is at any time terminated or revoked or suspended for more
than thirty (30) days (and causes cessation of gaming activity at a Facility)
and such termination, revocation or suspension is not stayed pending appeal and
would reasonably be expected to have a material adverse effect on Tenant, the
Facilities, or on the Leased Property, taken as a whole; provided, that the
foregoing shall not constitute an Event of Default if Tenant would then be
permitted to cease operating such Facility pursuant to Section 7.2(d);

(xi)     except to a permitted assignee pursuant to Section 22.2 or a permitted
subtenant, or with respect to the granting of a permitted pledge hereunder to a
Permitted Leasehold Mortgagee, the sale or transfer, without Landlord’s consent,
of all or any portion of any Gaming License or similar certificate or license
relating to the Leased Property;

(xii)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Master Lease in any material respect and such failure is not
cured by Tenant within thirty (30) days after Notice thereof from Landlord,
unless such failure cannot with due diligence be cured within a period of thirty
(30) days, in which case such failure shall not be deemed to be an Event of
Default if Tenant proceeds promptly and with due diligence to cure the failure
and diligently completes the curing thereof within one hundred twenty (120) days
after such notice from Landlord; provided, however, that such notice shall be in
lieu of and not in addition to any notice required under applicable law; and

(xiii)   breach by Tenant of Section 23.3 hereof for two consecutive Test
Periods ending on the last day of two consecutive fiscal quarters, commencing
with the two consecutive Test Periods ending on December 31, 2016 and March 31,
2017.

(b)        No Event of Default (other than a failure to make payment of money)
shall be deemed to exist under Section 16.1 during any time the curing thereof
is prevented by an Unavoidable Delay, provided, that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.

(c)        Notwithstanding the foregoing, in the event that Landlord believes
that there has been a breach that would constitute an Event of Default under
Section 16.1(a) (ii), (iii), subclause (1) of (iv), (viii), (ix), (x), (xi),
(xii) or (xiii), above, Landlord shall notify Tenant of such breach and, if
Tenant disagrees as to the existence of such breach or that such breach would
constitute an Event of Default, Landlord and Tenant shall submit the
determination of whether or not there exists an Event of Default to Experts
pursuant to Section 34.1. If the Expert determines that the matter in question
is or would give rise to an Event of Default, Tenant shall have an additional
thirty (30) day period to cure such breach before such breach constitutes an
Event of Default, unless such breach cannot with due diligence be cured within a
period of thirty (30) days, in which case such breach shall not be deemed to be
an Event of Default if Tenant proceeds promptly and with due diligence to cure
the breach and diligently completes the curing thereof within one hundred twenty
(120) days after such determination.

 

        65



--------------------------------------------------------------------------------

16.2    Certain Remedies.

(a)        If an Event of Default shall have occurred and be continuing,
Landlord may (i) terminate this Master Lease by giving Tenant no less than ten
(10) days’ Notice of such termination (and Tenant shall have the right to cure
the event giving rise to the Event of Default during such ten (10) day period)
and the Term shall terminate and all rights of Tenant under this Master Lease
shall cease, (ii) seek damages as provided in Section 16.3 hereof, and/or
(iii) exercise any other right or remedy at law or in equity available to
Landlord as a result of any Event of Default. Tenant shall pay as Additional
Charges all costs and expenses incurred by or on behalf of Landlord, including
reasonable attorneys’ fees and expenses, as a result of any Event of Default
hereunder. If an Event of Default shall have occurred and be continuing, whether
or not this Master Lease has been terminated pursuant to the first sentence of
this Section 16.2, Tenant shall, to the extent permitted by law (including
applicable Gaming Regulations), if required by Landlord to do so, immediately
surrender to Landlord possession of all or any portion of the Leased Property
(including any Tenant Capital Improvements) as to which Landlord has so demanded
and quit the same and Landlord may, to the extent permitted by law (including
applicable Gaming Regulations), enter upon and repossess such Leased Property
and any Capital Improvement thereto by reasonable force, summary proceedings,
ejectment or otherwise, and, to the extent permitted by law (including
applicable Gaming Regulations), may remove Tenant and all other Persons and any
of Tenant’s Property from such Leased Property.

(b)        Notwithstanding anything contained herein to the contrary, Landlord
shall not be entitled to terminate this Master Lease by reason of an Event of
Default (but Landlord may exercise all other rights and remedies), unless and
until Landlord has, following the occurrence of an Event of Default, delivered a
notice (“Event of Default Notice”) to Tenant stating the Event of Default, and
containing the following caption (in bold 16 point type):

“THIS IS AN EVENT OF DEFAULT NOTICE. FAILURE TO TAKE IMMEDIATE ACTION AND TO
CURE THE EVENT(S) OF DEFAULT AS SPECIFIED BELOW WITHIN TEN (10) DAYS OF RECEIPT
OF THIS NOTICE MAY LEAD TO LANDLORD’S TERMINATION OF THE MASTER LEASE AND/OR THE
EXERCISE OF OTHER REMEDIES THEREUNDER.”

16.3     Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
Facility), (iii) the failure of Landlord to relet the Leased Property or any
portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Master Lease. If any such termination of
this Master Lease occurs (whether or not Landlord terminates Tenant’s right to
possession of the Leased Property), Tenant shall forthwith pay to Landlord all

 

        66



--------------------------------------------------------------------------------

Rent due and payable under this Master Lease to and including the date of such
termination. Thereafter:

Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages, as Landlord’s sole monetary remedy
(without prejudice to any rights of Landlord pursuant to Article XXI, the
indemnity in the final proviso of Section 5.1, the indemnity in the last
sentence of Section 12.1, Section 16.2(a), Section 32.4 or Section 37.1), for
the occurrence of an Event of Default, either:

(A)        the sum of:

(i)        the worth at the time of award of the unpaid Rent which had been
earned at the time of termination to the extent not previously paid by Tenant
under this Section 16.3;

(ii)      the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided;

(iii)      the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(iv)      any other amount reasonably necessary to compensate Landlord for all
the detriment proximately caused by Tenant’s failure to perform its obligations
under this Master Lease or which in the ordinary course of things would be
likely to result therefrom.

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause
(iii) above, the “worth at the time of award” shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of New York at the
time of award plus one percent (1%) and reducing such amount by the portion of
the unpaid Rent that Tenant proves could be reasonably avoided. For purposes of
determining the worth at the time of the award, Percentage Rent that would have
been payable for the remainder of the Term shall be deemed to be the greater of
(y) the same as the Percentage Rent for the then current Lease Year or, if not
determinable, the immediately preceding Lease Year; and (z) such other amount as
Landlord shall demonstrate could reasonably have been earned (assuming Net
Revenues will have not been impacted by any of the conditions that contributed
to the Event of Default).

or

(B)        if Landlord chooses not to terminate Tenant’s right to possession of
the Leased Property (whether or not Landlord terminates the Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
Master Lease as the same becomes due and payable, together with interest at the
Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or

 

        67



--------------------------------------------------------------------------------

covenant of this Master Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
subparagraph (A) hereof, to the extent not already paid for by Tenant under this
subparagraph (B)).

16.4     Receiver. Upon the occurrence and continuance of an Event of Default,
and upon commencement of proceedings to enforce the rights of Landlord
hereunder, but subject to any limitations of applicable law, Landlord shall be
entitled, as a matter of right, to the appointment of a receiver or receivers
acceptable to Landlord of the Leased Property and of the revenues, earnings,
income, products and profits thereof, pending the outcome of such proceedings,
with such powers as the court making such appointment shall confer.

16.5     Waiver. If Landlord initiates judicial proceedings or if this Master
Lease is terminated by Landlord pursuant to this Article XVI, Tenant waives, to
the extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

16.6     Application of Funds. Any payments received by Landlord under any of
the provisions of this Master Lease during the existence or continuance of any
Event of Default which are made to Landlord rather than Tenant due to the
existence of an Event of Default shall be applied to Tenant’s obligations in the
order which Landlord may reasonably determine or as may be prescribed by the
laws of the State.

ARTICLE XVII

TENANT’S FINANCING

17.1       Permitted Leasehold Mortgagees.

(a)        On one or more occasions without Landlord’s prior consent Tenant may
mortgage or otherwise encumber Tenant’s estate in and to the Leased Property
(the “Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one
or more Permitted Leasehold Mortgages and pledge its right, title and interest
under this Master Lease as security for such Permitted Leasehold Mortgages or
any Debt Agreement secured thereby; provided, that no Person shall be considered
a Permitted Leasehold Mortgagee unless (1) such Person delivers to Landlord a
written agreement providing (i) that (unless this Master Lease has been
terminated as to a particular Facility) such Permitted Leasehold Mortgagee and
any lenders for whom it acts as representative, agent or trustee, will not use
or dispose of any Gaming License for use at a location other than at the
Facility to which such Gaming License relates as of the date such Person becomes
a Permitted Leasehold Mortgagee (or, in the case of any Facility added to the
Master Lease after such date, as of the date that such Facility is added to the
Master Lease), and (ii) an express acknowledgement that, in the event of the
exercise by the Permitted Leasehold Mortgagee of its rights under the Permitted
Leasehold Mortgage, the Permitted Leasehold Mortgagee shall be required to
(except for a transfer that meets the requirements of Section 22.2(a)(ii))
secure the approval of Landlord for the replacement of Tenant with respect to
the affected portion of the Leased Property and contain the Permitted Leasehold
Mortgagee’s acknowledgment that such approval may be granted or withheld by
Landlord in accordance with the provisions of Article XXII of this Master Lease,
and (2) the underlying Permitted Leasehold

 

        68



--------------------------------------------------------------------------------

Mortgage includes an express acknowledgement that any exercise of remedies
thereunder that would affect the Leasehold Estate shall be subject to the terms
of the Master Lease. Any Facility Mortgagee and its successors and assigns, by
accepting any Facility Mortgage, shall be deemed without executing any further
document or instrument, to have also agreed to recognize the rights of any
Permitted Leasehold Mortgagee as provided in this Article XVII and to have
agreed not to disturb such rights in any way except through the exercise of the
rights expressly granted to Landlord in this Master Lease or available at law or
in equity to Landlord by reason of the default by Tenant under this Master
Lease.

(b)        Notice to Landlord.

(i)        (1) If Tenant shall, on one or more occasions, mortgage Tenant’s
Leasehold Estate and if the holder of such Permitted Leasehold Mortgage shall
provide Landlord with Notice of such Permitted Leasehold Mortgage together with
a true copy of such Permitted Leasehold Mortgage and the name and address of the
Permitted Leasehold Mortgagee, Landlord and Tenant agree that, following receipt
of such Notice by Landlord, the provisions of this Section 17.1 shall apply in
respect to each such Permitted Leasehold Mortgage.

(2)        In the event of any assignment of a Permitted Leasehold Mortgage or
in the event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, Notice of the new name and address shall be provided
to Landlord.

(ii)        Landlord shall promptly upon receipt of a communication purporting
to constitute the notice provided for by subsection (b)(i) above acknowledge by
an executed and notarized instrument receipt of such communication as
constituting the notice provided for by subsection (b)(i) above and confirming
the status of the Permitted Leasehold Mortgagee as such or, in the alternative,
notify Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

(iii)       After Landlord has received the notice provided for by subsection
(b)(i) above, Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by
Landlord. If requested to do so by Landlord, Tenant shall thereafter also
provide Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments. All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

(c)        Default Notice. Landlord, upon providing Tenant any notice of:
(i) default under this Master Lease or (ii) a termination of this Master Lease,
shall at the same time provide a copy of such notice to every Permitted
Leasehold Mortgagee for which notice has

 

        69



--------------------------------------------------------------------------------

been properly provided to Landlord pursuant to Section 17.1(b) hereof. No such
notice by Landlord to Tenant shall be deemed to have been duly given unless and
until a copy thereof has been sent, in the manner prescribed in Section 35.1 of
this Master Lease, to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b) hereof. From and
after such notice has been sent to a Permitted Leasehold Mortgagee, such
Permitted Leasehold Mortgagee shall have the same period, after the giving of
such notice upon its remedying any default or acts or omissions which are the
subject matter of such notice or causing the same to be remedied, as is given
Tenant after the giving of such notice to Tenant, plus in each instance, the
additional periods of time specified in subsections (d) and (e) of this
Section 17.1 to remedy, commence remedying or cause to be remedied the defaults
or acts or omissions which are the subject matter of such notice specified in
any such notice. Landlord shall accept such performance by or at the instigation
of such Permitted Leasehold Mortgagee as if the same had been done by Tenant.
Tenant authorizes each Permitted Leasehold Mortgagee (to the extent such action
is authorized under the applicable Debt Agreement) to take any such action at
such Permitted Leasehold Mortgagee’s option and does hereby authorize entry upon
the premises by the Permitted Leasehold Mortgagee for such purpose.

(d)        Notice to Permitted Leasehold Mortgagee. Anything contained in this
Master Lease to the contrary notwithstanding, if any default shall occur which
entitles Landlord to terminate this Master Lease, Landlord shall have no right
to terminate this Master Lease on account of such default unless, following the
expiration of the period of time given Tenant to cure such default or the act or
omission which gave rise to such default, Landlord shall notify every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof of Landlord’s intent to so terminate at least
thirty (30) days in advance of the proposed effective date of such termination
if such default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of subsection (e) below of this
Section 17.1 shall apply if, during such thirty (30) or ninety (90) days (as the
case may be) Termination Notice period, any Permitted Leasehold Mortgagee shall:

(i)         notify Landlord of such Permitted Leasehold Mortgagee’s desire to
nullify such Termination Notice; and

(ii)        pay or cause to be paid all Rent, Additional Charges, and other
payments (i) then due and in arrears as specified in the Termination Notice to
such Permitted Leasehold Mortgagee and (ii) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as the same may
become due); and

(iii)       comply or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Master Lease then
in default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee, provided, however, that such Permitted Leasehold Mortgagee
shall not be required during such ninety (90) day period to cure or commence to
cure any default consisting of Tenant’s failure to satisfy and discharge any
lien, charge or encumbrance against Tenant’s interest in this Master Lease or
the Leased Property, or any of Tenant’s other assets junior in priority to the
lien of the mortgage or other security documents held

 

        70



--------------------------------------------------------------------------------

by such Permitted Leasehold Mortgagee or any matter which Permitted Leasehold
Mortgagee is prevented from performing because of any injunction or stay
applicable during any bankruptcy or other judicial proceeding; and

(iv)        during such thirty (30) or ninety (90) day period, the Permitted
Leasehold Mortgagee shall respond, with reasonable diligence, to requests for
information from Landlord as to the Permitted Leasehold Mortgagee’s (and related
lenders’) intent to pay such Rent and other charges and comply with this Master
Lease.

(e)         Procedure on Default.

(i)         If Landlord shall elect to terminate this Master Lease by reason of
any Event of Default of Tenant that has occurred and is continuing, and a
Permitted Leasehold Mortgagee shall have proceeded in the manner provided for by
subsection (d) of this Section 17.1, the specified date for the termination of
this Master Lease as fixed by Landlord in its Termination Notice shall be
extended for a period of six (6) months; provided, that such Permitted Leasehold
Mortgagee shall, during such six-month period (and during the period of any
continuance referred to in subsection (e)(ii) below):

(1)        pay or cause to be paid the Rent, Additional Charges and other
monetary obligations of Tenant under this Master Lease as the same become due,
and continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and (B) past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
such Permitted Leasehold Mortgagee; and

(2)        if not enjoined or stayed pursuant to a bankruptcy or insolvency
proceeding or other judicial order, diligently continue to pursue acquiring or
selling Tenant’s interest in this Master Lease and the Leased Property by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.

(ii)      If at the end of such six (6) month period such Permitted Leasehold
Mortgagee is complying with subsection (e)(i) above, this Master Lease shall not
then terminate, and the time for completion by such Permitted Leasehold
Mortgagee of its proceedings shall continue (provided that for the time of such
continuance, such Permitted Leasehold Mortgagee is in compliance with subsection
(e)(i) above) (x) so long as such Permitted Leasehold Mortgagee is enjoined or
stayed pursuant to a bankruptcy or insolvency proceeding or other judicial order
and if so enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interest in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months after the Permitted Leasehold Mortgagee is no longer so
enjoined or stayed from prosecuting the same and in no event longer than
twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold

 

        71



--------------------------------------------------------------------------------

Mortgagee pursuant to Section 17.1(d) hereof, and (y) if such Permitted
Leasehold Mortgagee is not so enjoined or stayed, thereafter for so long as such
Permitted Leasehold Mortgagee proceeds to complete steps to acquire or sell
Tenant’s interests in this Master Lease by foreclosure of the Permitted
Leasehold Mortgage or by other appropriate means with reasonable diligence and
continuity but not to exceed twelve (12) months from the date of Landlord’s
initial notification to Permitted Leasehold Mortgagee pursuant to
Section 17.1(d) hereof. Nothing in this subsection (e) of this Section 17.1,
however, shall be construed to extend this Master Lease beyond the original term
thereof as extended by any options to extend the Term of this Master Lease
properly exercised by Tenant or a Permitted Leasehold Mortgagee in accordance
with Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue
such foreclosure proceeding after the default has been cured. If the default
shall be cured pursuant to the terms and within the time periods allowed in
subsections (d) and (e) of this Section 17.1 and the Permitted Leasehold
Mortgagee shall discontinue such foreclosure proceedings, this Master Lease
shall continue in full force and effect as if Tenant had not defaulted under
this Master Lease.

(iii)      If a Permitted Leasehold Mortgagee is complying with subsection
(e)(i) of this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate
herein by a Discretionary Transferee this Master Lease shall continue in full
force and effect as if Tenant had not defaulted under this Master Lease,
provided, that such Discretionary Transferee cures all outstanding defaults that
can be cured through the payment of money and all other defaults that are
reasonably susceptible of being cured.

(iv)     For the purposes of this Section 17.1, the making of a Permitted
Leasehold Mortgage shall not be deemed to constitute an assignment or transfer
of this Master Lease nor of the Leasehold Estate hereby created, nor shall any
Permitted Leasehold Mortgagee, as such, be deemed to be an assignee or
transferee of this Master Lease or of the Leasehold Estate hereby created so as
to require such Permitted Leasehold Mortgagee, as such, to assume the
performance of any of the terms, covenants or conditions on the part of Tenant
to be performed hereunder; but the purchaser at any sale of this Master Lease
(including a Permitted Leasehold Mortgagee if it is the purchaser at
foreclosure) and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignee or
transferee of this Master Lease and of the Leasehold Estate hereby created under
any instrument of assignment or transfer in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall be subject to Article XXII hereof (including
the requirement that such purchaser assume the performance of the terms,
covenants or conditions on the part of Tenant to be performed hereunder and meet
the qualifications of Section 22.2 or be reasonably consented to by Landlord in
accordance with Section 22.1 hereof).

(v)     Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold
Estate of Tenant pursuant to foreclosure, assignment in lieu of foreclosure or
other proceedings in accordance with the requirements of Section 22.2(a)(ii) of
this Master Lease may, upon acquiring Tenant’s Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Article XXII of this Master Lease and enter into Permitted
Leasehold Mortgages in the same manner as the original Tenant, subject to the
terms hereof.

 

        72



--------------------------------------------------------------------------------

(vi)        Notwithstanding any other provisions of this Master Lease, any sale
of this Master Lease and of the Leasehold Estate hereby created in any
proceedings for the foreclosure of any Permitted Leasehold Mortgage, or the
assignment or transfer of this Master Lease and of the Leasehold Estate hereby
created in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall be
deemed to be a permitted sale, transfer or assignment of this Master Lease and
of the Leasehold Estate hereby created to the extent that the successor tenant
under this Master Lease is a Discretionary Transferee and the transfer otherwise
complies with the requirements of Section 22.2(a)(ii) of this Master Lease or
the transferee is reasonably consented to by Landlord in accordance with
Section 22.1 hereof.

(f)        New Lease. In the event of the termination of this Master Lease other
than due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity to, but did not, cure the default as set forth in Sections 17.1(d)
and 17.1(e) above, Landlord shall provide each Permitted Leasehold Mortgagee
with Notice that this Master Lease has been terminated (“Notice of
Termination”), together with a statement of all sums which would at that time be
due under this Master Lease but for such termination, and of all other defaults,
if any, then known to Landlord. Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee (in each case if a Discretionary
Transferee) for the remainder of the Term (including any Renewal Terms) of this
Master Lease, effective as of the date of termination, at the rent and
additional rent, and upon the terms, covenants and conditions (including all
options to renew but excluding requirements which have already been fulfilled)
of this Master Lease, provided:

(i)        Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall make a binding, written, irrevocable commitment to
Landlord for such New Lease within thirty (30) days after the date such
Permitted Leasehold Mortgagee receives Landlord’s Notice of Termination of this
Master Lease given pursuant to this Section 17.1(f);

(ii)        Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall pay or cause to be paid to Landlord at the time of the
execution and delivery of such New Lease, any and all sums which would at the
time of execution and delivery thereof be due pursuant to this Master Lease but
for such termination and, in addition thereto, all reasonable expenses,
including reasonable attorney’s fees, which Landlord shall have incurred by
reason of such termination and the execution and delivery of the New Lease and
which have not otherwise been received by Landlord from Tenant or other party in
interest under Tenant; and

(iii)      Such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee shall agree to remedy any of Tenant’s defaults of which said
Permitted Leasehold Mortgagee was notified by Landlord’s Notice of Termination
(or in any subsequent notice) and which can be cured through the payment of
money or are reasonably susceptible of being cured by Permitted Leasehold
Mortgagee or its Permitted Leasehold Mortgagee Designee.

(g)      New Lease Priorities. It is the intention of the parties that such New
Lease shall continue to maintain the same priority as this Master Lease with
regard to any Facility Mortgage or any other lien, charge or encumbrance created
by the acts of Landlord on the Leased Premises or any part thereof or this
Master Lease (but Landlord shall not be deemed

 

        73



--------------------------------------------------------------------------------

to make any representation or warranty to that effect). If more than one
Permitted Leasehold Mortgagee shall request a New Lease pursuant to subsection
(f)(i) of this Section 17.1, Landlord shall enter into such New Lease with the
Permitted Leasehold Mortgagee whose mortgage is senior in lien, or with its
Permitted Leasehold Mortgagee Designee acting for the benefit of such Permitted
Leasehold Mortgagee prior in lien foreclosing on Tenant’s interest in this
Master Lease. Landlord, without liability to Tenant or any Permitted Leasehold
Mortgagee with an adverse claim, may rely upon a title insurance policy issued
by a reputable title insurance company as the basis for determining the
appropriate Permitted Leasehold Mortgagee who is entitled to such New Lease.

(h)       Permitted Leasehold Mortgagee Need Not Cure Specified Defaults.
Nothing herein contained shall require any Permitted Leasehold Mortgagee as a
condition to its exercise of the right hereunder to cure any default of Tenant
not reasonably susceptible of being cured by such Permitted Leasehold Mortgagee
or its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(a)(iii), (iv), (v), (vi), (vii) (if the levy
or attachment is in favor of such Permitted Leasehold Mortgagee (provided, such
levy is extinguished upon foreclosure or similar proceeding or in a transfer in
lieu of any such foreclosure) or is junior to the lien of such Permitted
Leasehold Mortgagee and would be extinguished by the foreclosure of the
Permitted Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee)
or (ix) and any other sections of this Master Lease which may impose conditions
of default not susceptible to being cured by a Permitted Leasehold Mortgagee or
a subsequent owner of the Leasehold Estate through foreclosure hereof), in order
to comply with the provisions of Sections 17.1(d) and 17.1(e), or as a condition
of entering into the New Lease provided for by Section 17.1(f).

(i)       Contest of Event of Default. Notwithstanding anything to the contrary
contained in this Master Lease, any Permitted Leasehold Mortgagee (and if more
than one, the Permitted Leasehold Mortgagee whose lien is most senior) may, in
good faith, contest through appropriate proceedings whether an alleged
non-monetary default in fact constitutes an Event of Default, and the cure
period available under the terms hereof to such Permitted Leasehold Mortgagee
shall be extended so long as such Permitted Leasehold Mortgagee shall be
diligently pursuing such contest, provided, that: (i) such Permitted Leasehold
Mortgagee shall have commenced such contest prior to the expiration of the
applicable notice and cure period herein for such alleged non-monetary Event of
Default; (ii) Tenant shall not be, or shall not have, separately contested such
alleged non-monetary Event of Default; (iii) pending the outcome of such
contest, such Permitted Leasehold Mortgagee shall make payment of all Rent due
and payable hereunder, as and when due and payable, and shall make payment and
shall otherwise cure all non-monetary Events of Default which are not being
contested by such Permitted Leasehold Mortgagee within applicable cure periods
provided herein for such non-monetary Events of Default; and (iv) such Permitted
Leasehold Mortgagee shall make payment to Landlord of all reasonable attorneys’
fees and costs incurred by Landlord in connection with such contest in the event
that such Permitted Leasehold Mortgagee is not successful in such contest.

(j)       Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be

 

        74



--------------------------------------------------------------------------------

carried by Tenant hereunder on condition that the insurance proceeds are to be
applied in the manner specified in this Master Lease and the Permitted Leasehold
Mortgage shall so provide; except that the Permitted Leasehold Mortgage may
provide a manner for the disposition of such proceeds, if any, otherwise payable
directly to Tenant (but not such proceeds, if any, payable jointly to Landlord
and Tenant or to Landlord, to the Facility Mortgagee or to a third-party
escrowee) pursuant to the provisions of this Master Lease.

(k)        Arbitration; Legal Proceedings. Landlord shall give prompt notice to
each Permitted Leasehold Mortgagee (for which notice has been properly provided
to Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this Master
Lease.

(l)        No Merger. So long as any Permitted Leasehold Mortgage is in
existence, unless all Permitted Leasehold Mortgagees for which notice has been
properly provided to Landlord pursuant to Section 17.1(b) hereof shall otherwise
expressly consent in writing, the fee title to the Leased Property and the
Leasehold Estate of Tenant therein created by this Master Lease shall not merge
but shall remain separate and distinct, notwithstanding the acquisition of said
fee title and said Leasehold Estate by Landlord or by Tenant or by a third
party, by purchase or otherwise.

(m)        Notices. Notices from Landlord to the Permitted Leasehold Mortgagee
for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof shall be provided in the method provided in Section 35.1
hereof to the address or fax number furnished Landlord pursuant to subsection
(b) of this Section 17.1, and those from the Permitted Leasehold Mortgagee to
Landlord shall be mailed to the address designated pursuant to the provisions of
Section 35.1 hereof. Such notices, demands and requests shall be given in the
manner described in this Section 17.1 and in Section 35.1 and shall in all
respects be governed by the provisions of those sections.

(n)        Limitation of Liability. Notwithstanding any other provision hereof
to the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and the other
collateral granted to such Permitted Leasehold Mortgagee to secure the
obligations under its Debt Agreement, and (ii) each Permitted Leasehold
Mortgagee agrees that Landlord’s liability to such Permitted Leasehold Mortgagee
hereunder howsoever arising shall be limited to and enforceable only against
Landlord’s interest in the Leased Property subject to the applicable Permitted
Leasehold Mortgage, and no recourse against Landlord shall be had against any
other assets of Landlord whatsoever.

(o)        Sale Procedure. If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the process described in Article XXXVI be commenced,
the determination and agreement of the Tenant’s Property FMV and negotiation

 

        75



--------------------------------------------------------------------------------

with Landlord with respect thereto), in each case, in accordance with and
subject to the terms and provisions of Article XXXVI.

(p)      Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so
long as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage)
is an intended third-party beneficiary of this Article XVII entitled to enforce
the same as if a party to this Master Lease.

17.2     Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due or within any cure period provided for herein, Landlord, without
waiving or releasing any obligation or default, may, but shall be under no
obligation to, make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon the
Leased Property for such purpose and take all such action thereon as, in
Landlord’s opinion, may be necessary or appropriate therefor. No such entry
shall be deemed an eviction of Tenant. All sums so paid by Landlord and all
costs and expenses, including reasonable attorneys’ fees and expenses, so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

17.3     Tenant’s Debt Agreements. Tenant agrees that each and any agreement
related to Material Indebtedness and any Debt Agreement (or the principal or
controlling agreement relating to such Material Indebtedness or series of
related Debt Agreements) in each case entered into after the date hereof will
include a provision requiring the lender or lenders thereunder (or the
Representative of such lenders) to provide a copy to Landlord of any notices
issued by such lenders or the Representative of such lenders to Tenant of a
Specified Debt Agreement Default.

17.4     Landlord Cooperation. If, in connection with granting any Permitted
Leasehold Mortgage or entering into a Debt Agreement, Tenant shall reasonably
request reasonable cooperation from Landlord, Landlord shall provide the same at
no cost or expense to Landlord, it being understood and agreed that Tenant shall
be required to reimburse Landlord for all such costs and expenses so incurred by
Landlord, including, but not limited to, its reasonable attorneys’ fees.

ARTICLE XVIII

SALE OF LEASED PROPERTY

18.1     Sale of the Leased Property. Landlord shall not sell or otherwise
transfer all or any portion of the Leased Property (including by entering into a
merger or similar transaction or by any Landlord Change of Control) during the
Term to a Tenant Competitor without the prior written consent of Tenant, which
consent may be given or withheld in Tenant’s sole discretion. Except as provided
above and except as provided in the last sentence of this Section 18.1, Landlord
shall not be restricted from selling all or any portion of the Leased Property
(including by entering into a merger or similar transaction or by any Landlord
Change of Control). Any sale or other transfer by Landlord of all or any portion
of the Leased Property shall be subject in each instance to all of the rights of
Tenant under this Master Lease, and Landlord and Landlord’s

 

        76



--------------------------------------------------------------------------------

successor or purchaser must comply with the provisions of Section 8.2 applicable
to Landlord and, to the extent necessary, any purchaser or successor Landlord
and/or other Related Person of purchaser or successor Landlord (or other
Landlord Change of Control) must be approved by all applicable Gaming
Authorities to ensure that there is not reasonably likely to be any material
impact on the validity of any of the Gaming Licenses or the ability of Tenant to
continue to use the Gaming Facilities for gaming activities in substantially the
same manner as immediately prior to Landlord’s sale or other transfer.

ARTICLE XIX

HOLDING OVER

19.1     Holding Over. If Tenant shall for any reason remain in possession of
the Leased Property of a Facility after the expiration or earlier termination of
the Term without the consent, or other than at the request, of Landlord, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Base Rent each month twice the monthly Base Rent applicable to the prior
Lease Year for such Facility, together with all Percentage Rent and Additional
Charges and all other sums payable by Tenant pursuant to this Master Lease.
During such period of month-to-month tenancy, Tenant shall be obligated to
perform and observe all of the terms, covenants and conditions of this Master
Lease, but shall have no rights hereunder other than the right, to the extent
given by law to month-to-month tenancies, to continue its occupancy and use of
the Leased Property of, and/or any Tenant Capital Improvements to, such
Facility. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Master Lease.

ARTICLE XX

RISK OF LOSS

20.1     Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord) is
assumed by Tenant, and except as otherwise provided herein no such event shall
entitle Tenant to any abatement of Rent.

ARTICLE XXI

INDEMNIFICATION

21.1     General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify, save harmless and defend
Landlord from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Landlord by reason of: (i) any accident, injury
to or death of Persons or loss of or damage to

 

        77



--------------------------------------------------------------------------------

property occurring on or about the Leased Property or adjoining sidewalks under
the control of Tenant or any subtenant; (ii) any use, misuse, non-use,
condition, maintenance or repair by Tenant or any subtenant of the Leased
Property; (iii) any failure on the part of Tenant to perform or comply with any
of the terms of this Master Lease; (iv) the non-performance of any of the terms
and provisions of any and all existing and future subleases of the Leased
Property to be performed by any party thereunder; (v) any claim for malpractice,
negligence or misconduct committed by any Person on or working from the Leased
Property; and (vi) the violation by Tenant or any subtenant of any Legal
Requirement. Any amounts which become payable by Tenant to Landlord under this
Article XXI shall be paid within ten (10) Business Days after receipt of Notice
from Landlord requesting payment of the same, which notice may not be given
until liability therefor has been determined by a final non appealable judgment
or settlement or other agreement of the parties, and if not timely paid shall
bear interest at the Overdue Rate from the date of such determination to the
date of payment. Tenant, at its sole cost and expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against
Landlord. For purposes of this Article XXI, any acts or omissions of Tenant or
any subtenant, or by their respective employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant or any subtenant
(whether or not they are negligent, intentional, willful or unlawful), shall be
strictly attributable to Tenant.

ARTICLE XXII

SUBLETTING AND ASSIGNMENT

22.1     Subletting and Assignment. Tenant shall not, except as otherwise
permitted pursuant to this Master Lease, without Landlord’s prior written
consent, which shall not be unreasonably withheld, voluntarily or by operation
of law assign (which term includes any transfer, sale, encumbering, pledge or
other transfer or hypothecation and undergoing any Tenant Change of Control)
this Master Lease or Tenant’s Leasehold Estate with respect to any Facility or
sublet all or any portion of any Facility. Tenant acknowledges that Landlord is
relying upon the expertise of Tenant in the operation of the Facilities and that
Landlord entered into this Master Lease with the expectation that Tenant would
remain in and operate such Facilities during the entire Term. Any Tenant Change
of Control or transfer of any direct or indirect ownership interests in Tenant
shall not constitute an assignment of Tenant’s interest in this Master Lease
within the meaning of this Article XXII and shall not be prohibited, and the
provisions requiring consent of Landlord contained herein shall not apply
thereto, if and for so long as, Tenant remains wholly owned, directly or
indirectly, by, or under common Control with, Tenant’s Parent.

22.2     Permitted Assignments. (a) Notwithstanding the foregoing, and subject
to Section 40.1, Tenant may, without Landlord’s prior written consent:

(i)         assign this Master Lease to a Discretionary Transferee in
conjunction with a sale by Tenant of all or substantially all of Tenant’s assets
relating to the Facilities; provided, that (1) such Discretionary Transferee
becomes party to and bound by this Master Lease and agrees in writing to assume
the obligations of Tenant under this Master Lease without amendment or
modification other than as provided below; (2) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provides

 

        78



--------------------------------------------------------------------------------

a Guaranty; (3) the use of the Leased Property continues to comply with the
requirements of this Master Lease; and (4) Landlord shall have received executed
copies of all documents for such assignment;

(ii)        (x) assign this Master Lease by way of foreclosure of the Leasehold
Estate or an assignment-in-lieu of foreclosure to any Person (any such
foreclosure or assignment, a “Foreclosure Assignment”) or (y) undergo a Tenant
Change of Control whereby a Person acquires beneficial ownership and control of
one hundred percent (100%) of the Equity Interests in Tenant as a result of the
purchase at a foreclosure of a permitted pledge of the Equity Interests in
Tenant or an assignment in lieu of such foreclosure (a “Foreclosure COC”) or
(z) effect the first subsequent sale or assignment of the Leasehold Estate or
Tenant Change of Control after a Foreclosure Assignment or a Foreclosure COC
whereby a Person so acquires the Leasehold Estate or beneficial ownership and
control of one hundred percent (100%) of the Equity Interests in Tenant or the
Person who acquired the Leasehold Estate in connection with the Foreclosure
Assignment, in each case, effected by a Permitted Leasehold Mortgagee or a
Permitted Leasehold Mortgagee Foreclosing Party, in each case if (1) such Person
is a Discretionary Transferee, (2) such Discretionary Transferee agrees in
writing to assume the obligations of Tenant under this Master Lease without
amendment or modification other than as provided below (which written assumption
may be made by a Subsidiary of a Permitted Leasehold Mortgagee or a Permitted
Leasehold Mortgagee Designee after a Foreclosure Assignment or Foreclosure COC)
and (3) except in the case of a Permitted Leasehold Mortgagee Foreclosing Party,
the Parent Company of (x) Tenant (after giving effect to the transfer or
assignment) or (y) the entity that succeeds to the assets of Tenant, if any, has
become a Guarantor and provided a Guaranty or, if such Discretionary Transferee
does not have a Parent Company and such Discretionary Transferee has not assumed
the obligations of Tenant under this Master Lease, such Discretionary Transferee
has become a Guarantor and provided a Guaranty;

(iii)       assign Tenant’s Leasehold Estate in this Master Lease with respect
to one or more individual Facilities to a Discretionary Transferee; provided,
that (1) such Discretionary Transferee enters into a Separate Lease in
accordance with Section 1.5 mutatis mutandis; (2) the Parent Company of such
Discretionary Transferee, if any, has become a Guarantor and provided a
Guaranty, (3) the use of each Facility continues to comply with the requirements
of this Master Lease; (4) Landlord shall have received executed copies of all
documents for such assignment; and (5) in no event shall Tenant during the Term
of this Master Lease be permitted to assign its Leasehold Estate pursuant to
this clause (iii) with respect to more than two (2) Facilities a material
portion of which is a Gaming Facility and which are located in Las Vegas, Nevada
(for the avoidance of doubt, there shall be no such restriction with respect to
any Facilities that are not located in Las Vegas, Nevada or of which no material
portion is or has been operated as a Gaming Facility);

(iv)       assign this Master Lease, or Tenant’s Leasehold Estate in this Master
Lease with respect to all, but not less than all, of the Facilities, to Tenant’s
Parent, a wholly-owned Subsidiary of Tenant’s Parent or a wholly-owned
Subsidiary of Tenant; provided, (1) such assignee becomes party to and bound by
this Master Lease and agrees

 

        79



--------------------------------------------------------------------------------

in writing to assume the obligations of Tenant under this Master Lease without
amendment or modification other than as provided below; (2) Tenant remains fully
liable hereunder; (3) the use of the Leased Property continues to comply with
the requirements of this Master Lease; and (4) Landlord shall have received
executed copies of all documents for such assignment; and

(v)        pledge or mortgage its Leasehold Estate to a Permitted Leasehold
Mortgagee and/or pledge the direct or indirect Equity Interests in Tenant to a
Permitted Leasehold Mortgagee.

Upon the effectiveness of any assignment permitted pursuant to this
Section 22.2, such Discretionary Transferee or Permitted Leasehold Mortgagee
Foreclosing Party (and, if applicable, its Parent Company) and Landlord shall
make such amendments and other modifications to this Master Lease as are
reasonably requested by either party to give effect to such assignment and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of such requesting party in connection with such assignment. After
giving effect to any such assignment, unless the context otherwise requires,
references to Tenant and Tenant’s Parent hereunder shall be deemed to refer to
the Discretionary Transferee (or Permitted Leasehold Mortgagee Foreclosing
Party) or its Parent Company, as applicable.

22.3     Permitted Sublease Agreements. (a) Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 40.1, Tenant or any Operating Subtenant may, without Landlord’s
prior written consent:

(i)         sublease the Leased Property or any Facility, or portion thereof to
Tenant’s Parent, a wholly-owned Subsidiary of Tenant’s Parent or a wholly-owned
Subsidiary of Tenant;

(ii)        enter into, allow to continue or renew the Excluded Subleases;

(iii)       sublease any portion of any Facility (but not an entire Facility) to
any Person; provided, that Tenant or any applicable Operating Subtenant retains
and does not sublet a material portion of any such Facility; and

(iv)      sublet a Facility in order to comply with Section 8.2 hereof.

(b)       After an Event of Default has occurred and while it is continuing,
Landlord may collect rents from any subtenant and apply the net amount collected
to the Rent, but no such collection shall be deemed (i) a waiver by Landlord of
any of the provisions of this Master Lease, (ii) the acceptance by Landlord of
such subtenant as a tenant or (iii) a release of Tenant from the future
performance of its obligations hereunder.

(c)       If reasonably requested by Tenant in connection with a sublease
permitted under this Section 22.3 with a subtenant that is not an Affiliate of
Tenant, Landlord and such sublessee shall enter into a nondisturbance and
attornment agreement with respect to any sublease which is entered into by
Tenant in good faith with a subtenant that is not an Affiliate of Tenant which
will occupy space in a Facility, such non-disturbance and attornment agreement
to be substantially in the form attached hereto as Exhibit F-1 (and if a
Facility

 

        80



--------------------------------------------------------------------------------

Mortgage is then in effect, Landlord shall use reasonable efforts to cause the
Facility Mortgagee to enter into such non-disturbance and attornment agreement)
whereby the subtenant agrees to attorn to Landlord (or a Facility Mortgagee) and
Landlord (and the Facility Mortgagee) agree to recognize such subtenant rights
under its sublease.

(d)        Tenant shall have the right, with the consent of Landlord, which
consent shall not be unreasonably withheld, conditioned of delayed, to enter
into subleases with terms, including extensions thereof, that exceed the then
current Term or Renewal Term of this Master Lease or which assume the exercise
of Tenant’s right to one or more Renewal Terms with subtenants which will occupy
space primarily for the purpose of retail sales, food and beverage sales
(including clubs and other uses customarily considered “food and beverage” in
the hotel industry) or race and gaming operations which are not material to the
Primary Intended Use (such as, but not limited to, a sports book) in a Facility
and any such sublease shall be subject to the foregoing provisions of
Section 22.3(c) regarding a non-disturbance and attornment agreement. Landlord’s
withholding of consent to any of the foregoing shall be deemed unreasonable if
such sublease is on commercially reasonable terms at the time in question taking
into consideration, among other things, the identity of the sublessee, the
extent of sublessee’s investment in the subleased space, the term of such
sublease and Landlord’s interest in the applicable Facility (including the
resulting impact on Landlord’s ability to lease such Facility on commercially
reasonably terms after the Term of this Master Lease).

22.4     Required Assignment and Subletting Provisions. Any assignment and/or
sublease must provide that:

(i)         in the case of a sublease, it shall be subject and subordinate to
all of the terms and conditions of this Master Lease;

(ii)       the use of the applicable Facility (or portion thereof) shall not
conflict with any Legal Requirement or any other provision of this Master Lease
and any restrictions on Tenant’s activities at the relevant Facility shall also
similarly apply to any sublessee’s activities at the relevant Facility;

(iii)     except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Facility or assign
this Master Lease or its sublease except insofar as the same would be permitted
if it were a sublease by Tenant under this Master Lease (it being understood
that any subtenant may pledge and mortgage its subleasehold estate (or allow the
pledge of its Equity Interests) to a Permitted Leasehold Mortgagee);

(iv)     in the case of a sublease, in the event of cancellation or termination
of this Master Lease for any reason whatsoever or of the surrender of this
Master Lease (whether voluntary, involuntary or by operation of law) prior to
the expiration date of such sublease, including extensions and renewals granted
thereunder, then, at Landlord’s option, the subtenant shall make full and
complete attornment to Landlord for the balance of the term of the sublease,
which the subtenant shall execute and deliver within thirty (30) days after
request by Landlord and the subtenant shall waive the provisions of any law now
or hereafter in effect which may give the subtenant any right of election to

 

        81



--------------------------------------------------------------------------------

terminate the sublease or to surrender possession in the event any proceeding is
brought by Landlord to terminate this Master Lease; and

(v)       in the event the subtenant receives a Notice from Landlord stating
that this Master Lease has been cancelled, surrendered or terminated, then, the
subtenant shall thereafter be obligated to pay all rentals accruing under said
sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Master Lease.

22.5     Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs
and expenses incurred in conjunction with the processing and documentation of
any assignment or subletting, including reasonable attorneys’, architects’,
engineers’ or other consultants’ fees whether or not such sublease or assignment
agreement is actually consummated.

22.6     No Release of Tenant’s Obligations; Exception. No assignment (other
than a permitted transfer pursuant to this Article XXII, in connection with a
sale or assignment of the entire Leasehold Estate), subletting or management
agreement shall relieve Tenant of its obligation to pay the Rent and to perform
all of the other obligations to be performed by Tenant hereunder or reduce any
such obligations. All obligations and other terms of this Master Lease
applicable to Tenant and Tenant’s activities and properties shall also apply to
each assignee of this Master Lease. The liability of Tenant and any immediate
and remote successor in interest of Tenant (by assignment or otherwise), and the
due performance of the obligations of this Master Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, released or impaired
by any (i) stipulation which extends the time within which an obligation under
this Master Lease is to be performed, (ii) waiver of the performance of an
obligation required under this Master Lease that is not entered into for the
benefit of Tenant or such successor, or (iii) failure to enforce any of the
obligations set forth in this Master Lease, provided, that Tenant shall not be
responsible for any additional obligations or liability arising as the result of
any modification or amendment of this Master Lease by Landlord and any assignee
of Tenant that is not an Affiliate of Tenant. Notwithstanding the foregoing, in
the event of an assignment permitted under Section 22.2(a)(iii), Landlord will
agree, with respect only to those Facilities so assigned, to release Tenant and
Guarantor from their respective obligations under this Master Lease and any
Guaranty, provided; that the assignment is to a Discretionary Transferee and the
Parent Company of the Discretionary Transferee, if any, executes a Guaranty as
required by Section 22.2(a)(iii). As a condition precedent to Landlord’s release
of Tenant and/or Guarantor, the successor guarantor shall execute and deliver a
Guaranty in substantially the same form and substance as the Guaranty being
released and Landlord and such Discretionary Transferee, as the successor
tenant, shall execute a new master lease with respect to the assigned Facilities
in substantially the same form and substance as this Master Lease as provided in
Section 1.5 mutatis mutandis.

22.7     Separate Lease; Rent Allocated. If reasonably requested by Tenant in
connection with an assignment of Tenant’s Leasehold Estate with respect to one
or more Facilities permitted under Section 22.2(a)(iii), Landlord will agree to
enter into a replacement master lease with respect to the relevant Facility(ies)
with the assignee thereof in form and substance substantially identical to this
Master Lease, with Rent equal to (or, if applicable, apportioned between such
new master lease and this Master Lease based on) the Allocable Rent

 

        82



--------------------------------------------------------------------------------

Amount and to remove such Leased Property from this Master Lease, all in
accordance with the procedure set forth in Section 1.5 mutatis mutandis. In such
case, the Parent Company of the Discretionary Transferee, if any, shall deliver
a Guaranty to Landlord with respect to all obligations under the Separate Lease,
and Tenant and Guarantor shall have no further obligations under this Master
Lease or the Guaranty with respect to the applicable Facility(ies).

22.8     Management Agreements. Nothing contained herein shall prohibit or
restrict Tenant’s ability to enter into management agreements or similar
arrangements with third parties so long as the same are limited in duration to
the Term, as may be extended or terminated pursuant to the provisions of this
Master Lease and do not relate to the entirety of any Facility.

ARTICLE XXIII

REPORTING; CONFIDENTIALITY

23.1     Officer’s Certificates and Financial Statements.

(a)        Officer’s Certificate. Each of Landlord and Tenant shall, at any time
and from time to time, but no more frequently than once per Lease Year, upon
receipt of not less than ten (10) Business Days’ prior written request from the
other party hereto, furnish an Officer’s Certificate certifying (i) that this
Master Lease is unmodified and in full force and effect, or that this Master
Lease is in full force and effect as modified and setting forth the
modifications; (ii) the Rent and Additional Charges payable hereunder and the
dates to which the Rent and Additional Charges payable have been paid;
(iii) that the address for notices to be sent to the party furnishing such
Officer’s Certificate is as set forth in this Master Lease (or, if such address
for notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such party or the other party
hereto is in default in the performance of any covenant, agreement or condition
contained in this Master Lease (together with back-up calculation and
information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property; and (vi) responses to such other
questions or statements of fact as such other party, any ground or underlying
landlord, any purchaser or any current or prospective Facility Mortgagee or
Permitted Leasehold Mortgagee shall reasonably request. Landlord’s or Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgement by such failing party that, to such party’s knowledge, (x) this
Master Lease is unmodified and in full force and effect except as may be
represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this Master Lease; and (z) the other matters set forth in such request, if any,
are true and correct. Any such certificate furnished pursuant to this Article
XXIII may be relied upon by the receiving party and any current or prospective
Facility Mortgagee, Permitted Leasehold Mortgagee, ground or underlying landlord
or purchaser of the Leased Property.

(b)        Statements. Tenant shall furnish the following statements to
Landlord:

(i)        On the earlier of (x) each date specified in the Exchange Act and the
SEC’s related rules and regulations (including any additional time permitted
under

 

        83



--------------------------------------------------------------------------------

Rule 12b-25 or any successor provision thereof) that the Tenant’s Parent is (or
would be, if not required to file SEC Reports at that time) required to file SEC
Reports (each a “SEC Filing Deadline”) and (y) the date the Tenant’s Parent
files its SEC Reports with the SEC: (A) Tenant’s Parent’s Financial Statements
required to be included in such SEC Report or the SEC Report containing such
Financial Statements; (B) a certificate, executed by a Responsible Officer of
the Tenant’s Parent certifying that no default has occurred under this Master
Lease or, if such a default has occurred, specifying the nature and status of
such default; and (C) (1) with respect to annual Financial Statements, a report
with respect to Tenant’s Parent’s Financial Statements from Tenant’s Parent’s
independent registered public accounting firm, which report shall not be subject
to any qualification or exception expressing substantial doubt about the ability
of the Tenant’s Parent and its Subsidiaries to continue as a “going concern” or
any exception as to the scope of such audit (excluding any qualification as to
going concern relating to any debt maturities in the twelve month period
following the date such report is delivered or any projected financial
performance or covenant default in any Indebtedness or this Master Lease in such
twelve month period) and that the examination by Tenant’s Parent’s accountants
in connection with such Financial Statements has been made in accordance with
generally accepted auditing standards as at such date or (2) with respect to
quarterly Financial Statements, a certificate, executed by a Responsible Officer
of the Tenant’s Parent, certifying that such Financial Statements fairly
present, in all material respects, the financial position and results of
operations of Tenant’s Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP as at such date and for such period (subject to normal
year-end audit adjustments, the absence of footnotes and other informational
disclosures customarily omitted from interim financial statements);

(ii)       Within ninety (90) days after the end of each of the Tenant’s Fiscal
Years (commencing with the Fiscal Year ending December 31, 2016), (a) a budget
and projection by fiscal quarter for that Fiscal Year and by Fiscal Year for the
Fiscal Year in which such materials are furnished and the next two succeeding
Fiscal Years, including projected Net Revenue and EBITDA with respect to each
Facility and (b) a capital and operating budget for each Facility for the Fiscal
Year in which such materials are furnished;

(iii)     (a) Such additional financial information and projections as may be
reasonably requested by Landlord in connection with syndications, private
placements or public offerings by MGM REIT the Operating Partnership or Landlord
of debt securities or loans or equity or hybrid securities and (b) such
additional information and unaudited quarterly financial information concerning
the Leased Property and Tenant as Landlord, the Operating Partnership or MGM
REIT may require for its ongoing filings with the SEC under both the Securities
Act and the Exchange Act, including, but not limited to SEC Reports and
registration statements to be filed by Landlord, Operating Partnership or MGM
REIT during the Term of this Master Lease, the Internal Revenue Service
(including in respect of MGM REIT’s qualification as a “real estate investment
trust” (within the meaning of Section 856(a) of the Code)) and any other
federal, state or local regulatory agency with jurisdiction over MGM REIT or its
Subsidiaries subject to Section 23.1(c) below); provided, however, that if the
SEC requires Landlord, Operating Partnership or MGM REIT to include Tenant’s
Parent’s Financial Statements in its SEC Reports, Tenant shall use its
commercially reasonable efforts to furnish substantially complete drafts of
Tenant’s Parent’s Financial Statements for such reporting period

 

        84



--------------------------------------------------------------------------------

to Landlord no later than five (5) calendar days prior to the applicable SEC
Filing Deadline for the filing of such SEC Reports;

(iv)       Prompt Notice to Landlord of any action, proposal or investigation by
any agency or entity, or complaint to such agency or entity, (any of which is
called a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant or any Operating
Subtenant carries on any part of the Primary Intended Use of all or any portion
of the Leased Property;

(v)        Tenant further agrees to provide the financial and operational
reports to be delivered to Landlord under this Master Lease in such electronic
format(s) as may reasonably be required by Landlord from time to time in order
to (i) facilitate Landlord’s internal financial and reporting database and
(ii) permit Landlord to calculate any rent, fee or other payments due under
Ground Leases. Tenant also agrees that Landlord shall have audit rights with
respect to such information to the extent required to confirm Tenant’s
compliance with the Master Lease terms (including, without limitation,
calculation of Net Revenues).

(c)       Notwithstanding the foregoing provisions of Section 23.1, Tenant shall
not be obligated (1) to provide information that is subject to (i) a bona fide
confidentiality agreement, (ii) the quality assurance immunity,
(iii) attorney-client privilege or the attorney work product doctrine or (iv) in
the case of Section 23.1(b)(v) only, creates an unreasonably excessive expense
or burden on Tenant or any of its Subsidiaries to produce or otherwise disclose
or (2) to provide information or assistance that could give Landlord or its
Affiliates a “competitive” advantage with respect to markets in which Landlord
or any of Landlord’s Affiliates and Tenant, Tenant’s Parent or any of Tenant’s
Affiliates might be competing at any time (“Restricted Information”) it being
understood that Restricted Information shall not include revenue and expense
information relevant to Landlord’s calculation and verification of (i) the
Escalation amount and Percentage Rent hereunder and (ii) Tenant’s compliance
with Section 23.3 hereof, provided, that the foregoing information shall be
provided on a portfolio-wide (as opposed to Facility-by-Facility) basis, except
where required by Landlord to be able to make submissions to, or otherwise to
comply with requirements of, gaming and other regulatory authorities, in which
case such additional information (including Facility-by-Facility performance
information) will be provided by Tenant to Landlord to the extent so required
(provided, that Landlord shall in such instance first execute a nondisclosure
agreement in a form reasonably satisfactory to Tenant with respect to such
information. Landlord shall retain audit rights with respect to Restricted
Information to the extent required to confirm Tenant’s compliance with the
Master Lease terms (and Landlord’s or its Affiliates compliance with SEC,
Internal Revenue Service and other legal and regulatory requirements) and
provided, that appropriate measures are in place to ensure that only Landlord’s
auditors and attorneys (and not Landlord or any of Landlord’s other Affiliates)
are provided access to such information). In addition, Landlord shall not
disclose any Restricted Information to any Person or any employee, officer or
director of any Person (other than Landlord or a Subsidiary of Landlord) that
directly or indirectly owns or operates any gaming business or is a Tenant
Competitor.

 

        85



--------------------------------------------------------------------------------

23.2     Confidentiality; Public Offering Information.

(a)        The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party. Each party agrees that neither such
party nor any of its Representatives acting on its behalf shall, during or
within five (5) years after the termination or expiration of this Master Lease,
directly or indirectly use any Confidential Information of the other party or
disclose Confidential Information of the other party to any person for any
reason or purpose whatsoever, except as reasonably required in order to comply
with the obligations and otherwise as permitted under the provisions of this
Master Lease. Notwithstanding the foregoing, in the event that a party or any of
its Representatives is requested or becomes legally compelled (pursuant to any
legal, governmental, administrative or regulatory order, authority or process)
to disclose any Confidential Information of the other party, it will, to the
extent reasonably practicable and not prohibited by law, provide the party to
whom such Confidential Information belongs prompt Notice of the existence, terms
or circumstances of such event so that the party to whom such Confidential
Information belongs may seek a protective order or other appropriate remedy or
waive compliance with the provisions of this Section 23.2(a). In the event that
such protective order or other remedy is not obtained or the party to whom such
Confidential Information belongs waives compliance with this Section 23.2(a),
the party compelled to disclose such Confidential Information will furnish only
that portion of the Confidential Information or take only such action as, based
upon the advice of your legal counsel, is legally required and will use
commercially reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded any Confidential Information so furnished. The party
compelled to disclose the Confidential Information shall cooperate with any
action reasonably requested by the party to whom such Confidential Information
belongs to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the Confidential Information.

(b)        Notwithstanding anything to the contrary in Section 23.2(a), Tenant
specifically agrees that Landlord may include financial information and such
information concerning the operation of the Facilities (1) which is approved by
Tenant in its sole discretion, (2) which is publicly available, (3) the Adjusted
Revenue to Rent Ratio of the Tenant Parties, or (4) the inclusion of which is
approved by Tenant in writing, which approval may not be unreasonably withheld,
in offering memoranda or prospectuses or confidential information memoranda, or
similar publications or marketing materials, rating agency presentations,
investor presentations or disclosure documents in connection with syndications,
private placements or public offerings of MGM REIT’s or Landlord’s securities or
loans or securities or loans of any direct or indirect parent entity of
Landlord, and any other reporting requirements under applicable federal and
state laws, including those of any successor to Landlord, provided, that, with
respect to matters permitted to be disclosed solely under clauses (1) and (4),
the recipients thereof shall be obligated to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto and to comply with all federal, state and other
securities laws applicable with respect to such information. Unless otherwise
agreed by Tenant, neither Landlord nor Operating Partnership nor MGM REIT shall
revise or change the wording of information previously publicly disclosed by
Tenant and furnished to Landlord, Operating Partnership or MGM REIT or any
direct or indirect parent entity of Landlord pursuant to Section 23.1 or this
Section 23.2 and Landlord’s Form 10-Q or Form 10-K (or supplemental report filed
in connection therewith) shall not disclose the operational results of

 

        86



--------------------------------------------------------------------------------

the Facilities prior to Tenant’s Parent’s, Tenant’s or its Affiliate’s public
disclosure thereof so long as Tenant’s Parent, Tenant or such Affiliate reports
such information in a timely manner consistent with historical practices and SEC
disclosure requirements. Tenant agrees to provide such other reasonable
information and, if necessary, reasonable participation in road shows and other
presentations at Landlord’s or MGM REIT’s sole cost and expense, with respect to
Tenant and its Leased Property to facilitate a public or private debt or equity
offering or syndication by Landlord or MGM REIT or any direct or indirect parent
entity of Landlord or MGM REIT or to satisfy MGM REIT’s or Landlord’s SEC
disclosure requirements or the disclosure requirements of any direct or indirect
parent entity of Landlord or MGM REIT. In this regard, Landlord shall provide to
Tenant a copy of any information prepared by Landlord to be published, and
Tenant shall have a reasonable period of time (not to exceed three (3) Business
Days) after receipt of such information to notify Landlord of any corrections.

(c)        Except as provided in clause (a) or (b) above, nothing herein shall
permit the disclosure of Confidential Information regarding Tenant, Tenant’s
Parent or their Affiliates to any Tenant Competitor.

23.3     Financial Covenants. Tenant’s Parent on a consolidated basis with
Tenant shall maintain a ratio of EBITDA (plus, without duplication, any rent
expense associated with any ground leases pursuant to which Tenant’s Parent or
any of its Subsidiaries leases real property, and Rent under this Master Lease
(as may be amended from time to time)) to Rent determined on the last day of any
fiscal quarter on a cumulative basis for the preceding Test Period (commencing
with the Test Period ending on December 31, 2016) of at least 1.1:1. In the
event that Tenant’s interest in this Master Lease is assigned, the foregoing
financial covenant shall apply on a consolidated basis to such successor Tenant
and any parent entity(ies) of any successor Tenant that has provided a Guaranty.

23.4     Landlord Obligations. Landlord acknowledges and agrees that certain of
the information contained in the Financial Statements or any other information
provided by Tenant may be non-public financial or operational information with
respect to Tenant and/or the Leased Property. Landlord further agrees (i) to
maintain the confidentiality of such non-public information; provided, however,
that notwithstanding the foregoing and notwithstanding anything to the contrary
in Section 23.2(a) hereof or otherwise herein, Landlord shall have the right to
share such information with MGM REIT and Operating Partnership and their
respective officers, employees, directors, Facility Mortgagee, agents and
lenders party to material debt instruments entered into by MGM REIT, Operating
Partnership or Landlord, actual or prospective arrangers, underwriters,
investors or lenders with respect to Indebtedness or Equity Interests that may
be issued by MGM REIT, Operating Partnership or Landlord, rating agencies,
accountants, attorneys and other consultants (the “Landlord Representatives”),
provided, that (x) such Landlord Representative is advised of the confidential
nature of such information and agrees, to the extent such information is not
publicly available, to maintain the confidentiality thereof pursuant to
Section 23.2(a) or pursuant to confidentiality provisions substantially similar
thereto (or in accordance with the standard syndication process or customary
market standards for dissemination of such type of information, including “click
through” or other affirmative actions on the part of the recipient to receive
such information) and to comply with all federal, state and other securities
laws applicable with respect to such information and (y) such information shall
not be disclosed to any Tenant Competitor and (ii) that neither it nor any

 

        87



--------------------------------------------------------------------------------

Landlord Representative shall be permitted to engage in any transactions with
respect to the stock or other equity or debt securities or syndicated loans of
Tenant or Tenant’s Parent based on any such non-public information provided by
or on behalf of Landlord, Operating Partnership or MGM REIT (provided, that this
provision shall not govern the provision of information by Tenant or Tenant’s
Parent). In addition to the foregoing, Landlord agrees that, upon request of
Tenant, it shall from time to time provide such information as may be reasonably
requested by Tenant with respect to Landlord’s capital structure and/or any
financing secured by this Master Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Master Lease under GAAP. In connection
therewith, Tenant agrees to maintain the confidentiality of any such non-public
information; provided, however, Tenant shall have the right to share such
information with Tenant’s Parent and their respective officers, employees,
directors, Permitted Leasehold Mortgagees, agents and lenders party to material
debt instruments entered into by Tenant or Tenant’s Parent, actual or
prospective arrangers, underwriters, investors or lenders with respect to
Indebtedness or Equity Interests that may be issued by Tenant or Tenant’s
Parent, rating agencies, accountants, attorneys and other consultants (the
“Tenant Representatives”) so long as such Tenant Representative is advised of
the confidential nature of such information and agrees, to the extent such
information is not publicly available, (i) to maintain the confidentiality
thereof pursuant to Section 23.2(a) or pursuant to confidentiality provisions
substantially similar thereto (or in accordance with the standard syndication
process or customary market standards for dissemination of such type of
information, including “click through” or other affirmative actions on the part
of the recipient to receive such information) and to comply with all federal,
state and other securities laws applicable with respect to such information and
(ii) not to engage in any transactions with respect to the stock or other equity
or debt securities or syndicated loans of MGM REIT, Operating Partnership or
Landlord based on any such non-public information provided by or on behalf of
Tenant or Tenant’s Parent (provided, that this provision shall not govern the
provision of information by Landlord, Operating Partnership or MGM REIT).

ARTICLE XXIV

LANDLORD’S RIGHT TO INSPECT

24.1     Landlord’s Right to Inspect. Subject to any restrictions imposed by any
Gaming Regulations or Gaming Authorities, upon reasonable advance notice to
Tenant, Tenant shall permit Landlord and its authorized representatives to
inspect its Leased Property during usual business hours. Landlord shall take
care to minimize disturbance of the operations on the Leased Property, except in
the case of emergency. Landlord shall indemnify and hold Tenant harmless from
and against any claims, losses, costs or expenses arising as a result of
Landlord’s or its representative’s entry onto the Leased Property.

ARTICLE XXV

NO WAIVER

25.1     No Waiver. No delay, omission or failure by Landlord or Tenant to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy hereunder and no acceptance of full or partial payment of Rent
during the continuance of any default or Event of Default shall impair any such
right or constitute a waiver of any such breach or of any

 

        88



--------------------------------------------------------------------------------

such term. No waiver of any breach shall affect or alter this Master Lease,
which shall continue in full force and effect with respect to any other then
existing or subsequent breach.

ARTICLE XXVI

REMEDIES CUMULATIVE

26.1     Remedies Cumulative. Unless otherwise provided herein and to the extent
permitted by law, each legal, equitable or contractual right, power and remedy
of Landlord now or hereafter provided either in this Master Lease or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power and remedy and the exercise or beginning of the
exercise by Landlord of any one or more of such rights, powers and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers and remedies.

ARTICLE XXVII

ACCEPTANCE OF SURRENDER

27.1     Acceptance of Surrender. No surrender to Landlord of this Master Lease
or of any Leased Property or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord, and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

ARTICLE XXVIII

NO MERGER

28.1     No Merger. There shall be no merger of this Master Lease or of the
Leasehold Estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
Leasehold Estate created hereby or any interest in this Master Lease or such
Leasehold Estate and (ii) the fee estate in the Leased Property.

ARTICLE XXIX

CONVEYANCE BY LANDLORD

29.1     Conveyance by Landlord. If Landlord or any successor owner of the
Leased Property shall convey the Leased Property in accordance with Section 18.1
and the other terms of this Master Lease other than as security for a debt, and
the grantee or transferee expressly assumes all obligations of Landlord arising
after the date of the conveyance, Landlord or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of Landlord under this Master Lease arising or accruing from and after the date
of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.

 

        89



--------------------------------------------------------------------------------

ARTICLE XXX

QUIET ENJOYMENT

30.1     Quiet Enjoyment. So long as Tenant shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Master Lease
and fully perform its obligations hereunder, Tenant shall peaceably and quietly
have, hold and enjoy the Leased Property for the Term, free of any claim or
other action by Landlord or anyone claiming by, through or under Landlord, but
subject to all liens and encumbrances of record as of the Commencement Date or
specifically provided for in this Master Lease or consented to by Tenant in
writing. No failure by Landlord to comply with the foregoing covenant shall give
Tenant any right to cancel or terminate this Master Lease or abate, reduce or
make a deduction from or offset against the Rent or any other sum payable under
this Master Lease, or to fail to perform any other obligation of Tenant
hereunder. Notwithstanding the foregoing, Tenant shall have the right, by
separate and independent action to pursue any claim it may have against Landlord
as a result of a breach by Landlord of the covenant of quiet enjoyment contained
in this Article XXX.

ARTICLE XXXI

LANDLORD’S FINANCING

31.1     Landlord’s Financing. Without the consent of Tenant, Landlord may from
time to time, directly or indirectly, create or otherwise cause to exist any
Facility Mortgage upon the Leased Property or any portion thereof or interest
therein. This Master Lease is and at all times shall be subject and subordinate
to any such Facility Mortgage which may now or hereafter affect the Leased
Property or any portion thereof or interest therein and to all renewals,
modifications, consolidations, replacements, restatements and extensions thereof
or any parts or portions thereof; provided, however, that the subjection and
subordination of this Master Lease and Tenant’s leasehold interest hereunder to
any Facility Mortgage or any Foreclosure Purchaser (as defined below) shall be
conditioned upon the execution by the holder of each Facility Mortgage and
delivery to Tenant of a subordination, nondisturbance and attornment agreement
substantially in the form attached hereto as Exhibit F-2 and with respect to any
Facility Mortgage on any vessel or barge, Landlord shall be required to deliver
such subordination, nondisturbance and attornment agreement to Tenant from each
holder of a Facility Mortgage on such vessel or barge prior to the recording or
registration of such Facility Mortgage on such vessel or barge in a manner that
would, or the enforcement of remedies thereunder would, affect or disturb the
rights of Tenant under this Master Lease or the provisions of Article XVII which
benefit any Permitted Leasehold Mortgagee, in the case of any Permitted
Leasehold Mortgagee; provided, that upon the request of Landlord, such
subordination, nondisturbance and attornment agreement shall be executed by
Tenant as well as Landlord and be in substantially the form attached hereto as
Exhibit F-2. Each such subordination, nondisturbance and attornment agreement
shall bind such holder of such Facility Mortgage and its successors and assigns
as well as any person who acquires any portion of the Leased Property by
assignment or in a foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure or a successor owner of the Leased Property as well as
their respective successors and assigns (each, a “Foreclosure Purchaser”) and
which shall provide that the holder of such Facility Mortgage,

 

        90



--------------------------------------------------------------------------------

and any Foreclosure Purchaser shall not disturb Tenant’s leasehold interest or
possession of the Leased Property in accordance with the terms hereof, or any of
Tenant’s rights, privileges and options, and shall give effect to this Master
Lease, including the provisions of Article XVII which benefit any Permitted
Leasehold Mortgagee (as if such Facility Mortgagee or Foreclosure Purchaser were
the landlord under this Master Lease (it being understood that if an Event of
Default has occurred and is continuing at such time such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Event of Default including the provisions of Articles XVI and
XXXVI)). In connection with the foregoing and at the request of Landlord, Tenant
shall promptly execute a subordination, nondisturbance and attornment agreement,
in form and substance substantially in the form of Exhibit F-2 or otherwise
reasonably satisfactory to Tenant, and the Facility Mortgagee or prospective
Facility Mortgagee, as the case may be, which will incorporate the terms set
forth in the preceding sentence. Except for the documents described in the
preceding sentences, this provision shall be self-operative and no further
instrument of subordination shall be required to give it full force and effect.
If, in connection with obtaining any Facility Mortgage for the Leased Property
or any portion thereof or interest therein, a Facility Mortgagee or prospective
Facility Mortgagee shall request reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all such costs
and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys’ fees.

31.2     Attornment. If Landlord’s interest in the Leased Property or any
portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Facility Mortgage Documents (or in
lieu of such exercise), or otherwise by operation of law: (a) at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under this Master Lease or enter into a new lease substantially in the form of
this Master Lease with the new owner or superior lessor, and Tenant shall take
such actions to confirm the foregoing within ten (10) Business Days after
request; and (b) the new owner or superior lessor shall not be (i) liable for
any act or omission of Landlord under this Master Lease occurring prior to such
sale, conveyance or termination; (ii) subject to any offset, abatement or
reduction of rent because of any default of Landlord under this Master Lease
occurring prior to such sale, conveyance or termination; (iii) bound by any
previous material modification or amendment to this Master Lease or any previous
prepayment of more than one month’s rent, unless such material modification,
amendment or prepayment shall have been approved in writing by such Facility
Mortgagee (to the extent such approval was required at the time of such
amendment or modification or prepayment under the terms of the applicable
Facility Mortgage Documents) or, in the case of such prepayment, such prepayment
of rent has actually been delivered to such new owner or superior lessor or in
either case, such modification, amendment or prepayment occurred before Landlord
provided Tenant with notice of the Facility Mortgage and the identity and
address of the Facility Mortgagee; or (iv) liable for any security deposit or
other collateral deposited or delivered to Landlord pursuant to this Master
Lease unless such security deposit or other collateral has actually been
delivered to such new owner or superior lessor. Notwithstanding the foregoing,
nothing contained in the preceding sentence shall lessen or affect the
obligation of the then current Landlord pursuant to Section 10.3 hereof.

 

        91



--------------------------------------------------------------------------------

ARTICLE XXXII

HAZARDOUS SUBSTANCES

32.1     Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be brought, kept,
used or disposed of in, on or about the Leased Property in quantities and for
purposes similar to those brought, kept, used or disposed of in, on or about
similar facilities used for purposes similar to the Primary Intended Use or in
connection with the construction of facilities similar to the applicable
Facility or to the extent in existence at any Facility and which are brought,
kept, used and disposed of in strict compliance with Legal Requirements. Tenant
shall not allow the Leased Property to be used as a waste disposal site or for
the manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements.

32.2     Notices. Tenant shall provide to Landlord, within five (5) Business
Days after Tenant’s receipt thereof, a copy of any notice, or notification with
respect to, (i) any violation of a Legal Requirement relating to Hazardous
Substances located in, on, or under the Leased Property or any adjacent
property; (ii) any enforcement or other governmental or regulatory action
instituted, completed or threatened with respect to the Leased Property;
(iii) any claim made or threatened by any Person against Tenant or the Leased
Property relating to damage, contribution, cost recovery, compensation, loss, or
injury resulting from or claimed to result from any Hazardous Substance; and
(iv) any reports made to any federal, state or local environmental agency
arising out of or in connection with the release of any Hazardous Substance in,
on, under or removed from the Leased Property, including any complaints,
notices, warnings or assertions of violations in connection therewith.

32.3     Remediation. If Tenant becomes aware of a violation of any Legal
Requirement relating to any Hazardous Substance in, on, under or about the
Leased Property or any adjacent property, or if Tenant, Landlord or the Leased
Property becomes subject to any order of any federal, state or local agency to
repair, close, detoxify, decontaminate or otherwise remediate Hazardous
Substance in, on, under or about the Leased Property, Tenant shall immediately
notify Landlord of such event and, at its sole cost and expense, cure such
violation or effect such repair, closure, detoxification, decontamination or
other remediation. If Tenant fails to implement and diligently pursue any such
cure, repair, closure, detoxification, decontamination or other remediation,
Landlord shall have the right, but not the obligation, to carry out such action
and to recover from Tenant all of Landlord’s costs and expenses incurred in
connection therewith.

32.4     Indemnity. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use or economic benefit or diminution in value),
liabilities, damages, assessments, lawsuits, deficiencies, demands, claims and
expenses (collectively, “Environmental Costs”) (whether or not arising out of
third-party claims and regardless of whether liability without fault is imposed,
or sought to be imposed, on Landlord) incurred in connection with, arising out
of or resulting from, directly or indirectly, the following, but only to the
extent such occurs before or during (but not after) the Term and is not caused
solely by the actions of Landlord: (i) the production,

 

        92



--------------------------------------------------------------------------------

use, generation, storage, treatment, transporting, disposal, discharge, release
or other handling or disposition of any Hazardous Substances from, in, on or
about the Leased Property (collectively, “Handling”), including the effects of
such Handling of any Hazardous Substances on any Person or property within or
outside the boundaries of the Leased Property, (ii) the presence of any
Hazardous Substances in, on, under or about the Leased Property and (iii) the
violation of any Environmental Law. “Environmental Costs” include interest,
costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, attorney’s fees, expert fees,
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Section 32.4 that is not cured within any applicable cure period, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses incurred by
Landlord in connection with, arising out of, resulting from or incident to,
directly or indirectly, before (with respect to any period of time in which
Tenant or its Affiliate was in possession and control of the applicable Leased
Property) or during (but not after) the Term or such portion thereof during
which the Leased Property is leased to Tenant of the following:

(a)         in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;

(b)        in bringing the Leased Property into compliance with all Legal
Requirements; and

(c)        in removing, treating, storing, transporting, cleaning-up and/or
disposing of any Hazardous Substances used, stored, generated, released or
disposed of in, on, from, under or about the Leased Property or off-site other
than in the ordinary course of the business conducted at the Leased Property and
in compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of Notice thereof and any amount not so paid within such sixty (60) calendar day
period shall bear interest at the Overdue Rate from the date due to the date
paid in full.

32.5     Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under this Article XXXII,
Landlord shall have the right, from time to time, during normal business hours
and upon not less than five (5) days’ Notice to Tenant, except in the case of an
emergency in which event no notice shall be required, to conduct an inspection
of the Leased Property to determine the existence or presence of Hazardous
Substances on or about the Leased Property. Landlord shall have the right to
enter and inspect the Leased Property, conduct any testing, sampling and
analyses it deems necessary and shall have the right to inspect materials
brought into the Leased Property. Landlord may, in its discretion, retain such
experts to conduct the inspection, perform the tests referred to herein,

 

        93



--------------------------------------------------------------------------------

and to prepare a written report in connection therewith. All reasonable costs
and expenses incurred by Landlord under this Section 32.5 shall be paid on
demand as Additional Charges by Tenant to Landlord. Failure to conduct an
environmental inspection or to detect unfavorable conditions if such inspection
is conducted shall in no fashion be intended as a release of any liability for
environmental conditions subsequently determined to be associated with or to
have occurred during Tenant’s tenancy. Tenant shall remain liable for any
environmental condition related to or having occurred during its tenancy
regardless of when such conditions are discovered and regardless of whether or
not Landlord conducts an environmental inspection at the termination of this
Master Lease. The obligations set forth in this Article XXXII shall survive the
expiration or earlier termination of this Master Lease.

ARTICLE XXXIII

MEMORANDUM OF LEASE

33.1      Memorandum of Lease. Landlord and Tenant shall enter into one or more
short form memoranda of this Master Lease, in the form attached hereto as
Exhibit G. Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the expiration or earlier termination of the Term with
respect to the applicable Facility.

ARTICLE XXXIV

APPOINTING EXPERTS

34.1      Expert Dispute Resolution Process.

(a)     In the event that the opinion of “Experts” is required under this Master
Lease, Landlord and Tenant shall negotiate in good faith for no longer than ten
(10) Business Days to appoint a single Expert. If Landlord and Tenant have not
been able to reach agreement on such Person after such ten (10) Business Days of
good faith negotiations, then Landlord and Tenant shall each within ten
(10) Business Days after either party notifying the other of the need to appoint
Experts and the subject matter of the dispute, appoint an Expert and Landlord’s
and Tenant’s Experts shall, within ten (10) Business Days of their appointment,
jointly appoint a third Expert (such three Experts, or such single Expert agreed
upon by Landlord and Tenant, as applicable, shall be referred to herein as the
“Experts”). The three Experts so appointed, if applicable, shall make all
decisions by majority vote of such Experts. If the two Experts so appointed are
unable to appoint a third Expert within such ten (10) Business Day period, then
either Landlord or Tenant may ask any court of competent jurisdiction to appoint
the third Expert. If either Landlord or Tenant fails to timely appoint an
Expert, the Expert appointed by the other party shall be the sole Expert in
determining the relevant matter. Each Expert appointed hereunder shall have at
least ten (10) years of experience valuing commercial real estate and/or in
leasing or with respect to the matters to be determined, as applicable with
respect to any of the matters to be determined by the Experts.

 

        94



--------------------------------------------------------------------------------

(b)      Once the Expert or Experts are selected, either by agreement of the
parties or by selection of separate Experts followed by the appointment of a
third Expert, the Experts will determine the matter in question, by proceeding
as follows:

(i)       In the case of Experts required for the purposes of the definition of
Allocable Rent Amount, Landlord and Tenant shall submit to the Experts their
respective determinations of the relative fair value of each Facility in
accordance with GAAP. The Experts will determine which determination of relative
fair value most closely approximates the relative fair value of such Facility
and may not select any other amount or make any other determination (and the
Experts shall be so instructed). The Experts shall notify the parties within
thirty (30) days of the submission of the matter to the Experts in writing of
their decision as the conclusive determination of relative fair value.

(ii)      In the case of Experts required for the purpose of Section 10.3,
Landlord and Tenant shall submit to the Experts the Tenant FMV Notice and the
Landlord FMV Notice. The Experts may only select either the Deconsolidation
Growth Capital Improvement Purchase Price set forth in the Tenant FMV Notice or
the Landlord FMV Notice and may not select any other amount or make any other
determination (and the Experts shall be so instructed). The Experts shall notify
the parties within thirty (30) days of the submission of the matter to the
Experts in writing of their selection of either the Tenant FMV Notice or the
Landlord FMV Notice as the conclusive determination of the Deconsolidation
Growth Capital Improvement Purchase Price. In the event that the Landlord FMV
Notice identifies any disagreement regarding which Capital Improvements
constitute Deconsolidation Growth Capital Improvements, the Experts shall,
within thirty (30) days of submission of the matter to the Experts select either
the Landlord FMV Notice or the Tenant FMV Notice as the conclusive determination
of the identity of all Deconsolidation Growth Capital Improvements. The party
whose notice was not so selected may then amend the Deconsolidation Growth
Capital Improvement Purchase Price set forth in such party’s Landlord FMV Notice
or Tenant FMV Notice, as applicable, within ten (10) Business Days thereof and
the Experts shall within ten (10) Business Days after receipt of such amended
Landlord FMV Notice or Tenant FMV Notice, select either the Landlord FMV Notice
or Tenant FMV Notice (as so revised, as applicable) as the conclusive
determination of the Deconsolidation Growth Capital Improvement Purchase Price
in accordance with the foregoing procedure.

(iii)     In the case of Experts required for the purposes of Section 3.5
hereof, Landlord and Tenant shall submit to the Experts their respective
determinations of Fair Market Rent of each Appraiser. The Experts will determine
which determination of Fair Market Rent most closely approximates Fair Market
Rent and may not select any other amount or make any other determination (and
the Experts shall be so instructed). The Experts shall notify the parties within
thirty (30) days of the submission of the matter to the Experts in writing of
their decision as the conclusive determination of Fair Market Rent.

(iv)     In the case of Experts required for the purposes of Section 5.1 hereof,
Landlord and Tenant shall submit to the Experts their respective determinations
of the allocation of Title Insurance Proceeds. The Experts will determine which
determination of such allocation is most appropriate and may not select any
other allocation or make any other determination (and the Experts shall be so
instructed). The Experts shall notify the parties within thirty (30) days of

 

        95



--------------------------------------------------------------------------------

the submission of the matter to the Experts in writing of their decision as the
conclusive determination of the allocation of Title Insurance Proceeds.

(v)      In the case of Experts required for the purpose of Section 14.2(b) or
(c), Landlord and Tenant shall submit to the Experts their respective
determinations for fair market value of the relevant Facility. The Experts may
only select either the fair market value set forth by Landlord or by Tenant and
may not select any other amount or make any other determination (and the Experts
shall be so instructed). The Experts shall notify the parties in writing within
thirty (30) days of the submission of the matter to the Experts of their
selection of either Tenant’s or Landlord’s determination of fair market value as
the conclusive determination of the fair market value.

(vi)     In the case of Experts required for the purpose of Section 14.2(g),
Landlord and Tenant shall submit to the Experts their respective determinations
of the amount of the relevant Casualty Shortfall. The Experts may only select
either the amount of the Casualty Shortfall set forth by Landlord or by Tenant
and may not select any other amount or make any other determination (and the
Experts shall be so instructed). The Experts shall notify the parties in writing
within thirty (30) days of the submission of the matter to the Experts of their
selection of either Tenant’s or Landlord’s determination of the amount of the
Casualty Shortfall as the conclusive determination of the Casualty Shortfall.

(vii)     In the case of Experts required for the purpose of Section 14.3,
Landlord and Tenant shall submit to the Experts their respective determinations
of pro forma Net Revenue of the relevant Facility. The Experts may only select
either the pro forma Net Revenue set forth by Landlord or by Tenant and may not
select any other amount or make any other determination (and the Experts shall
be so instructed). The Experts shall notify the parties in writing within thirty
(30) days of the submission of the matter to the Experts of their selection of
either Tenant’s or Landlord’s determination of such pro forma Net Revenue as the
conclusive determination of such pro forma Net Revenue.

(viii)   In the case of Experts required for the purpose of Section 15.1,
Landlord and Tenant shall submit to the Experts their respective determinations
of the percentage of a Facility taken by Condemnation and/or the fair market
value of the relevant Facility. The Experts may only select either the
percentage of a Facility and/or the fair market value set forth by Landlord or
Tenant and may not select any other amount or make any other determination (and
the Experts shall be so instructed). The Experts shall notify the parties in
writing within thirty (30) days of the submission of the matter to the Experts
of their selection of either Tenant’s or Landlord’s determination of the
percentage of a Facility and/or the fair market value as the conclusive
determination of such percentage and/or fair market value.

(ix)    In the case of Experts required for the purpose of Section 15.1(c),
Landlord and Tenant shall submit to the Experts their respective determinations
of the relative values of the property taken by Condemnation and the portion of
the affected Facility remaining subject to the Master Lease. The Experts may
only select either such relative values set forth by Landlord or Tenant and may
not select any other amount or make any other determination (and the Experts
shall be so instructed). The Experts shall notify the parties in writing within
thirty (30) days of the submission of the matter to the Experts of their
selection of either Tenant’s or

 

        96



--------------------------------------------------------------------------------

Landlord’s determination of such relative values as the conclusive determination
of such relative values.

(x)      In the case of Experts required for the purpose of Section 16.1,
Landlord and Tenant shall submit to the Experts their respective written
descriptions of the events giving rise to Landlord’s belief that an Event of
Default exists. The Experts may only determine whether or not the Event of
Default alleged by Landlord has occurred and may not make any other
determination (and the Experts shall be so instructed). The Experts shall notify
the parties in writing within thirty (30) days of the submission of the matter
to the Experts of their determination as to whether or not such an Event of
Default has occurred as the conclusive determination such matter.

(xi)     In the case of Experts required for the purpose of Section 36.1,
Landlord and Tenant shall submit to the Experts their respective determinations
of the Tenant’s Property FMV. The Experts may only select either the Tenant’s
Property FMV set forth by Landlord or Tenant and may not select any other amount
or make any other determination (and the Experts shall be so instructed). The
Experts shall notify the parties in writing within thirty (30) days of the
submission of the matter to the Experts of their determination of the Tenant’s
Property FMV as the conclusive determination of such matter.

(c)      In each case, the Experts will make the relevant determination by a
“baseball arbitration” proceeding with the Experts limited to awarding only one
or the other of the two positions submitted (and not any position in between or
other compromise or ruling not consistent with one of the two positions
submitted), which shall then be final and binding on the parties and not subject
to appeal or court review. Either party may seek an order of a court of
competent jurisdiction to enforce such determination. The Experts, in their sole
discretion, shall consider any and all materials that they deem relevant, except
that there shall be no live hearings and the parties shall not be permitted to
take discovery. The Experts may submit written questions or information requests
to the parties, and the parties may respond with written materials within a time
frame set by the Experts to allow the Experts to make the relevant determination
in the time allowed pursuant to this Section 34.1.

(d)      All communications between a party and the Experts shall also be copied
to the other party. The parties shall cooperate in good faith to facilitate the
valuation or other determination by the Experts.

(e)      Each of Landlord and Tenant shall pay the cost of the Expert appointed
by it. The costs of the third Expert engaged with respect to any issue under
Section 34.1 of this Master Lease shall be borne by the party against whom the
Experts rule on such issue. If Landlord pays such Expert and is the prevailing
party, such costs shall be Additional Charges hereunder and if Tenant pays such
Expert and is the prevailing party, such costs shall be a credit against the
next Rent payment hereunder.

 

        97



--------------------------------------------------------------------------------

ARTICLE XXXV

NOTICES

35.1     Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or
nationally recognized express courier service to the following address:

 

  To Tenant:   

MGM Lessee, LLC

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

 

With a copy to:

(that shall not

constitute notice)

  

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael Aiello

                  W. Michael Bond

Email: michael.aiello@weil.com

            michael.bond@weil.com

  To Landlord:   

MGP Lessor, LLC

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

 

And with copy to

(which shall not

constitute notice):

  

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael Aiello

                  W. Michael Bond

Email: michael.aiello@weil.com

            michael.bond@weil.com

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. A confirmatory copy of any such notice shall also be sent by
email.

 

        98



--------------------------------------------------------------------------------

ARTICLE XXXVI

TRANSITION UPON EXPIRATION OR TERMINATION

36.1    Transfer of Tenant’s Assets at the Facilities. Upon the written notice
(an “End of Term Asset Transfer Notice”) of (i) upon expiration or earlier
termination of the Term, Landlord or (ii) upon expiration of the Term at the end
of the fourth (4th) Renewal Term, Tenant, in each case at least six months prior
to the expiration (or, if applicable, within ten (10) days following the earlier
termination) of the Term, in the case of clause (i), Landlord may require that
Tenant sell, or, in the case of clause (ii), Tenant may require that Landlord
buy, as applicable, all tangible personal property constituting Tenant’s
Property (including Gaming Equipment and hotel furniture, fixtures and
equipment, but excluding, for the avoidance of doubt, Tenant’s business
operations, Tenant’s Intellectual Property, Gaming Licenses, Excluded Assets,
customer lists and other proprietary information used by Tenant in connection
with its business operations and any Tenant Capital Improvements) for
consideration to be received by Tenant (or its Subsidiaries) from Landlord in an
amount equal to the fair market value of such Tenant’s Property (the “Tenant’s
Property FMV”). Within ten (10) Business Days of Landlord’s delivery or receipt
of an End of Term Asset Transfer Notice, Landlord shall notify Tenant in writing
of Landlord’s good faith determination of the Tenant’s Property FMV. If Tenant
disagrees with Landlord’s determination of the Tenant’s Property FMV, Tenant
shall, within ten (10) Business Days of receipt of Landlord’s determination,
notify Landlord in writing of Tenant’s determination of Tenant’s Property FMV.
Landlord and Tenant shall negotiate in good faith to agree upon the Tenant’s
Property FMV for an additional thirty (30) day period and if Landlord and Tenant
are unable to agree during such 30 day period, the Tenant’s Property FMV will be
determined by Experts in accordance with Section 34.1. Following the
determination of the Tenant’s Property FMV, Landlord shall, on the later of ten
(10) Business Days following such determination and the expiration of the Term,
pay to Tenant or Tenant’s designee an amount equal to the Tenant’s Property FMV
and Tenant shall sell, transfer and assign (subject to compliance with any
applicable Gaming Regulations) all of Tenant’s right, title and interest in such
Tenant’s Property to Landlord or Landlord’s designee free and clear of any liens
or encumbrances but on an “as-is” basis with no representations or warranties
whatsoever. For the avoidance of doubt, it shall be a condition precedent to
Tenant’s obligation to transfer any of Tenant’s Property pursuant to this
Article XXXVI that the transferee shall comply with all Legal Requirements,
including any Gaming Regulations with respect to the ownership of such property.

ARTICLE XXXVII

ATTORNEY’S FEES

37.1    Attorneys’ Fees. If Landlord or Tenant brings an action or other
proceeding against the other to enforce or interpret any of the terms, covenants
or conditions hereof or any instrument executed pursuant to this Master Lease,
or by reason of any breach or default hereunder or thereunder, the party
prevailing in any such action or proceeding and any appeal thereupon shall be
paid all of its costs and reasonable outside attorneys’ fees incurred therein.
In addition to the foregoing and other provisions of this Master Lease that
specifically require Tenant to reimburse, pay or indemnify against Landlord’s
attorneys’ fees, Tenant shall pay, as

 

        99



--------------------------------------------------------------------------------

Additional Charges, all of Landlord’s reasonable outside attorneys’ fees
incurred in connection with the enforcement of this Master Lease (except to the
extent provided above), including reasonable attorneys’ fees incurred in
connection with the review, negotiation or documentation of any subletting,
assignment, or management arrangement or any consent requested in connection
therewith, and the collection of past due Rent.

ARTICLE XXXVIII

BROKERS

38.1    Brokers. Tenant warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Master Lease, and Tenant
shall indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

ARTICLE XXXIX

OFAC

39.1    Anti-Terrorism Representations.

(a)    Landlord and Tenant each hereby represent and warrant that neither they,
nor, to the their knowledge, MGM REIT or Tenant’s Parent, as applicable, is
(i) in material violation of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) in material violation of
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”).

(b)    Neither Landlord nor Tenant will, during the Term of this Master Lease,
knowingly engage in any transactions or dealings, or knowingly be otherwise
associated with, any Prohibited Persons in connection with the ownership, or use
or occupancy of, the Leased Property, as applicable. A breach of the
representations (being untrue at any time during the Term) or covenants
contained in this Section 39.1 by Landlord or Tenant as a result of which the
other party suffers actual damages shall constitute a material breach of this
Master Lease and shall entitle the other party to any and all remedies available
hereunder, or at law or in equity.

 

        100



--------------------------------------------------------------------------------

ARTICLE XL

REIT REQUIREMENTS

40.1    REIT Protection. (a) The parties hereto intend that Rent and other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Master Lease shall be interpreted consistent with
this intent.

(b)      Anything contained in this Master Lease to the contrary
notwithstanding, Tenant shall not without Landlord’s advance written consent
(which consent shall not be unreasonably withheld) (i) except with respect to
the Identified Subleases, sublet, assign or enter into a management arrangement
for the Leased Property on any basis such that the rental or other amounts to be
paid by the subtenant, assignee or manager thereunder would be based, in whole
or in part, on either (x) the income or profits derived by the business
activities of the subtenant, assignee or manager or (y) any other formula such
that any portion of any amount received by Landlord would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto; (ii) sublet, assign or enter into a
management arrangement for the Leased Property to or with any Person (other than
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code)
of MGM REIT) in which MGM REIT owns an interest, directly or indirectly (by
applying constructive ownership rules set forth in Section 856(d)(5) of the
Code); or (iii) sublet, assign or enter into a management arrangement for the
Leased Property in any other manner which could cause any portion of the amounts
received by Landlord pursuant to this Master Lease or any sublease to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto, or which could cause
any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code. The requirements of this Section 40.1(b) shall
likewise apply to any further subleasing by any subtenant.

(c)      Anything contained in this Master Lease to the contrary
notwithstanding, the parties acknowledge and agree that Landlord, in its sole
discretion, may assign this Master Lease or any interest herein to another
Person (including without limitation, a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code)) in order to maintain MGM REIT’s status
as a “real estate investment trust” (within the meaning of Section 856(a) of the
Code); provided, however, Landlord shall be required to (i) comply with any
applicable legal requirements related to such transfer and (ii) give Tenant
notice of any such assignment; and provided, further, that any such assignment
shall be subject to all of the rights of Tenant hereunder.

(d)      Anything contained in this Master Lease to the contrary
notwithstanding, upon request of Landlord, Tenant shall cooperate with Landlord
in good faith and at no cost or expense to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of MGM REIT’s
“real estate investment trust” (within the meaning of Section 856(a) of the
Code) compliance requirements. Anything contained in this Master Lease to the
contrary notwithstanding, Tenant shall take such reasonable action as may be
requested by Landlord from time to time in order to

 

        101



--------------------------------------------------------------------------------

ensure compliance with the Internal Revenue Service requirement that Rent
allocable for purposes of Section 856 of the Code to personal property, if any,
at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Master Lease or
(ii) materially and adversely increase Tenant’s nonmonetary obligations under
this Master Lease or (iii) materially diminish Tenant’s rights under this Master
Lease.

ARTICLE XLI

MISCELLANEOUS

41.1    Survival. Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.

41.2    Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.

41.3    Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Master Lease shall be had against any other
assets of Landlord whatsoever). It is specifically agreed that no constituent
partner in Landlord or officer or employee of Landlord shall ever be personally
liable for any such judgment or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord, or any action not involving the personal
liability of Landlord. Furthermore, except as otherwise expressly provided
herein, in no event shall Landlord ever be liable to Tenant for any indirect or
consequential damages suffered by Tenant from whatever cause. Neither Landlord
nor Tenant shall be liable to the other, nor shall either make any claim against
the other, for punitive damages.

41.4    Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5    Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL
RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING

 

        102



--------------------------------------------------------------------------------

TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE
XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE IN WHICH THE LEASED PROPERTY IS LOCATED.

41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT
WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

41.7    Entire Agreement. This Master Lease and the Exhibits and Schedules
hereto constitute the entire and final agreement of the parties with respect to
the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the parties and, with respect to the provisions
set forth in Section 40.1, no such change or modification shall be effective
without the explicit reference to such section by number and paragraph. Landlord
and Tenant hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Leased Property are
merged into and revoked by this Master Lease.

41.8    Headings; Consent. All titles and headings to sections, subsections,
paragraphs or other divisions of this Master Lease are only for the convenience
of the parties and shall not be construed to have any effect or meaning with
respect to the other contents of such sections, subsections, paragraphs or other
divisions, such other content being controlling as to the agreement among the
parties hereto. When the consent of any party hereunder may not be unreasonably
withheld, such consent also may not be unreasonably conditioned or delayed.

41.9    Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

 

        103



--------------------------------------------------------------------------------

41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Master Lease and every provision hereof has been freely and
fairly negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

41.11    Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.12     Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease.

41.13     Gaming Regulations. (a) Notwithstanding anything to the contrary in
this Master Lease, this Master Lease and any agreement formed pursuant to the
terms hereof are subject to the Gaming Regulations and the laws involving the
sale, distribution and possession of alcoholic beverages (the “Liquor Laws”).
Without limiting the foregoing, Landlord, and its respective Related Persons,
successors and assigns acknowledges that (i) it is subject to being called
forward by the Gaming Authority or governmental authority enforcing the Liquor
Laws (the “Liquor Authority”), in each of their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Master Lease and any agreement formed
pursuant to the terms hereof, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and Landlord’s right to
possession or control of Gaming Equipment, alcoholic beverages or a Gaming
License or liquor license, may be exercised only to the extent that the exercise
thereof does not violate any applicable provisions of the Gaming Regulations and
Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite Gaming Authority and/or Liquor
Authority.

(b)      Notwithstanding anything to the contrary in this Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each Gaming Authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto and/or
the Facilities, including, without limitation, the provision of such documents
or other information as may be requested by any such Gaming Authorities and/or
Liquor Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s
successors and assigns or to this Master Lease or any agreement formed pursuant
to the terms hereof.

41.14    Certain Provisions of Nevada Law. To the extent a Facility is located
in Nevada, Landlord shall, pursuant to Section 108.2405(1)(b) of the Nevada
Revised Statutes (“NRS”), record a written notice of waiver of Landlord’s rights
set forth in NRS 108.234 with the office of the recorder of Clark County, Nevada
before the commencement of construction of any work of improvement with respect
to such Facility. Pursuant to NRS 108.2405(2), Landlord shall serve such notice
by certified mail, return receipt requested, upon the prime contractor of such
work of improvement and all other lien claimants who may give the owner a notice
of right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded. Without limiting Tenant’s obligations with
respect to Liens under this Master Lease, Tenant, upon the written

 

        104



--------------------------------------------------------------------------------

request of Landlord, shall fully bond or give such other security as may be
reasonably required by Landlord to insure ultimate payment of any Lien filed
against any portion of the Leased Property as a result of this Section 41.14 and
to prevent any sale or forfeiture of the Leased Property or any Capital
Improvement thereto or the Rent by reason of any such Lien.

41.15     Sale/Leaseback Accounting. Landlord and Tenant agree to enter into any
modifications to this Master Lease or such other agreements reasonably
necessary, in the opinion of a “Big Four” accounting firm, to achieve
“sale/leaseback accounting treatment” for Tenant; provided, that such
modifications do not materially increase either party’s obligations, or
materially diminish either parties rights, under the Master Lease or affect the
other party’s tax or accounting treatment of the transactions contemplated by
this Master Lease.

SIGNATURES ON FOLLOWING PAGE

 

        105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

LANDLORD:

MGP Lessor, LLC By:  

/s/ John M. McManus

  Name: John M. McManus   Title:   Secretary TENANT: MGM Lessee, LLC By:      

/s/ John M. McManus

  Name: John M. McManus   Title:   Secretary

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF FACILITIES

 

Name of Facility

 

 

   Address of Facility Excalibur Hotel and Casino   

3850 and 3858 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

Gold Strike Hotel and Casino   

1010 Casino Center Drive, Robinsonville, Tunica County, Mississippi

 

Luxor Hotel and Casino   

3900 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

Mandalay Bay Hotel and Casino (including

Mandalay Place)

  

3950 (and 3930) Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

MGM Grand Detroit Hotel and Casino   

1777 Third Street, Detroit, Wayne County, Michigan

 

Mirage Hotel and Casino   

3400 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

Monte Carlo Hotel and Casino   

3770 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

New York-New York Hotel and Casino   

3790 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

The Park   

3778 Las Vegas Blvd. South, Las Vegas, Clark County, NV

 

Beau Rivage   

875 Beach Boulevard, Biloxi, Harrison County, MS 39530

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTIONS

Legal Descriptions Part I - Fee

Excalibur Hotel and Casino - 3850 and 3858 Las Vegas Blvd. South, Las Vegas, NV

A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS,
TOGETHER WITH A PORTION OF TROPICANA AVENUE AS DESCRIBED BY THAT CERTAIN QUIT
CLAIM DEED, RECORDED FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01362,
ALSO TOGETHER WITH A PORTION OF LAS VEGAS BOULEVARD AS DESCRIBED BY THAT CERTAIN
RESOLUTION OF ABANDONMENT OF A PORTION OF HIGHWAY RIGHT-OF-WAY, RECORDED
FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01365 ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE NORTH HALF (N
1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTH HALF (N 1/2) OF THE NORTHEAST
QUARTER (NE 1/4) OF SAID SECTION 29; THENCE ALONG SAID SOUTH LINE SOUTH
89°37’43” WEST, 150.00 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY OF LAS VEGAS
BOULEVARD AND BEING A POINT ON THE EASTERLY LINE OF SAID PARCEL 1; THENCE ALONG
SAID WESTERLY RIGHT-OF-WAY AND EASTERLY LOT LINE, NORTH 00°20’10” WEST, 30.00
FEET TO THE POINT OF BEGINNING; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY AND
EASTERLY LOT LINE, SOUTH 89°37’43” WEST, 59.95 FEET; THENCE SOUTH 87°13’43”
WEST, 194.12 FEET’ THENCE NORTH 88°10’36” WEST, 212.25 FEET; THENCE SOUTH
89°37’43” WEST, 1575.54 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF
INTERSTATE 15, BEING A POINT ON THE WESTERLY LINE OF SAID PARCEL 1; THENCE ALONG
SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE THE FOLLOWING TEN (10) COURSES:
1) NORTH 00°09’20” EAST, 391.81 FEET; 2) NORTH 05°17’21” EAST, 283.71 FEET; 3)
NORTH 12°24’04” EAST, 88.56 FEET; 4) NORTH 17°52’21” EAST, 152.42 FEET TO A
POINT HEREIN AFTER REFERRED TO AS POINT “A” AND BEING THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 424.00 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS NORTH 01°30’50” WEST; 5) NORTHEASTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 32°17’50”, AN ARC LENGTH OF 239.01
FEET; 6) NORTH 56°11’20” EAST, 85.91 FEET; 7) SOUTH 33°48’40” EAST, 15.00 FEET;
8) SOUTH 89°57’29” EAST, 48.23 FEET; 9) NORTH 56°11’20” EAST, 114.06 FEET; 10)
NORTH 47°26’41” EAST, 58.33 FEET TO A POINT ON THE SOUTHERLY RIGHT-OF-WAY OF
TROPICANA AVENUE, BEING A POINT ON THE NORTHERLY LINE OF SAID PARCEL 1; THENCE
ALONG SAID SOUTHERLY RIGHT-OF-WAY AND NORTHERLY LOT LINE THE FOLLOWING TWO
(2) COURSES: 1) NORTH 88°59’03” EAST, 521.56 FEET; 2) NORTH 01°00’57” WEST,
27.62 FEET TO A POINT ON THE NORTHERLY LINE OF LAND AS DESCRIBED IN SAID QUIT
CLAIM DEED, RECORDED FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01362 ON
FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, BEING A POINT ON THE
SOUTHERLY RIGHT-OF-WAY OF SAID TROPICANA AVENUE; THENCE ALONG SAID NORTHERLY
LINE AND SOUTHERLY RIGHT-OF-WAY THE FOLLOWING ELEVEN (11) COURSES: 1) NORTH
03°50’45” EAST, 2.70 FEET; 2) NORTH 89°06’15” EAST, 176.73 FEET TO THE BEGINNING
OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 28.70 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS SOUTH 04°23’03” EAST; 3) SOUTHEASTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 53°31’06”, AN ARC LENGTH OF 26.81
FEET TO A POINT OF NON-TANGENCY TO WHICH A RADIAL LINE BEARS NORTH 49°08’03”
EAST; 4) NORTH 87°00’02” EAST, 130.87 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 33.37 FEET, FROM WHICH
BEGINNING THE RADIUS BEARS SOUTH 62°52’38” EAST; 5) NORTHEASTERLY ALONG SAID
CURVE, THROUGH A CENTRAL ANGLE OF 63°25’52”, AN ARC LENGTH OF 36.94 FEET TO A
POINT OF

 

B-1



--------------------------------------------------------------------------------

NON-TANGENCY TO WHICH A RADIAL LINE BEARS NORTH 00°33’14” EAST; 6) NORTH
89°00’31” EAST, 188.21 FEET; 7) NORTH 89°00’28” EAST, 43.99 FEET; 8) NORTH
01°03’50” WEST, 4.09 FEET; 9) NORTH 88°56’10” EAST, 222.87 FEET; 10) SOUTH
87°26’03” EAST, 68.27 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO
THE SOUTHWEST, HAVING A RADIUS OF 77.43 FEET, FROM WHICH BEGINNING THE RADIUS
BEARS SOUTH 03°55’25” WEST; 11) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A
CENTRAL ANGLE OF 37°15’49”, AN ARC LENGTH OF 50.36 FEET TO A POINT OF
NON-TANGENCY, TO WHICH A RADIAL LINE BEARS NORTH 41°11’14” EAST, BEING A POINT
ON THE WESTERLY RIGHT-OF-WAY OF SAID LAS VEGAS BOULEVARD, BEING A POINT ON THE
EASTERLY LINE OF LAND AS DESCRIBED IN SAID RESOLUTION OF ABANDONMENT OF A
PORTION OF HIGHWAY RIGHT-OF-WAY, RECORDED FEBRUARY 2, 2006 IN BOOK 20060222,
INSTRUMENT NO. 01365 ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, AND
BEING THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 77.43 FEET, FROM WHICH BEGINNING THE RADIUS BEARS SOUTH 41°11’14”
WEST; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY AND EASTERLY LINE THE FOLLOWING
FIVE (5) COURSES: 1) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF
43°19’33”, AN ARC LENGTH OF 58.55 FEET TO A POINT OF NON-TANGENCY, TO WHICH A
RADIAL LINE BEARS NORTH 84°30’47” EAST; 2) SOUTH 04°08’08” EAST, 67.85 FEET; 3)
SOUTH 00°15’44” EAST, 27.67 FEET; 4) SOUTH 06°12’21” WEST, 62.23 FEET; 5) SOUTH
89°37’40” WEST, 23.16 FEET TO A POINT ON THE EASTERLY LINE OF SAID PARCEL 1,
BEING A POINT ON THE WESTERLY RIGHT-OF-WAY OF SAID LAS VEGAS BOULEVARD; THENCE
ALONG SAID EASTERLY LOT LINE AND WESTERLY RIGHT-OF-WAY SOUTH 00°20’10” EAST,
571.96 FEET; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY AND ALONG SAID EASTERLY
LOT LINE THE FOLLOWING THREE (3) COURSES: 1) SOUTH 89°37’48” WEST, 175.00 FEET;
2) SOUTH 00°20’10” EAST, 140.00 FEET; 3) NORTH 89°37’48” EAST, 175.00 FEET TO A
POINT ON THE WESTERLY RIGHT-OF-WAY OF SAID LAS VEGAS BOULEVARD, BEING A POINT ON
THE EASTERLY LINE OF PARCEL 1; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY AND
CONTINUING ALONG SAID EASTERLY LOT LINE SOUTH 00°20’10” EAST, 229.97 FEET TO THE
POINT OF BEGINNING.

TOGETHER WITH A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED
“MANDALAY MILE NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46
OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A
PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF
SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 17°52’21” EAST, 68.61
FEET TO THE POINT OF BEGINNING “A”; THENCE CONTINUING NORTH 17°52’21” EAST,
122.55 FEET; THENCE NORTH 86°07’17” EAST, 187.48 FEET; THENCE SOUTH 33°48’40”
EAST, 26.57 FEET; THENCE SOUTH 56°11’20” WEST, 85.91 FEET TO THE BEGINNING OF A
CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF 360.00 FEET; THENCE WESTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°40’12”, AN ARC LENGTH OF 180.14
FEET TO A POINT TO WHICH A RADIAL LINE BEARS SOUTH 05°08’28” EAST AND BEING THE
POINT OF BEGINNING “A”.

ALSO DELINEATED AS “EXCALIBUR” ON THAT CERTAIN RECORD OF SURVEY IN FILE 192 OF
SURVEYS, PAGE 1 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

AND

ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF CLARK, STATE OF NEVADA,
DESCRIBED AS FOLLOWS:

THE NORTH 140 FEET OF THE SOUTH 400 FEET OF THE EASTERLY 325 FEET OF THE
NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST QUARTER (NE  1⁄4) OF SECTION 29,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M.

 

S-2



--------------------------------------------------------------------------------

EXCEPTING THEREFROM THE INTEREST IN AND TO THE EAST 150 FEET THEREOF AS CONVEYED
TO THE STATE OF NEVADA FOR HIGHWAY PURPOSES.

AS REFERENCED BY THAT CERTAIN GRANT, BARGAIN AND SALE DEED RECORDED DECEMBER 29,
2005 IN BOOK 20051229 AS INSTRUMENT NO. 0003334, OF OFFICIAL RECORDS.

 

S-3



--------------------------------------------------------------------------------

Gold Strike Hotel and Casino - 1010 Casino Center Drive, Robinsonville,
Mississippi

Real property in the City of Tunica, County of Tunica, State of Mississippi,
described as follows:

Being a description of the Circus Circus Mississippi, Inc. 23.989 acre tract of
land lying in Sections 2, and 11, Township Three South, Range Eleven West,
Tunica County, Mississippi, of record in Book B5, Page 125 at the Tunica County
Clerk’s Office, and being more particularly described as follows:

Commencing at the section corner between Sections 1,2,11 and 12, Township Three
South, Range Eleven West Tunica County, Mississippi; Thence S00°00’06“E along
the East line of said Section 11 a distance of 115.73 feet to a point on the
North line of the Yazoo-Mississippi Delta Levee Board right-of-way; Thence
S74°46’53“W along said Levee Board right-of-way a distance of 1439.74 feet to
the point of beginning; Thence continuing S74°46’53“W along said Levee Board
right-of-way a distance of 540.17 feet to an angle point; Thence S68°17’02“W and
continuing along said Levee Board right-of-way a distance of 544.92 feet to a
point; Thence leaving said Levee Board right-of-way N64°07’06“W a distance of
249.87 feet to a point on the East line of James Neely Grant III Property;
Thence N00°04’52“W along the said east line of the Grant Property a distance of
719.37 feet to the Northeast corner of the said Grant Property; Thence
continuing N00°04’52“W a distance of 213.36 feet to a point; Thence the
following courses and distances through the Robinson Property Group L.P.
Property as recorded in Book V4, Page 16 at said Clerks Office;

N 22°31’05” W 142.42’

N 67°28’55” E 223.71’

To a point on a curve; Thence along a curve to the right having a radius of
175.00 feet, an arc length of 100.06 feet (chord N23°22’46“E - 98.70 feet) to a
point of tangency; Thence

N 39°45’35” E 194.79’

S 58°17’44” E 180.67’

N 32°45’52” E 81.00’

S 57°14’08” E 192.00’

S 32°45’52” W 72.00’

S 57°14’08” E 228.13’

S 15°14’08” E 133.31’

S 74°45’52” W 50.00’

S 15°14’08” E 153.74’

To a point on a curve; Thence along a curve to the left having a radius of
599.00 feet an arc length of 180.63 feet (chord S50°50’14“W - 179.95 feet) to a
point; Thence S15°13’07“E a distance of 489.42 feet to a point; Thence
N74°46’53“E a distance of 404.49 feet to a point; Thence S15°13’07“E a distance
of 74.00 feet to the point of beginning and containing 1,044,976 square feet or
23.989 acres.

 

S-4



--------------------------------------------------------------------------------

Luxor Hotel and Casino - 3900 Las Vegas Blvd. South, Las Vegas, NV

A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE
SOUTH HALF (S 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 29, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTH HALF (S 1/2) OF THE NORTHEAST
QUARTER (NE 1/4) OF SAID SECTION 29; THENCE ALONG THE SOUTH LINE THEREOF SOUTH
89°45’12” EAST, 326.02 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF
INTERSTATE 15, BEING A POINT ON THE WESTERLY RIGHT-OF-WAY OF SAID PARCEL 1 AND
BEING THE POINT OF BEGINNING; THENCE DEPARTING SAID SOUTHERLY LINE AND ALONG
SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE, NORTH 00°09’20” EAST, 1385.84
FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE, NORTH
89°37’43” EAST, 1575.54 FEET; THENCE SOUTH 88°10’36” EAST, 212.25 FEET; THENCE
NORTH 87°13’43” EAST, 194.12 FEET; THENCE NORTH 89°37’43” EAST, 59.95 FEET TO A
POINT ON THE WESTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD, AND BEING A POINT ON
THE EASTERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY AND
EASTERLY LOT LINE THE FOLLOWING THREE (3) COURSES: 1) SOUTH 00°20’10” EAST,
30.00 FEET; 2) SOUTH 00°19’25” EAST, 1246.96 FEET TO THE BEGINNING OF A
NONTANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 65.00 FEET, FROM
WHICH BEGINNING THE RADIUS BEARS NORTH 58°45’21” WEST; 3) SOUTHWESTERLY ALONG
SAID CURVE, THROUGH A CENTRAL ANGLE OF 55°39’36”, AN ARC LENGTH OF 63.14 FEET TO
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF MANDALAY BAY ROAD AND BEING A POINT ON
THE SOUTHERLY LINE OF SAID PARCEL 1; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY
AND EASTERLY LOT LINE AND ALONG SAID NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT
LINE THE FOLLOWING FOUR (4) COURSES: 1) SOUTH 86°54’15” WEST, 26.79 FEET; 2)
NORTH 89°48’34” WEST, 116.06 FEET; 3) SOUTH 88°36’39” WEST, 275.74 FEET; 4)
NORTH 89°45’12” WEST, 262.72 FEET; THENCE DEPARTING SAID RIGHT-OF-WAY AND
SOUTHERLY LOT LINE, NORTH 00°04’05” WEST, 8.39 FEET; THENCE NORTH 89°13’56”
EAST, 27.99 FEET; THENCE NORTH 00°03’02” WEST, 254.12 FEET; THENCE NORTH
89°53’30” WEST, 14.90 FEET; THENCE SOUTH 00°06’30” WEST, 3.68 FEET; THENCE NORTH
89°55’16” WEST, 115.98 FEET; THENCE SOUTH 00°04’44” WEST, 1.87 FEET; THENCE
SOUTH 89°59’56” WEST, 239.81 FEET; THENCE SOUTH 00°04’29” WEST, 84.70 FEET;
THENCE NORTH 89°55’13” WEST, 7.50 FEET; THENCE SOUTH 00°04’44” EAST, 3.10 FEET;
THENCE SOUTH 89°30’12” WEST, 116.19 FEET; THENCE SOUTH 00°29’48” EAST, 27.61
FEET; THENCE SOUTH 89°37’02” WEST, 180.30 FEET; THENCE SOUTH 00°22’33” EAST,
137.14 FEET TO A POINT ON THE NORTHERLY RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD
AND BEING A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID
NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE THE FOLLOWING SIX (6) COURSES: 1)
NORTH 89°45’12” WEST, 71.54 FEET; 2) SOUTH 00°11’26” EAST, 2.93 FEET TO THE
BEGINNING OF A CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 20.00 FEET;
3) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 80°25’34”, AN ARC
LENGTH OF 28.07 FEET; 4) SOUTH 80°14’08” WEST, 50.67 FEET; 5) SOUTH 79°25’20”
WEST, 150.45 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO THE NORTH, HAVING A
RADIUS OF 1695.00 FEET; 6) WESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF
02°38’53”, AN ARC LENGTH OF 78.34 FEET TO A POINT TO WHICH A RADIAL LINE BEARS
SOUTH 07°55’47” EAST, BEING A POINT ON THE EASTERLY LINE OF LOT 1 AS SHOWN IN
FILE 87, PAGE 28 OF PARCEL MAPS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE AND
ALONG THE EASTERLY LINE OF SAID LOT 1, NORTH 00°09’20” EAST, 233.35 FEET TO THE
NORTHEAST CORNER OF SAID LOT 1; THENCE ALONG THE NORTHERLY LINE OF SAID LOT 1
NORTH 89°51’33” WEST, 250.01 FEET TO THE NORTHWEST CORNER OF SAID LOT 1; THENCE
ALONG THE WESTERLY LINE OF SAID LOT 1 SOUTH 00°09’20” WEST, 250.12 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 1, BEING A POINT ON THE NORTHERLY RIGHT-OF-WAY OF
SAID HACIENDA AVENUE AND BEING A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1 AS
SHOWN IN BOOK 110, PAGE 46 OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA
RECORDER’S OFFICE; THENCE ALONG SAID NORTHERLY RIGHT-OF-

 

S-5



--------------------------------------------------------------------------------

WAY AND SOUTHERLY LINE OF SAID PARCEL 1 NORTH 89°45’12” WEST, 60.00 FEET TO THE
POINT OF BEGINNING.

ALSO DELINEATED AND DEPICTED ON THAT CERTAIN RECORD OF SURVEY FOR LUXOR HOTEL
AND CASINO ON FILE IN BOOK 191 OF SURVEYS, PAGE 100, RECORDED MAY 19, 2014 IN
BOOK 20140519 AS DOCUMENT NO. 0003004 OF OFFICIAL RECORDS.

(LEGAL DESCRIPTION AS PREVIOUSLY CONTAINED IN QUITCLAIM DEED RECORDED MAY 19,
2014 IN BOOK 20140519 AS DOCUMENT NO. 0003002 OF OFFICIAL RECORDS.)

 

S-6



--------------------------------------------------------------------------------

Mandalay Bay Hotel and Casino and Mandalay Place -

3950 and 3930 Las Vegas Blvd. South, Las Vegas, NV, respectively

Parcel One:

A PORTION OF PARCEL 2 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
SOUTH, A COMMERCIAL SUBDIVISION” RECORDED IN BOOK 110, PAGE 38 OF PLATS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE
EAST HALF (E  1⁄2) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, CLARK
COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 2, BEING A POINT ON THE
SOUTHERLY RIGHT-OF-WAY OF MANDALAY BAY ROAD; THENCE ALONG THE NORTHERLY LINE OF
SAID PARCEL 2 AND SAID SOUTHERLY RIGHT-OF-WAY, THE FOLLOWING TEN (10) COURSES:

1) NORTH 89°59’12” EAST, 110.89 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
CONCAVE TO THE NORTH, HAVING A RADIUS OF 1422.00 FEET, FROM WHICH BEGINNING THE
RADIUS BEARS NORTH 00°19’32” EAST;

2) NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 05°38’36”, AN ARC
LENGTH OF 140.06 FEET TO THE BEGINNING OF A REVERSE CURVE,

CONCAVE TO THE SOUTH, HAVING A RADIUS OF 343.00 FEET, THROUGH WHICH A RADIAL
LINE BEARS SOUTH 05°19’04” EAST;

3) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 09°34’16”, AN ARC
LENGTH OF 57.30 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE NORTH,
HAVING A RADIUS OF 207.00 FEET, THROUGH WHICH A RADIAL LINE BEARS NORTH
04°15’12” EAST;

4) NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 13°19’52”, AN ARC
LENGTH OF 48.16 FEET;

5) NORTH 80°55’20” EAST, 229.65 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO THE
SOUTHWEST, HAVING A RADIUS OF 24.00 FEET;

6) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 98°53’14”, AN ARC
LENGTH OF 41.42 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL

BEARS NORTH 89°48’34” EAST;

7) NORTH 89°48’34” EAST, 85.82 FEET;

8) NORTH 00°11’26” WEST, 45.27 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 20.00 FEET;

9) NORTHEASTERLY ALONG SAID CURVE, THOUGH A CENTRAL ANGLE OF 90°26’14”, AN ARC
LENGTH OF 31.57 FEET;

10) SOUTH 89°45’12” EAST, 252.93 FEET;

THENCE DEPARTING SAID NORTHERLY LOT LINE AND SOUTHERLY RIGHT-OF-WAY THE
FOLLOWING THIRTEEN (13) COURSES:

1) SOUTH 00°04’44” EAST, 35.69 FEET;

2) NORTH 89°57’34” EAST, 11.22 FEET;

3) NORTH 00°03’10” EAST, 5.20 FEET;

4) SOUTH 89°56’50” EAST, 86.88 FEET;

5) SOUTH 00°01’37” EAST, 184.12 FEET;

6) SOUTH 89°54’25” EAST, 100.14 FEET;

7) SOUTH 00°01’51” EAST, 0.90 FEET;

8) NORTH 89°58’09” EAST, 136.59 FEET;

9) NORTH 00°01’34” EAST, 126.40 FEET;

10) SOUTH 89°46’59” EAST, 43.24 FEET;

11) NORTH 00°07’07” EAST, 79.81 FEET;

12) NORTH 89°25’51” WEST, 28.13 FEET;

13) NORTH 00°04’05” WEST, 7.84 FEET TO A POINT ON THE NORTHERLY LINE OF SAID

 

S-7



--------------------------------------------------------------------------------

PARCEL 2, BEING A POINT ON THE SOUTHERLY RIGHT-OF-WAY LINE OF MANDALAY BAY ROAD;

THENCE ALONG SAID NORTHERLY LOT LINE AND SOUTHERLY RIGHT-OF-WAY THE FOLLOWING
EIGHT (8) COURSES:

1) SOUTH 89°45’12” EAST, 390.89 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO

THE SOUTHWEST, HAVING A RADIUS OF 540.00 FEET;

2) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 13°50’55”,

AN ARC LENGTH OF 130.52 FEET;

3) SOUTH 75°54’17” EAST, 10.10 FEET;

4) SOUTH 14°05’43” WEST, 5.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 820.56 FEET, FROM WHICH BEGINNING
THE RADIUS BEARS SOUTH 14°05’43” WEST;

5) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 06°19’52”, AN ARC
LENGTH OF 90.67 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE
NORTHEAST, HAVING A RADIUS OF 160.50 FEET, THROUGH WHICH A RADIAL LINE BEARS
NORTH 20°25’35” EAST;

6) SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 18°28’09”, AN ARC
LENGTH OF 51.60 FEET;

7) SOUTH 87°59’34” EAST, 47.57 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST, HAVING A RADIUS OF 44.00 FEET

8) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°57’02”, AN ARC
LENGTH OF 22.23 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL LINE BEARS
NORTH 30°57’28” WEST, BEING THE NORTHEAST CORNER OF SAID PARCEL 2 AND A POINT ON
THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD;

THENCE ALONG SAID EASTERLY LINE OF SAID PARCEL 2 AND WESTERLY RIGHT-OF-WAY LINE
OF SAID LAS VEGAS BOULEVARD SOUTH 00°19’56” EAST, 2484.50 FEET TO THE BEGINNING
OF A CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 94.50 FEET; THENCE
DEPARTING SAID EASTERLY LOT LINE AND WESTERLY RIGHT-OF-WAY LINE AND
SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 91°40’08”, AN ARC
LENGTH OF 151.19 FEET TO A POINT ON THE SOUTHERLY LINE OF

SAID PARCEL 2, BEING A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF RUSSELL ROAD;

THENCE ALONG THE SOUTHERLY LINE OF SAID PARCEL 2 AND NORTHERLY RIGHT-OF-WAY

OF SAID RUSSELL ROAD THE FOLLOWING FIVE (5) COURSES:

1) NORTH 88°39’48” WEST, 298.50 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO

THE SOUTHEAST, HAVING A RADIUS OF 1018.00 FEET;

2) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 08°12’14”,

AN ARC LENGTH OF 145.76 FEET;

3) SOUTH 83°07’58” WEST, 564.67 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO

THE NORTHWEST, HAVING A RADIUS OF 882.00 FEET;

4) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL, OF 08°12’12”, AN ARC

LENGTH OF 126.28 FEET;

5) NORTH 88°39’50” WEST, 402.53 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 2,

BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF INTERSTATE 15;

THENCE ALONG THE WESTERLY LINE OF SAID PARCEL 2 AND THE EASTERLY RIGHT-OF-WAY

LINE OF SAID INTERSTATE 15, THE FOLLOWING ELEVEN (11) COURSES:

1) NORTH 01°20’10” EAST, 58.26 FEET;

2) NORTH 86°26’33” WEST, 89.06 FEET;

3) NORTH 06°23’24” WEST, 88.00 FEET;

4) NORTH 05°15’27” WEST, 49.41 FEET

5) NORTH 11°36’04” WEST, 65.67 FEET;

6) NORTH 15°48’20” WEST, 157.69 FEET;

7) NORTH 18°00’59” WEST, 86.07 FEET;

8) NORTH 20°58’11” WEST, 190.65 FEET;

 

S-8



--------------------------------------------------------------------------------

9) NORTH 22°00’32” WEST, 321.50 FEET

10) NORTH 16°05’22” WEST, 249.02 FEET;

11) NORTH 00°09’20” EAST, 1415.80 FEET TO THE POINT OF BEGINNING.

ALSO SHOWN AS “MANDALAY BAY” ON THAT CERTAIN RECORD OF SURVEY RECORDED FEBRUARY
13, 2013 IN FILE 188, PAGE 43 OF SURVEYS ON FILE AT THE CLARK COUNTY, NEVADA
RECORDER’S OFFICE.

Parcel Two:

A PORTION OF PARCEL 1 AS SHOWN IN THAT FINAL MAP TITLED “MANDALAY MILE NORTH, A
COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS, TOGETHER WITH A
PORTION OF PARCEL 2 AS IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE SOUTH, A
COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 38 OF PLATS, ALSO TOGETHER
WITH A PORTION OF MANDALAY BAY ROAD AS SHOWN IN THAT CERTAIN ORDER OF VACATION,
RECORDED JUNE 28, 2012 IN BOOK 20120628, INSTRUMENT NO. 00415 ON FILE AT THE
CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE EAST HALF
(E  1⁄2) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST. M.D.M., CLARK COUNTY,
NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 29, THENCE ALONG THE SOUTH LINE THEREOF NORTH 89º 45’ 12” WEST, 203.24
FEET; THENCE DEPARTING SAID SOUTH LINE NORTH 00°14’48“EAST, 99.55 FEET TO A
POINT ON THE NORTHERLY RIGHT-OF-WAY OF MANDALAY BAY ROAD, BEING A POINT IN THE
SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY AND
SOUTHERLY LOT LINE THE FOLLOWING FOUR (4) COURSES: 1) SOUTH 86°54’15” WEST,
26.79 FEET; 2) NORTH 89°48’34” WEST, 116.06 FEET; 3) SOUTH 88°36’39” WEST,
275.74 FEET; 4) NORTH 89°45’12“WEST, 262.72 FEET TO THE NORTHEAST CORNER OF LAND
AS DESCRIBED IN SAID ORDER OF VACATION AND BEING THE POINT OF BEGINNING; THENCE
DEPARTING SAID NORTHERLY RIGHT-OF WAY AND SOUTHERLY LOT LINE AND ALONG THE EAST
LINE OF SAID ORDER OF VACATION SOUTH 00°04’05” EAST, 80.01 FEET TO THE SOUTHEAST
CORNER OF SAID ORDER OF VACATION, BEING A POINT ON THE SOUTHERLY RIGHT-OF-WAY
LINE OF SAID MANDALAY BAY ROAD AND A POINT ON THE NORTHERLY LINE OF SAID PARCEL
2; THENCE DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE AND NORTHERLY LOT LINE AND
CONTINUING SOUTH 00°04’05” EAST, 7.84 FEET; THENCE SOUTH 89°25’51“EAST, 28.13
FEET; THENCE SOUTH 00°07’07” WEST, 79.81 FEET; THENCE NORTH 89°46’59” WEST,
43.24 FEET; THENCE SOUTH 00°01’34” WEST, 126.40 FEET; THENCE SOUTH 89°58’09”
WEST, 136.59 FEET; THENCE NORTH 00°01’51” WEST, 0.90 FEET; THENCE NORTH
89°54’25” WEST, 100.14 FEET; THENCE NORTH 00°01’37” WEST 184.12 FEET; THENCE
NORTH 89°56’50” WEST, 86.88 FEET; THENCE SOUTH 00°03’10” WEST, 5.20 FEET; THENCE
SOUTH 89°57’34“WEST, 11.22 FEET; THENCE NORTH 00°04’44” WEST, 35.69 FEET TO THE
SOUTHWEST CORNER OF SAID ORDER OF VACATION, BEING A POINT ON THE SOUTHERLY
RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD AND A POINT ON THE NORTHERLY LINE OF SAID
PARCEL 2; THENCE DEPARTING SAID SOUTHERLY RIGHT-OF WAY AND NORTHERLY LOT LINE
AND ALONG THE WEST LINE OF SAID ORDER OF VACATION AND CONTINUING NORTH 00°04’44”
WEST, 80.01 FEET TO THE NORTHWEST CORNER OF SAID ORDER OF VACATION, BEING A
POINT ON THE NORTHERLY RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD AND A POINT ON THE
SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY AND
SOUTHERLY LOT LINE NORTH89°45’12“WEST, 295.59 FEET; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE NORTH 00°22’33” WEST, 137.14 FEET;
THENCE NORTH 89°37’02” EAST, 180.30 FEET; THENCE NORTH 00°29’48” WEST, 27.61
FEET, THENCE NORTH 89°30’12” EAST, 116.19 FEET; THENCE NORTH 00°04’44” WEST,
3.10 FEET; THENCE SOUTH 89°55’13” EAST, 7.50 FEET; THENCE NORTH 00°04’29” EAST
84.70 FEET; THENCE NORTH 89°59’56” EAST 239.81 FEET; THENCE NORTH 00°04’44” EAST
1.87 FEET; THENCE SOUTH 89°55’16” EAST, 115.98 FEET; THENCE NORTH 00°06’30“EAST,
3.68 FEET; THENCE SOUTH 89°53’30” EAST, 14.90 FEET; THENCE SOUTH 00°03’02” EAST,
254.12 FEET; THENCE SOUTH 89°13’56” WEST, 27.99 FEET; THENCE SOUTH 00° 04’05”
EAST, 8.39 FEET TO

 

S-9



--------------------------------------------------------------------------------

THE POINT OF BEGINNING.

ALSO SHOWN AS “MANDALAY PLACE” ON THAT CERTAIN RECORD OF SURVEY, RECORDED
FEBRUARY 13, 2013 IN FILE 188, PAGE 37 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE.

 

S-10



--------------------------------------------------------------------------------

MGM GRAND DETROIT - 1777 Third Street, Detroit, Michigan, 48226

 

TAX PARCEL ID:            04004075-143B COUNTY:            Wayne ADDRESS:   
        commonly known as 1777 THIRD, DETROIT, MI 48226

Real property in the City of Detroit, County of Wayne, State of Michigan,
described as follows: Part of Private Claims 23, 55, and 247, City of Detroit,
Wayne County, Michigan, described as: Part of Lots 1 thru 7 of Block 57, part of
Lots 1 thru 6 of Block 64, part of Lots 1 thru 6 of Block 69, of “Cass Western
Addition to the City of Detroit, between the Chicago and Grand River Roads, by
Lewis Cass 1851”, as recorded in Liber 42, Pages 138 thru 141 of Deeds, Wayne
County Records; part of Lot 8 and all of Lot 9 of Block 57, part of Lots 1 thru
4, and all of Lots 5 and 6 of Block 61, all of Lots 7 and 8 of Block 64, part of
Lots 1 thru 6, and all of Lots 7 and 8 of Block 67, all of Lots 7 and 8 of Block
69, of “Plat of Subdivision of Blocks 52, 61, 67 and part of Blocks 57, 64, 69,
and 71 of the Cass Farm” as recorded in Liber 1, Page 128A of Plats, Wayne
County Records; also all of Lots 1 thru 6, and all of Lots 10 and 11, and part
of Lots 7 thru 9 of Block 55, all of Lots 1 thru 8 of Block 56, all of Lots 1
thru 8 Block 57, all of Lots 7 thru 15, and part of Lots 1 thru 6 of Block 54,
of “Plat of the Subdivision of the Jones’ Farm between Michigan Avenue and the
North line of Beech Street”, as recorded in Liber 53, Page 53 of Deeds, Wayne
County Records; also all of Lots 1 thru 10 of Block 58, all of Lots 1 thru 10 of
Block 59, all of Lots 1 thru 10 of Block 60, all of Lots 1 thru 10 of Block 61,
all of Lots 2 thru 8, and part of Lots 1, 9, and 10 of Block 62, all of Lots 1
thru 10 of Block 63 of “Plat of Subdivision of the Jones’ Farm South of the
Grand River Road”, as recorded in Liber 1, Page 184 of Plats, Wayne County
Records; also all of Lots 8 thru 12, and part of Lots 1 thru 7 of Block 1, all
of Lots 11 and 12, and part of Lot 10 of Block 2, all of Lot 3, all of Lots 5
thru 8, and part of Lots 1, 2, and 4 of Block 3, all of Lots 1 thru 8 of Block
4, all of Lots 1 thru 9 of Block 5, all of Lots 2 thru 9, and part of Lot 1 of
Block 6, all of Lots 4 and 5, and part of Lots 2 and 3, and part Lots 6 thru 9
of Block 7, all of Lots 1 thru 9 of Block 8, all of Lots 1, 4, and 5, and part
of Lots 2 and 3, and part of Lots 6 thru 8 of Block 9, part of Lot 5 of Block 10
of “Crane and Wesson’s Section of the Forsyth Farm between Chicago and Grand
River Roads”, as recorded in Liber 44, Pages 10 and 11, of Deeds, Wayne County
Records; also Elton Park, vacated Fourth, Fifth, Beech, Elizabeth & Plum
Streets, and Plaza Drive; also all of the alleys, all within the bounds of the
more particularly described parcel:

Beginning at a point distant South 67 degrees 04 minutes 00 seconds West 38.00
feet from the Northerly corner of Lot 1 of Block 69 of “Cass Western Addition to
the City of Detroit” as recorded in Liber 42, Pages 138-141 of Deeds, Wayne
County Records, being also the intersection of the Westerly line of Third Avenue
(variable width) and the Southerly line of the South Bound Fisher Service Drive
(variable width) and proceeding thence South 22 degrees 56 minutes 00 seconds
East 323.50 feet along the Westerly line of Third Avenue; thence North 67
degrees 04 minutes 00 seconds East 12.00 feet; thence South 22 degrees 56
minutes 00 seconds East 254.62 feet, along the Westerly line of Third Avenue;
thence South 67 degrees 04 minutes 00 seconds West 10.50 feet; thence South 22
degrees 56 minutes 00 seconds East 327.03 feet, along the Westerly line of Third
Avenue; thence North 67 degrees 04 minutes 00 seconds East 10.50 feet; thence
South 22 degrees 56 minutes 00 seconds East 250.35 feet along the Westerly line
of Third Avenue; thence South 67 degrees 04 minutes 00 seconds West 12.00 feet;
thence South 22 degrees 56 minutes 00 seconds East 218.50 feet along the
Westerly line of Third Avenue; thence South 67 degrees 04 minutes 00 seconds
West 95.05 feet along the Northerly line of Bagley Avenue (variable width);
thence North 22 degrees 56 minutes 00 seconds West 8.00 feet; thence South 67
degrees 04 minutes 00 seconds West 190.00 feet along the Northerly line of
Bagley Avenue; thence South 71 degrees 38 minutes 09 seconds West 50.16 feet;
thence South 89 degrees 50 minutes 52 seconds West 368.44 feet; thence North 83
degrees 53 minutes 39 seconds West 57.19 feet; thence South 82 degrees 26
minutes 40 seconds West 72.31 feet; thence North 83 degrees 37 minutes 39
seconds West 23.54 feet; thence North 23 degrees 24 minutes 01 seconds West
66.89 feet; thence North 59 degrees 04 minutes 20 seconds West 49.52 feet;
thence North 33 degrees 33 minutes 11 seconds West 162.79 feet; thence North 40
degrees 40 minutes 41 seconds West 52.50 feet; thence North 22 degrees 56
minutes 00 seconds West 96.00 feet; thence South 67 degrees 04 minutes 00
seconds West 4.00 feet; thence North 22 degrees 56 minutes 00 seconds West
152.00 feet; thence North 14 degrees 17 minutes 30 seconds West 50.90 feet;
thence North 17 degrees 12 minutes 04 seconds West 75.57 feet; thence North 05
degrees 05 minutes 55 seconds West 31.51 feet; thence North 04 degrees 38
minutes 20 seconds West 48.35 feet; thence North 07 degrees 12 minutes 29
seconds East 71.72 feet; thence North 08 degrees 18 minutes 11 seconds East
40.42 feet; thence North 17 degrees 01 minutes 52 seconds East 65.24 feet;
thence North 18 degrees 41 minutes 24 seconds East 46.82 feet; thence North 27
degrees 42

 

S-11



--------------------------------------------------------------------------------

minutes 54 seconds East 64.66 feet; thence North 32 degrees 04 minutes 41
seconds East 13.95 feet; thence North 32 degrees 04 minutes 27 seconds East
95.91 feet; thence North 41 degrees 49 minutes 22 seconds East 44.22 feet;
thence North 41 degrees 50 minutes 04 seconds East 44.22 feet; thence North 38
degrees 54 minutes 08 seconds East 68.06 feet; thence North 47 degrees 25
minutes 07 seconds East 116.48 feet; thence North 67 degrees 04 minutes 00
seconds East 335.05 feet, along the Southerly line of the South Bound Fisher
Service Drive to the point of beginning.

 

S-12



--------------------------------------------------------------------------------

Mirage Hotel and Casino - 3400 Las Vegas Blvd. South, Las Vegas, NV

PARCEL I:

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND
THE EAST HALF (E 1/2) OF SECTION 17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M.,
CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16;

THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16
NORTH 00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING;

THENCE SOUTH 63°50’11” EAST 94.06 FEET;

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE BEGINNING POINT OF CUSP OF A
NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 04°29’12” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
87°31’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 2.74 FEET;

THENCE SOUTH 01°14’10” WEST 90.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 278.00 FEET, A CENTRAL ANGLE OF
22°05’33”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 89°07’35” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 107.19 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 298.00 FEET, A CENTRAL ANGLE OF 21°01’58”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 109.39 FEET;

THENCE SOUTH 69°05’55” EAST 50.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 830.00 FEET, A CENTRAL ANGLE OF
09°03’24”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 20°46’30” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 131.20 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
49.80 FEET, A CENTRAL ANGLE OF 14°47’53”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.86 FEET;

THENCE NORTH 86°55’14” EAST 12.30 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS
VEGAS BOULEVARD AS DEDICATED IN DOCUMENT 931020 INSTRUMENT 01511 OF OFFICIAL
RECORDS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING FIFTEEN (15) COURSES;

1)

THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

2)

THENCE SOUTH 24°39’16” WEST, 29.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL ANGLE OF
04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17” EAST;

3)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00

 

S-13



--------------------------------------------------------------------------------

FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 29°16’06” EAST;

4)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

5)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;

6)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

7)

THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A CENTRAL ANGLE OF
02°20’57”;

8)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 75°16’49” EAST;

9)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

10)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 8.17 FEET;

11)

THENCE SOUTH 18°52’04” WEST, 33.74 FEET;

12)

THENCE SOUTH 45°12’14” WEST, 19.51 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE OF
60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

13)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

14)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE BEGINNING
OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 512.04
FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE BEARS
SOUTH 80°45’46” EAST;

15)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST, 138.91 FEET;

THENCE NORTH 88°51’07” WEST, 1924.03 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE
OF 44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL
ROAD (ALSO KNOWN AS SAMMY DAVIS JR. DRIVE) AS DEDICATED IN DOCUMENT 940831:01339
OF OFFICIAL RECORDS IN THE CLARK COUNTY NEVADA RECORDER’S OFFICE;

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

1)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

2)

THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

3)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;

4)

THENCE NORTH 00°12’49” WEST, 46.19 FEET;

5)

THENCE NORTH 35°46’51” EAST, 5.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF
68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

6)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

 

 

S-14



--------------------------------------------------------------------------------

7)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

8)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

9)

THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

1)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

2)

NORTH 27°37’16” EAST, 228.55 FEET;

3)

THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL ANGLE OF
00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14” EAST, SAID
POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED
IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF OFFICIAL RECORDS;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

1)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

2)

THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING EIGHT (8) COURSES:

1)

NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF 90°36’48”;

2)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

3)

THENCE NORTH 24°43’38” EAST, 32.50 FEET;

4)

THENCE NORTH 65°16’22” WEST, 1.55 FEET;

5)

THENCE NORTH 24°43’38” EAST, 32.50 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE OF
89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

6)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

7)

THENCE NORTH 24°06’50” EAST, 30.30 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL ANGLE OF
03°53’45” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 65°53’11” WEST;

8)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, NORTH 70°41’14” EAST, 13.27 FEET (RECORD) 17.49 FEET
(MEASURED) TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE OF 44°15’53” AND A POINT TO WHICH
A RADIAL LINE BEARS SOUTH 69°15’46” WEST;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE AND ALONG SAID CURVE TO THE LEFT AN ARC
LENGTH OF 33.51 FEET;

THENCE SOUTH 62°18’55” EAST, 307.43 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE
OF 20°36’47” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°32’14” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 82.15 FEET;

THENCE SOUTH 89°17’23” EAST, 143.71 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF 1275.46 FEET, A CENTRAL ANGLE OF
04°52’51” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 01°57’34” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 108.65 FEET;

 

S-15



--------------------------------------------------------------------------------

THENCE NORTH 33°06’16” EAST 24.72 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF
68°17’20” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 00°32’30” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 54.23 FEET TO THE BEGINNING
OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 25.00
FEET, A CENTRAL ANGLE OF 69°47’28” AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 68°49’50” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

THENCE SOUTH 89°11’01” EAST, 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A CENTRAL ANGLE OF
04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 11°59’48” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 13°26’43” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 23°03’16” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 39.41 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80
FEET, A CENTRAL ANGLE OF 19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 15°57’04” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET;

THENCE SOUTH 88°48’48” EAST 117.50 FEET;

THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIPTION WAS PREPARED BY RANDY A. OXBORROW, PLS NO. 10119, OF
LOCHSA SURVEYING, 6345 S. JONES BLVD., SUITE 200, LAS VEGAS, NV 89118, AND
REPRESENTS THE REMAINDER OF LOT 1 OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”
ON FILE IN BOOK 141 OF PLATS, PAGE 55, OFFICIAL RECORDS, AFTER EXCEPTING
THEREFROM THOSE CERTAIN RECORDS OF SURVEY FILED IN FILE 177 OF SURVEYS, PAGE
0064, OFFICIAL RECORDS; FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL RECORDS; AND
FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

 

S-16



--------------------------------------------------------------------------------

PARCEL II:

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT OF THE WESTERLY LINE AS DEDICATED BY THOSE CERTAIN
DOCUMENTS RECORDED IN BOOK 931020 AS INSTRUMENT NO. 01511 OF OFFICIAL RECORDS IN
THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 029Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA,
BEARS NORTH 31°42’48” EAST 217.60 FEET;

THENCE SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF
52°41’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08“EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

THENCE SOUTH 29°02’34” WEST 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;

THENCE SOUTH 36°10’04” WEST 87.41 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL ANGLE OF
07°07’30”.

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

THENCE SOUTH 29°02’34’ WEST 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46” WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

THENCE SOUTH 86°55’14” WEST 12.30 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 49.80 FEET AND A CENTRAL ANGLE OF
14°47’52”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.86 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 830.00 FEET, A CENTRAL ANGLE OF 09°03’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 131.20 FEET;

THENCE NORTH 69°05’55” WEST 50.46 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 298.00 FEET AND A CENTRAL ANGLE OF
21°01’58”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 109.39 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 278.00 FEET, A CENTRAL ANGLE OF 22°05’32”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 107.19 FEET;

THENCE NORTH 01°14’10” EAST 90.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF
69°24’13”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 87°59’26” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 42.40 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 20°08’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

 

S-17



--------------------------------------------------------------------------------

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE , CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°09’16” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A CENTRAL ANGLE OF
23°56’30”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 37°39’02” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE POINT OF
BEGINNING.

 

SAID LAND IS ALSO SHOWN AS JOINT VALET PARCEL ON THAT CERTAIN RECORD OF SURVEY
FILED IN FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL RECORDS.

PARCEL III:

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE EAST HALF (E 1/2) OF SECTION 17,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 17;

THENCE NORTH 53°33’40” WEST 828.35 FEET TO AN ALUMINUM CAP, PLS #6030 AT THE
CENTER OF THE CUL-DE-SAC OF PERSHING AVENUE;

THENCE SOUTH 00°32’30” EAST 45.50 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF
PERSHING AVENUE AND THE POINT OF BEGINNING;

THENCE SOUTH 33°06’16” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 24.72 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
1275.46 FEET, A CENTRAL ANGLE OF 04°52’52”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 06°50’26” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 108.66 FEET;

 

S-18



--------------------------------------------------------------------------------

THENCE NORTH 89°17’23” WEST 143.71 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE OF
20°36’47”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 03°55’27” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 82.15 FEET;

THENCE NORTH 62°18’55” WEST 307.43 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE OF
44°15’53”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°59’53” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 33.51 FEET TO THE EAST
RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS
RECORDED IN BOOK 900501 OF OFFICIAL RECORDS AS INSTRUMENT NO. 00870 IN THE CLARK
COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT FOUR (4) COURSES: NORTH 70°41’14”
EAST 4.22 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE EAST,
HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF 47°55’52”, AND A POINT TO
WHICH A RADIAL LINE BEARS SOUTH 70°40’14” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

THENCE NORTH 28°36’06” EAST 257.71 FEET;

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A CENTRAL ANGLE OF 67°45’49;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET;

THENCE SOUTH 84°35’31” EAST 337.34 FEET;

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02”, AND A POINT TO
WHICH A RADIAL LINE BEARS NORTH 66°18’24” WEST;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

THENCE SOUTH 50°05’26” EAST 24.08 FEET;

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 156°10’55”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 124.03 FEET TO THE POINT OF
BEGINNING;

SAID LAND IS ALSO SHOWN AS JOINT EMPLOYEE GARAGE PARCEL ON THAT CERTAIN RECORD
OF SURVEY FILED IN FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

THE ABOVE PARCEL I, PARCEL II AND PARCEL III ARE ALSO DESCRIBED AS FOLLOWS:

THAT PORTION OF BOOK 19880407, INSTRUMENT 00313 AND BOOK 19901004, INSTRUMENT
00062 IN BOOK OF DEEDS, ON FILE IN THE CLARK COUNTY RECORDER’S OFFICE, LOCATED
WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND THE EAST HALF (E 1/2) OF SECTION
17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16;

THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16
NORTH 00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING; THENCE SOUTH
63°50’11” EAST 94.06 FEET;

 

S-19



--------------------------------------------------------------------------------

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE POINT OF CUSP OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE
OF 64°55’01” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 87°31’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.66 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 20°08’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°09’16” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A CENTRAL ANGLE OF
23°56’30”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 37°39’02” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE WESTERLY
RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD AS DEDICATED BY THOSE CERTAIN DOCUMENTS
RECORDED IN BOOK 931020 AS INSTRUMENT 01511 OF OFFICIAL RECORDS IN THE CLARK
COUNTY, RECORDER’S OFFICE, CLARK COUNTY, NEVADA, FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 029Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA,
BEARS NORTH 31°42’48” EAST 217.60 FEET;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING TWENTY THREE (23) COURSES;

1)

SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE
TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF 52°41’26”, AND A
POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08” EAST;

2)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

3)

THENCE SOUTH 29°02’34” WEST, 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

 

S-20



--------------------------------------------------------------------------------

4)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;

5)

THENCE SOUTH 36°10’04” WEST, 87.41 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

6)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

7)

THENCE SOUTH 29°02’34” WEST, 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46 WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

8)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

9)

THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

10)

THENCE SOUTH 24°39’16” WEST 29.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL ANGLE OF
04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17” EAST;

11)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°16’06” EAST;

12)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

13)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;

14)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

15)

THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A CENTRAL ANGLE OF
02°20’57”;

16)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 75°16’49” EAST;

17)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

18)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARCH LENGTH OF 8.17 FEET;

19)

THENCE SOUTH 18°52’04” WEST 33.74 FEET;

20)

THENCE SOUTH 45°12’14” WEST 19.51 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE OF
60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

21)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

22)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE BEGINNING
OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 512.04
FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE BEARS
SOUTH 80°45’46” EAST;

23)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST 138.91 FEET;

THENCE NORTH 88°51’07” WEST 1924.03 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE
OF 44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE

 

S-21



--------------------------------------------------------------------------------

EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL ROADS AS DEDICATED
IN DOCUMENT 940831:01339 OF OFFICIAL RECORDS IN THE CLARK COUNTY NEVADA
RECORDER’S OFFICE;

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

1)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

2)

THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

3)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;

4)

THENCE NORTH 00°12’49” WEST 46.19 FEET;

5)

THENCE NORTH 35°46’51” EAST 5.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE OF
68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

6)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

7)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

8)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

9)

THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

1)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

2)

NORTH 27°37’16” EAST 228.55 FEET;

3)

THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL ANGLE OF
00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14” EAST, SAID
POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED
IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF OFFICIAL RECORDS;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

1)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

2)

THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING EIGHT (8) COURSES:

1)

NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF 90°36’48”;

2)

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

3)

THENCE NORTH 24°43’38” EAST 32.50 FEET;

4)

THENCE NORTH 65°16’22” WEST 1.55 FEET;

5) THENCE NORTH 24°43’38” EAST 32.50 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

7) THENCE NORTH 24°06’50” EAST 30.30 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL
ANGLE OF 03°53’45” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 65°53’11”
WEST;

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA

 

S-22



--------------------------------------------------------------------------------

RECORDER’S OFFICE, NORTH 70°41’14” EAST, 17.49 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 47°55’52” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH
70°40’14” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

THENCE NORTH 28°36’06” EAST 257.71 FEET;

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A CENTRAL ANGLE OF 67°45’49”;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET; THENCE SOUTH 84°35’31” EAST, 337.34
FEET;

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02” AND A POINT TO WHICH
A RADIAL LINE BEARS NORTH 66°18’24” WEST;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

THENCE SOUTH 50°05’26” EAST, 24.08 FEET;

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 224°28’15”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 178.26 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 25.00 FEET, A CENTRAL ANGLE OF 69°47’28” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 68°49’50” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

THENCE SOUTH 89°11’01” EAST 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A CENTRAL ANGLE OF
04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 11°59’48” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A

 

S-23



--------------------------------------------------------------------------------

CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
13°26’43” WEST; THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET
TO THE BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A
RADIUS OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A
RADIAL LINE BEARS SOUTH 23°03’16” WEST; THENCE ALONG SAID CURVE TO THE LEFT AN
ARC LENGTH OF 39.41 FEET TO THE BEGINNING OF A NON-TANGENT REVERSE CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80 FEET, A CENTRAL ANGLE OF
19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 15°57’04” WEST; THENCE
ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET; THENCE SOUTH
88°48’48” EAST 117.50 FEET; THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT
OF BEGINNING.

(THIS DESCRIPTION DOES NOT REPRESENT LEGAL TRACTS OF LAND AND IS NOT TO BE USED
TO SUBDIVIDE LAND CONTRARY TO THE LAW AS ESTABLISHED AND CODIFIED IN N.R.S.
278.)

PREPARED BY: RANDY A. OXBORROW

PROFESSIONAL LAND SURVEYOR

NEVADA CERTIFICATE NUMBER 10119

EXPIRATION DATE: DECEMBER 31, 2009

LOCHSA SURVEYING

6345 SOUTH JONES BLVD., SUITE 200

LAS VEGAS, NV 89118

PH: (702) 365-9312

FX: (702) 320-1769

PARCEL IV:

PERPETUAL NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS SET FORTH IN THAT CERTAIN “DECLARATION OF RECIPROCAL EASEMENTS AND
OPTION TO PURCHASE TENANCY-IN-COMMON INTEREST”, RECORDED MARCH 20, 2009 IN BOOK
20090320 AS DOCUMENT NO. 00883, OFFICIAL RECORDS.

 

S-24



--------------------------------------------------------------------------------

Monte Carlo Hotel and Casino – 3770 Las Vegas Blvd. South, Las Vegas, NV

PARCEL I:

LOT ONE (1) OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS SHOWN ON THAT MAP
ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA OF OFFICIAL RECORDS.

EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(PARK PARCEL (SOUTH)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL

SUBDIVISION, AS SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50

IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING

WITHIN THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION 20, TOWNSHIP 21

SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, BEING MORE PARTICULARLY

DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT

THE INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA

DRIVE WITH THE NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE;

THENCE ALONG THE BOUNDARY LINE OF SAID LOT 1, BEING THE NORTHERLY

RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE, NORTH 89°03’52” EAST, A

DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT LAND

DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO.

00827 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING

SAID NORTHERLY RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE

THEREOF, NORTH 00°08’05” EAST, A DISTANCE OF 667.93 FEET TO THE

NORTHWEST CORNER THEREOF; THENCE ALONG THE NORTHERLY LINE

THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 319.07 FEET TO THE POINT OF

BEGINNING, SAID POINT BEING THE BEGINNING OF A NON-TANGENT CURVE

HAVING A RADIUS OF 102.00 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH

80°09’ 17” EAST; THENCE DEPARTING SAID NORTHERLY LINE AND BOUNDARY

LINE, NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 37°45’18”, AN ARC

LENGTH OF 67.21 FEET; THENCE NORTH 47°36’0l” WEST, A DISTANCE OF 88.72

FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 136.00

FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT

CONCAVE EASTERLY THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC

LENGTH OF 161.00 FEET; THENCE NORTH 20°13’43” EAST, A DISTANCE OF 47.94

FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 32.00

FEET; THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 98°53’27”, AN ARC

LENGTH OF 55.23 FEET TO A POINT OF CUSP WITH A CURVE HAVING A RADIUS OF

278.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 11°20’16” WEST;

THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 19°28’ 11”, AN ARC

LENGTH OF 94.47 FEET; THENCE SOUTH 59°11’33” EAST, A DISTANCE OF 107.75

FEET; THENCE SOUTH 65°51’08” EAST, A DISTANCE OF 106.30 FEET TO THE

BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 345.00 FEET; THENCE

EASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE NORTHERLY

THROUGH A CENTRAL ANGLE OF 45°37’24”, AN ARC LENGTH OF 274.72 FEET;

THENCE NORTH 68°31’28” EAST, A DISTANCE OF 41.26 FEET; THENCE NORTH

64°33’49” EAST, A DISTANCE OF 87.56 FEET TO THE BEGINNING OF A TANGENT

CURVE HAVING A RADIUS OF 335.00 FEET; THENCE EASTERLY ALONG THE ARC

 

S-25



--------------------------------------------------------------------------------

OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY THROUGH A CENTRAL ANGLE OF
25°30’45”, AN ARC LENGTH OF 149.17 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE
OF 108.39 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 32.00
FEET; THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 26°29’04”, AN ARC LENGTH OF 14.79 FEET TO THE
WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD, BEING ALSO THE BOUNDARY LINE
OF THE AFORESAID LOT 1: THENCE ALONG SAID WESTERLY RIGHT-OF- WAY LINE AND
EASTERLY LOT LINE, SOUTH 00°02’00” EAST, A DISTANCE OF 137.20 FEET; THENCE
DEPARTING SAID WESTERLY RIGHT-OF-WAY LINE AND CONTINUING ALONG SAID BOUNDARY,
SOUTH 89°58’00” WEST, A DISTANCE OF 600.00 FEET; THENCE SOUTH 00°02’00” EAST, A
DISTANCE OF 156.56 FEET; THENCE SOUTH 89°34’07” WEST, A DISTANCE OF 189.05 FEET
TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED SEPTEMBER 26, 2014 IN BOOK 20140926 AS DOCUMENT NO.
0001542, AND IS SHOWN ON THE MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 83 AS THE
“PARK PARCEL (SOUTH)”.

FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(PARK PARCEL (NORTH)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL

SUBDIVISION, AS SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50

IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING

WITHIN THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH,

RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, BEING MORE PARTICULARLY

DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE SOUTHERLY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE THEREOF, NORTH • 00°08’05” EAST,
A DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER THEREOF; THENCE ALONG THE
NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 508.11 FEET; THENCE
NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET; THENCE NORTH 89°58’00” EAST, A
DISTANCE OF 600.00 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY, NORTH
00°02’00” WEST, A DISTANCE OF 228.46 FEET TO THE POINT OF BEGINNING, SAID POINT
BEING THE BEGINNING OF A NON TANGENT CURVE HAVING A RADIUS OF 32.00 FEET, A
RADIAL LINE TO SAID POINT BEARS SOUTH 49°56’48” EAST; THENCE DEPARTING SAID
BOUNDARY LINE AND WESTERLY RIGHT-OF-WAY LINE, SOUTHWESTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
50°02’55”, AN ARC LENGTH OF 27.95 FEET; THENCE NORTH 89°53’54” WEST, A DISTANCE
OF 86.21 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 302.00
FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 37°45’03”, AN ARC LENGTH OF 198.98 FEET
TO THE BEGINNING OF A REVERSE CURVE HAVING A RADIUS OF 290.00 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 37°38’57” EAST;

 

S-26



--------------------------------------------------------------------------------

THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
NORTHWESTERLY THROUGH A CENTRAL ANGLE OF 16°10’26”, AN ARC LENGTH OF 81.86 FEET;
THENCE SOUTH 68°31’28” WEST, A DISTANCE OF 37.87 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 297.00 FEET; THENCE WESTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE NORTHERLY THROUGH A CENTRAL ANGLE OF 52°16’58”,
AN ARC LENGTH OF 271.01 FEET; THENCE NORTH 59°11’33” WEST, A DISTANCE OF 155.80
FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 30.00 FEET; THENCE
NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE EASTERLY THROUGH A
CENTRAL ANGLE OF 78°39’12”, AN ARC LENGTH OF 41.18 FEET; THENCE NORTH 19°27’38”
EAST, A DISTANCE OF 17.63 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A
RADIUS OF 100.16 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE LEFT
CONCAVE WESTERLY THROUGH A CENTRAL ANGLE OF 21°39’10”, AN ARC LENGTH OF 37.85
FEET; THENCE NORTH 60°04’41” EAST, A DISTANCE OF 50.43 FEET; THENCE SOUTH
29°55’19” EAST, A DISTANCE OF 124.15 FEET; THENCE NORTH 60°04’41”EAST, A
DISTANCE OF 49.58 FEET; THENCE NORTH 89°50’13” EAST, A DISTANCE OF 204.74 FEET;
THENCE NORTH 00°04’34” EAST, A DISTANCE OF 33.50 FEET; THENCE SOUTH 89°55’26”
EAST A DISTANCE OF 122.35 FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 10.66
FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 30.81 FEET; THENCE NORTH
00°04’34” EAST, A DISTANCE OF 10.80 FEET; THENCE SOUTH 89°55’26” EAST, A
DISTANCE OF 124.82 FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 17.73 FEET;
THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 25.07 FEET; THENCE SOUTH 00°04’34”
WEST, A DISTANCE OF 16.50 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 16.05
FEET; THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH
89°57’44” EAST, A DISTANCE OF 16.05 FEET; THENCE SOUTH 00°02’16” WEST, A
DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 17.33 FEET;
THENCE NORTH 00°02’16” EAST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44”
EAST, A DISTANCE OF 32.17 FEET; THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00
FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 19.91 FEET; THENCE NORTH
00°04’34” EAST, A DISTANCE OF 21.60 FEET; THENCE NORTH 62°04’ 12” EAST, A
DISTANCE OF 19.54 FEET; THENCE NORTH 33°04’56” EAST, A DISTANCE OF l.16 FEET;
THENCE NORTH 89°58’00” EAST, A DISTANCE OF 21.73 FEET TO THE AFORESAID WESTERLY
RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD AND BOUNDARY LINE; THENCE ALONG SAID
WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY LINE, SOUTH 00°02’00” EAST, A DISTANCE
OF 31.96 FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED SEPTEMBER 4, 2015 IN BOOK 20150904 AS DOCUMENT NO.
0002036, AND IS SHOWN ON THE MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 83 AS THE
“PARK PARCEL (NORTH)”.

AND FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(ARENA PARCEL)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS
SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE
¼) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA

 

S-27



--------------------------------------------------------------------------------

DRIVE WITH THE NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE, SAID POINT BEING
THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS OF 1140.00 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 80°16’54” EAST; THENCE ALONG THE WESTERLY LINE OF
SAID LOT 1, BEING THE EASTERLY RIGHT-OF-WAY LINE OF SAID FRANK SINATRA DRIVE,
NORTHERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE WESTERLY THROUGH A
CENTRAL ANGLE OF 31°00’22”, AN ARC LENGTH OF 616.92 FEET; THENCE CONTINUING
ALONG SAID WESTERLY LOT LINE AND EASTERLY RIGHT-OF-WAY LINE, NORTH 21°17’15”
WEST, A DISTANCE OF 167.74 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A
RADIUS OF 1060.00 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE
RIGHT CONCAVE EASTERLY THROUGH A CENTRAL ANGLE OF 08°12’53”, AN ARC LENGTH OF
151.98 FEET; THENCE DEPARTING SAID WESTERLY LOT LINE AND EASTERLY RIGHT-OF-WAY
LINE, NORTH 76°55’37” EAST, A DISTANCE OF 16.18 FEET TO THE BEGINNING OF A
NONTANGENT CURVE HAVING A RADIUS OF 30.00 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 74°18’01” WEST; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 105°11’59”, AN ARC
LENGTH OF 55.08 FEET; THENCE NORTH 89°30’00” EAST, A DISTANCE OF 578.27 FEET TO
THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 340.00 FEET; THENCE EASTERLY
ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE NORTHERLY THROUGH A CENTRAL
ANGLE OF 29°46’40”, AN ARC LENGTH OF 176.71 FEET TO THE BEGINNING OF A REVERSE
CURVE HAVING A RADIUS OF 278.00 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH
30°16’18” WEST; THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHERLY THROUGH A CENTRAL ANGLE OF 41°36’34”, AN ARC LENGTH OF 201.89 FEET TO
THE BEGINNING OF A COMPOUND CURVE HAVING A RADIUS OF 32.00 FEET, A RADIAL LINE
TO SAID POINT BEARS NORTH 11°20’16” EAST; THENCE SOUTHEASTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF
98°53’27”, AN ARC LENGTH OF 55.23 FEET; THENCE SOUTH 20°13’43” WEST, A DISTANCE
OF 47.94 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 136.00
FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC LENGTH OF 161.00
FEET; THENCE SOUTH 47°36’01” EAST, A DISTANCE OF 88.72 FEET TO THE BEGINNING OF
A TANGENT CURVE HAVING A RADIUS OF 102.00 FEET; THENCE SOUTHEASTERLY ALONG THE
ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF
37°45’18”, AN ARC LENGTH OF 67.21 FEET TO THE NORTHERLY LINE OF THAT LAND
DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO. 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE ALONG SAID NORTHERLY LINE, SOUTH
89°34’07” WEST, A DISTANCE OF 319.07 FEET TO THE NORTHWEST CORNER THEREOF;
THENCE ALONG THE WESTERLY LINE THEREOF, SOUTH 00°08’05” WEST, A DISTANCE OF
667.93 FEET TO THE AFORESAID NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE;
THENCE DEPARTING SAID WESTERLY LINE AND ALONG SAID NORTHERLY RIGHT-OF-WAY LINE,
SOUTH 89°03’52” WEST, A DISTANCE OF 638.46

 

S-28



--------------------------------------------------------------------------------

FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED AUGUST 20, 2014 IN BOOK 20140820 AS DOCUMENT NO.
0002234, AND IS SHOWN ON THAT MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 84, AS
“ARENA PARCEL”.

PARCEL II:

(PARK PARCEL (NORTH)

 

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL

SUBDIVISION, AS SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50

IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING

WITHIN THE SOUTHEAST QUARTER (SE ¼) OF SECTION 20, TOWNSHIP 21 SOUTH,

RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, BEING MORE PARTICULARLY

DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE SOUTHERLY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE THEREOF, NORTH 00°08’05” EAST, A
DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER THEREOF; THENCE ALONG THE
NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 508.11 FEET; THENCE
NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET; THENCE NORTH 89°58’00” EAST, A
DISTANCE OF 600.00 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY, NORTH
00°02’00” WEST, A DISTANCE OF 228.46 FEET TO THE POINT OF BEGINNING, SAID POINT
BEING THE BEGINNING OF A NON TANGENT CURVE HAVING A RADIUS OF 32.00 FEET, A
RADIAL LINE TO SAID POINT BEARS SOUTH 49°56’48” EAST; THENCE DEPARTING SAID
BOUNDARY LINE AND WESTERLY RIGHT-OF-WAY LINE, SOUTHWESTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
50°02’55”, AN ARC LENGTH OF 27.95 FEET; THENCE NORTH 89°53’54” WEST, A DISTANCE
OF 86.21 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 302.00
FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 37°45’03”, AN ARC LENGTH OF 198.98 FEET
TO THE BEGINNING OF A REVERSE CURVE HAVING A RADIUS OF 290.00 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 37°38’57” EAST; THENCE SOUTHWESTERLY ALONG THE
ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
16°10’26”, AN ARC LENGTH OF 81.86 FEET; THENCE SOUTH 68°31’28” WEST, A DISTANCE
OF 37.87 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 297.00
FEET; THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 52°16’58”, AN ARC LENGTH OF 271.01 FEET; THENCE NORTH
59°11’33” WEST, A DISTANCE OF 155.80 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 30.00 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE EASTERLY THROUGH A CENTRAL ANGLE OF 78°39’12”, AN ARC LENGTH
OF 41.18 FEET; THENCE NORTH 19°27’38” EAST, A DISTANCE OF 17.63 FEET TO THE
BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 100.16

 

S-29



--------------------------------------------------------------------------------

FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE WESTERLY
THROUGH A CENTRAL ANGLE OF 21°39’10”, AN ARC LENGTH OF 37.85 FEET; THENCE NORTH
60°04’41” EAST, A DISTANCE OF 50.43 FEET; THENCE SOUTH 29°55’19” EAST, A
DISTANCE OF 124.15 FEET; THENCE NORTH 60°04’41”EAST, A DISTANCE OF 49.58 FEET;
THENCE NORTH 89°50’13” EAST, A DISTANCE OF 204.74 FEET; THENCE NORTH 00°04’34”
EAST, A DISTANCE OF 33.50 FEET; THENCE SOUTH 89°55’26” EAST A DISTANCE OF 122.35
FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 10.66 FEET; THENCE SOUTH
89°55’26” EAST, A DISTANCE OF 30.81 FEET; THENCE NORTH 00°04’34” EAST, A
DISTANCE OF 10.80 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 124.82 FEET;
THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 17.73 FEET; THENCE SOUTH 89°55’26”
EAST, A DISTANCE OF 25.07 FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 16.50
FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 16.05 FEET; THENCE SOUTH
00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE
OF 16.50 FEET; THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE
SOUTH 89°57’44” EAST, A DISTANCE OF 17.33 FEET; THENCE NORTH 00°02’16” EAST, A
DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 32.17 FEET;
THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44”
EAST, A DISTANCE OF 19.91 FEET; THENCE NORTH 00°04’34” EAST, A DISTANCE OF 21.60
FEET; THENCE NORTH 62°04’12” EAST, A DISTANCE OF 19.54 FEET; THENCE NORTH
33°04’56” EAST, A DISTANCE OF l.16 FEET; THENCE NORTH 89°58’00” EAST, A DISTANCE
OF 21.73 FEET TO THE AFORESAID WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD
AND BOUNDARY LINE; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY
LINE, SOUTH 00°02’00” EAST, A DISTANCE OF 31.96 FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED IN THAT CERTAIN QUITCLAIM DEED
RECORDED SEPTEMBER 4, 2015 IN BOOK 20150904 AS DOCUMENT NO. 0002036, AND IS
SHOWN ON THE MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 83 AS THE “PARK PARCEL
(NORTH).”

PARCEL III:

A PERPETUAL, NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION, USE, MAINTENANCE,
REPAIR AND REPLACEMENT OF ANY AND ALL WATER, SEWER, GAS, TELEPHONE, ELECTRICAL
AND OTHER UTILITY PIPES, LINES, CABLES AND OTHER INFRASTRUCTURE AS SET FORTH IN
THAT CERTAIN RECIPROCAL EASEMENT AND ACCESS AGREEMENT, RECORDED MARCH 27, 2009
IN BOOK 20090327 AS DOCUMENT NO. 0000725, OFFICIAL RECORDS.

PARCEL IV:

A PERMANENT, NON-EXCLUSIVE EASEMENT ON, OVER, AND ACROSS THE JOINT ROADWAY
EASEMENT AREA FOR THE PURPOSE OF VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS AS
SET FORTH IN THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT FOR JOINT ROADWAY,
RECORDED MARCH 27, 2009 IN BOOK 20090327 AS DOCUMENT NO. 0000726, OFFICIAL
RECORDS.

PARCEL V:

A PERMANENT, NON-EXCLUSIVE EASEMENT ON, OVER AND ACROSS THE EMPLOYEE ACCESS
AREAS FOR THE PURPOSE OF PEDESTRIAN INGRESS AND EGRESS AS SET FORTH IN THAT
CERTAIN FRANK SINATRA GARAGE PARKING AND ACCESS EASEMENT AGREEMENT RECORDED
MARCH 27, 2009 IN BOOK 20090327 AS DOCUMENT NO. 0000723, OFFICIAL RECORDS, AS
AMENDED BY

 

S-30



--------------------------------------------------------------------------------

INSTRUMENT RECORDED NOVEMBER 21, 2014 IN BOOK 20141121 AS DOCUMENT NO. 0001527,
OFFICIAL RECORDS

 

S-31



--------------------------------------------------------------------------------

New York-New York Hotel and Casino - 3790 Las Vegas Blvd. South, Clark County,
NV

PARCEL I:

THAT PORTION OF THE NORTH HALF (N  1⁄2) OF THE SOUTHEAST QUARTER (SE  1⁄4) OF
THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.B. & M., DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE WESTERLY BOUNDARY OF U.S. HIGHWAY NO. 91, FROM WHICH
THE SOUTHEAST CORNER OF SAID SECTION 20 BEARS SOUTH 10º35’48” EAST, A DISTANCE
OF 822.32 FEET, SAID POINT BEING THE SOUTHEAST CORNER OF THAT PARCEL OF LAND
CONVEYED TO MICHELE TERLIZZI, ET AL, BY DEED RECORDED JULY 30, 1953 AS DOCUMENT
NO. 410028 OF CLARK COUNTY, NEVADA RECORDS; THENCE SOUTH 89º58’00” WEST, ALONG
THE SOUTH LINE OF SAID PARCEL, 600.00 FEET; THENCE ALONG THE SOUTHERLY
PROLONGATION OF THE WEST LINE OF SAID PARCEL SOUTH 0º02’00” EAST, 156.56 FEET,
MORE OR LESS, TO A POINT IN THE SOUTHERLY BOUNDARY LINE OF THAT PARCEL OF LAND
CONVEYED TO MAJOR A. RIDDLE, ET AL, BY DEED RECORDED DECEMBER 30, 1960 AS
DOCUMENT NO. 222929 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY BOUNDARY LINE NORTH 89º58’00” EAST (NORTH 89º34’07” EAST MEASURED),
600.02 FEET, MORE OR LESS, TO A POINT IN THE AFOREMENTIONED WEST LINE OF U.S.
HIGHWAY NO. 91; THENCE ALONG SAID LAST MENTIONED WEST LINE NORTH 0º02’00” WEST,
152.39 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

AS DISCLOSED ON THAT CERTAIN RECORD OF SURVEY IN FILE 73 OF SURVEYS, PAGE 82 AND
ALSO SHOWN ON THE REVISED RECORD OF SURVEY IN FILE 75, PAGE 15.

PARCEL II:

THAT PORTION OF SECTIONS 20 AND 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. &
M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 29; THENCE SOUTH 89º03’00” WEST ALONG THE NORTH LINE THEREOF A DISTANCE
OF 150.29 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF LAS VEGAS
BOULEVARD SOUTH (U.S. HIGHWAY 91-93-466) SAID POINT BEING THE TRUE POINT OF
BEGINNING; THENCE SOUTH 00º17’00” EAST ALONG SAID WESTERLY RIGHT OF WAY LINE A
DISTANCE OF 13.15 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE
NORTHWEST HAVING A RADIUS OF 93.50 FEET; THENCE FROM A RADIAL LINE THAT BEARS
SOUTH 45º06’47” EAST, SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 44º08’00” AN ARC LENGTH OF 72.02 FEET TO A POINT ON THE
NORTHERLY RIGHT-OF-WAY LINE OF SR-593 (TROPICANA AVENUE); THENCE ALONG SAID
NORTHERLY RIGHT-OF-WAY LINE THE FOLLOWING TWO COURSES AND DISTANCES: SOUTH
89º01’13” WEST A DISTANCE OF 232.78 FEET; THENCE NORTH 86º24’21” WEST A DISTANCE
OF 85.27 FEET TO A POINT ON THE RIGHT OR EASTERLY RIGHT-OF-WAY LINE OF IR-15
FREEWAY 1797.84 FEET RIGHT OF AND AT RIGHT ANGLES TO HIGHWAY ENGINEER’S STATION
“B1’ 205+31.46 P.O.T.; THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING NINE
COURSES AND DISTANCES: CONTINUING NORTH 86º24’21” WEST A DISTANCE OF 65.21 FEET;
THENCE SOUTH 89º01’13” WEST A DISTANCE OF 178.50 FEET TO A POINT ON A TANGENT
CURVE CONCAVE TO THE NORTHEAST HAVING A RADIUS OF 35.50 FEET; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 43º20’30”
AN ARC LENGTH OF 26.85 FEET TO A POINT ON A TANGENT COMPOUND CURVE CONCAVE TO
THE NORTHEAST HAVING A RADIUS OF 13.50 FEET; THENCE NORTHWESTERLY ALONG THE ARC
OF SAID CURVE THROUGH A CENTRAL ANGLE OF 10º19’02” AN ARC LENGTH OF 2.43 FEET;
THENCE SOUTH 89º01’13” WEST A DISTANCE OF 54.25 FEET TO A POINT ON A NON-TANGENT
CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OF 49.50 FEET; THENCE FROM A
RADIAL LINE THAT BEARS SOUTH 67º08’56” EAST, SOUTHWESTERLY ALONG THE ARC OF SAID
CURVE THROUGH A CENTRAL ANGLE OF 66º10’09” AN ARC LENGTH OF 57.17 FEET; THENCE
SOUTH

 

S-32



--------------------------------------------------------------------------------

89º01’13” WEST A DISTANCE OF 181.02 FEET; THENCE NORTH 00º58’47” WEST A DISTANCE
OF 46.02 FEET TO A POINT ON THE NORTH LINE OF THE AFOREMENTIONED NORTHEAST
QUARTER (NE  1⁄4) OF SECTION 29; THENCE SOUTH 89º03’00” WEST A DISTANCE OF
175.55 FEET TO THE SOUTHWEST CORNER OF THE SOUTH HALF (S  1⁄2) OF THE SOUTHEAST
QUARTER (SE  1⁄4) OF THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION 20; THENCE NORTH
00º06’17” EAST ALONG THE WEST LINE THEREOF A DISTANCE OF 667.98 FEET TO AN ANGLE
POINT IN THE PROPERTY LINE DESCRIBED IN THE DEED FROM W.D. CLOSE, ET AL TO MAJOR
A. RIDDLE, ET AL., RECORDED IN BOOK 275, DOCUMENT NUMBER 222926, DECEMBER 11,
1961, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE NORTH 89º30’50” EAST
ALONG THE NORTH LINE THEREOF A DISTANCE OF 1106.46 FEET TO A POINT ON THE
WESTERLY RIGHT-OF-WAY LINE OF THE AFOREMENTIONED LAS VEGAS BOULEVARD SOUTH (U.S.
HIGHWAY 91- 93-466); THENCE SOUTH 00º02’00” EAST ALONG SAID WESTERLY
RIGHT-OF-WAY LINE A DISTANCE OF 557.86 FEET TO AN ANGLE POINT IN SAID WESTERLY
RIGHT-OF-WAY LINE; THENCE SOUTH 00º17’00” EAST ALONG SAID WESTERLY RIGHT-OF-WAY
LINE A DISTANCE OF 101.12 FEET TO THE TRUE POINT OF BEGINNING.

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST
QUARTER (NE  1⁄4) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA, DESCRIBED AS FOLLOWS: COMMENCING AT THE NORTHEAST CORNER OF SAID
SECTION 29; THENCE SOUTH 88º59’00” WEST ALONG THE NORTH LINE OF SAID NORTHEAST
QUARTER (NE  1⁄4) A DISTANCE OF 776.46 FEET; THENCE SOUTH 1º02’47” EAST (BEING A
RADIAL BEARING) A DISTANCE OF 27.06 FEET TO THE NORTH LINE OF TROPICANA AVENUE,
ALSO BEING THE TRUE POINT OF BEGINNING 91.32 FEET RIGHT OF (“BRI” 84+43.50
P.O.T.); THENCE NORTHWESTERLY 26.85 FEET ALONG A CURVE CONCAVE NORTHEASTERLY
THROUGH A CENTRAL ANGLE OF 43º20’30” HAVING A RADIUS OF 35.50 FEET TO A POINT OF
COMPOUND CURVE; THENCE CONTINUING NORTHWESTERLY 2.43 FEET ALONG A CURVE CONCAVE
NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 10º19’05” HAVING A RADIUS OF 13.50
FEET; THENCE SOUTH 88º57’13” WEST A DISTANCE OF 54.25 FEET; THENCE SOUTH
82º14’19” EAST A DISTANCE OF 75.11 FEET; THENCE NORTH 88º57’13” EAST A DISTANCE
OF 6.00 FEET TO THE POINT OF BEGINNING.

EXCEPTING FROM PARCEL II THOSE PORTIONS DEEDED TO THE STATE OF NEVADA, ACTING BY
AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEEDS RECORDED JULY 29, 1997 IN
BOOK 970729 AS DOCUMENT NUMBERS 00025 AND 00027 AND DESCRIBED AS FOLLOWS:

A PORTION OF THE NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST QUARTER (NE  1⁄4)
OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTH LINE OF SAID NORTHEAST QUARTER (NE  1⁄4) OF
THE NORTHEAST QUARTER (NE  1⁄4), SOUTH 88º59’00” WEST A DISTANCE OF 982.96 FEET
FROM THE NORTHEAST CORNER OF SAID SECTION 29; THENCE CONTINUING SOUTH 88º59’00”
WEST ALONG SAID NORTH LINE AND NORTHERLY LINE OF TROPICANA AVENUE, A DISTANCE OF
100.02 FEET TO A POINT 118.54 FEET RIGHT OF STATION 87+50.02 FEET P.O.T. OF
“BRI” LINE; THENCE ALONG THE FORMER NORTHERLY LINE OF TROPICANA AVENUE SOUTH
1º02’59” EAST A DISTANCE OF 45.22 FEET; THENCE CONTINUING ALONG SAID FORMER
NORTHERLY LINE NORTH 88º57’13” EAST A DISTANCE OF 181.02 FEET; THENCE CONTINUING
ALONG SAID FORMER NORTHERLY LINE 57.17 FEET ALONG A CURVE CONCAVE NORTHWESTERLY,
THROUGH A CENTRAL ANGLE OF 66º10’09” HAVING A RADIUS OF 49.50 FEET; THENCE ALONG
THE NORTHERLY LINE OF TROPICANA AVENUE NORTH 83º58’25” WEST A DISTANCE OF 127.25
FEET TO THE POINT OF BEGINNING; AND

COMMENCING AT THE NORTHEAST CORNER OF SECTION 29; THENCE SOUTH 88º59’00” WEST
ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER (NE  1⁄4) A DISTANCE OF 362.88
FEET; THENCE SOUTH 1º01’00” EAST A DISTANCE OF 38.85 FEET TO THE TRUE POINT OF
BEGINNING ALSO BEING ON THE NORTH LINE TROPICANA AVENUE, STATION 80+29.93, 79.32
FEET RIGHT “BRI” LINE; THENCE SOUTH 88º57’13” WEST ALONG SAID NORTH LINE A
DISTANCE OF 85.07 FEET; THENCE CONTINUING ALONG SAID NORTH LINE NORTH 86º28’21”
WEST A DISTANCE OF 138.86

 

S-33



--------------------------------------------------------------------------------

FEET; THENCE NORTH 87º25’34” EAST A DISTANCE OF 41.71 FEET; THENCE NORTHEASTERLY
1.49 FEET ALONG A CURVE CONCAVE SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF
01º31’37” HAVING A RADIUS OF 56.00 FEET; THENCE NORTH 88º57’13” EAST A DISTANCE
OF 105.07 FEET; THENCE SOUTHEASTERLY 9.61 FEET ALONG A CURVE CONCAVE
SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 09º50’05” HAVING A RADIUS OF 56.00
FEET; THENCE SOUTH 81º12’43” EAST A DISTANCE OF 66.64 FEET TO THE POINT OF
BEGINNING.

ALSO EXCEPTING FROM PARCEL II ANY PORTION DEEDED TO THE STATE OF NEVADA, ACTING
BY AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEED RECORDED AUGUST 2, 1990
IN BOOK 900802 AS DOCUMENT NO. 00475 OF OFFICIAL RECORDS.

FURTHER EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS DESCRIBED IN DEED
RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001360 OF OFFICIAL
RECORDS.

TOGETHER WITH THAT PORTION OF SAID LAND AS DESCRIBED IN DEED RECORDED FEBRUARY
22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001361 OF OFFICIAL RECORDS.

TOGETHER WITH THAT PORTION OF SAID LAND AS ABANDONED BY THAT CERTAIN RESOLUTION
OF ABANDONMENT RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 01365
OF OFFICIAL RECORDS.

AS DISCLOSED ON THAT CERTAIN RECORD OF SURVEY IN FILE 73 OF SURVEYS, PAGE 82 AND
ALSO SHOWN ON THE REVISED RECORD OF SURVEY IN FILE 75, PAGE 15 OF OFFICIAL
RECORDS.

AS SURVEYED DESCRIPTION OF PARCELS I AND II IS AS FOLLOWS:

THAT PORTION OF THE NORTH HALF (N 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.B. & M., DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE WESTERLY BOUNDARY OF U.S. HIGHWAY NO. 91, FROM WHICH
THE SOUTHEAST CORNER OF SAID SECTION 20 BEARS SOUTH 10°35’48” EAST, A DISTANCE
OF 822.32 FEET, SAID POINT BEING THE SOUTHEAST CORNER OF THAT PARCEL OF LAND
CONVEYED TO MICHELE TERLIZZI, ET AL, BY DEED RECORDED JULY 30, 1953 AS DOCUMENT
NO. 410028 OF CLARK COUNTY, NEVADA RECORDS; THENCE ALONG SAID WESTERLY BOUNDARY,
SOUTH 00°02’00” EAST, A DISTANCE OF 582.78 FEET; THENCE NORTH 89°58’00” EAST, A
DISTANCE OF 19.08 FEET; THENCE SOUTH 00°21’37” EAST, A DISTANCE OF 176.33 FEET;
TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS OF 92.79 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 89°55’46” EAST; THENCE SOUTHERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
39°49’03”, AN ARC LENGTH OF 64.48 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
HAVING A RADIUS OF 92.79 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 52°21’43”
EAST; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
NORTHWESTERLY THROUGH A CENTRAL ANGLE OF 48°18’37”, AN ARC LENGTH OF 78.24 FEET
TO THE NORTHERLY RIGHT OF WAY OF TROPICANA AVENUE; THENCE ALONG SAID RIGHT OF
WAY, SOUTH 88°52’29” WEST, A DISTANCE OF 117.46 FEET; THENCE NORTH 89°43’13”
WEST, A DISTANCE OF 23.67 FEET; THENCE NORTH 84°28’47” WEST, A DISTANCE OF 13.47
FEET; THENCE NORTH 80°46’50” WEST, A DISTANCE OF 25.42 FEET; THENCE NORTH
81°15’36” WEST, A DISTANCE OF 30.18 FEET; THENCE NORTH 86°02’52” WEST, A
DISTANCE OF 10.76 FEET; THENCE NORTH 03°57’08” EAST, A DISTANCE OF 3.18 FEET;
THENCE SOUTH 89°02’07” WEST, A DISTANCE OF 105.94 FEET; THENCE SOUTH 87°31’50”
WEST, A DISTANCE OF 43.20 FEET; THENCE NORTH 86°23’47” WEST, A DISTANCE OF 11.62
FEET; THENCE SOUTH 89°01’55” WEST, A DISTANCE OF 178.50 FEET; THENCE SOUTH
89°17’11” WEST, A DISTANCE OF 5.98 FEET; THENCE NORTH 82°10’59” WEST, A DISTANCE
OF 75.12 FEET; THENCE NORTH 83°30’57” WEST, A DISTANCE OF 126.97 FEET; THENCE
SOUTH 89°03’52” WEST, A DISTANCE OF 275.95 FEET; THENCE DEPARTING SAID RIGHT OF
WAY OF TROPICANA AVENUE, AND ALONG THE BOUNDARY LINE OF LOT 1 OF VICTORIA
PARTNERS COMMERCIAL SUBDIVISION, A COMMERCIAL SUBDIVISION RECORDED IN BOOK 147
OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S OFFICE, NORTH 00°08’05” EAST,

 

S-34



--------------------------------------------------------------------------------

A DISTANCE OF 667.93 FEET; THENCE NORTH 89°34’07” EAST, A DISTANCE OF 508.11
FEET; THENCE NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET; THENCE NORTH
89°58’00” EAST, A DISTANCE OF 600.00 FEET TO THE POINT OF BEGINNING.

(THE ABOVE ‘AS SURVEYED’ DESCRIPTION WAS PREPARED BY GLEN J. DAVIS, PLS 11823,
OF LOCHSA SURVEYING, 6345 S. JONES BLVD., SUITE 200, LAS VEGAS, NV 89118)

PARCEL III:

A NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION, MAINTENANCE AND UTILIZATION OF
CHILLED WATER, AND HEATED WATER SYSTEMS AS EVIDENCED BY THAT CERTAIN “CENTRAL
PLANT EASEMENT AGREEMENT FOR NEW YORK – NEW YORK” RECORDED JANUARY 6, 2016 IN
BOOK 20160106 AS DOCUMENT NO. 0000888 OF OFFICIAL RECORDS.

PARCEL IV:

A PERMANENT, NON-EXCLUSIVE EASEMENT FOR VEHICLE AND PEDESTRIAN INGRESS AND
EGRESS AS SET FORTH IN INSTRUMENT ENTITLED “NEW YORK - NEW YORK PARKING AND
ACCESS AND EASEMENT AGREEMENT BY AND BETWEEN NEW YORK – NEW YORK HOTEL & CASINO,
LLC AND ARENA LAND HOLDINGS, LLC” RECORDED MARCH 10, 2016 AS INSTRUMENT NO.
20160310- 0002185 AND RE-RECORDED MARCH 24, 2016 AS INSTRUMENT NO.
20160324-0002872 OF OFFICIAL RECORDS.

 

S-35



--------------------------------------------------------------------------------

The Park – 3778 Las Vegas Blvd., South, Las Vegas, NV

A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS SHOWN ON
THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S
OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE  1⁄4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE;

THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 1, BEING THE NORTHERLY

RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE, NORTH 89°03’52” EAST, A

DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT LAND

DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO.

00827 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA;

THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE, AND ALONG THE

WESTERLY LINE THEREOF, NORTH 00°08’05” EAST, A DISTANCE OF 667.93 FEET TO THE
NORTHWEST CORNER THEREOF;

THENCE ALONG THE NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A

DISTANCE OF 319.07 FEET TO THE POINT OF BEGINNING, SAID POINT BEING THE
BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS OF 102.00

FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 80°09’ I7” EAST;

THENCE DEPARTING SAID NORTHERLY LINE AND BOUNDARY LINE,

NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE

SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 37°45’18”, AN ARC LENGTH

OF 67.21 FEET;

THENCE NORTH 47°36’0l” WEST, A DISTANCE OF 88.72 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 136.00 FEET;

THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE

EASTERLY THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC LENGTH OF 161.00 FEET;

THENCE NORTH 20°13’43” EAST, A DISTANCE OF 47.94 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 32.00 FEET;

THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 98°53’27”, AN ARC LENGTH OF
55.23 FEET TO A POINT OF CUSP WITH A CURVE HAVING A RADIUS OF 278.00 FEET, A
RADIAL LINE TO SAID POINT BEARS SOUTH 11°20’16” WEST;

THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT

CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 19°28’ 11”, AN ARC LENGTH OF
94.47 FEET;

THENCE SOUTH 59°11’33” EAST, A DISTANCE OF 107.75 FEET; THENCE SOUTH

65°51’08” EAST, A DISTANCE OF 106.30 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 345.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE

NORTHERLY THROUGH A CENTRAL ANGLE OF 45°37’24”, AN ARC LENGTH OF

274.72 FEET; THENCE NORTH 68°31’28” EAST, A DISTANCE OF 41.26 FEET;

 

S-36



--------------------------------------------------------------------------------

THENCE NORTH 64°33’49” EAST, A DISTANCE OF 87.56 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 335.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE

SOUTHERLY THROUGH A CENTRAL ANGLE OF 25°30’45”, AN ARC LENGTH OF

149.17 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 108.39 FEET TO THE
BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 32.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE

SOUTHERLY THROUGH A CENTRAL ANGLE OF 26°29’04”, AN ARC LENGTH OF

14.79 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD, BEING ALSO
THE BOUNDARY LINE OF THE AFORESAID LOT 1:

THENCE ALONG SAID WESTERLY RIGHT-OF- WAY LINE AND EASTERLY LOT

LINE, SOUTH 00°02’00” EAST, A DISTANCE OF 137.20 FEET;

THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY LINE AND CONTINUING

ALONG SAID BOUNDARY, SOUTH 89°58’00” WEST, A DISTANCE OF 600.00 FEET;

THENCE SOUTH 00°02’00” EAST, A DISTANCE OF 156.56 FEET;

THENCE SOUTH 89°34’07” WEST, A DISTANCE OF 189.05 FEET TO THE POINT OF

BEGINNING. ALSO DELINEATED AS “PARK SOUTH” ON THAT CERTAIN RECORD OF SURVEY IN
FILE 192 OF SURVEYS, PAGE 83 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK
COUNTY, NEVADA.

 

S-37



--------------------------------------------------------------------------------

Beau Rivage - 875 Beach Boulevard, Biloxi, Harrison County, MS

A PARCEL OF LAND SITUATED WITHIN FRACTIONAL SECTION 27 (OR THE ANGELIQUE FASIAR
CLAIM), TOWNSHIP 7 SOUTH, RANGE 9 WEST, WITHIN THE CITY OF BILOXI, SECOND
JUDICIAL DISTRICT OF HARRISON COUNTY, STATE OF MISSISSIPPI, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

PARCEL 1A (FEE SIMPLE PARCEL)

COMMENCING AT A CONCRETE RIGHT-OF-WAY MONUMENT FOUND AT THE INTERSECTION OF THE
NORTH MARGIN OF HIGHWAY 90 AND THE EAST MARGIN OF INTERSTATE 110; THENCE
S07°37’00“E 136.12 FEET TO AN “X”-MARK SCRIBED IN CONCRETE AT THE POINT OF
BEGINNING; THENCE S85°39’13“E 103.16 FEET TO A “X”-MARK SCRIBED IN CONCRETE;
THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 2,241.83 FEET, AN ARC
LENGTH OF 257.48 FEET, AND A CHORD BEARING AND DISTANCE BEING S82°21’48“E 257.34
FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE N00°40’25“W 22.96 FEET TO A MAG
NAIL SET; THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 2,264.33 FEET,
AN

ARC LENGTH OF 127.24 FEET, AND A CHORD BEARING AND DISTANCE BEING S77°34’48“E
127.22 FEET TO A MAG NAIL SET; THENCE S75°58’13“E 11.16 FEET TO A MAG NAIL SET;
THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 5,702.08 FEET, AN ARC
LENGTH OF 169.18 FEET, AND A CHORD BEARING AND DISTANCE BEING S75°07’13“E 169.18
FEET TO A MAG NAIL SET; THENCE S74°16’12“E 706.73 FEET TO A FOUND “X”-MARK
SCRIBED IN CONCRETE; THENCE S01°04’07“E 252.66 FEET TO A FOUND “X”-MARK SCRIBED
IN CONCRETE; THENCE S01°55’29“W 92.41 FEET TO A FOUND “X”-MARK SCRIBED IN
CONCRETE; THENCE S89°32’22“W 124.45 FEET TO A POINT; THENCE N89°36’56“W 802.41
FEET TO A “X”- MARK SCRIBED IN CONCRETE; THENCE N00°22’23“E 90.01 FEET TO A
“X”-MARK SCRIBED IN CONCRETE; THENCE S89°33’28“W 359.71 FEET TO A POINT; THENCE
N00°00’51“W 136.79 FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE N77°05’17“W
14.68 FEET TO A POINT; THENCE N60°55’13“W 32.09 FEET TO AN “X”-MARK SCRIBED IN
CONCRETE; THENCE N01°27’47“W 381.97 FEET TO THE POINT OF BEGINNING. SAID PARCEL
CONTAINS 14.75± ACRES.

LESS AND EXCEPT ANY PORTION LYING WITHIN U.S. HIGHWAY 90.

AND ALSO;

PARCEL 2A (PUBLIC BEACH PARCEL)

A PARCEL OF LAND SITUATED WITHIN FRACTIONAL SECTION 27 (OR THE ANGELIQUE FASIAR
CLAIM), TOWNSHIP 7 SOUTH, RANGE 9 WEST, WITHIN THE CITY OF BILOXI, SECOND
JUDICIAL DISTRICT OF HARRISON COUNTY, STATE OF MISSISSIPPI, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

BEGINNING AT A CONCRETE MONUMENT FOUND AT THE INTERSECTION OF THE NORTH MARGIN
OF HIGHWAY 90 AND THE EAST MARGIN OF INTERSTATE 110; THENCE S07°37’00“E 136.12
FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE S01°27’47“E 309.39 FEET TO A
POINT; THENCE N67°13’54“W 212.17 FEET TO A POINT LYING ON THE EAST MARGIN OF
INTERSTATE 110; THENCE ALONG THE EAST MARGIN OF INTERSTATE 110, N34°30’42“E
147.08 FEET TO A POINT; THENCE CONTINUE ALONG THE EAST MARGIN OF INTERSTATE 110,
N24°17’59“E 107.81 FEET TO A POINT; THENCE N16°13’57“E 149.18 FEET TO THE POINT
OF BEGINNING. SAID PARCEL CONTAINS 0.9± ACRES.

 

S-38



--------------------------------------------------------------------------------

Legal Descriptions Part II - Ground Leases

Beau Rivage---

1. Public Trust Tidelands Lease by the State of Mississippi to Beau Rivage,
Inc., as Lessee, dated February 4, 1999, recorded on February 25, 1999 at the
Office of the Clerk of the Second Judicial District of the County of Harrison in
Book 336, Page 420, as amended by that Amendment to Public Trust Tidelands Lease
dated April 19, 2007, recorded on August 1, 2007 at Instrument No. 2007-2925
DJ2, leasing the land more particularly described below:

A PARCEL OF LAND SITUATED IN THE CITY OF BILOXI, SECOND JUDICIAL DISTRICT,
HARRISON COUNTY, MISSISSIPPI, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO
WIT:

COMMENCE AT A CONCRETE MONUMENT DENOTING THE INTERSECTION OF THE NORTH MARGIN OF
U.S. HIGHWAY 90 WITH THE EAST MARGIN OF I-110 LOOP; THENCE RUN SOUTH 07°06’47”
EAST, FOR A DISTANCE OF 148.69 FEET TO A POINT; THENCE RUN SOUTH 01°29’12” EAST,
FOR A DISTANCE OF 369.79 FEET TO THE POINT OF BEGINNING; THENCE RUN SOUTH
60°54’54” EAST, FOR A DISTANCE OF 32.09 FEET TO A POINT; THENCE RUN SOUTH
77°05’04” EAST, FOR A DISTANCE OF 14.68 FEET TO A POINT; THENCE RUN SOUTH
0°00’00” EAST, FOR A DISTANCE OF 136.77 FEET TO A POINT; THENCE RUN NORTH
89°33’38” EAST, FOR A DISTANCE OF 359.69 FEET TO A POINT; THENCE RUN SOUTH
0°23’14” WEST FOR A DISTANCE OF 90.0 FEET TO A POINT; THENCE RUN SOUTH 89°36’46”
EAST, FOR A DISTANCE OF 803.37 FEET TO A POINT; THENCE RUN NORTH 89°32’32” EAST,
FOR A DISTANCE OF 36.95 FEET TO A POINT; THENCE SOUTH 0°22’47” WEST, FOR A
DISTANCE OF 343.89 FEET TO A POINT; THENCE RUN NORTH 89°36’46” WEST, FOR A
DISTANCE OF 732.82 FEET TO A POINT; THENCE RUN NORTH 83°38’45” WEST, FOR A
DISTANCE OF 495.89 FEET TO A POINT; THENCE RUN NORTH 01°29’12” WEST, FOR A
DISTANCE OF 532.25 FEET TO THE POINT OF BEGINNING, CONTAINING 450,000 SQUARE
FEET, OR 10.33 ACRES, APPROXIMATELY.

2. Contingent Public Trust Tidelands Lease of Surface (Fast) Lands by the State
of Mississippi to Beau Rivage, Inc. (formerly known as Golden Nugget Biloxi,
Inc., as Lessee, dated July 1, 1996, recorded on October 5, 1998 at the Office
of the Clerk of the Second Judicial District of the County of Harrison in Book
330, Page 142.

 

S-39



--------------------------------------------------------------------------------

EXHIBIT C

DECONSOLIDATION GROWTH CAPITAL IMPROVEMENTS

[None as of Commencement Date]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

GAMING LICENSES

 

   Leased Property    License / Jurisdiction   

Original License

Date

   Regulatory Agency 1    Beau Rivage   

Gaming License as an Operator (Mississippi)

License No. 0975

   June 23, 2015    Mississippi Gaming Commission 2    Excalibur Hotel and
Casino   

Nevada Non-restricted Gaming

Location ID: 14727-01

   June 19, 1990    Nevada Gaming Control Board      

 

Clark County Business Licenses:

 

Gaming - Resort Hotel

1000412.GAM-101

 

General Gaming

1000412.GEN-102

 

Convention Authority Gaming

1000412.CON-101

  

 

July 26, 1990

  

 

Clark County

Commission

3    Gold Strike Casino Resort   

Gaming License as an Operator (Mississippi)

License No. 0981

   June 23, 2015    Mississippi Gaming Commission 4    Luxor Hotel and Casino   

Nevada Non-restricted Gaming

Location ID: 17041-01

   October 15, 1993    Nevada Gaming Control Board      

 

Clark County Business Licenses:

 

Gaming - Resort Hotel

1001400.GAM-101

 

General Gaming

1001400.GEN-102

 

Convention Authority Gaming

1001400.CON-101

  

 

December 10, 1993

  

 

Clark County

Commission

5    Mandalay Bay Resort and Casino   

Nevada Non-restricted Gaming

Location ID: 00022-03

   March 02, 1999    Nevada Gaming Control Board      

Clark County Business Licenses:

 

Gaming - Resort Hotel

1003046.GAM-101

 

General Gaming

1003046.GEN-102

   March 23, 1999   

Clark County

Commission

 

D-1



--------------------------------------------------------------------------------

   Leased Property    License / Jurisdiction   

Original License

Date

   Regulatory Agency      

Convention Authority Gaming

1003046.CON-101

      6   

MGM Grand Detroit

Hotel and Casino

  

Michigan Commercial Casino License

CA01-1999

   July 28, 1999    Michigan Gaming Control Board      
Revised Development Agreement    August 2,2002    City of Detroit 7    Mirage
Casino-Hotel   

Nevada Non-restricted Gaming

Location ID: 11018-01

   November 22, 1989    Nevada Gaming Control Board      

 

Clark County Business Licenses:

 

Gaming - Resort Hotel

1000195.GAM-101

 

General Gaming

1000195.GEN-102

 

Convention Authority Gaming

1000195.CON-101

  

 

May, 02, 1990

  

 

Clark County Commission

8    Monte Carlo Hotel and Casino   

Nevada Non-restricted Gaming

Location ID: 20682-01

   June 21, 1996    Nevada Gaming Control Board      

 

Clark County Business Licenses:

 

Gaming-Resort Hotel

1002194.GAM-101

 

General Gaming

1002194.GEN-102

 

Convention Authority Gaming

1002194.CON-101

  

 

August 20, 1996

  

 

Clark County

Commission

9    New York-New York Hotel and Casino   

Nevada Non-restricted Gaming

Location ID: 03176-03

   November 21, 1996    Nevada Gaming Control Board      

 

Clark County Business Licenses:

 

General Gaming

1002189.GEN-102

 

Gaming – Resort Hotel

1002189.GAM-101

 

Convention Authority Gaming

1002189.CON-101

  

 

March 27, 1997

(CON-101 & GAM-101)

 

June 16, 1997 (GEN-102)

  

 

Clark County

Commission

 

S-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTY

This GUARANTY OF MASTER LEASE (this “Guaranty”), is made and entered into as of
the              day of, 2016 by and between MGM RESORTS INTERNATIONAL, a
Delaware corporation, (“Guarantor “), and MGP Lessor LLC, a Delaware limited
liability company (“Landlord”).

RECITALS

A.      Landlord and MGM Lessee, LLC (“Tenant”) have entered into that certain
Master Lease dated of even date herewith (as may be amended, restated,
supplemented, waived or otherwise modified from time to time, the “Master
Lease”). All capitalized terms used and not otherwise defined herein shall have
the same meanings given such terms in the Master Lease.

B.      Guarantor is an affiliate of Tenant, will derive substantial benefits
from the Master Lease and acknowledges and agrees that this Guaranty is given in
accordance with the requirements of the Master Lease and that Landlord would not
have been willing to enter into the Master Lease unless Guarantor was willing to
execute and deliver this Guaranty.

AGREEMENTS

NOW, THEREFORE, in consideration of Landlord entering into the Master Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:

1.      Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Master Lease, from and after the Commencement Date thereof,
Guarantor hereby unconditionally and irrevocably guarantees, as a primary
obligor and not merely as a surety, (i) the payment when due of all Rent and all
other sums payable by Tenant under the Master Lease, and (ii) the faithful and
prompt performance when due of each and every one of the terms, conditions and
covenants to be kept and performed by Tenant under the Master Lease, including,
without limitation, all indemnification obligations, insurance obligations, and
all obligations to operate, rebuild, restore or replace any facilities or
improvements now or hereafter located on the Leased Property covered by the
Master Lease (collectively, the “Obligations”). In the event of the failure of
Tenant to pay any such Rent or other sums, or to render any other performance
required of Tenant under the Master Lease, when due or within any applicable
cure period, Guarantor shall forthwith perform or cause to be performed all
provisions of the Master Lease to be performed by Tenant thereunder, and pay all
reasonable costs of collection or enforcement and other damages that may result
from the non-performance thereof to the full extent provided under the Master
Lease. As to the Obligations, Guarantor’s liability under this Guaranty is
without limit except as provided in Section 12 and 13 hereof. Guarantor agrees
that its guarantee provided herein constitutes a guarantee of payment when due
and not of collection.

2.       Survival of Obligations. The obligations of Guarantor under this
Guaranty shall survive and continue in full force and effect notwithstanding:

 

E-1



--------------------------------------------------------------------------------

(a)      any amendment, modification, or extension of the Master Lease pursuant
to its terms;

(b)      any compromise, release, consent, extension, indulgence or other action
or inaction in respect of any terms of the Master Lease;

(c)      any substitution or release, in whole or part, of any security for this
Guaranty which Landlord may hold at any time;

(d)      any exercise or non-exercise by Landlord of any right, power or remedy
under or in respect of the Master Lease or any security held by Landlord with
respect thereto, or any waiver of any such right, power or remedy or any other
guarantor;

(e)      any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation, or the like of Tenant or any other guarantor;

(f)      any limitation of Tenant’s liability under the Master Lease or any
limitation of Tenant’s liability thereunder which may now or hereafter be
imposed by any statute, regulation or rule of law, or any illegality,
irregularity, invalidity or unenforceability, in whole or in part, of the Master
Lease or any term thereof;

(g)      except as otherwise expressly provided in the Master Lease, including,
without limitation Section 1.5 and Article XXII, and subject to Section 13
hereof, any sale, lease, or transfer of all or any part of any interest in any
Facility or any or all of the assets of Tenant to any other Person other than to
Landlord;

(h)      any act or omission by Landlord with respect to any security instrument
or any failure to file, record or otherwise perfect the same;

(i)      any extensions of time for performance under the Master Lease;

(j)      the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Master Lease by
operation of law or otherwise;

(k)      the fact that Tenant may or may not be personally liable, in whole or
in part, under the terms of the Master Lease to pay any money judgment;

(l)      the failure to give Guarantor any notice of acceptance, default or
otherwise;

(m)      any other guaranty now or hereafter executed by Guarantor or anyone
else in connection with the Master Lease;

(n)      any rights, powers or privileges Landlord may now or hereafter have
against any other Person; or

 

E-2



--------------------------------------------------------------------------------

(o)      any other circumstances, whether or not Guarantor had notice or
knowledge thereof.

This Guaranty shall terminate and be of no further force and effect, in whole or
in part, as and when, and to the extent, expressly so provided under the terms
of the Master Lease. In connection with any such termination or other limitation
or modification to Guarantor’s Obligations hereunder, Landlord agrees to execute
and deliver to Guarantor any releases, terminations or other documents
reasonable requested by Guarantor to evidence any such termination, limitation
or modification of this Guaranty.

3.      Primary Liability. The liability of Guarantor with respect to the Master
Lease shall be primary, direct and immediate, and Landlord may proceed against
Guarantor: (a) prior to or in lieu of proceeding against Tenant, its assets, any
security deposit, or any other guarantor; and (b) prior to or in lieu of
pursuing any other rights or remedies available to Landlord. All rights and
remedies afforded to Landlord by reason of this Guaranty or by law are separate,
independent and cumulative, and the exercise of any rights or remedies shall not
in any way limit, restrict or prejudice the exercise of any other rights or
remedies.

In the event of any default under the Master Lease, a separate action or actions
may be brought and prosecuted against Guarantor whether or not Tenant is joined
therein or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
Obligations the payment and performance of which are hereby guaranteed have been
paid and fully performed.

4.      Obligations Not Affected. In such manner, upon such terms and at such
times as Landlord in its sole discretion deems necessary or expedient, and
without notice to Guarantor, Landlord may: (a) amend, alter, compromise,
accelerate, extend or change the time or manner for the payment or the
performance of any Obligation hereby guaranteed; (b) extend, amend or terminate
the Master Lease; or (c) release Tenant by consent to any assignment (or
otherwise) as to all or any portion of the Obligations hereby guaranteed, in
each case pursuant to the terms of the Master Lease. Any exercise or
non-exercise by Landlord of any right hereby given Landlord, dealing by Landlord
with Guarantor or any other guarantor, Tenant or any other Person, or change,
impairment, release or suspension of any right or remedy of Landlord against any
Person including Tenant and any other guarantor will not affect any of the
Obligations of Guarantor hereunder or give Guarantor any recourse or offset
against Landlord.

5.      Waiver. With respect to the Master Lease, Guarantor hereby waives and
relinquishes all rights and remedies accorded by applicable law to sureties
and/or guarantors or any other accommodation parties, under any statutory
provisions, common law or any other provision of law, custom or practice, and
agrees not to assert or take advantage of any such rights or remedies including,
but not limited to:

(a)      any right to require Landlord to proceed against Tenant or any other
Person or to proceed against or exhaust any security held by Landlord at any
time or to pursue any other remedy in Landlord’s power before proceeding against
Guarantor

 

E-3



--------------------------------------------------------------------------------

or to require that Landlord cause a marshaling of Tenant’s assets or any assets
given as collateral for this Guaranty, or to proceed against Tenant and/or any
collateral held by Landlord at any time or in any particular order;

(b)      any defense that may arise by reason of the incapacity or lack of
authority of any other Person or Persons;

(c)      notice of the existence, creation or incurring of any new or additional
obligation or of any action or non-action on the part of Tenant, Landlord, any
creditor of Tenant or Guarantor or on the part of any other Person whomsoever
under this or any other instrument in connection with any obligation held by
Landlord or in connection with any obligation hereby guaranteed;

(d)      any defense based upon an election of remedies by Landlord which
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor to proceed against Tenant for reimbursement, or both;

(e)      any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

(f)      any duty on the part of Landlord to disclose to Guarantor any facts
Landlord may now or hereafter know about Tenant, regardless of whether Landlord
has reason to believe that any such facts materially increase the risk beyond
that which Guarantor intends to assume or has reason to believe that such facts
are unknown to Guarantor or has a reasonable opportunity to communicate such
facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of Tenant
and of all circumstances bearing on the risk of non-payment or non-performance
of any Obligations hereby guaranteed;

(g)      any defense arising because of Landlord’s election, in any proceeding
instituted under the federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the federal Bankruptcy Code;

(h)      any defense based on any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; and

(i)      all rights and remedies accorded by applicable law to guarantors,
including without limitation, any extension of time conferred by any law now or
hereafter in effect and any requirement or notice of acceptance of this Guaranty
or any other notice to which the undersigned may now or hereafter be entitled to
the extent such waiver of notice is permitted by applicable law.

6.      Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Landlord will not have any duty to advise Guarantor of
information regarding such circumstances or risks.

 

E-4



--------------------------------------------------------------------------------

7.      No Subrogation. Until all Obligations of Tenant under the Master Lease
have been satisfied and discharged in full, Guarantor shall have no right of
subrogation and waives any right to enforce any remedy which Guarantor now has
or may hereafter have against Tenant (including any such remedy of Landlord) and
any benefit of, and any right to participate in, any security now or hereafter
held by Landlord with respect to the Master Lease.

8.      Agreement to Comply with terms of Master Lease. Guarantor hereby agrees
(a) to comply with any terms of the Master Lease applicable to it, (b) that it
shall take no action, and that it shall not omit to take any action, which
action or omission, as applicable, would cause a breach of the terms of the
Master Lease and (c) that it shall not commence an involuntary proceeding or
file an involuntary petition in any court of competent jurisdiction seeking
(i) relief in respect of Tenant or any of its Significant Subsidiaries, or of a
substantial part of the property or assets of Tenant or any of its Significant
Subsidiaries, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Tenant or
any of its Significant Subsidiaries or for a substantial part of the property or
assets of Tenant or any of its Significant Subsidiaries. As used herein, the
term “Significant Subsidiary” shall mean, with respect to any Person, any
Subsidiary of that Person that would be a “significant subsidiary” as defined in
Article I, Rule 1 02 of Regulation S-X, promulgated pursuant to the Securities
Act as such Regulation is in effect on the date hereof.

9.      Agreement to Pay; Contribution; Subordination. Without limitation of any
other right of Landlord at law or in equity, upon the failure of Tenant to pay
any Obligation when and as the same shall become due, Guarantor hereby promises
to and will forthwith pay, or cause to be paid, to Landlord in cash the amount
of such unpaid Obligation. Upon payment by Guarantor of any sums to Landlord as
provided above, all rights of Guarantor against Tenant arising as a result
thereof by way of subrogation, contribution, reimbursement, indemnity or
otherwise shall be subject to the limitations set forth in this Section 9. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be subordinate to Tenant’s obligation to Landlord to pay as and
when due in accordance with the terms of the Master Lease the guaranteed
Obligations, it being understood that Guarantor and each Affiliate of Guarantor
shall be permitted to receive payments from Tenant on account of such
obligations except during the continuance of an Event of Default under the
Master Lease relating to failure to pay amounts due under the Master Lease.
During any time in which an Event of Default relating to failure to pay amounts
due under the Master Lease has occurred and is continuing under the Master Lease
(and provided that Guarantor has received written notice thereof), Guarantor
agrees to make no claim for such indebtedness that does not recite that such
claim is expressly subordinate to Landlord’s rights and remedies under the
Master Lease.

10.      Application of Payments. With respect to the Master Lease, and with or
without notice to Guarantor, Landlord, in Landlord’s sole discretion and at any
time and from time to time and in such manner and upon such terms as Landlord
deems appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of an Event of Default from Tenant or from
any other guarantor under any other instrument or realized from any security, in
such manner and order of priority as Landlord may determine, to

 

E-5



--------------------------------------------------------------------------------

any obligation of Tenant with respect to the Master Lease and whether or not
such obligation is guaranteed hereby or is otherwise secured, and (b) refund to
Tenant any payment received by Landlord under the Master Lease.

11.      Guaranty Default. Upon the failure of Guarantor to pay the amounts
required to be paid hereunder when due following the occurrence and during the
continuance of an Event of Default under the Master Lease, Landlord shall have
the right to bring such actions at law or in equity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.

12.      Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Landlord hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.

13.      Release. Guarantor shall automatically be released from its obligations
(in whole or in part, as applicable) hereunder (other than with respect to
amounts then due and payable by Guarantor) upon the consummation of a Tenant
Change of Control permitted by the Master Lease, the result of which is that
Tenant is neither wholly owned, directly or indirectly, by, nor under common
Control with Guarantor; provided that Landlord shall have consented to such
transaction to the extent such consent is required by the terms of the Master
Lease; and provided further that no release of Guarantor shall be permitted to
occur in a Foreclosure COC or Foreclosure Assignment.

14.      Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

To Guarantor:

MGM Resorts International

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

With a copy to

(that shall not constitute notice):

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

 

E-6



--------------------------------------------------------------------------------

New York, NY 10153

Attention: Michael Aiello

    W. Michael Bond

Email: michael.aiello@weil.com

michael.bond@weil.com

To Landlord:

MGP Lessor, LLC

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

And with a copy to

(which shall not constitute notice):

Weil, Gotshal & Manges, LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael Aiello

    W. Michael Bond

Email: michael.aiello@weil.com

michael.bond@weil.com

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

15.      Miscellaneous.

(a)      No term, condition or provision of this Guaranty may be waived except
by an express written instrument to that effect signed by Landlord. No waiver of
any term, condition or provision of this Guaranty will be deemed a waiver of any
other term, condition or provision, irrespective of similarity, or constitute a
continuing waiver of the same term, condition or provision, unless otherwise
expressly provided. No term, condition or provision of this Guaranty may be
amended or modified with respect to Guarantor except by an express written
instrument to that effect signed by Landlord and Guarantor.

(b)      If any one or more of the terms, conditions or provisions contained in
this Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.

 

E-7



--------------------------------------------------------------------------------

(c)      THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, EXCEPT THAT THE LAWS OF THE STATE WHERE THE
LEASED PROPERTY IS LOCATED SHALL GOVERN THIS AGREEMENT TO THE EXTENT NECESSARY
(I) TO OBTAIN THE BENEFIT OF THE RIGHTS AND REMEDIES SET FORTH HEREIN WITH
RESPECT TO ANY OF THE LEASED PROPERTY AND (II) FOR PROCEDURAL REQUIREMENTS WHICH
MUST BE GOVERNED BY THE LAWS OF THE STATE. GUARANTOR CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF NEW YORK AND AGREES THAT ALL
DISPUTES CONCERNING THIS GUARANTY SHALL BE HEARD IN THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK. GUARANTOR FURTHER CONSENTS TO IN PERSONAM
JURISDICTION BEFORE THE STATE AND FEDERAL COURTS OF EACH STATE WITH RESPECT TO
ANY ACTION COMMENCED BY LANDLORD SEEKING TO RETAKE POSSESSION OF ANY OR ALL OF
THE LEASED PROPERTY IN WHICH GUARANTOR IS REQUIRED TO BE NAMED AS A NECESSARY
PARTY. GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK AND IRREVOCABLY
WAIVES ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS LOCATED IN THE
STATE OF NEW YORK OR, TO THE EXTENT APPLICABLE IN ACCORDANCE WITH THE TERMS
HEREOF, LOCATED IN THE STATE WHERE THE RELEVANT PORTION OF THE LEASED PROPERTY
IS LOCATED.

(d)      GUARANTOR, BY ITS EXECUTION OF THIS GUARANTY, AND LANDLORD, BY ITS
EXECUTION AND ACCEPTANCE OF THIS GUARANTY, EACH HEREBY WAIVE TRIAL BY JURY AND
THE RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING ON, UNDER, OUT
OF, BY REASON OF OR RELATING IN ANY WAY TO THIS GUARANTY OR THE INTERPRETATION,
BREACH OR ENFORCEMENT THEREOF.

(e)      In the event of any suit, action, arbitration or other proceeding to
interpret this Guaranty, or to determine or enforce any right or obligation
created hereby, the prevailing party in the action shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including, but
not limited to, reasonable attorneys’ fees and costs of appeal, post judgment
enforcement proceedings (if any) and bankruptcy proceedings (if any). Any court,
arbitrator or panel of arbitrators shall, in entering any judgment or making any
award in any such suit, action, arbitration or other proceeding, in addition to
any and all other relief awarded to such prevailing party, include in such
judgment or award such party’s reasonable costs and expenses as provided in this
Section 15(e).

(f)      Guarantor (i) represents that it has been represented and advised by
counsel in connection with the execution of this Guaranty; (ii) acknowledges
receipt of a copy of the Master Lease; and (iii) further represents that
Guarantor has been advised by counsel with respect thereto. This Guaranty shall
be construed and interpreted in accordance with the plain meaning of its
language, and not for or against Guarantor or Landlord, and as a whole, giving
effect to all of the terms, conditions and provisions hereof.

 

E-8



--------------------------------------------------------------------------------

(g)      Except as provided in any other written agreement now or at any time
hereafter in force between Landlord and Guarantor, this Guaranty shall
constitute the entire agreement of Guarantor with Landlord with respect to the
subject matter hereof, and no representation, understanding, promise or
condition concerning the subject matter hereof will be binding upon Landlord or
Guarantor unless expressed herein.

(h)      All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns.

(i)      Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in the Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.

(j)      This Guaranty may be executed in any number of counterparts, each of
which shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.

16.       No Third Party Beneficiaries. The Landlord and its permitted
successors and assigns is the beneficiary of this Guarantee. No other Person
shall be a third-party beneficiary hereof. Without limiting the foregoing, no
other creditor or equity holder of the Landlord, any parent company or its
Subsidiaries shall have any rights or be entitled to any benefits hereunder. For
the avoidance of doubt, Guarantor hereby consents to the collateral assignment
of this Guaranty to any Facility Mortgagee and agrees that any Person who
succeeds to Landlord’s interest under the Master Lease in accordance with the
terms thereof (or enters into a new lease with Tenant in accordance with
Section 31.2 of the Master Lease) shall constitute a permitted successor and/or
assignee and intended beneficiary hereof (and shall become, be recognized by
Guarantor as, and have all of the rights of “Landlord” hereunder).

[Signature Page to Follow]

 

E-9



--------------------------------------------------------------------------------

EXECUTED as of the date first set forth above.

 

GUARANTOR: By: Name: Title: LANDLORD: By: Name: Title:

 

S-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

(SUBLEASE)

This NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”) is dated as of
[                            ], and is made by and among MGP LESSOR, LLC, a
Delaware limited liability company, having an address at [ ] (together with its
successors and assigns, “Overlandlord “), [and] [SUBTENANT], LLC, a
[                        ] [                                    ], having an
office at [                                                 ] (“Subtenant”) [and
[LENDER] a [ ] [ ], having an address at [ ] (together with its successors and
assigns, “Lender”),]1.

WHEREAS, by a Master Lease (as amended, modified or otherwise supplemented, the
“Master Lease”) dated as of [                    ], 2016, between Overlandlord
(or Overlandlord’s predecessor in interest) and [MGM LESSEE, LLC, a Delaware
limited liability company] (“Sublandlord”), Overlandlord leased to Sublandlord,
among other things, certain real property and improvements located at
[                    ] (the “Property”), a portion of which has been subleased
by Sublandlord to Subtenant pursuant to the certain [SUBLEASE] dated as of
[                    ] between Sublandlord and Subtenant (“Sublease”), as said
portion of the Property is more particularly described in the Sublease (such
portion of the Property hereinafter referred to as the “Subleased Premises”);

[WHEREAS, Lender has made or intends to make (or represents one or more lenders
who have made or intend to make) one or more loans or other extensions of credit
to Overlandlord, including extensions of credit in the form of letters of
credit, secured interest rate hedging agreements and secured cash management
agreements (the “Extensions of Credit”), which Extensions of Credit shall be
evidenced by one or more loan or credit agreements or other agreements or
instruments (as the same may be amended, modified, restated, severed,
consolidated, renewed, replaced, or supplemented from time to time, collectively
the “Credit Agreements”) and secured by, among other things, those certain
[Mortgage or Deed of Trust, Assignment of Leases and Rents and Security
Agreements] (as the same may be amended, restated, replaced, severed, split,
supplemented or otherwise modified from time to time, collectively, the
“Mortgage” and together with the Credit Agreements, the “Financing Documents”)
encumbering [the Property, including the Subleased Premises];]2

WHEREAS, Overlandlord[, Lender] and Subtenant desire to evidence their
understanding with respect to the Master Lease[, the Mortgage] and the Sublease
as hereinafter provided; and

 

 

1 NTD: Include bracketed language relating to Lender, Credit Agreements and
Mortgage throughout this Agreement if Lender is signing the NDA as contemplated
by Section 22.3(c) of the Master Lease. References to “Lender” may be modified
to reflect an agent, trustee or other representative acting for a group of debt
holders.

2 NTD: Subject to modification to reflect terms and type of financing secured by
the applicable mortgage.

 

F1-1



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 22.3 of the Master Lease, Overlandlord has agreed
to deliver this Agreement and has agreed not to disturb Subtenant’s possessory
rights in the Subleased Premises under the Sublease on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1.      Subtenant covenants, stipulates and agrees that the Sublease and all of
Subtenant’s right, title and interest in and to the Subleased Premises
thereunder (including, but not limited to, any option to purchase, right of
first refusal to purchase or right of first offer to purchase the Subleased
Premises or any portion thereof) is hereby, and shall at all times continue to
be, subordinated and made secondary and inferior in each and every respect to
the Mortgage and the lien thereof, to all of the terms, conditions and
provisions thereof and to any and all advances made or to be made thereunder, so
that at all times the Mortgage shall be and remain a lien on the Property,
including the Subleased Premises, prior to and superior to the Sublease for all
purposes, subject to the provisions set forth herein. Such subordination is to
have the same force and effect as if the Mortgage and such renewals,
modifications, consolidations, replacements and extensions had been executed,
acknowledged, delivered and recorded prior to the Sublease, any amendments or
modifications thereof and any notice thereof.

2.      Overlandlord [(and, if Lender exercises any of its rights under the
Mortgage, including entry or foreclosure of the Mortgage or exercise of a power
of sale under the Mortgage, Lender or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure (a “Foreclosing Party”))] agrees that if Sublandlord’s interest
in the Subleased Premises or any portion thereof or interest therein is sold,
conveyed or terminated upon the exercise by Overlandlord [(or such Foreclosing
Party)] of any remedy provided for in the Master Lease (or in lieu of such
exercise) or otherwise by operation of law [(in each case, other than in
connection with the expiration of the term of the Master Lease)]3 [and
notwithstanding any expiration of the Term of the Master Lease]4, Overlandlord
[(or such Foreclosing Party)], or any person who acquires any portion of the
Subleased Premises in such a sale or conveyance, (a) will not terminate or
disturb Subtenant’s right to use, occupy and possess the Subleased Premises, nor
any of Subtenant’s rights, privileges and options under the terms of the
Sublease, so long as Subtenant is not in default beyond any applicable notice
and cure period under any term, covenant or condition of the Sublease. In
addition, Overlandlord or any person prosecuting such rights and remedies
[(including a Foreclosing Party)] agrees that so long as the Sublease has not
been terminated on account of Subtenant’s default that has continued beyond
applicable notice and cure periods [and the term of the Master Lease has not
expired]5, Overlandlord or such other person, as the case may be, shall not name
or join Subtenant as a defendant in any exercise of Overlandlord’s or

 

 

3 NTD: Include bracketed language unless NDA relates to a Sublease with respect
to which Overlandlord has consented to the term exceeding the term of the Master
Lease pursuant to Section 22.3(d) of the Master Lease.

4 NTD: Include bracketed language where NDA relates to a Sublease with respect
to which Overlandlord has consented to the term exceeding the term of the Master
Lease pursuant to Section 22.3(d) of the Master Lease.

5 Same as footnote 3 above.

 

F1-2



--------------------------------------------------------------------------------

such person’s rights and remedies arising upon a default under the Master Lease
unless applicable law requires Subtenant to be made a party thereto as a
condition to proceeding against Sublandlord. In the latter case, Overlandlord or
any person prosecuting such rights and remedies may join Subtenant as a
defendant in such action only for such purpose and not to terminate the Sublease
or otherwise adversely affect Subtenant’s rights under the Sublease or this
Agreement in such action [other than upon the expiration of the term of the
Master Lease]6.

3.      If, at any time Overlandlord (or any person, or such person’s successors
or assigns, who acquires the interest of Overlandlord under the Master Lease
through foreclosure of a mortgage granted by Overlandlord or otherwise[,
including a Foreclosing Party]) shall succeed to the rights of Sublandlord under
the Master Lease or otherwise take possession of the Subleased Premises,
Subtenant shall attorn to and recognize Overlandlord or such other person
(herein sometimes called “Successor Sublandlord”) as Subtenant’s sublandlord
under the Sublease and shall be bound by the provisions of Article XXXI of the
Master Lease, mutatis mutandis, for the benefit of each Facility Mortgagee (as
defined in the Master Lease), said attornment and agreement to be effective and
self-operative without the execution of any further instruments.

4.      Subtenant shall honor and rely on any written demand or notice from
[Lender,] Overlandlord or any Successor Sublandlord instructing Subtenant to pay
rent or other sums to [Lender,] Overlandlord or any Successor Sublandlord rather
than to Sublandlord (a “Payment Demand”), regardless of any other or contrary
notice or instruction which Subtenant may receive from Sublandlord before or
after Subtenant’s receipt of such Payment Demand[; provided that in the event of
any conflict between a Payment Demand by Lender and a Payment Demand by
Overlandlord or any successor Sublandlord, Subtenant shall honor and rely on
such Payment Demand received from Lender in which case Subtenant shall be fully
protected from any claim by Overlandlord arising as a result of Subtenant’s
reliance on such Payment Demand by Lender].

5.      If Sublandlord’s interest in the Subleased Premises or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise by
Overlandlord [(or a Foreclosing Party)] of any remedy provided for in the Master
Lease (or in lieu of such exercise) or otherwise by operation of law [(in each
case, other than in connection with the expiration of the term of the Master
Lease)]7, the Sublease shall continue as a direct sublease between Subtenant and
Overlandlord (or any Successor Sublandlord [(including a Foreclosing Party, if
applicable)]); provided, that Overlandlord or any Successor Sublandlord
[(including a Foreclosing Party, if applicable)] shall not be:

(a)      liable for any act or omission of Sublandlord under the Sublease
occurring prior to such sale, conveyance or termination;

(b)      obligated to cure any defaults of Sublandlord which occurred, or to
make any payment to Subtenant which was required to be paid by Sublandlord,
prior to

 

 

6 Same as footnote 3 above.

7 Same as footnote 3 above.

 

F1-3



--------------------------------------------------------------------------------

such sale, conveyance or termination (excluding non-monetary defaults of
Sublandlord of a continuing nature that are susceptible of cure);

(c)      obligated to perform any construction obligations of Sublandlord under
the Sublease or liable for any defects (latent, patent or otherwise) in the
design, workmanship, materials, construction or otherwise with respect to
improvements and buildings constructed on the Property (excluding any continuing
construction, maintenance or repair obligations of Sublandlord expressly
provided for in the Sublease);

(d)      subject to any offset, abatement or reduction of rent because of any
default of Sublandlord under the Sublease occurring prior to such sale,
conveyance or termination;

(e)      bound by any previous material modification or amendment to the
Sublease or any previous prepayment of more than one month’s rent, unless such
material modification, amendment or prepayment shall have been approved in
writing by Overlandlord (to the extent such approval was required at the time of
such amendment or modification or prepayment under the terms of the Master
Lease) [and by Lender (to the extent such approval was required at the time of
such amendment or modification or prepayment under the terms of the Financing
Documents)] or, in the case of such prepayment, such prepayment of rent has
actually been delivered to Overlandlord or any Successor Sublandlord [(or in the
case of a Foreclosing Party, to such Foreclosing Party or any person becoming a
Successor Sublandlord after the applicable foreclosure or transfer in lieu)]; or

(e)      liable for any amount or collateral deposited or delivered to
Sublandlord pursuant to the Sublease unless such amount or collateral has
actually been delivered to Overlandlord or any Successor Sublandlord [(or in the
case of a Foreclosing Party, to such Foreclosing Party or any person becoming a
Successor Sublandlord after the applicable foreclosure or transfer in lieu)].

6.      Subtenant hereby represents, warrants, covenants and agrees to and with
Overlandlord:

(a)      to deliver to [Lender and] Overlandlord or any Successor Sublandlord,
by certified mail, return receipt requested, a duplicate of each notice of
default delivered by Subtenant to Sublandlord at the same time as such notice is
given to Sublandlord and no such notice of default shall be deemed given by
Subtenant under the Sublease unless and until a copy of such notice shall have
been so delivered to [Lender and] Overlandlord or any Successor Sublandlord.
[Lender,] Overlandlord or any Successor Sublandlord or its designee shall have
the right (but shall not be obligated) to cure such default. Subtenant shall
accept performance by [Lender,] Overlandlord or any Successor Sublandlord or its
designee of any term, covenant, condition or agreement to be performed by
Sublandlord or its designee under the Sublease with the same force and effect as
though performed by Sublandlord. Subtenant further agrees to afford [Lender,]
Overlandlord or any Successor Sublandlord or its designee a period of thirty
(30) days beyond any period afforded to Sublandlord for the curing of such
default during which

 

F1-4



--------------------------------------------------------------------------------

period [Lender,] Overlandlord or such Successor Sublandlord or its designee may
elect (but shall not be obligated) to seek to cure such default, or, if such
default cannot be cured within that time, then such additional time as may be
necessary to cure such default (including, but not limited to, commencement of
eviction proceedings) during which period [Lender,] Overlandlord or such
Successor Sublandlord or its designee may elect (but shall not be obligated) to
seek to cure such default, prior to taking any action to terminate the Sublease
to the extent permitted by the terms of the Sublease. If the Sublease shall
terminate for any reason, upon [Lender’s,] Overlandlord’s or any Successor
Sublandlord’s written request given within thirty (30) days after such
termination, Subtenant, within fifteen (15) days after such request, shall
execute and deliver to [Lender,] Overlandlord or such Successor Sublandlord (or
its designee to the extent constituting a permitted successor landlord under the
Sublease) a new sublease of the Subleased Premises for the remainder of the term
of the Sublease and upon all of the same terms, covenants and conditions of the
Sublease;

(b)      that Subtenant is the sole owner of the leasehold estate created by the
Sublease; and

(c)      to promptly upon the written request of [Lender,] Overlandlord or any
Successor Sublandlord certify in writing to [Lender,] Overlandlord or such
Successor Sublandlord, in connection with any proposed assignment of the
[Mortgage or] Master Lease, whether or not any default on the part of
Sublandlord then exists under the Sublease and to deliver to [Lender,]
Overlandlord or any Successor Sublandlord any tenant estoppel certificates
required under the Sublease.

7.      Subtenant acknowledges that, except as otherwise provided herein,
Overlandlord shall have no duty, liability or obligation under the Sublease or
any extension or renewal thereof, unless Overlandlord shall or has specifically
undertake such liability in writing or Overlandlord becomes and then only with
respect to periods in which Overlandlord becomes and remains a Successor
Sublandlord. [Subtenant acknowledges that the interest of Overlandlord under the
Master Lease is assigned to Lender solely as security for the Credit
Agreements,8 and Lender shall have no duty, liability or obligation under the
Sublease or any extension or renewal thereof, unless Lender shall specifically
undertake such liability in writing or Lender becomes and then only with respect
to periods in which Lender becomes and remains the fee owner of the Property and
a Successor Sublandlord].

8.      This Agreement shall be governed by and construed in accordance with the
laws of the state in which the Property is located.

9.      This Agreement and each and every covenant, agreement and other
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns (including, without
limitation, any successor fee owner of the Subleased Premises [and any successor
holder of the Financing Documents]) and may be amended, supplemented, waived or
modified only by an instrument in writing executed by the

 

 

8 Subject to modification to reflect terms of debt.

 

F1-5



--------------------------------------------------------------------------------

party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Facility Mortgagee (as defined in the
Master Lease) is an intended third party beneficiary of this Agreement entitled
to enforce the same as if a party to this Agreement.

10.      All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Overlandlord[, Lender] or
Subtenant appearing below. Such addresses may be changed by notice given in the
same manner. If any party consists of multiple individuals or entities, then
notice to any one of same shall be deemed notice to such party.

 

Subtenant’s Address:      [         ]      Attn: With a copy to:      [        
] [Lender’s Address:      With a copy to:      [         ]] Overlandlord’s
Address:      [            ], L.P. With a copy to:      [         ]

11.      If this Agreement conflicts with the Sublease, then this Agreement
shall govern as between the parties and any Successor Sublandlord, including
upon any attornment pursuant to this Agreement. This Agreement supersedes, and
constitutes full compliance with, any provisions in the Sublease that provide
for subordination of the Sublease to the Master Lease or for delivery of
nondisturbance agreements to Subtenant.

12.      If Sublandlord’s interest in the Subleased Premises or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise by
Overlandlord [or a Foreclosing Party] of any remedy provided for in the Master
Lease (or in lieu of such exercise) or otherwise by operation of law, Subtenant
shall look only to the estate and interest of Overlandlord [or such Foreclosing
Party, as applicable, if any,] in the Subleased Premises for the satisfaction of
Subtenant’s remedies for the collection of a judgment (or other judicial
process)

 

F1-6



--------------------------------------------------------------------------------

requiring the payment of money in the event of any default by Overlandlord [or
such Foreclosing Party] as a Successor Sublandlord under the Sublease or under
this Agreement, and no other property or assets of Overlandlord [or such
Foreclosing Party] shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Subenant’s remedies under or with respect to
the Sublease, the relationship of the landlord and tenant under the Sublease or
Subtenant’s use or occupancy of the Subleased Premises or any claim arising
under this Agreement.

13.      If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect.

14.      The rights granted pursuant to this Agreement and any exercise of such
rights are subject to compliance with all applicable Legal Requirements (as
defined in the Master Lease), including, without limitation, compliance with all
Gaming Regulations and the approval of any Gaming Authority, as applicable.

15.      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F1-7



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE, AND ATTORNMENT AGREEMENT (the “Agreement”)
is dated as of [                    ], and is made by and among [LENDER], a [ ]
[ ], having an address at [ ] (together with its successors and assigns,
“Lender”),9 [                    ], L.P., a Delaware limited partnership, having
an office at [                                                 ] (“Landlord”),
and [                    ], LLC, a Delaware limited liability company, having an
office at [                                             ] (“Tenant”).

WHEREAS, by a Master Lease (as amended, modified or supplemented, the “Master
Lease”) dated as of [                ], 2016, between Landlord (or Landlord’s
predecessor in interest) and Tenant, Landlord leased to Tenant various parcels
of real property together with improvements located thereon, as said property is
more particularly described in the Master Lease (such property hereinafter
referred to as the “Leased Property”);

WHEREAS, Lender has made or intends to make (or is the agent or trustee for one
or more lenders who have made or intend to make) one or more loans or other
extensions of credit to Landlord, including extensions of credit in the form of
letters of credit, secured interest rate hedging agreements and secured cash
management agreements (the “Extensions of Credit”), which Extensions of Credit
shall be evidenced by one or more loan or credit agreements or other agreements
or instruments (as the same may be amended, modified, restated, severed,
consolidated, renewed, replaced, or supplemented from time to time, collectively
the “Credit Agreements”) and secured by, among other things, those certain
[Mortgage or Deed of Trust, Assignment of Leases and Rents and Security
Agreements] (as the same may be amended, restated, replaced, severed, split,
supplemented or otherwise modified from time to time, collectively, the
“Mortgage” and together with the Credit Agreements, the “Financing Documents”)
encumbering [the Leased Property][the real property located in
[                    ] more particularly described on Exhibit A annexed hereto
and made a part hereof] (the “Property”);10

WHEREAS, Tenant acknowledges that Lender will rely on this Agreement in making
the Extensions of Credit to Landlord;

WHEREAS, Lender and Tenant desire to evidence their understanding with respect
to the Mortgage and the Master Lease as hereinafter provided; and

WHEREAS, pursuant to Section 31.1 of the Master Lease, Tenant has agreed,
subject to Lender’s simultaneous delivery of this Agreement, to deliver this
Agreement and will subordinate the Master Lease to the Mortgage and to the lien
thereof and, in consideration of

 

 

9 References to “Lender” may be modified to reflect an agent, trustee or other
representative acting for a group of debt holders.

10 Subject to modification to reflect terms and type of financing secured by the
applicable mortgage.

 

F2-1



--------------------------------------------------------------------------------

Tenant’s delivery of this Agreement, Lender has agreed not to disturb Tenant’s
possessory rights in the Leased Property under the Master Lease on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:

1.        Tenant covenants, stipulates and agrees that the Master Lease and all
of Tenant’s right, title and interest in and to the Property thereunder
(including, but not limited to, any option to purchase, right of first refusal
to purchase or right of first offer to purchase the Property or any portion
thereof) is hereby, and shall at all times continue to be, subordinated and made
secondary and inferior in each and every respect to the Mortgage and the lien
thereof, to all of the terms, conditions and provisions thereof and to any and
all advances made or to be made thereunder, so that at all times the Mortgage
shall be and remain a lien on the Property prior to and superior to the Master
Lease for all purposes, subject to the provisions set forth herein. Such
subordination is to have the same force and effect as if the Mortgage and such
renewals, modifications, consolidations, replacements and extensions had been
executed, acknowledged, delivered and recorded prior to the Master Lease, any
amendments or modifications thereof and any notice thereof.

2.         Lender agrees that if Lender exercises any of its rights under the
Mortgage, including entry or foreclosure of the Mortgage or exercise of a power
of sale under the Mortgage, Lender or any person who acquires any portion of the
Property in a foreclosure or similar proceeding or in a transfer in lieu of any
such foreclosure, (a) will not terminate or disturb Tenant’s right to use,
occupy and possess the Leased Property, nor any of Tenant’s rights, privileges
and options under the terms of the Master Lease, so long as Tenant is not in
default beyond any applicable notice and cure periods under any term, covenant
or condition of the Master Lease and (b) will be bound by the provisions of
Article XVII of the Master Lease for the benefit of each Permitted Leasehold
Mortgagee (as defined in the Master Lease). In addition, Lender or any person
prosecuting such rights and remedies agrees that so long as the Master Lease has
not been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods, Lender or such other person, as the case may
be, shall not name or join Tenant as a defendant in any exercise of Lender’s or
such person’s rights and remedies arising upon a default under the Mortgage
unless applicable law requires Tenant to be made a party thereto as a condition
to proceeding against Landlord. In the latter case, Lender or any person
prosecuting such rights and remedies may join Tenant as a defendant in such
action only for such purpose and not to terminate the Master Lease or otherwise
adversely affect Tenant’s rights under the Master Lease or this Agreement in
such action.

3.        If, at any time Lender (or any person, or such person’s successors or
assigns, who acquires the interest of Landlord under the Master Lease through
foreclosure of the Mortgage or otherwise) shall succeed to the rights of
Landlord under the Master Lease as a result of a default or event of default
under the Mortgage, Tenant shall attorn to and recognize such person so
succeeding to the rights of Landlord under the Master Lease (herein sometimes
called “Successor Landlord”) as Tenant’s landlord under the Master Lease, said
attornment to be effective and self-operative without the execution of any
further instruments.

 

F2-2



--------------------------------------------------------------------------------

4.        Landlord authorizes and directs Tenant to honor any written demand or
notice from Lender instructing Tenant to pay rent or other sums to Lender rather
than Landlord (a “Payment Demand”), regardless of any other or contrary notice
or instruction which Tenant may receive from Landlord before or after Tenant’s
receipt of such Payment Demand. Tenant may rely upon any notice, instruction,
Payment Demand, certificate, consent or other document from, and signed by,
Lender and shall have no duty to Landlord to investigate the same or the
circumstances under which the same was given. Any payment made by Tenant to
Lender or in response to a Payment Demand shall be deemed proper payment by
Tenant of such sum pursuant to the Master Lease.

5.        If Landlord’s interest in the Property or any portion thereof or
interest therein is sold, conveyed or terminated upon the exercise by Lender of
any remedy provided for in the Financing Documents (or in lieu of such
exercise), or otherwise by operation of law, the Master Lease shall continue as
a direct lease between Tenant and Lender or any Successor Landlord; provided,
that Lender or any Successor Landlord shall not be:

  (a)         liable for any act or omission of Landlord under the Master Lease
occurring prior to such sale, conveyance or termination;

  (b)        obligated to cure any defaults of Landlord which occurred, or to
make any payment to Tenant which was required to be paid by Landlord, prior to
such sale, conveyance or termination (excluding non-monetary defaults of
Landlord of a continuing nature that are susceptible of cure);

  (c)        obligated to perform any construction obligations of Landlord under
the Master Lease or liable for any defects (latent, patent or otherwise) in the
design, workmanship, materials, construction or otherwise with respect to
improvements and buildings constructed on the Property (excluding any continuing
construction, maintenance or repair obligations of Landlord expressly provided
for in the Master Lease);

  (d)        subject to any offset, abatement or reduction of rent because of
any default of Landlord under the Master Lease occurring prior to such sale,
conveyance or termination;

  (e)        bound by any previous material modification or amendment to the
Master Lease or any previous prepayment of more than one month’s rent, unless
such material modification, amendment or prepayment shall have been approved in
writing by Lender (to the extent such approval was required at the time of such
amendment or modification or prepayment under the terms of the applicable
Financing Documents) or, in the case of such prepayment, such prepayment of rent
has actually been delivered to Lender or any Successor Landlord or in either
case, such modification, amendment or prepayment occurred before Landlord
provided Tenant with notice of the Financing Documents and the identity and
address of Lender; or

 

F2-3



--------------------------------------------------------------------------------

  (f)        liable for any security deposit or other collateral deposited or
delivered to Landlord pursuant to the Master Lease unless such security deposit
or other collateral has actually been delivered to Lender or Successor Landlord.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action (i) against Landlord for prior losses or damages and
(ii) against the Successor Landlord for all losses or damages arising from and
after the date that such Successor Landlord takes title to the Property. For the
avoidance of doubt and notwithstanding anything contained herein to the
contrary, Lender or any Successor Landlord, upon any such sale, conveyance or
termination, shall remain fully obligated to pay the Deconsolidation Growth
Capital Improvement Purchase Price (as defined in the Master Lease) pursuant to
Section 10.3 of the Master Lease, to the extent the same is payable by Landlord
under the Master Lease.

6.        Tenant hereby represents, warrants, covenants and agrees to and with
Lender:

  (a)        to deliver to Lender, by certified mail, return receipt requested,
a duplicate of each notice of default delivered by Tenant to Landlord at the
same time as such notice is given to Landlord and no such notice of default
shall be deemed given by Tenant under the Master Lease unless and until a copy
of such notice shall have been so delivered to Lender. Lender shall have the
right (but shall not be obligated) to cure such default. Tenant shall accept
performance by Lender or its designee of any term, covenant, condition or
agreement to be performed by Landlord under the Master Lease with the same force
and effect as though performed by Landlord. Tenant further agrees to afford
Lender or its designee a period of thirty (30) days beyond any period afforded
to Landlord or its designee for the curing of such default during which period
Lender or its designee may elect (but shall not be obligated) to seek to cure
such default, or, if such default cannot be cured within that time, then such
additional time as may be necessary to cure such default (including, but not
limited to, commencement of foreclosure proceedings) during which period Lender
or its designee may elect (but shall not be obligated) to seek to cure such
default, prior to taking any action to terminate the Master Lease to the extent
permitted by the terms of the Master Lease. If the Master Lease shall terminate
for any reason, upon Lender’s written request given within thirty (30) days
after such termination, Tenant, within fifteen (15) days after such request,
shall execute and deliver to Lender (or its designee to the extent constituting
a permitted successor landlord under the Master Lease) a new lease of the Leased
Property for the remainder of the term of the Master Lease and upon all of the
same terms, covenants and conditions of the Master Lease;

  (b)        that Tenant is the sole owner of the leasehold estate created by
the Master Lease; and

  (c)        to promptly upon the written request of Lender certify in writing
to Lender, in connection with any proposed assignment of the Mortgage, whether
or not any default on the part of Landlord then exists under the Master Lease
and to deliver to Lender any tenant estoppel certificates required under the
Master Lease.

 

F2-4



--------------------------------------------------------------------------------

7.        Tenant acknowledges that the interest of Landlord under the Master
Lease is assigned to Lender solely as security for the Credit Agreements,11 and
Lender shall have no duty, liability or obligation under the Master Lease or any
extension or renewal thereof, unless Lender shall specifically undertake such
liability in writing or Lender becomes and then only with respect to periods in
which Lender becomes, the fee owner of the Property.

8.        This Agreement shall be governed by and construed in accordance with
the laws of the state in which the Property is located.

9.        This Agreement and each and every covenant, agreement and other
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns (including, without
limitation, any successor holder of the Financing Documents) and may be amended,
supplemented, waived or modified only by an instrument in writing executed by
the party against which enforcement of the termination, amendment, supplement,
waiver or modification is sought. Each Permitted Leasehold Mortgagee (as defined
in the Master Lease) (for so long as such Permitted Leasehold Mortgagee holds a
Permitted Leasehold Mortgage (as defined in the Master Lease)) is an intended
third party beneficiary of Section 2(b) entitled to enforce the same as if a
party to this Agreement. Upon the request of the Lender this Agreement shall be
recorded in the property records in the county in which the Property is located.

10.        All notices to be given under this Agreement shall be in writing and
shall be deemed served upon receipt by the addressee if served personally or, if
mailed, upon the first to occur of receipt or the refusal of delivery as shown
on a return receipt, after deposit in the United States Postal Service certified
mail, postage prepaid, addressed to the address of Landlord, Tenant or Lender
appearing below. Such addresses may be changed by notice given in the same
manner. If any party consists of multiple individuals or entities, then notice
to any one of same shall be deemed notice to such party.

 

  Lender’s Address:    [       ]      Attn:   With a copy to:    [       ]  
Tenant’s Address:      With a copy to:    [       ]   Landlord’s Address:   
[                    ], L.P.

 

 

11 Subject to modification to reflect terms of debt.

 

F2-5



--------------------------------------------------------------------------------

  With a copy to:    [ ]

11.         If this Agreement conflicts with the Master Lease, then this
Agreement shall govern as between the parties and any Successor Landlord,
including upon any attornment pursuant to this Agreement. This Agreement
supersedes, and constitutes full compliance with, any provisions in the Master
Lease that provide for subordination of the Master Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

12.         In the event Lender shall acquire Landlord’s interest in the Leased
Property, Tenant shall look only to the estate and interest, if any, of Lender
in the Leased Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Lender as a Successor Landlord under the
Master Lease or under this Agreement, and no other property or assets of Lender
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to the Master Lease, the
relationship of the landlord and tenant under the Master Lease or Tenant’s use
or occupancy of the Leased Property or any claim arising under this Agreement.

13.         If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect.

14.         The rights granted pursuant to this Agreement and any exercise of
such rights are subject to compliance with all applicable Legal Requirements,
including, without limitation, compliance with all Gaming Regulations and the
approval of any Gaming Authority, as applicable.

15.         This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]

 

F2-6



--------------------------------------------------------------------------------

MEMORANDUM OF MASTER LEASE

MEMORANDUM OF MASTER LEASE dated [                    ], 2016 is made by and
between MGP Lessor, LLC, a Delaware limited liability company (“Landlord”) and
MGM Lessee, LLC, a Delaware limited liability company (“Tenant”).

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in that certain Master Lease, dated
as of the date hereof, by and between Landlord and Tenant (the “Master Lease”).

 

NAME AND ADDRESS

OF LANDLORD:

  

MGP Lessor, LLC

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

NAME AND ADDRESS OF TENANT:   

MGM Lessee, LLC

3950 Las Vegas Boulevard South

Las Vegas, NV 89119

Attention: Corporate Legal

DATE OF LEASE:    [                    ], 2016 DESCRIPTION OF LEASED PROPERTY:
  

The Leased Property consists of the real properties described in Part I of
Exhibit A attached hereto (collectively, the “Land”) [together with the
Leasehold Estates described in Part II of Exhibit A attached hereto], together
with the Leased Improvements, all easements, rights and appurtenances relating
to the Land and the Leased Improvements, the Fixtures, and all other properties
or rights, real, personal or otherwise, conveyed to Landlord or Landlord’s
Subsidiaries pursuant to the Master Contribution Agreement.

COMMENCEMENT DATE:    [                    ], 2016 EXPIRATION DATE:   
[                    ], 2026, subject to renewal as set forth in Section 1.4 of
the Master Lease.

This instrument is intended to be only a Memorandum of Master Lease, and
reference to the Master Lease is hereby made for all of the terms, conditions
and covenants of the parties. This instrument shall not be construed to modify,
change, vary or interpret said Master Lease or any of the terms, covenants or
conditions thereof. In all instances, reference to the Master Lease should be
made for a full description of the rights and obligations of the parties. The
recordation of this Memorandum is in lieu of, and with like effect as, the
recordation of the Lease.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum of Master Lease has been duly executed by
Landlord and Tenant as of the date first written above.

 

LANDLORD:

 

MGP Lessor, LLC By:     Name:   Title:  

 

  State of                        

 

County of                      

This instrument was acknowledged before me on         , 2016 by              as
             of             .

[NEVADA NOTARY BLOCK – TO BE REVISED IF NOTARIZED OUTSIDE OF NEVADA]

 

[ADDITIONAL SIGNATURE PAGE FOLLOWS]

 

G-2



--------------------------------------------------------------------------------

TENANT:

MGM Lessee, LLC

By:                                                      

Name:

Title:

 

 

  State of                    

 

County of                  

 

This instrument was acknowledged before me on         , 2016 by              as
             of             .

[NEVADA NOTARY BLOCK – TO BE REVISED IF NOTARIZED OUTSIDE OF NEVADA]

 

G-3



--------------------------------------------------------------------------------

SCHEDULE 1

EXCLUDED ASSETS

Any and all artwork, paintings, sculptures or other artistic installments or
displays that would otherwise constitute a portion of the Leased Property,
whether permanently or temporarily located at or on, or affixed to, any portion
of the Leased Property as of the date of this Master Lease, whether owed by
Tenant or any Affiliate of Tenant or any third-party, together with any and all
replacements of or additional artwork, paintings, sculptures or other artistic
works at any time located on or attached to the Leased Property, even if same
would otherwise constitute Leased Property pursuant to this Master Lease.

 

Schedule 1